               EXHIBIT 2

                         Part 16




Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 1 of 212
        LexisNexiso
UserName:T8PVBDU
Date and Time: Tuesday, October 23,20184:01 :00 PM EDT
Job Number: 76112735


Documents (50)

 1. These Are the 16 Best Burgers of 2013
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 2. Lance® Sandwich Crackers Teams Up With Little League® To Fuel Young Athletes In 2014
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 3. Press Release: Snyder's-Lance Revamps Corporate Websites
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31, 2018

 4. Snyder's-Lance Revamps Corporate Websites
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 5. Snyder's-Lance Revamps Corporate Websites.
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:


             LexisNl'xis' I About LexisNexis I Privacy Policy I Terms   & Conditions I Copyrigllt © 2018 LexisNexis


     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 2 of 212
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31, 2018

6. Dessert Dreams I Salted Chocolate Covered Pretzel Nutella Turtle Cookies
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

7. Snyder's-Lance Posts Results for Third Quarter 2013
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

8. No Headline In Original
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31, 2018

9. Q3 2013 Snyder'sLance Inc Earnings Conference Call - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

10. Event Brief of Q3 2013 Snyder's-Lance Inc Earnings Conference Call - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

11. *Snyders-Lance 3Q EPS 33c >LNCE
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:

            LexisNexis'l About L?1SJ!2...Nexis I Priv391.l.'.-QIb I I£rDl~& Conditions I Copyright © 2018   LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 3 of 212
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

12. Snyder's-Lance, Inc. Reports Results for Third Quarter 2013;- Reports 2013 third quarter net revenue of
   $453 million, an increase of 11.4% over prior year
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31, 2018

13. Snyder's-Lance sales of core products drive Q3 earnings growth
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

14. FORM 8-K: SNYDER'S-LANCE, INC FILES Current report
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

15. Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
   Wholesale Bakery's Top Bakers & Snack Manufacturers lists show who the industry's major players are and
   what they bring to the table.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21, 2012 to Dec 31, 2018

16. Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
   Wholesale Bakery's Top Bakers & Snack Manufacturers lists show who the industry's major players are and
   what they bring to the table.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21, 2012 to Dec 31, 2018


            LexisNexis' I About    LexisNexis I f)ivacy Polic'y l.Terms & Conditions I CO[2Yright © 2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 4 of 212
17. Press Release: Snyder's-Lance, Inc. to Release Third Quarter 2013 Results on Thursday, November 7,
   Before Market Opens. Will Host Conference Call and Webcast at 10:00 am Eastern on Thursday, November
   7.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

18. Snyder's-Lance, Inc. to Release Third Quarter 2013 Results on Thursday, November 7, Before Market
   Opens. Will Host Conference Call and Webcast at 10:00 am Eastern on Thursday, November 7.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

19. Ed Davidson Retiring After 45 Years in the Industry
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

20. Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
   packaging design.(CATEGORY INSIGHTS snacks & Candy BY JAMIE GRILL-GOODMAN)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

21. Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
   packaging design;CATEGORY INSIGHTS snacks & Candy BY JAMIE GRILL-GOODMAN
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

22. Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
   packaging design.;United States candy and snack foods retail sales, sales change, and share of sales by




    Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 5 of 212
   product type broken down for total sales and private-label sales in dollars, units, and percentages for the
   year ended August 11, 2013
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

23. Sheila's Out Shopping: Check out fall's patterns;Checks and balances
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

24. 7-Eleven Introduces New Snack Section
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

25. Pinterest to start offering ads as promoted pins
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

26. Snyder's of Hanover's Rolls Out 'School Smarts' Snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

27. Brand Building Through Random Acts of Kindness
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by

             LexisNexis' I AtLQ1Jl LexisNexis I Privacy Policy I Terms   & Conditions I Copyright@ 2018 LexisNexis


     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 6 of 212
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

28. 7-Eleven Launches New Snack Section Offering Gourmet and Healthy Selections
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

29. Book Review: An Apple a Day
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

30. The 3rd Annual ASPCA Rock 'N Roll LA Benefit at Manhattan Beach Studio Media Campus on October 5,
   2013.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31,2018

31. The 3rd Annual ASPCA Rock 'N Roll LA Benefit at Manhattan Beach Studio Media Campus on October 5,
   2013.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

32. Snyder's of Hanover's Offers 'School Smarts' Snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

33. Better Bites: New 7-Eleven® Snack Section Offers Gourmet, Better-for-You Selections
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp


            LexisNexis'l About   LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 7 of 212
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21, 2012 to Dec 31, 2018

34. School Smarts: Keep Kids' Brains Going Through the School Year with a Crunchy, Wholesome Snack
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

35. B&G Foods, Inc. at Barclays Back to School Conference - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

36. BOOK REVIEW
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

37. Lance Buys Stateline Service Corp - Analyst Blog
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21, 2012 to Dec 31, 2018

38. Snyder's-Lance acquires distributor Stateline
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

39. Snyder's-Lance Acquires Stateline Service Corporation
 Client/Matter: 23756-1001


            LexisNt'xis' I About   LgxisNex~   I Priv-.2cy PoliQY I Terms & Conditions I Copyriaht © 2018   LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 8 of 212
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content Type                        Narrowed by
              News                                Timeline: Apr 21,2012 to Dec 31,2018

40. Snyder's-Lance Acquires Stateline Service Corporation
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content Type                        Narrowed by
              News                                Timeline: Apr 21,2012 to Dec 31,2018

41. Lance® Sandwich Crackers Launches Back to School Sweepstakes Filled with Tuition Prizes, Gift Cards
   and Lunch Boxes
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content Type                        Narrowed by
              News                                Timeline: Apr 21,2012 to Dec 31,2018

42. Lance® Sandwich Crackers Launches Back to School Sweepstakes Filled with Tuition Prizes, Gift Cards
   and Lunch Boxes;Sweepstakes features nearly 4,000 prizes to make the back to school transition easier for
   families
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content Type                        Narrowed by
              News                                Timeline: Apr 21,2012 to Dec 31,2018

43. THE $1 MENU TASTING
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content Type                        Narrowed by
              News                                Timeline: Apr 21, 2012 to Dec 31, 2018

44. Snyder's-Lance Reports Results for 2nd Quarter 2013
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content Type                        Narrowed by


               LexisNexis'l About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 9 of 212
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

45. Analysts' Corner Releases Research Reports on Mondelez International, Cosan, The Andersons, Universal,
   and Snyder's-Lance
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

46. Companies Announce Quarterly Results and Declare Dividends- Research Report on Mondelez
   International, Cosan, The Andersons, Universal, and Snyder's-Lance;Editor Note: For more information
   about this release, please scroll to bottom
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31, 2018

47. Snyder's-Lance Posts Results for 2nd Quarter 2013
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

48. Snyder's-Lance Reports Results for 2Q 2013
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

49. Q2 2013 Snyder'sLance Inc. Earnings Conference Call- Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21 , 2012 to Dec 31, 2018

50. Snyder's-Lance, Inc. Reports Results for Second Quarter 2013;-- Reports 2013 second quarter net revenue
   of $439 million, an increase of 9.9% over prior year


            Lexi~Nl'xis'   I About LexisNexis I Privacy Policy I Terms & Conditions I Copyrigllt © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 10 of 212
Client/Matter: 23756-1001
Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
Search Type: Terms and Connectors
Narrowed by:
          Content Type                        Narrowed by
          News                                Timeline: Apr 21,2012 to Dec 31, 2018




           LexisNexis'1 About LexisNexis I Privacy Policy I Terms   & Condition~ I QQQyrl9JJ1© 2018 LexisNexis

  Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 11 of 212
                                 These Are the 16 Best Burgers of 2013
                                                   The Huffington Post
                                        December 25,2013 Wednesday 7:47 PM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 613 words
Byline: Thrillist

Body


Dec 25, 2013 (The Huffington Posthttp://www.huffingtonpost.com/Delivered by Newstex)
        http://images.huffingtonpost.com/2013-12-25-burg .jpg
 Twinkie, ramen, and Cronut buns. Pockets of deep-fried PBR. More bacon than Louie Anderson eats for second
breakfast. 2013 was more than a slightly ridiculous year in the burger creation game, and we were there to greasily
chronicle it all. While it was a torturous task, we picked out the 16 finest examples that hit the grill this year in order
to help you satisfy your meat-lust needs.

 Please resist the urge to squirt ketchup onto your computer. Unless it's a really old computer and you've been
looking for an excuse to buy a new one -- in which case, do that.
 Click here to see all the crazy delicious burgers in the full story![1]
 http://images.huffingtonpost.com/2013-12-25-burg1.jpg
Most Likely to Wear Vans and Flannel and Ride a Bike with No Brakes: The Beerger[2]
PYT[3], Philadelphia

Philly's PYT goes nuts all the time. For this, we got a patty, house-made pickles, and frozen PBR inside a deep-
fried pretzel crisp-crusted wonton. Plus a dousing of mustard-dill aioli.
         http://images.huffingtonpost.com/2013-12-25-burg2.jpg
Most Likely to Make You Sing Its Praises: The Gallow's Pole[4]
Leadbelly[5], Chicago
This one honors the resto's namesake blues singer with a house-ground beef pork belly patty with caramelized
mushrooms onions, smashed potatoes, Swiss, and bearnaise sauce -- just like he ate every day in 1902.
         http://images.huffingtonpost.com/20 13-12-25-burg4.jpg
Most Likely to Make You Wait on a Line in the Rain for Four Hours: The Ramen Burger[6]
Smorgasburg[7], New York
This infamous noodle-bunned miracle made headlines this year thanks to a beef patty, sweet/savory sauce, and
scallions. Oh, and a BUN MADE OF RAMEN.
         http://images.huffingtonpost.com/2013-12-25-burgtb.jpg
Most Likely to Make You Cheat on T-Bell: The Supreme Nacho Burger[8]
Slater's 50/50[9], San Diego
This is a taco-nacho-burrito-something on very American steroids. Taco-seasoned patty, cheddar, tomato, onion,
black beans, salsa, guac, bacon, and tortilla chips, wrapped in a tortilla and deep-fried. Throw some cheese sauce,
sour cream, and pickled jalapenos on top, and you're set to breathe into people's faces alllill afternoon.
         http://images.huffingtonpost.com/2013-12-25-bugm.jpg
Most Likely to Scold You for Not Doing Your Homework: The Mother of All Burgers[10]
B-52 Burgers Brew[11], Minneapolis
Four 1/21b patties, four slices of cheese, four eggs, a 1/21b of BBQ pulled pork, 12 pieces of bacon, and onion rings,
stuffed into an Italian loaf. You won't be able to dance to fit in this resto's namesake after you eat it.



       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 12 of 212
                                         These Are the 16 Best Burgers of 2013

 See all the best burgers in the country, including a mac and cheese burger, a Twinkie burger, and way, way more,
in the full story on Thrillist.com![12]
 [1]:          http://www.thrillist.com/eaUnation/best-bu rgers-of-20 13-the-year-s-best-bu rgers-thrillist-nation [2]:
http://www.thrillist.com/eaUphiladelphia/pyt-s-deep-fried-pbr-beerger-pyt-philly-thrillist-nation [3]:
http://www.thrillist.com/venues/pyt-burger [4]:           http://www.thriliist.com/eaUchicago/portage-parklleadbelly [5]:
      http://www.thrillist.com/venues/leadbelly-60634 [6]:               http://www.thriliist.com/eaUnew-york/the-ramen-
burger-has-arrived [7]:                      http://www.thrillist.com/venues/smorgasburg-williamsburg [8]:
http://www.thrillist.com/eaUnation/behold-this-deep-fried-supreme-nacho-burger               [9]:
http://www.thrillist.com/venues/slaters-5050 [1 0]:             http://www.thrillist.com/eaUminneapolis/b-52-slider-squad
[11]:           http://www.thrillist.com/venues/b-52-burgers-brew [12]:              http://www.thriliist.com/eaUnation/best-
burgers-of-2013-the-year-s-best-burgers-thrillist-nation


Load-Date: December 30, 2013




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 13 of 212
  Lance® Sandwich Crackers Teams Up With Little League® To Fuel Young
                            Athletes In 2014
                                                           PR Newswire
                                       December 18, 2013 Wednesday 11 :54 AM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 797 words
Dateline: CHARLOTTE, N.C., Dec. 18,2013

Body


 Lance sandwich crackershave teamed up with Little League Baseball and Softball - the world's largest youth sports
organization - to fuel and encourage young athletes to do their best, both on and off the field.

(Photo: http://photos.prnewswire.com/prnh/20131218IDC35614)

As part of the multiyear agreement,Lance is named "The Official Sandwich Cracker of Little League Baseball and
Softball." Lance offers more than 16 kinds of sandwich crackers, including varieties made with whole grains, real
peanut butter and real cheese. The wholesome snacks deliver up to 6 grams of protein - giving kids plenty of fuel
for game day and parents another reason to cheer.

"We are excited to welcome Lance sandwich crackers into the Little League family of sponsors," said Liz DiLullo
Brown, Little League Vice President of Marketing and Strategic Partnerships. "Little League strives to find partners
who not only fit our mission to develop good citizens, but also meet the needs of our local leagues and their
families. Lance is one of the most recognizable names in the industry, and their products can already be found in
many concession stands at local Little Leagues around the nation. We look forward to working with Lance to make
this a successful partnership."

As the partnership kicks off in 2014, Lance will roll out a number of exciting initiatives including a sweepstakes, in-
store activations, web page (http://www.Lance.com/LittleLeague). and a special program for Little League coaches
and parents. The Lance Snack Patrol will also host experiential sampling events at local games throughout the
country and regional tournaments leading up to the Little League Baseball® World Series, which is scheduled to be
held in South Williamsport, Pa. on August 14 - 24,2014.

"The core values that Little League promotes are a great fit for a partnership with Lance," said Tom Ingram, Senior
Brand Director at Snyder's-Lance. "We're excited about the opportunity and we share their commitment to fueling
and inspiring young athletes, helping them reach their potential on-and-off the field and, most importantly, having
fun."

Both Lance and Little League have a long-standing history of promoting wholesome fun and activities that families
enjoy - with Lance celebrating its 1DOth anniversary in 2013 and Little League celebrating 75 years in 2014.
Together, Little League and Lance will create an entire "snack-time league of their own," to inspire and energize
young athletes.

Lance sandwich crackers are available in more than 16 varieties, including Lance Xtra Fulls®, which were launched
this year to give consumers "more of what they love" for the brand's 100th anniversary. For more information about
Lance sandwich crackers and the Little League partnership, visithttp://www.Lance.com/LittleLeague.

About Lance Sandwich Crackers


       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 14 of 212
            Lance® Sandwich Crackers Teams Up With Little League® To Fuel Young Athletes In 2014

Lance is celebrating its 100th anniversary in 2013 by giving consumers "more of what they love." Lance sandwich
crackers are available in more than 16 varieties, including ToastChee®, Whole Grain, Cracker Creations® and Xtra
Fulls®. Each product is made with freshly baked, crispy crackers, real ingredients like freshly ground peanut butter,
and contains up to 6 grams of protein. For more information about Lance sandwich crackers,
visithttp://www.lance.comor the Lance SnacksFacebook page.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart®, O-Ke-Doke®, Quitos® and
Padrinos® brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. For more information, visithttp://www.snyderslance.com. LNCE-G

About Little League®

Little League® Baseball and Softball is the world's largest organized youth sports program, with 2.4 million players
and one million adult volunteers in every U.S. state and more than 80 of other countries. In 2014, Little League is
celebrating its 75th Anniversary of developing major league people. For more information, visitLittieLeague.org, or
follow the Little League on Facebook (facebook.com/LittleLeague) or Twitter (twitter.com/LittleLeague).

SOURCE Lance® Sandwich Crackers


Load-Date: December 19, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 15 of 212
             Press Release: Snyder's-Lance Revamps Corporate Websites
                                              Dow Jones Institutional News
                                       December 11, 2013 Wednesday 6:16 PM GMT


Copyright 2013 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2013, Dow Jones & Company, Inc.



       DOW JONES NEWSVI:RES


Length: 422 words

Body


Snyder's-Lance Revamps Corporate Websites

PR Newswire

CHARLOTTE, N.C., Dec. 11, 2013

CHARLOTTE, N.C., Dec. 11, 2013 IPRNewswirel -- Leading snack food company Snyder's-Lance announced
today that its redesigned corporate website is now fully up-and-running, providing key stakeholders with quick and
easy access to the latest Company news and insights.

"Although the previous website design included a wealth of information on our products and the Company, we felt
that there was an opportunity to improve the way we delivered relevant information to our stakeholders, " explains
Sid Levy, Senior Director of Communications and Community Relations for Snyder's-Lance, Inc. "By focusing more
on our brands, the new site provides a richer user experience as a whole."

The new website is designed to provide visitors with quick and easy access to tools and information about
Snyder's-Lance. Key information has been reorganized into specific tabs for Investor Relations, Career
Opportunities and Community Involvement. Additionally, the Company launched a mobile version of the website
which includes similar elements that appear on the main site. Although the rendering and functionality of the
website will vary slightly between devices and the desktop environment, the overall website is designed to be
responsive and will adjust to allow for a streamlined user experience and quick load times. To experience the new
site and explore its features, visit www.SnydersLance.com

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., (Nasdaq-GS: LNCE) headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. The Company's products include pretzels, sandwich crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio, and Ontario, Canada. Products are sold under the Snyder's of Hanover(R), Lance(R), Krunchers!(R), Cape
Cod(R), Pretzel Crisps(R), EatSmart Naturals(R), Jays(R), Tom's(R), Archway(R), O-Ke-Doke(R), Quitos(R),


       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 16 of 212
                          Press Release: Snyder's-Lance Revamps Corporate Websites

Padrinos(R) and Stella D'oro(R) brand names along with a number of private label and third party brands. Products
are distributed widely through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. LNCE-G

SOURCE Snyder's-Lance, Inc.

!Web site: www.SnydersLance.com

(END) Dow Jones Newswires

December 11, 201313:16 ET (18:16 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: December 12, 2013


  End   or Document




        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 17 of 212
                           Snyder's-Lance Revamps Corporate Websites
                                                           PR Newswire
                                        December 11, 2013 Wednesday 1:15 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 380 words
Dateline: CHARLOTTE, N.C., Dec. 11, 2013

Body


Leading snack food companySnyder's-Lanceannounced today that its redesigned corporate website is now fully up-
and-running, providing key stakeholders with quick and easy access to the latest Company news and insights.

"Although the previous website design included a wealth of information on our products and the Company, we felt
that there was an opportunity to improve the way we delivered relevant information to our stakeholders," explains
Sid Levy, Senior Director of Communications and Community Relations for Snyder's-Lance, Inc. "By focusing more
on our brands, the new site provides a richer user experience as a whole."

The new website is designed to provide visitors with quick and easy access to tools and information about
Snyder's-Lance. Key information has been reorganized into specific tabs for Investor Relations, Career
Opportunities and Community Involvement. Additionally, the Company launched a mobile version of the website
which includes similar elements that appear on the main site. Although the rendering and functionality of the
website will vary slightly between devices and the desktop environment, the overall website is designed to be
responsive and will adjust to allow for a streamlined user experience and quick load times. To experience the new
site and explore its features, visithttp://www.SnydersLance.com

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., (Nasdaq-GS: LNCE) headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. The Company's products include pretzels, sandwich crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio, and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Krunchers!®, Cape Cod®,
Pretzel Crisps®, EatSmart Naturals®, Jays®, Tom's®, Archway®, O-Ke-Doke®, Quitos®, Padrinos® and Stella
D'oro® brand names along with a number of private label and third party brands. Products are distributed widely
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G

SOURCE Snyder's-Lance, Inc.


Load-Date: December 12, 2013




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 18 of 212
       ~\
         (\
              )
          /              Snyder's-Lance Revamps Corporate Websites.
                                                      PR Newswire
                                                  December 11, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 PR Newswire Association LLC

Length: 391 words

Bod

  CHAP.LOTTE, N. C.,   Dec. 11, 201.3 /PP.Nevlsl-lir'2/ -- l.'2ading snack food company Snyder' s-Lance announc'2d today
that its redesigned corporate I-Iebsite is nOI-l fully up-and-running, providing key stakeholders I-lith quick
and easy access to the latest Company news and insights.
    "Although the previous \1ebsite design included a Vlealth of information on our products and the Company,
"Ie felt that there \Vas an opportunity to improve the I-Iay Vie delivered relevant information to our
stakeholders," explains Sid Levy, Senior Director of Communications and Community P.elations for Snyder's-
Lance, Inc. HBy focusing more on our brands, the new site provides a richer user experience as a
whole."
    The nevI website is designed to provide visitors l,'Jith quick and easy access to tools and information
abo\Jt Snyder' s-Lance. Key information has been reorganized into specific tabs for InvE:stor Helations                I


Career Opportuniti'2s and Community Involvement. Additionally, the Company launch'2d a mobil'2 version of the
website which includes similar elements that appear on the main site. Al~hough the rendering and
functionality of the I-Iebsite I-lill vary slightly bet\Veen devices and the d'2sktop environment, the overall
website is designed to be responsive and will adjust to allow for a streamlined user experience and quick
load times. To experience the new site and explore its features, visit www.SnydersLance.com
    .I\bout Snyder's-Lance, Inc.Snyder's-Lance, Inc.,     (Nasdaq-GS: LNCE) headquartered in Charlotte, NC,
manufactures and markets snack foods ~hroughout the United States and internationally.

The Company's products include pretzels, sandwich crackers, potato chips, cookies, tortilla chips,
restaurant style crackers, nuts and other snacks. Snyder's-Lancl2 has manufacturing facilities in North
Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, and Ontario,
Canada. Products ar'2 sold under the Snyder's of Hanover, Lance, Krunchers!, Cape Cod, Pretzel Crisps,
EatSmart Naturals, Jays, Tom's, ArchitJay, O-Ke-Doke, Quitos, Padrinos and Stella D'oro brand names along
with a number of p.rivate label and th.i.rd party brands. Products are distributed l-lideJ.y through grocery and
mass merchandisers, convenience stores, club sto.res, food service outle~s and other channels. LNCE-G
   SOURCE Snyder's-Lance, Inc.




Load-Date: December 13, 2013


  Fnd of Dnnmwtlt




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 19 of 212
  Dessert Dreams I Salted Chocolate Covered Pretzel Nutella Turtle Cookies
                                                        stupid DOPE
                                           November 29,2013 Friday 3:50 PM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 320 words
Byline: Tamika Frye

Bod


Nov 29,2013 (stupidDOPE:http://stupidDOPE.com Delivered by Newstex)
                  http://stupidDOPE.com/2013/11/29/dessert-dreams-salted-chocolate-covered-pretzel-nutella-turtle-
cookies/idiot-proof-salted-chocolate-covered-pretzel-nutella-turtle-cookies-11
 As it is Thanksgiving and all, epic deserts should be the thought for the holiday. There are thousands and
thousands of recipes to choose from. This recipe for Salted Chocolate Covered Pretzel Nutella Turtle Cookies[1] is
definitely worth a try.

 The recipe calls for a combination of pretzel and chocolate. Pretzel Crisps are recommended as they are flat
enough to help build the foundation of the cookie with the salt and crisp of a pretzel. The cookie is stacked with
caramel, Nutella, pecans, chocolate, and more chocolate. The best thing about these cookies is that they do not
require any baking. Simply stack, sit, and serve. DELlSH! Check out the full recipe and 'How To' on Half Baked
Harvest[2].
 http://stupid DOP E. com/20 13/11/291dessert-d rea ms-sa Ited-ch ocolate-covered-pretzel-n utella-tu rtle-cookies/id iot-
proof-salted-chocolate-covered-pretzel-nutella-turtle-cookies-61             http://stupidDOPE.com/2013/11/29/dessert-
dreams-salted-chocolate-covered-pretzel-nutella-turtle-coOkies/idiot-proof-salted-chocolate-covered-pretzel-nutella-
turtle-cookies-41                http://stupidDOPE.com/2013/11 129/dessert-dreams-salted-chocolate-covered-pretzel-
nutella-turtle-cookieslidiot-proof-salted-chocolate-covered-pretzel-nutella-turtle-cookies-21
http://stupid DOPE .com/20 13/11 129/dessert-d reams-salted-chocolate-covered-pretzel-n utella-turtle-cookieslidiot-
proof-salted-chocolate-covered-pretzel-nutella-turtle-cookies-31
 Signed, Tamika Frye[3]
 [1]:         http://www.halfbakedharvest.comlid iot-p roof-sa Ited-choco late-covered-p retzel-n utella-tu rtle-cookiesl [2]:
      http://www.halfbakedharvest.com/idiot-proof-salted-chocolate-covered-pretzel-nutella-turtle-cookiesl [3]:
http://www.twitter.com/Ladyblogga


Load-Date: November 29,2013




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 20 of 212
                     Snyder's-Lance Posts Results for Third Quarter 2013



                                                     Food & Beverage Close-up
                                                 November 13, 2013 Wednesday


Copyright 2013 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP               BUSINESS
                                     MEDIA INC              NEWS + VIEWS

Length: 741 words

Body


Snyder's-Lance, Inc. reported results for its third quarter of 2013.

In a release on November 7, the company noted earnings details:

Net revenue for the third quarter ended September 28, was $453 million, an increase of 11.4 percent compared to
prior year net revenue of $407 million. Net income excluding special items in the third quarter of 2013 was $22.4
million, or $0.32 per diluted share. as compared to third quarter 2012 net income excluding special items of $19.2
million. or $0.28 per diluted share. Net income was $22.9 million for the third quarter of 2013. or $0.33 per diluted
share, compared to a net income of $17.8 million for the third quarter of 2012, or $0.26 per diluted share. Special
items for the third quarter of 2013 were $0.5 million in after-tax income primarily from the gain on the sale of assets
associated with the consolidation of our Canadian manufacturing facilities. Special items for the third quarter of
2012 were $1.4 million in after-tax expense which included expenses associated with the acquisition of Snack
Factory and other merger related costs.

Net income excluding special items for the first nine months of 2013 was $59.1 million, or $0.84 per diluted share, a
gain of 27 percent as compared to net income excluding special items of $45.7 million. or $0.66 per diluted share.
for the first nine months of 2012. Net income was $55.7 million for the first nine months of 2013. or $0.80 per diluted
share, compared to net income of $51.3 million for the first nine months of 2012. or $0.74 per diluted share. Special
items for 2013 include after-tax income from the gain on the sale of assets, impairment charges and a substantial
self-funded medical expense. Special items for 2012 include after-tax gains on the sale of route businesses from
the merger integration and after-tax expenses for other merger related expenses.

"Net revenue for core branded products was up 20 percent. driven by Snack Factory and core brand market share
gains that were supported with increased advertising and social media marketing efforts. including a movie tie-in
promotion," commented Carl E. Lee, Jr.. President and CEO. "We are pleased with our EPS performance in the
third quarter of 2013 as we focus on finishing the year strong and building momentum as we head into 2014. With
our continued focus on emphasizing core brands and widening margins, our team delivered solid results including
continued benefits from our acquisition of Snack Factory Pretzel Crisps which posted significant year over year
sales. In the third quarter, we were able to improve our gross margin as a percentage of net revenue on a higher
mix of branded products, supported by good overall performance from our private brands team."




        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 21 of 212
                               Snyder's-Lance Posts Results for Third Quarter 2013

Lee continued, "Looking ahead, we are excited about our product lineup for next year. We have a number of great
new items and flavors in our core brands along with improvements in several of our more regional allied brands.
This pipeline of innovation is very robust and we anticipate solid growth as we move into 2014. We also continue to
grow our independent business owner (IBO) based distribution network, and have recently acquired additional
routes in a key geography. Snyder's-Lance is making progress on a number of fronts, and I want to thank everyone
involved and especially our associates for their hard work and dedication that drives this company forward every
day."

Dividend Declared The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on
the Company's common stock. The dividend is payable on November 29, to stockholders of record at the close of
business on November 19.

2013 Estimates The Company has updated its estimates for the full year 2013. The Company estimates that its net
revenue for the full year 2013 will be up 9 percent to 10 percent and earnings per diluted share will increase
between 25 percent and 30 percent, excluding special items, compared to 2012. Capital expenditures for 2013 are
projected to be between $73 and $75 million.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.

More Information:

snyderslance.com

((Comments on this story may be sent to newsdesk@c1oseupmedia.com))


Load-Date: November 13, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 22 of 212
                                       No Headline In Original
                                                 just-food.com
                                               November 8, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 AROO Limited

Length: 1007 words

Body

  Byline: Katy Askew
   Shares in Snyder' s-Lance fell almost 10% yesterday (7 November) despite an increase in third-quarter
sales and earnings, driven down by concerns over the US snack maker's sales outlook.
   Snyder's-Lance closed dOl-in 9.24 'k yesterday, wi th shares dropping to US$27. 01 on the New York Stock
Exchange. The decl ine reflected investor concerns over Snyder I s -Lance's top- 1. .i.ne performance. Whi 1e the
group booked an 11.4% rise in third-quarter sales, which climbed to $453m, the performance missed
consensus expectations by $9m. The company also lowered its full-year sales outlook to a range of 9-10%
from lO-l2'L
   Nevertheless, Snyder's-Lance said third-quarter net income, excluding special items, \.,a5 $22.4m,
compared to $19.2m in 2012. The firm also narrovled its EPS guidance range to 25-30'i, from previous
guidance of 22-32%.

   "Profit margins appear to be benefiting from [Snyder's-Lance's] internal producti.vity init.iatives and
input cost relief, parti.cularly in the sticky, lower-margin privat.e label blJsiness, It ,Janney analyst
Jonathan Feeney wrote in a note to investors.
   Gross margin expanded 110 basis points and SBIT margin rose 120 basj.s points during the period.
   Press release follows:
   Snyder's-Lance, Inc. Reports Results for Third Quarter 2013    Reports 2013 third quarter net revenue of
$453   million, an increase of 11.4% over prior year
   -   Reports 2013 third quarter earnings per diluted share of $0.32 excluding special items
   -   Reports 2013 third quarter earnings per diluted share of $0.33 including special items
   -   Declares quarterly dividend of $0.16 per share of common stock
   CHARLOTTE, N. C., Nov. 7, 2013 /PRNewswire/ -- Snyder' s-Lance, Inc. (LNCE) today reported rEosul ts for
its tbird quarter of 2013. Net revenue for the third quarter ended September 28, 2013 \<las $4.53 million, an
increase of 11.4% compared to prior year net revenue of $407 million. Net income excluding special items
in the third quarter of 2013 ;,.'as $22.4 million, or $0.32 per diluted share, as compared to third quarter
2012 net income excluding special items of $1.9.2 milLion, or $0.28 per diluted share.        Net inco:ne t,-Jas
$22.9 rni.lllon for the third quarter of 2013, or $0.33 per diluted share, compared to a net income of :;17.8
million for the third quarter of 2012, or $0.26 per diluted share.     Special items for the third quarter of
201.3 were $0.5 million in after-tax income pri.marily from the gain on the sale of assets associated with
the consolidation of our Canadian manufacturing facilities.     SpEocial items for the third quarter of 2012
were $1.4 million in after-tax expense which included expenses associated with the acquisition of Snack
Factory and other merger related costs.
    (Logo: http://photos.prnewswire.com/prnh/20110411/CL80943LOGO
   Nst income excluding special items for the first nine months of 2013 Has $59.1 million, or $0.84 p'2r
diluted share, a gain of 2711:, as compared to net incom'2 ezcluding special items of :;>45.7 million, or $0.66
per diluted share, for the first nine months of 2C12.    Net income \<las $':\5.7 million for the first           nine
months of 2013, or $0.80 p'2r diluted shar'2, compared to net income of $51.3 million for the first               nine
months of 2012, or $0.74 per diluted share. Special items for 2013 include after-tax income from the gain
on the sale of assets, impairment charges and a substantial self-funded medical Expense. Special items for
2012 incJ.ude after-tax gains on the sale of     route businesses   from   the merger   integration   and   after-ta;.~
expenses for other merger related expenses.




        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 23 of 212
                                                  No Headline In Original

   "Nec revenue for core branded products was up 20%, driven by Snack Factory and core brand market share
gains that were supported with increased advertising and social media marketing efforts, including a movie
tie-in promotion," commented Carl E. Lee, Jr., President and Chief Executive Officer. "We are pleased with
our EPS performance in the third quarter of 2013 as we focus on finishing the year strong and building
momentum as we head into 2014.  With our continued focus on emphasizing core brands and widening margins,
our team delivered solid results including continued benefits from our acquisition of Snack Factory&reg;
Pretzel Cr~sps&reg;which posted significant year over year sales.   In the third quarter, we were able to
improve our gross margin as a percentage of net revenue on a higher mi.x of branded products, supported by
good overall performance from our private brands team."
   t'1r.   Lee continued,   "Looking ahead,   we are excited about our product lineup for nezt year.       l"ie have a
number of great new items and flavors in our core brands along with improvements in several of our more
regional allied brands. This pipeline of innovation is very robust and we ancicipate solid growth as we
move into 2014. We also continue to grow our independent business owner (lBO) based distribution network,
and have recently acquired additional routes in a key geography. Snyder's-Lance is making progress on a
number of fronts, and I want to thank everyone involved and especially our associates for their hard work
and dedication that drives this company forward every day."
   Dividend Declared
   The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the
Company's common stock. The dividend is payable on November 29,2013 to stockholders of record at the
close of business on November 19, 2013.
   2013 Estimates
   The Company has updated its estima tes for the full year 2013. The Company es tima tes that i. ts net
revenue for the full year 2013 will be up 9% to 10% and earnings per diluted share will increase between
2S\; and 30 5s,   e>:cluding special items,   compared to 2012.   Capital. e>:penditures for 2013 are projected to be
between $73 and $75 million.
   Original source: Snyder's-Lance
   This article was originally published on just-foad.com on 8 November 2013. For authoritacive and timely
food business information visit            http://www.just-food.com.




Load-Date: March 5, 2014




           Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 24 of 212
                Q3 2013 Snyder'sLance Inc Earnings Conference Call - Final
                                               FD (Fair Disclosure) Wire
                                             November 7, 2013 Thursday


Copyright 2013 CO-Roll Call, Inc.
All Rights Reserved



Copyright 2013 CCBN, Inc.

Length: 4866 words

Body


Corporate Participants

* Mark Carter

Snyder's-Lance, Inc. - VP Strategic Initiatives, IR

* Carl Lee

Snyder's-Lance, Inc. - President, CEO

* Rick Puckett

Snyder's-Lance, Inc. - EVP, CFO, Treasurer, Secretary

Conference Call Participants

* Brett Hundley

BB&T Capital Markets - Analyst

* Theo Reid

Jefferies & Company - Analyst

* Rohini Nair

Deutsche Bank - Analyst

* Sara Miller

SunTrust Robinson Humphrey - Analyst

Presentation

OPERATOR: Good morning. My name is Rob, and I will be your conference operator today. At this time, I would
like to welcome everyone to Snyder's-Lance third quarter 2013 earnings conference call. (Operator Instructions).
Thank you. Mr. Mark Carter, VP and IR officer, you may begin your conference.




        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 25 of 212
                            Q3 2013 Snyder'sLance Inc Earnings Conference Call - Final

MARK CARTER, VP STRATEGIC INITIATIVES, IR, SNYDER'S-LANCE, INC.: Thank you very much, Rob. Good
morning, everyone. With me today are Carl Lee, President and CEO, as well as Rick Puckett, EVP & CFO, of
Snyder's-Lance Inc. During today's call we will discuss our 2013 third quarter results as well as well as estimates for
the full year.

As a reminder, we are web-casting this conference call including the supporting slide presentation on our website at
www.snyderslance.com. Before we begin, I would like to point out that during today's presentations, management
may make forward-looking statements about our Company's performance. Please refer to the safe harbor language
that's included in each of our presentations. I'll now turn the call over to Carl Lee, President and CEO, to begin
management's comments.

CARL LEE, PRESIDENT, CEO, SNYDER'S-LANCE, INC.: Thank you, Mark. Good morning, everyone, and thank
you for joining our conference call. Today we're going to review a number of slides that have been made available
online as we discuss our 2013 third quarter results,and the progress we're making against our strategic priorities.

If you're following along with the slides, I invite you to turn to slide number four. We will a begin by reviewing just
our overall third quarter review. Our team delivered 11.4% revenue growth driven by our four brands.

Our Q3 sales volume growth rates were higher than Q2 due to strong retail execution, marketing support and
product news. Considering our positive volume growth for the quarter, we are outpacing the trends you see across
the food industry.

On a year-to-date basis, we have achieved market share gains with the support of increased advertising, social
media campaigns, and our Q3 movie tie-in promotion. We've also posted distribution gains for our quarter, for our
core brand on a year-to-date basis, leveraging our DSD network, and efforts of our direct sales team.

Our private brand business is doing well when you look across the strong underlying sales growth of our large, and
diverse customer base. Our revenue is growing ahead of the category across most of our customers, with the
exception of a couple of them that have difficulty with their packaging changes, or promotional challenges that are
being addressed.

In the third quarter, we were able to improve our gross margin by over 100 basis points year-over-yearon a higher
mix of branded products and cost control across our organization. We launched several major initiatives to support
our IBOs as we celebrate the first anniversary of our DSD transformation.

We improved incentives, selling tools, information availability, and customer service so that they can take even
better care of our retailers. We're very proud of our IBO partners and are working hard to help them develop their
independent businesses.

We are pleased with our EPS performance in the third quarter, and we're proud of the progress we have made in
2013. Our EPS of $0.84 year-to-date compares to $0.66 last year, for 27% growth. Now, if you'll join me and turn to
page five, we'll talk about Pretzel Crisps.

We are celebrating our first year anniversary with snack factory, and are very proud of our team's continued
success and driving the exciting results on this incredible brand. Snack factory had a solid quarter with very strong
growth on a year-over-year basis. Our team has delivered strong market share gains for the quarter, and year-to-
date, driven by higher velocity, or turnover at the point of sale.

Our distribution, ACV coverage is up double digits as we expand our store level authorizations, assortment, and
number of retailers carrying our products. We're excited about serving our deli managers and see long-term growth
potential as consumers continue to focus more and more on convenience.

It's great to be out pacing the deli category which is showing very strong growth trends. We have expanded our
team this past year as we activate new markets. We've added sales and local marketing team members in a
number of key markets and we'll continue to do so next year to further drive our ACV and distribution.



      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 26 of 212
                            032013 Snyder'sLance Inc Earnings Conference Call- Final

Now, let's turn to slide number six. On a full year basis, we've seen positive distribution gains in retail price
movement across our four core brands. As a result, our core brand revenue was up over 20% to prior year. Market
share numbers for each of our core brands is up for 2013. As mentioned earlier, we delivered a positive volume
growth as our brands grew faster than their respective categories.

Allied brands grew around 2% for the quarter year-over-year which is a strong statement of our team effort to
improve margins while repositioning these brands to be more competitive in the marketplace. As an important part
of our plans going forward, we are focused on product news, distribution, and leveraging our DSD system is to
avoid the discounting that our competitors may pursue. With that in mind, during 03 we announced to our retail
partners, a number of new innovative products for 2014.

We believe this is one of the most exciting new product offerings that we've been able to bring to market in some
time, and they're very much on trend and up-to-date with recent consumer expectations. I've shared with you just a
few examples, as we turn to page seven. We'll begin with Snyder's Of Hanover. We have a number of new offerings
including an expanding line of product gluten-free pretzels will be launching actually, this quarter, including two new
seasoned gluten free products that are going to be a hit with consumers who want great taste and exciting flavors.

In addition, we have a variety of new products on the way for 2014 to support our fast-growing Pretzel Pieces line.
For example, we're going to have a new offering of spicy pretzels that deliver a unique crunch and texture, along
with a sweet line to satisfy consumer's desire for great snacking. We have several other new products on deck for
SOH that we'll be introducing in the coming months.

Now, focusing on Lance. We're beginning to roll out our improved graphics in our home-pack line of products,
contemporizing the look and feel of our product with our new closed carton packaging. Our new line of highly
flavored sandwich crackers for 2014 have been met with very positive reception from our retailers and is expected
to reach new consumers that prefer spicier and bolder flavors.

Cape Cod is seeing innovation in both packaging and product offering for 2014. First, we're expanding our very
successful waffle cup line with new flavors and packaging enhancements to call out attention to this highly
differentiated product.

Lastly, we're introducing new popcorn items in the Cape Cod line to respond to consumer requests and a very
favorable category dynamics. And Pretzel Crisps, our fast growing line will be introducing two new flavors this
coming year that compliment the already exciting items that we already have in the deli section. Additionally, we
have plans to expand our (inaudible) product line as well. Pretzel Crisp is growing at a great rate so it's exciting to
see how the Snack Factory team continues to expand their very successful line.

Now, turning to page eight and reviewing our advertising and market being plans. As you know, we've stepped up
our advertising and marketing dollars for 2013. At the same time, we refined our approach. We are targeting our
efforts for each of our core brands in a way that best resonates with current and future consumers. As an example,
we've had very positive reception with Snyder's of Hanover flavored piece television campaign that's been running
throughout the summer.

Our Lance and Pretzel Crisp brands have been responding positively to interactive digital marketing, and our
mobile snack patrols. Our marketing and advertising plans are supported by innovative in-store activity that allow
our consumers to sample our products and driving great results in trial.

Now, turning to page nine, and looking forward. We're driving to finish 2013 with solid full year EPS performance as
we begin rolling out our new initiatives for 2014. Our focus continues to be on emphasizing core brands and
widening our margins across all product lines. We're working hard to drive our top-line growth with product news,
innovative new items and distribution gains to avoid the industry's potential temptation of discounting.

Additionally, we continue to grow our IBO base distribution network and have recently acquired additional routes in
some very important key geographies. We also continue to look for opportunities that fit our strategic plan to expand
our DSD network, our core brands and manufacturing capabilities.


      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 27 of 212
                            032013 Snyder'sLance Inc Earnings Conference Call- Final

Snyder's-Lance is making progress on a number of fronts and I want to thank everyone involved, especially our
associates, for their hard work and dedication that drives this great Company on a daily basis. At this time, I would
like to turn it over to Rick Puckett.

RICK PUCKETT, EVP, CFO, TREASURER, SECRETARY, SNYDER'S-LANCE, INC.: Thank you very much, Carl,
and good morning everyone. Let go to page eleven in the deck that was posted earlier this morning which shows a
great job of our net revenue for the third quarter. Branded revenue was up 15% and core brands were up 20%,as
Carl mentioned a few minutes ago.

Excluding pricing and acquisitions, core branded volume was up about 3% for the quarter. As Carl mentioned, we
had market share and distribution gains in each of the core brands in the quarter. Private brand revenue, while
down, was impacted primarily by continued slower growth in a couple of our customers. Our partner brands are up
as other manufacturers began to utilize our national distribution networks.

On page twelve, you'll see the year-to-date summary of revenue. A similar picture, with branded revenue up versus
last year at 14% and core brands actually were up 21%. You can also see partner brands up there as well, as we
continue to use our distribution systems to make more efficient use by distributing other manufacturing products.

On page 13, you'll see the third quarter financial statistics. Gross margin was 34.8% versus 33% last year, up about
110 basis points, driven primarily by better branded mix and lower manufacturing cost. Operating margins were at
7.9%, versus 7.8% last year. This quarter included higher marketing and advertising investments of approximately
70 basis points.

As you know, we have stated that we intend to reinvest back into long-term loyalty activities through advertising on
our core brands. Significant TV advertising for Snyder's of Hanover pretzels occurred during the quarter with
correspondingly good lift. In addition, we find that our social media and other online activities are demonstrating
good results for some of the other core brands, instead of TV advertising. This is also a more efficient spend.

You might have noticed our tax rate was higher at 38.3%, versus 35% last year. It is possible that the full year tax
rate will be closer to 35% as guided up to this point, versus our current rate of almost 38%. I will say that we have
revised EPS guidance, which I'll talk to in a minute, to reflect the higher, more conservative position. A reduction
could result from potential changes in timing in our expectations of certain full your tax items in the fourth quarter.

Other income included an anticipated settlement of an insurance claim related to loss revenue of property from
earlier in the year, and was originally included in the guidance for the year. Netting the insurance claim and the
higher tax rate resulted in a pickup of approximately $0.015 to $0.02 in earnings per share for the quarter.

Page 14. Looking at year-to-date activity, revenue is up 9.3%. Gross margin is up 120 basis points. We see an
improvement of 100 basis points in operating income, and a 27% increase in diluted EPS.

Let's look at cash flow on page 15. Pre-cash flow was approximately $33 million for the last four quarters. This is
compared to last year's $38 million.

Cash from operations is up approximately $9 million over last year despite higher working capital this year and
specifically, the inventories that are supporting our increased holiday activity this year. We do expect to realize
significant inventory reductions by year-end as we sell through this holiday inventory.

Last year's numbers also included a tax refund of approximately $13 million. CapEx is up $14 million on a trailing
12-month basis, but for the year of 2013 we do expect to spend approximately $5 million to $7 million less capital
when compared to last year.

Turning to our guidance and our revised estimates, we are changing our net revenue guidance to reflect the trends
we continue to see in the industry. We now estimate net revenue to grow by 9% to 10% for the year. EPS guidance
is being adjusted entirely from the impact of the expected tax rate, as I mentioned before.




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 28 of 212
                            Q3 2013 Snyder'sLance Inc Earnings Conference Call - Final

There's a chance that the tax rate will still fall to approximately 35%, or slightly less, which is consistent with prior
years, but we have reflected a more conservative view in our revised guidance this quarter. This difference is
actually worth approximately $0.03 to $0.04 in EPS. Continued cost controls and efficiencies will help offset the
revenue trends.

We've also reduced the CapEx guidance to $73 million to $75 million for the year which is reflecting the timing of
major projects that are going on. At this time, I'll turn it back over to Rob for any questions.

Questions and Answers

OPERATOR: (Operator Instructions). Your first question comes from the line of Brett Hundley, from BB&T Capital
Markets. Your line is open.

BRETT HUNDLEY, ANALYST, BB&T CAPITAL MARKETS: Good morning, gentlemen.

CARL LEE: Hello, Brett.

BRETT HUNDLEY: I have a detail question to start. Carl, you mentioned the new gluten-free product shipping this
quarter. What aisle will that actually be placed in?

CARL LEE: Very good question. I appreciate it and I hope you're doing well today. We're excited about it because
we will primarily put in the gluten-free sections in stores. A lot of our retailers have set up a dedicated section for
gluten-free products and it offers a comprehensive variety of products basically that someone who wants to shop
that section can find. That's our primary placement, but in a few case where is those don't exist, we may put it in our
section and as you noticed the packaging, that bright yellow color with the package design, it will really stand out in
our section as well. So, that's basically where we're going to merchandise it. First in the gluten-free dedicated
sections, if possible, and then if the fall-back plan is our sections. We made sure the packaging would stand out.
We have got two gluten-free items out there now that have done phenomenally well this year, and adding these two
these two new ones, and updating our packaging, we expect to continue to see tremendous growth as more and
more people include that in their diet.

BRETT HUNDLEY: Your core branded growth outside M&A pricing looks like it was in line sequentially and it's
been talked aboutad nauseam, the current market environment. I'm curious if you would give some commentary on
the competitive landscape across your different categories and if you expect to be impacted any differently in your
specific categories going forward.

CARL LEE: What we tried to cover in our opening remarks was, you saw the emphasis on new products. You saw
the emphasis on our marketing campaigns. We're going to do our very best to leverage those, because we think
that consumers still want to buy excitement. They want to buy news, they want to buy quality and value. So we're
going to do our best to avoid the temptation others may have, and that's discounting. But the quality of our
products, and the great reach of our brand, that's going to continue to be our focus. So we're just going to watch the
categories very carefully. We're going to play defensive ball as much as we can and launching things like gluten-
free pretzels during Q4 is a good way for us to be aggressive with Snyder's. Versus falling to temptations that may
be more widely spread throughout the industry.

BRETT HUNDLEY: If some categories do become more price competitive, do you feel that your earnings guidance
range accounts for potential behavior there?

RICK PUCKETT: Brett, it's Rick. Yes, we have taken that into consideration in our guidance projections.

BRETT HUNDLEY: I appreciate it. And then just my last one is on Snack Factory. Can you talk a little bit about the
growth that company is seeing with its Pretzel Crisp brand? Particularly, I'm interested in ACV growth versus
velocity. If you can just give some qualitative color there, it would be helpful and I appreciate the questions, guys.

CARL LEE: Brett, I appreciate the question. I think that to answer without going into a lot of detail,to your point, we
monitor a couple of key things as we look at brand performance. The first and foremost is just the overall growth


       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 29 of 212
                             03 2013 Snyder'sLance Inc Earnings Conference Call - Final

year-over-year. But then as we peel it back, we do look at ACV growth and we've seen that up dramatically year-to-
date. We begin to look at pricing and that's headed in the right direction. We look at promotional activity and that's
clearly headed in the right direction, along with display coverage. More importantly, as you're expanding distribution
and display coverage, or you're actually increasing velocity, and we've seen that go up as well. So all four of the key
dynamics that we track are leading to very strong market share gains in a very fast paced category. It's pretty much
across the board, a very good foundation of continued growth for one of our exciting new brands.

BRETT HUNDLEY: Thank you.

OPERATOR: Your next question comes from the line of Theo Reid, from Jefferies & Company. Your line is open

THEO REID, ANALYST, JEFFERIES & COMPANY: Good morning, everybody.

CARL LEE: Good morning.

THEO REID: Carl, I appreciate your intention to avoid the temptation of discounting and I think that's a sentiment
that quite a few of your peers have voiced over the last few weeks, and months as well. My question is, though, if
volumes continue to be weak, if retail traffic continues to be weak, if pressure from retailers increases to maybe
invest more price, and if one of your competitors starts losing that steadfastness and starts promoting more, how do
you avoid not participating in that as well?

CARL LEE: Again that's the key question of the day, and it's going to be asked over and over across the entire food
industry. I think that being proactive, as we're trying to do, is the key. Brett asked about our gluten-free pretzels.
That's a great initiate to support our pretzel initiatives. We're rolling out a new 20-count large family size of our
sandwich crackers, so is we're improving value by offering more in a box. That improves our price point, and
improves our value, and improves our overall sale-through. We're taking as many initiatives like that as possible to
continue to move forward with maintaining our margins, maintaining our volume, but doing it with a little bit of
creativity and value, versus trying to do it with price. I can't tell you exactly what our competitors are going to do, but
we've got a proactive plan, and we're going to stick to it.

THEO REID: You're going to stick to it no matter what the competition is doing?

CARL LEE: Let's wait and see what comes. There's no need to fear, fear itself. But so far we have not necessarily
seen a lot of pickup in salty snacks. And the cracker aisle is pretty much about what it was before. And so we'll get
our new initiatives out for 04. We'll get some additional new products out for 01. And we'll have our sales team
very busy with their retail execution supporting product news.

THEO REID: Okay. The other question I had was around the Ouitos product that you highlighted on the innovation
slide. I think it's an interesting product and I think it's a growing category with the rolled tortilla product. My question
is, a lot of large packaged food companies have avoided over the last decade, to introduce new brands. This is a
new brand for you. What's your level of confidence that you can grow this, that you can establish a new brand in
this very competitive space?

CARL LEE: Be glad to address that. I think if you take a look at the product itself, it's a high quality, high value
product with the rolled tortilla chip. It's much bigger than just rolled tortilla chips. There's some very important pork
rind products in there as well, and some corn based products that is gives us a little variety. The key there is that
this is going to be pretty much an up and down the street type item. You'll see if in our C stores.

There, you have a very high impulse channel, not quite as price sensitive, and we've got a great DSD organization
to back it up. If you put our retail muscle behind it, and a high volume, high velocity channel, and focus more on
those where you have a good push strategy, we feel very comfortable. So we've got some sampling going on, some
trial going on, some marketing support, so we're going to drive awareness. But then we've got the power of our
DSD system behind it to push it. And by focusing on the up and down the street channels, C stores, small mom and
pops, I think we're going to be in a good position to drive some trial.




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 30 of 212
                            03 2013 Snyder'sLance Inc Earnings Conference Call - Final

THEO REID: okay. That's alii have for you, thank you.

CARL LEE: Thank you.

OPERATOR: Your next question comes from the line of Rohini Nair, from Deutsche Bank.

ROHINI NAIR, ANALYST, DEUTSCHE BANK: Thank you. Good morning, everyone.

CARL LEE: Hi, Rohini.

ROHINI NAIR: I had a question about growth on your core brands. I know in the past you had talked about long-
term 3% to 5% growth, maybe even a little bit better than that when you add in Pretzel Crisps, which has been
growing a little faster than your other three core brands. So, give the current industry environment, the general
weakness you've been seeing in the categories, volumes, disappearing to some extent, do you think it's likely you'll
come in below those long-term expectations looking out to 2014?

RICK PUCKETT: I will start that and I'll let Carl add to it because he's already started emphasizing where we're
going to focus as it relates to driving that growth which is in fact a higher innovation pipeline. We've invested
significant resources in bringing in new marketing talents, new innovation talents, invested as you know in an R&D
center to help drive new platforms for growth, and we're very excited, as Carl mentioned, about what's coming out
next year. So we still feel comfortable with that 3% to 5% long-term on an organic basis. We're not that far away
from it this year quite honestly, even with the consumer issues that we've been seeing across the industry. Carl,
you might want to add.

CARL LEE: Good morning. I think, again, we're just trying to be out in front of it as much as possible. I think that
we're dealing with a very high impulse category, and one that's driven by quality and value. Price is always a
component for any category. But if you're trying to stay in front of it with product news and then our marketing
campaigns, I think we're going to be in good shape as we continue to move forward. Just executing our strategy.

RICK PUCKETI: Going back to when we actually put these two companies together back a couple years ago, one
of the big drivers of that was the ability to use our national distribution system to continue to drive ACV, and there's
still ACV to be gained. So there's growth opportunities for us in distribution, there's growth opportunities for us in
velocity, as well as our enhanced marketing skills and advertising skills, as well as the pipeline of new products. So,
we're pretty excited.

ROHINI NAIR: Thanks for that. And just one more. A lot of companies we've been talking to have been alluding to
maybe a more benign cost environment, even deflation in some cases. Can you give us a sense of your commodity
cost outlook going forward and whether you're seeing something similar?

OPERATOR: Ladies and gentlemen, please stand by while we reconnect your speakers.

And we are live in the conference.

CARL LEE: Rohini, I apologize for that. We dropped off and it wasn't because of your question. We are seeing
some moderation in prices on commodities, and especially going into next year. As you know we're six months out
typically on our major commodities anyway. There's a little bit of tailwind I would say. I wouldn't say it's so dramatic
that it's as significant as you might have heard from other places. Whatever we have, we're certainly going to
reinvest into continuing to invest in advertising and marketing on our long-term loyalty plans.

ROHINI NAIR: Perfect. Thank you so much. I'll pass it on.

RICK PUCKETT: Thank you.

OPERATOR: (Operator Instructions). Your next question comes from the line of Bill Chapelle, from SunTrust. Your
line is open




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 31 of 212
                            03 2013 Snyder'sLance Inc Earnings Conference Call - Final

SARA MILLER, ANALYST, SUNTRUST ROBINSON HUMPHREY: Good morning, this is Sara Miller, on for Bill.
Can you talk about the timing of your new product launches for both Ouitos and Lance Bold, and then into some of
your other lines?

CARL LEE: We'll be glad to. I think the Ouitos we started rolling out this summer, so it's been a gradual roll out and
with the up and down the street channel you can start mid-year and work your way through your retailer base. The
Lance Sandwich Crackers you refer to, those will be coming out early 2014 and so we have and got a wide range of
products coming out at different times. Gluten-free pretzels hits this quarter. There's some new SOH product news
coming out in 01. It's pretty much spread out. The majority of it is coming early 2014, but some of it leaking into the
market even now.

SARA MILLER: Okay, great. Thanks. On some of the private brand weakness, you talked about packaging changes
that some of the retailers had. Can you quantify the effect that had on the sales number in the quarter?

CARL LEE: The way we would quantify that is private brand would have been up had it not been for those issues.

SARA MILLER: Okay. Great. Thanks so much.

OPERATOR: There are no further questions at this time. I'll turn the call back over to Carl Lee, CEO, for closing
remarks.

CARL LEE: We're just very grateful for everyone who joined us this morning. We appreciate the time we have spent
together. We're very pleased with our 03 results. Our team is working very hard to continue to build our business,
and build it with product news, and innovation and marketing. And I'm very pleased and very blessed with a great
team that we are a working with day in and day out and we're excited about the future. We wish everybody a very
good day, and thanks for sharing your valuable time. Thank you.

OPERATOR: Ladies and gentlemen, this conclude today's conference call and you may now disconnect.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: November 10, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 32 of 212
                     Q3 2013 Snyder'sLance Inc Earnings Conference Call - Final


End of Dot'um('!ll




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 33 of 212
 Event Brief of Q3 2013 Snyder"s-Lance Inc Earnings Conference Call - Final
                                              FD (Fair Disclosure) Wire
                                            November 7, 2013 Thursday


Copyright 2013 CO-Roll Call, Inc.
All Rights Reserved



Copyright 2013 CCBN, Inc.

Length: 4157 words

Bod


CORPORATE PARTICIPANTS

. Mark Carter - Snyder's-Lance, Inc.,vp Strategic Initiatives, IR . Carl Lee - Snyder's-Lance, Inc.,President, CEO.
Rick Puckett - Snyder's-Lance, Inc.,EVP, CFO, Treasurer, Secretary

CONFERENCE CALL PARTICIPANTS

. Brett Hundley - BB&T Capital Markets,Analyst . Theo Reid - Jefferies & Company,Analyst . Rohini Nair - Deutsche
Bank,Analyst. Sara Miller - SunTrust Robinson Humphrey,Analyst

OVERVIEW

LNCE reported YTD EPS of $0.84. Estimates net revenue to grow by 9-10% for 2013.

FINANCIAL DATA

1. YTD EPS = $0.84. 2. YTD revenue growth = 9.3%. 3. 3013 YoverY revenue growth = 11.4%. 4. 3013 GM =
34.8%. 5. Estimates net revenue to grow by 9-10% for 2013.

PRESENTATION SUMMARY-

3013 Review (C.L.) 1. Highlights: 1. Delivered 11.4% revenue growth, driven by core brands. 2. Sales and volume
growth rates were higher than 20 due to: 1. Strong retail execution. 2. Marketing support. 3. Product news. 3.
Considering positive volume growth, outpacing trends across food industry. 4. On YTD basis, has achieved market
share gains with support of increased advertising, social media campaigns and 30 movie tie-in promotion. 5.
Posted distribution gains for core brands on YTD basis, leveraging DSD network and efforts of direct sales team. 6.
Private brand business is doing well when looking across strong underlying sales growth of large and diverse
customer base. 1. Revenue is growing ahead of category across most of customers with exception of couple of
them that had difficulty with their packaging changes or promotional challenges that are being addressed. 7.
Improved GM over 100 BP YoverY on higher mix of branded products and cost control across organization. 8.
Launched several major initiatives to support IBOs as Co. celebrates first anniversary of DSD transformation. 1.
Improved incentives, selling tools, information availability and customer service so that they can take even better
care of Co.'s retailers. 2. Working hard to help IBOs develop their independent businesses. 9. EPS $0.84 YTD vs.
$0.66 last year for 27% growth. 2. Pretzel Crisps: 1. Celebrating first year anniversary with Snack Factory. 1.
Proud of team's continued success in driving exciting results on this incredible brand. 2. Snack Factory had solid
qtr. with strong growth on YoverY basis. 2. Team has delivered strong market share gains for qtr. and YTD, driven
by higher velocity or turnover at point-of-sale. 3. Distribution (ACV) coverage up double-digits, as Co. expands store



        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 34 of 212
                    Event Brief of 03 2013 Snyder's-Lance Inc Earnings Conference Call - Final

level authorizations, assortment, and number of retailers carrying its products. 4. Excited about serving daily
managers and see long-term growth potential, as consumers continue to focus more and more on convenience. 1.
Great to be outpacing deli category, which is showing strong growth trends. 5. Expanded team this past year as Co.
activates new markets. 6. Added sales and local marketing team members in number of key markets. 1. Will
continue to do so next year to further drive ACV and distribution. 3. Core Brands: 1. On full-year basis, has seen
positive distribution gains and retail price movement across four core brands. 2. Core brand revenue up over 20%
to prior-year. 3. Market share numbers for each core brands is up for 2013. 1. Delivered positive volume growth as
brands grew faster in their respective categories. 4. Allied brands grew around 2% YoverY, which is strong
statement of team effort to improve margins while repositioning these brands to be more competitive in
marketplace. 5. As an important part of plans going forward, focused on product news, distribution and leveraging
DSD system to avoid discounting that competitors may pursue. 6. Announced to retail partners a number of new
innovative products for 2014. 1. Believes this is one of most exciting new product offerings that Co. has been able
to bring market in some time. 4. Snyder's Of Hanover: 1. Has number of new offerings, including expanded lineup
of gluten-free pretzels, Co. is launching actually this qtr. including two new season gluten-free products that are
going to be hit for consumers who want great taste and exciting flavors. 2. Has variety of new products underway
for 2014 to support fast-growing pretzel pieces line. 1. Has new offering of spicy pretzels. 3. Several other new
products that Co. will be introducing in coming months. 4. Lance: 1. Beginning to rollout improved graphics in home-
pack line of products, contemporizing look and feel of product with news closed carton packaging. 2. New line of
highly flavored sandwich cracker for 2014 met with positive reception from retailers. 5. Cape Cod: 1. Seeing
innovation in packaging and product offering for 2014. 2. Expanding successful Waffle Cut line with new flavors and
packaging enhancements to callout attention to this highly differentiated product. 3. Introducing new popcorn items
in Cape Cod line to respond to consumer request and favorable category dynamics. 6. Pretzel Crisps: 1. Fast-
growing line will be introducing two new flavors this coming year that complement already exciting items that Co.
has in deli section. 1. Plans to expand enrolled product line. 2. Growing at great rate. 3. Exciting see how Snack
Factory team continues to expand their successful line. 5. Advertising & Marketing Plans: 1. Stepped up advertising
and marketing dollars for 2013. 1. At same time, refined approach. 2. Targeting efforts for each core brands in way
that best resonates with current and future consumers. 3. Positive reception with Snyder's of Hanover flavored
pretzel piece television campaign that's been running throughout this summer. 4. Lance and Pretzel Crisps brands
have been responding positively to interactive digital marketing and mobile snack patrols. 5. Marketing and
advertising plans are supported by innovative in-store activities that allow consumers to sample products and
driving great results in trial. 6. Looking Forward: 1. Driving to finish 2013 with solid full-year EPS performance as
Co. begins rolling out new initiatives for 2014.2. Focus continues to be on emphasizing core brands and widening
margins across all product lines. 3. Working hard to drive topline growth with product news, innovative new items
and distribution gains to avoid industry's potential temptation of discounting. 4. Growing lBO-based distribution
network. 5. Has recently acquired additional routes in some important key geographies. 6. Looking for opportunities
that fit strategic plan to expand DSD network, core brands and manufacturing capabilities. 7. Lance is making
progress on number of fronts.

3013 Financials (R.P.) 1. Results: 1. Branded revenue up 15%.2. Core brands up 20%.3. Excluding pricing and
acquisitions, core branded volume up about 3%. 4. Had market share and distribution gains in each of core brands.
5. Private brands revenue down impacted primarily by continued slower growth in couple of customers. 6. Partner
brands up as other manufacturers begin to utilize national distribution networks. 7. YTD revenue: 1. Branded
revenue up 14% vs. last year. 2. Core brands actually up 21%. 3. Partner brands up, as Co. continues to use
distribution system to make more efficient use by distributing other manufacturing products. 2. Financial Statistics:
1. GM 34.8% vs. 33% last year. 1. Up about 110 BP, driven primarily by better branded mix and lower
manufacturing cost. 2. Operating margins 7.9% vs. 7.8% last year. 1. Included higher marketing and advertising
investments of approx. 70 BP. 3. Has stated that Co. intends to reinvest back into long-term loyalty activities
through advertising on core brands. 4. Significant TV advertising for Snyder's of Hanover pretzels occurred with
correspondingly good lift. 5. Finds that social media and other online activities are demonstrating good results for
some of other core brands instead of TV advertising. 1. More efficient spend. 6. Tax rate was higher at 38.3% vs.
35% last year. 1. It is possible that full-year tax rate will be closer to 35%, as Co. has guided up to this point vs.
current rate of almost 38%. 7. Has revised EPS guidance to reflect higher more conservative position. 8. Reduction
could result from potential changes in timing in expectations to certain full-year tax items in 40. 9. Other income


      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 35 of 212
                    Event Brief of Q3 2013 Snyder's-Lance Inc Earnings Conference Call - Final

included anticipated settlement of insurance claim related to lost revenue and profit from earlier in year and was
originally included in guidance for year. 10. Netting insurance claim and higher tax rate resulted in pickup of approx.
$0.015-0.020 in EPS. 11. YTD activity: 1. Revenue up 9.3%. 2. GM up 120 BP. 3. Saw improvement of 100 BP in
operating income. 4. 27% increase in diluted EPS. 3. Cash Flow: 1. Free cash flow was approx. $33m for last four
quarters vs. last year's $38m. 2. Cash from operations up approx. $9m over last year, despite higher working
capital this year and specifically, inventories that are supporting increased holiday activity this year. 3. Expects to
realize significant inventory reductions by year-end as Co. sells through this holiday inventory. 4. Last year's
numbers included tax refund of approx. $13m. 5. CapEx up $14m on trailing 12-month basis. 1. For 2013, expects
to spend approx. $5-7m less capital vs. last year. 4. Guidance: 1. Changing net revenue guidance to reflect trends
Co. continues to see in industry. 2. Now estimate net revenue to grow by 9-10% for year. 3. EPS guidance is being
adjusted entirely from impact of expected tax rate. 1. There is chance that tax rate will still fall to approx. 35% or
slightly less, which is consistent with prior years, but Co. has reflected more conservative view in revised guidance
this qtr. 1. Difference has actually worth approx. $0.03-0.04 in EPS. 4. Continued cost controls and efficiencies will
help offset revenue trends. 5. Reduced CapEx guidance to $73-75m for year. 1. Reflecting timing of major projects
that are going on.

QUESTIONS AND ANSWERS

OPERATOR: (Operator Instructions). Your first question comes from the line of Brett Hundley, from BB&T Capital
Markets. Your line is open.

BRETT HUNDLEY, ANALYST, BB&T CAPITAL MARKETS: Good morning, gentlemen.

CARL LEE, LANCE, INC. - PRESIDENT, CEO, SNYDER'S: Hello, Brett.

BRETT HUNDLEY: I have a detail question to start. Carl, you mentioned the new gluten-free product shipping this
quarter. What aisle will that actually be placed in?

CARL LEE: Very good question. I appreciate it and I hope you're doing well today. We're excited about it because
we will primarily put in the gluten-free sections in stores. A lot of our retailers have set up a dedicated section for
gluten-free products and it offers a comprehensive variety of products basically that someone who wants to shop
that section can find. That's our primary placement, but in a few case where is those don't exist, we may put it in our
section and as you noticed the packaging, that bright yellow color with the package design, it will really stand out in
our section as well. So, that's basically where we're going to merchandise it. First in the gluten-free dedicated
sections, if possible, and then if the fall-back plan is our sections. We made sure the packaging would stand out.
We have got two gluten-free items out there now that have done phenomenally well this year, and adding these two
these two new ones, and updating our packaging, we expect to continue to see tremendous growth as more and
more people include that in their diet.

BRETT HUNDLEY: Your core branded growth outside M&A pricing looks like it was in line sequentially and it's
been talked aboutad nauseam, the current market environment. I'm curious if you would give some commentary on
the competitive landscape across your different categories and if you expect to be impacted any differently in your
specific categories going forward.

CARL LEE: What we tried to cover in our opening remarks was, you saw the emphasis on new products. You saw
the emphasis on our marketing campaigns. We're going to do our very best to leverage those, because we think
that consumers still want to buy excitement. They want to buy news, they want to buy quality and value. So we're
going to do our best to avoid the temptation others may have, and that's discounting. But the quality of our
products, and the great reach of our brand, that's going to continue to be our focus. So we're just going to watch the
categories very carefully. We're going to play defensive ball as much as we can and launching things like gluten-
free pretzels during Q4 is a good way for us to be aggressive with Snyder's. Versus falling to temptations that may
be more widely spread throughout the industry.

BRETT HUNDLEY: If some categories do become more price competitive, do you feel that your earnings guidance
range accounts for potential behavior there?


      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 36 of 212
                     Event Brief of Q3 2013 Snyder's-Lance Inc Earnings Conference Call - Final

RICK PUCKETT, LANCE, INC. - EVP, CFO, TREASURER, SECRETARY, SNYDER'S: Brett, it's Rick. Yes, we
have taken that into consideration in our guidance projections.

BRETT HUNDLEY: I appreciate it. And then just my last one is on Snack Factory. Can you talk a little bit about the
growth that company is seeing with its Pretzel Crisp brand? Particularly, I'm interested in ACV growth versus
velocity. If you can just give some qualitative color there, it would be helpful and I appreciate the questions, guys.

CARL LEE: Brett, I appreciate the question. I think that to answer without going into a lot of detail,to your point, we
monitor a couple of key things as we look at brand performance. The first and foremost is just the overall growth
year-over-year. But then as we peel it back, we do look at ACV growth and we've seen that up dramatically year-to-
date. We begin to look at pricing and that's headed in the right direction. We look at promotional activity and that's
clearly headed in the right direction, along with display coverage. More importantly, as you're expanding distribution
and display coverage, or you're actually increasing velocity, and we've seen that go up as well. So all four of the key
dynamics that we track are leading to very strong market share gains in a very fast paced category. It's pretty much
across the board, a very good foundation of continued growth for one of our exciting new brands.

BRETT HUNDLEY: Thank you.

OPERATOR: Your next question comes from the line of Theo Reid, from Jefferies & Company. Your line is open

THEO REID, ANALYST, JEFFERIES & COMPANY: Good morning, everybody.

CARL LEE: Good morning.

THEO REID: Carl, I appreciate your intention to avoid the temptation of discounting and I think that's a sentiment
that quite a few of your peers have voiced over the last few weeks, and months as well. My question is, though, if
volumes continue to be weak, if retail traffic continues to be weak, if pressure from retailers increases to maybe
invest more price, and if one of your competitors starts losing that steadfastness and starts promoting more, how do
you avoid not participating in that as well?

CARL LEE: Again that's the key question of the day, and it's going to be asked over and over across the entire food
industry. I think that being proactive, as we're trying to do, is the key. Brett asked about our gluten-free pretzels.
That's a great initiate to support our pretzel initiatives. We're rolling out a new 20-count large family size of our
sandwich crackers, so is we're improving value by offering more in a box. That improves our price point, and
improves our value, and improves our overall sale-through. We're taking as many initiatives like that as possible to
continue to move forward with maintaining our margins, maintaining our volume, but doing it with a little bit of
creativity and value, versus trying to do it with price. I can't tell you exactly what our competitors are going to do, but
we've got a proactive plan, and we're going to stick to it.

THEO REID: You're going to stick to it no matter what the competition is doing?

CARL LEE: Let's wait and see what comes. There's no need to fear, fear itself. But so far we have not necessarily
seen a lot of pickup in salty snacks. And the cracker aisle is pretty much about what it was before. And so we'll get
our new initiatives out for Q4. We'll get some additional new products out for Q1. And we'll have our sales team
very busy with their retail execution supporting product news.

THEO REID: Okay. The other question I had was around the Quitos product that you highlighted on the innovation
slide. I think it's an interesting product and I think it's a growing category with the rolled tortilla product. My question
is, a lot of large packaged food companies have avoided over the last decade, to introduce new brands. This is a
new brand for you. What's your level of confidence that you can grow this, that you can establish a new brand in
this very competitive space?

CARL LEE: Be glad to address that. I think if you take a look at the product itself, it's a high quality, high value
product with the rolled tortilla chip. It's much bigger than just rolled tortilla chips. There's some very important pork




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 37 of 212
                    Event Brief of Q3 2013 Snyder's-Lance Inc Earnings Conference Call - Final

rind products in there as well, and some corn based products that is gives us a little variety. The key there is that
this is going to be pretty much an up and down the street type item. You'll see if in our C stores.

There, you have a very high impulse channel, not quite as price sensitive, and we've got a great DSD organization
to back it up. If you put our retail muscle behind it, and a high volume, high velocity channel, and focus more on
those where you have a good push strategy, we feel very comfortable. So we've got some sampling going on, some
trial going on, some marketing support, so we're going to drive awareness. But then we've got the power of our
DSD system behind it to push it. And by focusing on the up and down the street channels, C stores, small mom and
pops, I think we're going to be in a good position to drive some trial.

THEO REID: okay. That's alii have for you, thank you.

CARL LEE: Thank you.

OPERATOR: Your next question comes from the line of Rohini Nair, from Deutsche Bank.

ROHINI NAIR, ANALYST, DEUTSCHE BANK: Thank you. Good morning, everyone.

CARL LEE: Hi, Rohini.

ROHINI NAIR: I had a question about growth on your core brands. I know in the past you had talked about long-
term 3% to 5% growth, maybe even a little bit better than that when you add in Pretzel Crisps, which has been
growing a little faster than your other three core brands. So, give the current industry environment, the general
weakness you've been seeing in the categories, volumes, disappearing to some extent, do you think it's likely you'll
come in below those long-term expectations looking out to 2014?

RICK PUCKETT: I will start that and I'll let Carl add to it because he's already started emphasizing where we're
going to focus as it relates to driving that growth which is in fact a higher innovation pipeline. We've invested
significant resources in bringing in new marketing talents, new innovation talents, invested as you know in an R&D
center to help drive new platforms for growth, and we're very excited, as Carl mentioned, about what's coming out
next year. So we still feel comfortable with that 3% to 5% long-term on an organic basis. We're not that far away
from it this year quite honestly, even with the consumer issues that we've been seeing across the industry. Carl,
you might want to add.

CARL LEE: Good morning. I think, again, we're just trying to be out in front of it as much as possible. I think that
we're dealing with a very high impulse category, and one that's driven by quality and value. Price is always a
component for any category. But if you're trying to stay in front of it with product news and then our marketing
campaigns, I think we're going to be in good shape as we continue to move forward. Just executing our strategy.

RICK PUCKETT: Going back to when we actually put these two companies together back a couple years ago, one
of the big drivers of that was the ability to use our national distribution system to continue to drive ACV, and there's
still ACV to be gained. So there's growth opportunities for us in distribution, there's growth opportunities for us in
velocity, as well as our enhanced marketing skills and advertising skills, as well as the pipeline of new products. So,
we're pretty excited.

ROHINI NAIR: Thanks for that. And just one more. A lot of companies we've been talking to have been alluding to
maybe a more benign cost environment. even deflation in some cases. Can you give us a sense of your commodity
cost outlook going forward and whether you're seeing something similar?

OPERATOR: Ladies and gentlemen, please stand by while we reconnect your speakers.

And we are live in the conference.

CARL LEE: Rohini. I apologize for that. We dropped off and it wasn't because of your question. We are seeing
some moderation in prices on commodities, and especially going into next year. As you know we're six months out
typically on our major commodities anyway. There's a little bit of tailwind I would say. I wouldn't say it's so dramatic


      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 38 of 212
                    Event Brief of 03 2013 Snyder's-Lance Inc Earnings Conference Call - Final

that it's as significant as you might have heard from other places. Whatever we have, we're certainly going to
reinvest into continuing to invest in advertising and marketing on our long-term loyalty plans.

ROHINI NAIR: Perfect. Thank you so much. I'll pass it on.

RICK PUCKETT: Thank you.

OPERATOR: (Operator Instructions). Your next question comes from the line of Bill Chapelle, from SunTrust. Your
line is open

SARA MILLER, ANALYST, SUNTRUST ROBINSON HUMPHREY: Good morning, this is Sara Miller, on for Bill.
Can you talk about the timing of your new product launches for both Ouitos and Lance Bold, and then into some of
your other lines?

CARL LEE: We'll be glad to. I think the Ouitos we started rolling out this summer, so it's been a gradual roll out and
with the up and down the street channel you can start mid-year and work your way through your retailer base. The
Lance Sandwich Crackers you refer to, those will be coming out early 2014 and so we have and got a wide range of
products coming out at different times. Gluten-free pretzels hits this quarter. There's some new SOH product news
coming out in 01. It's pretty much spread out. The majority of it is coming early 2014, but some of it leaking into the
market even now.

SARA MILLER: Okay, great. Thanks. On some of the private brand weakness, you talked about packaging changes
that some of the retailers had. Can you quantify the effect that had on the sales number in the quarter?

CARL LEE: The way we would quantify that is private brand would have been up had it not been for those issues.

SARA MILLER: Okay. Great. Thanks so much.

OPERATOR: There are no further questions at this time. I'll turn the call back over to Carl Lee, CEO, for closing
remarks.

CARL LEE: We're just very grateful for everyone who joined us this morning. We appreciate the time we have spent
together. We're very pleased with our 03 results. Our team is working very hard to continue to build our business,
and build it with product news, and innovation and marketing. And I'm very pleased and very blessed with a great
team that we are a working with day in and day out and we're excited about the future. We wish everybody a very
good day, and thanks for sharing your valuable time. Thank you.

OPERATOR: Ladies and gentlemen, this conclude today's conference call and you may now disconnect.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Briefs are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT BRIEFS REFLECTS THOMSON FINANCIAL'S SUBJECTIVE
CONDENSED PARAPHRASE OF THE APPLICABLE COMPANY'S CONFERENCE CALL AND THERE MAY BE
MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN THE REPORTING OF THE SUBSTANCE OF THE
CONFERENCE CALLS. IN NO WAY DOES THOMSON FINANCIAL OR THE APPLICABLE COMPANY ASSUME
ANY RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE


      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 39 of 212
                    Event Brief of Q3 2013 Snyder's-Lance Inc Earnings Conference Call - Final

INFORMATION PROVIDED ON THIS WEB SITE OR IN ANY EVENT BRIEF. USERS ARE ADVISED TO REVIEW
THE APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC
FILINGS BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: November 10, 2013


  End of nucmncnt




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 40 of 212
                                    *Snyders-Lance 3Q EPS 33c >LNCE
                                                 Dow Jones Institutional News
                                           November 7,2013 Thursday 11 :00 AM GMT


Copyright 2013 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2013, Dow Jones & Company, Inc.



       DOW JONES         NE~\'S\",R   S


Length: 3948 words

Body


7 Nov 2013 06:00 EDT Press Release: Snyder's-Lance, Inc. Reports Results for Third Quarter 2013

Snyder's-Lance, Inc. Reports Results for Third Quarter 2013

- Reports 2013 third quarter net revenue of $453 million, an increase of 11.4% over prior year

- Reports 2013 third quarter earnings per diluted share of $0.32 excluding special items

- Reports 2013 third quarter earnings per diluted share of $0.33 including special items

- Declares quarterly dividend of $0.16 per share of common stock

PR Newswire

CHARLOTTE, N.C., Nov. 7, 2013

CHARLOTTE, N.C., Nov. 7, 2013 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported results
for its third quarter of 2013. Net revenue for the third quarter ended September 28, 2013 was $453 million, an
increase of 11.4% compared to prior year net revenue of $407 million. Net income excluding special items in the
third quarter of 2013 was $22.4 million, or $0.32 per diluted share, as compared to third quarter 2012 net income
excluding special items of $19.2 million, or $0.28 per diluted share. Net income was $22.9 million for the third
quarter of 2013, or $0.33 per diluted share, compared to a net income of $17.8 million for the third quarter of 2012,
or $0.26 per diluted share. Special items for the third quarter of 2013 were $0.5 million in after-tax income primarily
from the gain on the sale of assets associated with the consolidation of our Canadian manufacturing facilities.
Special items for the third quarter of 2012 were $1.4 million in after-tax expense which included expenses
associated with the acquisition of Snack Factory and other merger related costs.

(Logo: http://photos.prnewswire.com/prnh/20110411/CL80943LOGO )

Net income excluding special items for the first nine months of 2013 was $59.1 million, or $0.84 per diluted share, a
gain of 27% as compared to net income excluding special items of $45.7 million, or $0.66 per diluted share, for the



       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 41 of 212
                                        *Snyders-Lance 30 EPS 33c >LNCE

first nine months of 2012. Net income was $55.7 million for the first nine months of 2013, or $0.80 per diluted share,
compared to net income of $51.3 million for the first nine months of 2012, or $0.74 per diluted share. Special items
for 2013 include after-tax income from the gain on the sale of assets, impairment charges and a substantial self-
funded medical expense. Special items for 2012 include after-tax gains on the sale of route businesses from the
merger integration and after-tax expenses for other merger related expenses.

"Net revenue for core branded products was up 20%, driven by Snack Factory and core brand market share gains
that were supported with increased advertising and social media marketing efforts, including a movie tie-in
promotion," commented Carl E. Lee, Jr., President and Chief Executive Officer. "We are pleased with our EPS
performance in the third quarter of 2013 as we focus on finishing the year strong and building momentum as we
head into 2014. With our continued focus on emphasizing core brands and widening margins, our team delivered
solid results including continued benefits from our acquisition of Snack Factory(R) Pretzel Crisps(R) which posted
significant year over year sales. In the third quarter, we were able to improve our gross margin as a percentage of
net revenue on a higher mix of branded products, supported by good overall performance from our private brands
team."

Mr. Lee continued, "Looking ahead, we are excited about our product lineup for next year. We have a number of
great new items and flavors in our core brands along with improvements in several of our more regional allied
brands. This pipeline of innovation is very robust and we anticipate solid growth as we move into 2014. We also
continue to grow our independent business owner (IBO) based distribution network, and have recently acquired
additional routes in a key geography. Snyder's-Lance is making progress on a number of fronts, and I want to thank
everyone involved and especially our associates for their hard work and dedication that drives this company forward
every day."

Dividend Declared

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on November 29, 2013 to stockholders of record at the close of business
on November 19, 2013.

2013 Estimates

The Company has updated its estimates for the full year 2013. The Company estimates that its net revenue for the
full year 2013 will be up 9% to 10% and earnings per diluted share will increase between 25% and 30%, excluding
special items, compared to 2012. Capital expenditures for 2013 are projected to be between $73 and $75 million.

Conference Call

Snyder's-Lance, Inc. has scheduled a conference call and presentation with investors at 10:00 am eastern time on
Thursday, November 7,2013 to discuss financial results. To participate in the conference call, the dial-in number is
(866) 814-7293 for U.S. callers or (702) 696-4943 for international callers. A continuous telephone replay of the call
will be available between 3:00 pm on November 7 and midnight on November 14. The replay telephone number is
(855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 90854513.
Investors may also access a web-based replay of the conference call at www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Pretzel
Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(R), O-Ke-Doke(R), Ouitos(R)
and Padrinos(R) brand names along with a number of private label and third party brands. Products are distributed




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 42 of 212
                                           *Snyders-Lance 3Q EPS 33c >LNCE

nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E

Cautionary Information about Forward Looking Statements

This news release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include: general economic conditions; increases in
cost or availability of ingredients, packaging, energy and employees; price competition and industry consolidation;
loss of major customers or changes in product offerings with significant customers; successful integration and
realization of anticipated benefits of acquisitions; loss of key personnel; ability to execute strategic initiatives;
product recalls and concerns surrounding the quality or safety of products and ingredients; adulterated or
misbranded products; disruptions to our supply chain or information technology systems; improper use of social
media; changes in consumer preferences; distribution through independent business owners; inability to maintain
existing markets or expand to other geographic markets; protection of trademarks and other proprietary intellectual
rights; impairment in the carrying value of goodwill or other intangible assets; food industry and regulatory factors;
interest rate and foreign exchange rate risks; and the interests of significant stockholders may conflict with those of
other stockholders, which have been discussed in greater detail in our most recent Form 10-K and other reports
filed with the Securities and Exchange Commission. Except as required by law, the Company undertakes no
obligation to update or revise publicly any forward-looking statement as a result of new information, future
developments or otherwise.

 SNYDER'S-LANCE, INC. AND SUBSIDIARIES
 Condensed Consolidated Statements of Income (Unaudited)
 For the Quarters and Nine t.jonths Ended September 28, 2013 and September 29, 2012
 (in thousands, except per share data)
                              Quarter Ended                    Nine t10ntils Ended

                       September 28,        September 29,     September 28,     September 29,
                            2013                 2012              2013              2012

Net revenue            $       453,023       $     406,565    $    1,310,646    $     1,198,808
Cost of sales                  295,429             269,626           862,286            802,568

Gross margin                   157,594             136,939           448,360            396,240


Selling, general
 and
 administrative                122,110             106,512           356,610            324,864
Impairment charges                                      80             1,900                207
Gain on sale of
 route businesses,
 net                              ( 465)           (1,427 )          (2,057 )          (21,596)
Other
 (income)/expense,
 net                           (5,099)                 537           (8,603 )             (124)


Income before
 interest and
 income taxes                   41,048              31,237           100,510             92,889


Interest expense,
 net                             3,742               1,692            10,702              6,258

Income before
 income taxES                   37,306              29,545            89,808             86,631




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 43 of 212
                                                *Snyders-Lance 3Q EPS 33c >LNCE

Income tax expense                    14,194              11,634               33,758               34,930

7 Nov 2013 06:00 EDT Press Release: Snyder's-Lance, Inc. Reports -2-

Net income                            2.3,112             17,911               56,050               51,701
Net income
 attributable to
 noncontrolling
 interests                               213                 146                  329                  397

Net income
 attributable to
 Snyder's-Lance,
 Inc.                      $          22,899      $       17,765      $        55,721   $           51,304



Basic earnings per
 share                     $            0.33      $         0.26                 0.80   $             0.75
Weighted average
 shares
 outstanding
 basic                                69,459              68,598               69,243               68,268

Diluted earnings
 per share                 $            0.33      $         0.26                 0.80   $             0.74
Weighted average
 shares
 outstanding
 diluted                              70,294              69,526               70,013               69,190

Cash dividends
 declared per
 share                     $            0.16      $         0.16      $          0.48   $             0.48

 SNYDER'S-LANCE,    INC.       AND SUBSIDIARIES
 Condensed Consolidated Balance Sheets
 As of September 28, 2013 (Unaudited) and December 29, 2012
 (in thousands,    except share data)
                                                      September 28,
                                                            2013           December 29, 2012

                    ASSETS

Current assets:
Cash and cash equivalents                             $        16,702      $                9,276
Accounts receivable, net of allowances
 of $2,300 and $2,159,          respeccively                  152,266                   141,862
Inventories                                                   139,764                   118,256
Prepaid income taxes                                            5,272
Deferred income taxes                                              9,361                 11,625
Assets held for sale                                           22,707                    11,038
Prepaid expenses and other current
 assets                                                        26,492                    28,676

Total current assets                                          372,564                   320,733


Noncurrent assets:
Fixed assets,    net of accumulated
 depreciation of $351,985 and $331,053,
 respectively                                                 344,746                   331,385
Goodwill                                                      536,655                   540,389



         Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 44 of 212
                                           *Snyders-Lance 3Q EPS 33c >LNCE

Other intangible assets, nee                              519,517                   531,735
Other noncurrent assets                                    23,139                    22,490
Tota.l assets                                      $    1,796,621      s          1,746,732



  LIABILITIES Jl.tJD STOCKHOLDERS' EQUITY



Current liabilities:
Current portion of long-term debt                  $          18,389   $             20, 462
Accounts payable                                              59,276                 54,791
Accrued compensation                                          26,780                 31,037
Accrued selling and promotional costs                         15,097                 16,240
Income tax payable                                                                    1,263
Other payables and accrued liabilities                        32,511                 30,830

Total current liabilities                                    152,053                154,623


Noncurrent liabilities:
Long-t.erm debt                                              526,405                514,587
Deferred income taxes                                        182,830                176,037
Other noncurrent liabilities                                  28,607                 29,310

Total liabilities                                            889,895                874,557

Commitments and contingencies


Stockholders' equity:
Common stock, 69,508,697 and 68,863,974
 shares outstanding, respectively                             57,922                 57,384
Preferred stock,    no shares outstanding
Additional paid-in capital                                   759,839                746,155
Retained earnings                                             73,324                 50,847
Accumulated other comprehensive income                        12,874                 15,118

Total Snyder's-Lance,    Inc.   stockholders'
 equity                                                      903,959                869,504
Noncontrolling interests                                       2,767                  2,671

Total stockholders' equity                                   906,726                872,175
Total liabilities and stockholders     I


 equity                                            $    1,796,621       $         1,746,732



SNYDER'S-LANCE, INC. AND SUBSIDIARIES
 Condensed Consolidated Stacements of Cash flows (Unaudited)
 E'or the Nine IvJont.hs Ended September 28, 2013 and September 29, 2012
 (in t.housands)
                                                         Nine Months Ended

                                                       September 28,        September 29,
                                                               2013               2012

Operating activities:
Net income                                               $        56,050      $      51,701
Adjustments to reconcile    ne~   income to cash
from operating activities:
Depreciation and amortization                                     44,8C5             39,255
Stock-bas'2d compensation expense                                  4,397              3,487
(Gain)/loss on sale of fixed assets, net.                        (1,022)                 87
Gain on sale of route businesses                                 (2,057 )          (21,596)
Impairment charges                                                 1,9CO                207



      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 45 of 212
                                          *Snyders-Lance 3Q EPS 33c >LNCE

Deferred income taxes                                              8,962             (7,419)
Changes in operating assets and liabilities,
 excluding business acquisitions                             (38,562)                (5,938 )

Net cash provided by operating activities                         74,473              59,784



Investing activities:
Purchases of fixed assets                                    (55,874)               (55,962)
Purchases of route businesses                                (26,798)               (27,747)
Proceeds from sale of fixed assets                              4,552                  8,185
Proceeds from sale of route businesses                         25,004                 88,672
Proceeds from sale of investments                                 921
Business acquisitions,    net of cash acquired                (1,513)

Net cash   (used in)/prcvided by investing
 activities                                                  (.53,708)                13,148



Financing activities:
Dividends paid to stockholders                               (33,243)               (32,790)
Dividends paid to noncontrolling interests                      (232)                  (234 )
Debt issuance costs                                                                    (567)
Issuances of common stock                                      10,514                 10,741
Repurchases of common stock                                     (709)                  (333)
Repayments of long-term debe                                 (16,279)                (1,647)
Net proceeds/(repayments)    from revolving
 credit facilities                                             26,805               (59,869)
Net cash used in financing activities                        (13,144)               (84,699)


Effect of exchange rate changes on cash                            (195)                  (274 )




Increase/(decrease)    in cash and cash
 equivalents                                                       7,426            (12,041)
Cash and cash equivalents at. beginning of
 period                                                            9,276              20,841
Cash and cash equivalents at end of period           $            16,702       $       8,800



Supplemental information:
Cash paid for income taxes,    net of refunds
 of $36 and $12,361,    respect.ively                .,
                                                     o
                                                                  29,056        $     20,636
Cash paid for interest                               $             9,806        $      5,801


SNYDER'S-LANCE,    INC. AND SUBSIDIARIES Reconciliation of Non-SAAP Measures
(Unaudited)    For the Quart€rs and Nine I'1onths Ended September 28,          2013 and
September 29, 2012    (in thousands, except per share data)
                                                   Net of
                                                     Tax             Per Diluted Share

Quarter End"2d September 28,   2013

Net income attributable to Snyder's-Lance,
 Inc.                                               $22,899                $         0.326

Self-funded medical insurance claim                         263                       0.004
Gain on sale of Canadian assets                           (799)                     (0.012)



Net income attributable to Snyder's-Lance,




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 46 of 212
                                          *Snyders-Lance 3Q EPS 33c >LNCE

7 Nov 2013 06:00 EDT Press Release: Snyder's-Lance, Inc. Reports -3-
 Inc., excluding special items                      $22,363        $          0.318



Quarter Ended September 29, 2012

Net income attributable to Snyder's-Lance,
 Inc.                                               $1.7,765        $         0.256


Merger related items                                       115                0.002
Snack Factory acquisition costs                            304                0.004
Greenville closure costs                                   487                0.007
Gain on the sale of route businesses                     (674)              (0.010 )
Incremental income tax associated with
 non-deductible goodwill on the sale of route
 businesses                                              1,250                0.018



Net income attributable to Snyder's-Lance,
 Inc.,   excluding special items                    $19,247         $         0.277



                                                        Net of
                                                          Tax      Per Diluted Share

Nine t10nths Ended September 28,   2013

Net income attributable to Snyder's-Lance,
 Inc.                                               S     55,721        $       0.796


Self-funded medical insurance claim                        2,995                0.043
Impairment charges                                         1,192                0.017
Gain on sale of Canadian assets                            (799)              (0.012)



Net income attributable to Snyder 1 s-Lance,
 Inc.,   excluding special items                    $     59,109        $       0.844



Nine Months Ended September 29, 2012

Net income attributable to Snyder's-Lance,
 Inc.                                               $     51,304        $       0.741


Merger related items                                       1,452                0.021
Snack Factory acquisition costs                              304                0.004
Corsicana/Greenville closure costs                         1,751                0.025
Gain on the sale of route businesses                    (13,465)              (0.194 )
Incremental income tax associated with
 non-deductible goodwill on the sale of route
 businesses                                                4,341                0.063



Net income attributable to Snyder's-Lance,
 Inc.,   excluding special items                    $     45,687        $       0.660



SOURCE Snyder's-Lance, Inc.




         Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 47 of 212
                                     *Snyders-Lance 30 EPS 33c >LNCE

ICONTACT: Mark Carter, VP and Investor Relations Officer (704) 557-8386, or Joe Calabrese, Financial Relations
Board (212) 827-3772

IWeb site: http://www.snyderslance.com

(END) Dow Jones Newswires

November 07, 2013 06:00 ET (11 :00 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: November 8. 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 48 of 212
 Snyder's-Lance, Inc. Reports Results for Third Quarter 2013; - Reports 2013
  third quarter net revenue of $453 million, an increase of 11.4% over prior
                                    year
                                                           PR Newswire
                                          November 7,2013 Thursday 6:00 AM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 2389 words
Dateline: CHARLOTTE, N.C., Nov. 7,2013

Body


Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported results for its third quarter of 2013. Net revenue for the
third quarter ended September 28, 2013 was $453 million, an increase of 11.4% compared to prior year net
revenue of $407 million. Net income excluding special items in the third quarter of 2013 was $22.4 million, or $0.32
per diluted share, as compared to third quarter 2012 net income excluding special items of $19.2 million, or $0.28
per diluted share. Net income was $22.9 million for the third quarter of 2013, or $0.33 per diluted share, compared
to a net income of $17.8 million for the third quarter of 2012, or $0.26 per diluted share. Special items for the third
quarter of 2013 were $0.5 million in after-tax income primarily from the gain on the sale of assets associated with
the consolidation of our Canadian manufacturing facilities. Special items for the third quarter of 2012 were $1.4
million in after-tax expense which included expenses associated with the acquisition of Snack Factory and other
merger related costs.

(Logo:http://photos.prnewswire.com/prnh/2011 0411/CL80943LOGO)

Net income excluding special items for the first nine months of 2013 was $59.1 million, or $0.84 per diluted share, a
gain of 27% as compared to net income excluding special items of $45.7 million, or $0.66 per diluted share, for the
first nine months of 2012. Net income was $55.7 million for the first nine months of 2013, or $0.80 per diluted
share, compared to net income of $51.3 million for the first nine months of 2012, or $0.74 per diluted share. Special
items for 2013 include after-tax income from the gain on the sale of assets, impairment charges and a substantial
self-funded medical expense. Special items for 2012 include after-tax gains on the sale of route businesses from
the merger integration and after-tax expenses for other merger related expenses.

"Net revenue for core branded products was up 20%, driven by Snack Factory and core brand market share gains
that were supported with increased advertising and social media marketing efforts, including a movie tie-in
promotion," commented Carl E. Lee, Jr., President and Chief Executive Officer. "We are pleased with our EPS
performance in the third quarter of 2013 as we focus on finishing the year strong and building momentum as we
head into 2014. With our continued focus on emphasizing core brands and widening margins, our team delivered
solid results including continued benefits from our acquisition of Snack Factory® Pretzel Crisps® which posted
significant year over year sales. In the third quarter, we were able to improve our gross margin as a percentage of
net revenue on a higher mix of branded products, supported by good overall performance from our private brands
team."

Mr. Lee continued, "Looking ahead, we are excited about our product lineup for next year. We have a number of
great new items and flavors in our core brands along with improvements in several of our more regional allied
brands. This pipeline of innovation is very robust and we anticipate solid growth as we move into 2014. We also
continue to grow our independent business owner (IBO) based distribution network, and have recently acquired
additional routes in a key geography. Snyder's-Lance is making progress on a number of fronts, and I want to


       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 49 of 212
  Snyder's-Lance, Inc. Reports Results for Third Quarter 2013; - Reports 2013 third quarter net revenue of $453
                                 million, an increase of 11.4% over prior year

thank everyone involved and especially our associates for their hard work and dedication that drives this company
forward every day."

Dividend Declared
The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on November 29, 2013 to stockholders of record at the close of business
on November 19, 2013.

2013 Estimates
The Company has updated its estimates for the full year 2013. The Company estimates that its net revenue for the
full year 2013 will be up 9% to 10% and earnings per diluted share will increase between 25% and 30%, excluding
special items, compared to 2012. Capital expenditures for 2013 are projected to be between $73 and $75 million.

Conference Call
Snyder's-Lance, Inc. has scheduled a conference call and presentation with investors at 10:00 am eastern time on
Thursday, November 7, 2013 to discuss financial results. To participate in the conference call, the dial-in number is
(866) 814-7293 for U.S. callers or (702) 696-4943 for international callers. A continuous telephone replay of the call
will be available between 3:00 pm on November 7 and midnight on November 14. The replay telephone number is
(855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 90854513.
Investors may also access a web-based replay of the conference call athttp://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart®, O-Ke-Doke®, Quitos® and
Padrinos® brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E

Cautionary Information about Forward Looking Statements
This news release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include: general economic conditions; increases in
cost or availability of ingredients, packaging, energy and employees; price competition and industry consolidation;
loss of major customers or changes in product offerings with significant customers; successful integration and
realization of anticipated benefits of acquisitions; loss of key personnel; ability to execute strategic initiatives;
product recalls and concerns surrounding the quality or safety of products and ingredients; adulterated or
misbranded products; disruptions to our supply chain or information technology systems; improper use of social
media; changes in consumer preferences; distribution through independent business owners; inability to maintain
existing markets or expand to other geographic markets; protection of trademarks and other proprietary intellectual
rights; impairment in the carrying value of goodwill or other intangible assets; food industry and regulatory factors;
interest rate and foreign exchange rate risks; and the interests of significant stockholders may conflict with those of
other stockholders, which have been discussed in greater detail in our most recent Form 10-K and other reports
filed with the Securities and Exchange Commission. Except as required by law, the Company undertakes no
obligation to update or revise publicly any forward-looking statement as a result of new information, future
developments or otherwise.
             SNYDER'S-LANCE, INC. AND



      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 50 of 212
Snyder's-Lance, Inc. Reports Results for Third Quarter 2013; - Reports 2013 third quarter net revenue of $453
                               million, an increase of 11.4% over prior year

        SUBSIDIARIES Condensed
        Consolidated Statements of Income
        (Unaudited) For the Quarters and Nine
        Months Ended September 28,2013 and
        September 29,2012 (in thousands,
        except per share data)
                                                  Q        N
                                                  u        in
                                                  a        e
                                                  rt       M
                                                  e        0
                                                  r        n
                                                  E        t
                                                  n        h
                                                  d        s
                                                  e        E
                                                  d        n
                                                           d
                                                           e
                                                           d
                                                  S        S        S       S
                                                  e        e        e       e
                                                  p        p        p       p
                                                  t        t        t       t
                                                  e        e        e       e
                                                  m        m        m       m
                                                  b        b        b       b
                                                  e        e        e       e
                                                  r        r        r       r
                                                  2        2        2       2
                                                  8        9        8       9

                                                  2        2        2       2
                                                  0        0        0       0
                                                  1        1        1       1
                                                  3        2        3       2
        Net revenue                               $    4            $   4        $           $
                                                       5                0
                                                       3                6            3           1
                                                                                     1           9
                                                       0                5            0           8
                                                       2                6
                                                       3                5            6           8
                                                                                     4           0
                                                                                     6           8
        Cost of sales                             2             2           8        8
                                                  9             6           6        0
                                                  5             9           2        2

                                                  4             6           2        5
                                                  2             2           8        6
                                                  9             6           6        8
        Gross margin                              1             1           4        3
                                                  5             3           4        9
                                                  7             6           8        6

                                                  5             9           3        2
                                                  9             3           6        4
                                                  4             9           0        0




   Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 51 of 212
Snyder's-Lance, Inc. Reports Results for Third Quarter 2013; - Reports 2013 third quarter net revenue of $453
                               million, an increase of 11.4% over prior year

        Selling, general and administrative        1                      3         3
                                                   2          0           5         2
                                                   2          6           6         4

                                                              5           6         8
                                                              1           1         6
                                                   0          2           0         4
        Impairment charges                                    8           1         2
                                                              0                     0
                                                                          9         7
                                                                          0
                                                                          0
        Gain on sale of route businesses, net      (          (           (         (
                                                   4          1           2         2
                                                   6
                                                   5          4           0
                                                   )          2           5         5
                                                              7           7         9
                                                              )           )         6
                                                                                    )
        Other (income)/expense, net                (          5           (         (
                                                   5          3           8         1
                                                              7                     2
                                                   0                      6         4
                                                   9                      0         )
                                                   9                      3
                                                   )                      )
         Income before interest and income taxes   4          3           1         9
                                                   1                      0         2
                                                                          0
                                                   0          2                     8
                                                   4          3           5         8
                                                   8          7           1         9
                                                                          0


         Interest expense, net                     3                      1         6
                                                                          0
                                                   7          6                     2
                                                   4          9           7         5
                                                   2          2           0         8
                                                                          2
         Income before income taxes                3          2           8         8
                                                   7          9           9         6

                                                   3          5           8         6
                                                   0          4           0         3
                                                   6          5           8         1


         Income tax expense                                                3        3
                                                   4                       3        4

                                                   1          6            7        9
                                                   9          3            5        3
                                                   4          4            8        0
         Net income                                2          1            5        5
                                                   3          7            6        1

                                                               9           0        7
                                                               1           5        0


   Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 52 of 212
Snyder's-Lance, Inc. Reports Results for Third Quarter 2013; - Reports 2013 third quarter net revenue of $453
                               million, an increase of 11.4% over prior year

                                                     2                            0         1
        Net income attributable to non controlling   2                            3         3
        interests                                    1             4              2         9
                                                     3             6              9         7
        Net income attributable to Snyder's-         $       2         $    1             $ 5        $ 5
        Lance, Inc.                                          2              7               5          1

                                                             8              7               7          3
                                                             9              6               2          0
                                                             9              5               1          4


        Basic earnings per share                     $       0         $    0             $ 0        $ 0

                                                             3              2               8          7
                                                             3              6               0          5
        Weighted average shares outstanding -        6             6              6         6
        basic                                        9             8              9         8

                                                     4             5              2         2
                                                     5             9              4         6
                                                     9             8              3         8


         Diluted earnings per share                  $       0         $    0             $ 0        $ 0

                                                             3              2               8          7
                                                             3              6               0          4
        Weighted average shares outstanding -        7             6              7         6
        diluted                                      0             9              0         9

                                                     2             5               0
                                                     9             2               1        9
                                                     4             6               3        0


         Cash dividends declared per share           $       0         $    0             $ 0        $ 0

                                                             1              1               4          4
                                                             6              6               8          8

        SNYDER'S-LANCE, INC. AND
      SUBSIDIARIES Condensed Consolidated
      Balance Sheets As of September 28,2013
      (Unaudited) and December 29,2012 (in
      thousands, except share data)
                                                         Septem                 Decem
                                                         ber 28,                ber 29,
                                                         2013                   2012
      ASSETS
      Current assets:
      Cash and cash equivalents                          $         16,702                          $ 9,276
      Accounts receivable, net of allowances of          152,26                           141,86
      $2,300 and $2,159, respectively                    6                                2
      Inventories                                        139,76                           118,25
                                                         4                                6
      Prepaid income taxes                               5,272
      Deferred income taxes                              9,361                            11,625
      Assets held for sale                               22,707                           11,038



   Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 53 of 212
Snyder's-Lance, Inc. Reports Results for Third Quarter 2013; - Reports 2013 third quarter net revenue of $453
                               million, an increase of 11.4% over prior year

      Prepaid expenses and other current assets         26,492                   28,676
      Total current assets                              372,56                   320,73
                                                        4                        3


      Noncurrent assets:
      Fixed assets, net of accumulated depreciation     344,74                   331,38
      of $351,985 and $331,053, respectively            6                        5
      Goodwill                                          536,65                   540,38
                                                        5                        9
      Other intangible assets, net                      519,51                   531,73
                                                        7                        5
      Other noncurrent assets                           23,139                   22,490
      Total assets                                      $        1,796,6                  $ 1,746,7
                                                                 21                         32


      LIABILITIES AND STOCKHOLDERS' EQUITY


      Current liabilities:
      Current portion of long-term debt                 $        18,389                   $ 20,462
      Accounts payable                                  59,276                   54,791
      Accrued compensation                              26,780                   31,037
      Accrued selling and promotional costs             15,097                   16,240
      Income tax payable                                                         1,263
      Other payables and accrued liabilities            32,511                   30,830
      Total current liabilities                         152,05                   154,62
                                                        3                        3


      Noncurrent liabilities:
      Long-term debt                                    526,40                   514,58
                                                        5                        7
      Deferred income taxes                             182,83                   176,03
                                                        0                        7
      Other noncurrent liabilities                      28,607                   29,310
      Total liabilities                                 889,89                   874,55
                                                        5                        7


      Commitments and contingencies


      Stockholders' equity:
      Common stock, 69,508,697 and 68,863,974           57,922                   57,384
      shares outstanding, respectively
      Preferred stock, no shares outstanding
      Additional paid-in capital                        759,83                   746,15
                                                        9                        5
      Retained earnings                                 73,324                   50,847
      Accumulated other comprehensive income            12,874                   15,118
      Total Snyder's-Lance, Inc. stockholders' equity   903,95                   869,50
                                                        9                        4




   Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 54 of 212
Snyder's-Lance, Inc. Reports Results for Third Quarter 2013; - Reports 2013 third quarter net revenue of $453
                               million, an increase of 11.4% over prior year

      Noncontroiling interests                              2,767                             2,671
      Total stockholders' equity                            906,72                            872,17
                                                            6                                 5
      Total liabilities and stockholders' equity            $             1,796,6                        $ 1,746,7
                                                                          21                               32

      SNYDER'S-LANCE, INC. AND SUBSIDIARIES
      Condensed Consolidated Statements of Cash
      Flows (Unaudited) For the Nine Months Ended
      September 28,2013 and September 29,2012
      (in thousands)
                                                                Nine
                                                                Months
                                                                Ended
                                                                Septem              Septem
                                                                ber 28,             ber 29,
                                                                2013                2012
      Operating activities:
      Net income                                                $           56,05                         $ 51,70
                                                                            0                               1
      Adjustments to reconcile net income to cash from
      operating activities:
      Depreciation and amortization                             44,805                         39,255
      Stock-based compensation expense                          4,397                          3,487
      (Gain)/Ioss on sale of fixed assets, net                  (1,022)                        87
      Gain on sale of route businesses                          (2,057)                        (21,596
                                                                                               )
      Impairment charges                                        1,900                          207
      Deferred income taxes                                     8,962                          (7,419)
      Changes in operating assets and liabilities,              (38,562                        (5,938)
      excluding business acquisitions                           )
      Net cash provided by operating activities                 74,473                         59,784


      Investing activities:
      Purchases of fixed assets                                 (55,874                        (55,962
                                                                )                              )
      Purchases of route businesses                             (26,798                        (27,747
                                                                )                              )
      Proceeds from sale of fixed assets                        4,552                          8,185
      Proceeds from sale of route businesses                    25,004                         88,672
      Proceeds from sale of investments                         921
      Business acquisitions, net of cash acquired               (1,513)
      Net cash (used in)/provided by investing activities       (53,708                        13,148
                                                                )


      Financing activities:
      Dividends paid to stockholders                            (33,243                        (32,790
                                                                )                              )
      Dividends paid to noncontrolling interests                (232)                          (234)
      Debt issuance costs                                                                      (567)
      Issuances of common stock                                 10,514                         10,741



   Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 55 of 212
Snyder's-Lance, Inc. Reports Results for Third Quarter 2013; - Reports 2013 third quarter net revenue of $453
                               million, an increase of 11.4% over prior year

      Repurchases of common stock                               (709)                           (333)
      Repayments of long-term debt                              (16,279                         (1,647)
                                                                )
      Net proceeds/(repayments) from revolving credit           26,805                          (59,869
      facilities                                                                                )
      Net cash used in financing activities                     (13,144                         (84,699
                                                                )                               )


      Effect of exchange rate changes on cash                   (195)                           (274)


      Increase/(decrease) in cash and cash equivalents          7,426                           (12,041
                                                                                                )
      Cash and cash equivalents at beginning of period          9,276                           20,841
      Cash and cash equivalents at end of period                $             16,70                        $ 8,800
                                                                              2


      Supplemental information:
      Cash paid for income taxes, net of refunds of $36         $             29,05                        $ 20,63
      and $12,361, respectively                                               6                              6
      Cash paid for interest                                    $             9,806                        $ 5,801

        SNYDER'S-LANCE, INC. AND
      SUBSIDIARIES Reconciliation of Non-GAAP
      Measures (Unaudited) For the Quarters and
      Nine Months Ended September 28, 2013 and
      September 29,2012 (in thousands, except per
      share data)
                                                          Net of                      Per
                                                          Tax                         Diluted
                                                                                      Share
      Quarter Ended September 28,2013
      Net income attributable to Snyder's-Lance, Inc.     $               22,89                             $ 0.32
                                                                          9                                      6


      Self-funded medical insurance claim                 263                                    0.004
      Gain on sale of Canadian assets                     (799)                                  (0.012)


      Net income attributable to Snyder's-Lance, Inc.,    $               22,36                             $ 0.31
      excluding special items                                             3                                   8


      Quarter Ended September 29,2012
      Net income attributable to Snyder's-Lance, Inc.     $               17,76                             $ 0.25
                                                                          5                                      6


      Merger related items                                115                                    0.002
      Snack Factory acquisition costs                     304                                    0.004
      Greenville closure costs                            487                                    0.007
      Gain on the sale of route businesses                (674)                                  (0.010)
      Incremental income tax associated with non-         1,250                                  0.018
      deductible goodwill on the sale of route
      businesses



   Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 56 of 212
  Snyder's-Lance, .Inc. Reports Results for Third Quarter 2013; - Reports 2013 third quarter net revenue of $453
                                  million, an increase of 11.4% over prior year


          Net income attributable to Snyder's-Lance, Inc.,   $            19,24                       $ 0.27
          excluding special items                                         7                             7

                                                             Net ofT ax           Per
                                                                                  Diluted
                                                                                  Share
          Nine Months Ended September 28, 2013
          Net income attributable to Snyder's-Lance, Inc.    $            55,72                       $ 0.79
                                                                          1                             6


          Self-funded medical insurance claim                2,995                          0.043
          Impairment charges                                 1,192                          0.017
          Gain on sale of Canadian assets                    (799)                          (0.012)


          Net income attributable to Snyder's-Lance, Inc.,   $            59,10                       $ 0.84
          excluding special items                                         9                             4


          Nine Months Ended September 29,2012
          Net income attributable to Snyder's-Lance, Inc.    $            51,30                       $ 0.74
                                                                          4                             1


          Merger related items                               1,452                          0.021
          Snack Factory acquisition costs                    304                            0.004
          Corsicana/Greenville closure costs                 1,751                          0.025
          Gain on the sale of route businesses               (13.465)                       (0.194)
          Incremental income tax associated with non-        4,341                          0.063
          deductible goodwill on the sale of route
          businesses


          Net income attributable to Snyder's-Lance, Inc.,   $            45,68                       $ 0.66
          excluding special items                                         7                             0

SOURCE Snyder's-Lance, Inc.



CONTACT: Mark Carter, VP and Investor Relations Officer (704) 557-8386, or Joe Calabrese, Financial Relations
Board (212) 827-3772



Load-Date: November 8,2013


  End of DormUC'1l1




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 57 of 212
           Snyder's-Lance sales of core products drive Q3 earnings growth
                                                     Charlotte Business Journal
                                                     November 7,2013 Thursday


Copyright 2013 American City Business Journal, Inc. All Rights Reserved




 BUSINEssJOURNAL
Length: 271 words
Byline: Ken Elkins

Body


Snyder's-Lance Inc. (NASDAQ:LNCE) earned $22.4 million, or 32 cents per diluted share, in the third quarter,
improving on its income of $19.2 million, or 28 cents per share, a year earlier.

The snack maker's earnings per share for the latest quarter topped analysts' average expectations by a penny.

Carl Lee Jr., CEO of Charlotte-based Snyder's-Lance, says a combination of increased advertising, more social
media efforts and a marketing tie-in with the movie Cloudy with a Chance of Meatballs 2 helped boost the third-
quarter results.

A gain in market share for the company's core sandwich cracker snacks, chips and pretzels helped drive a 20
percent increase in revenue for the quarter. Snyder's-Lance's purchase of Snack Factory Pretzel Crisps, which the
company closed in October 2012, also contributed to an increase in sales.

Across the company, net sales totaled $453 million, up 11.4 percent from $407 million in the third quarter of 2012.

The company also today declared a quarterly cash dividend of 16 cents per share on its common stock, payable to
shareholders on Nov. 29.

Snyder's-Lance products are sold under brand names that include Snyder's of Hanover, Lance, Cape Cod, Tom's,
Archway and Pretzel Crisps, as well as private-label and third-party brands.

The company has more than 1,000 employees in Charlotte.

As of 11 :30 a.m. Thursday, Snyder's-Lance's stock was trading at $28.76 per share, down more than 3 percent
from Wednesday's closing price.

Did you find this article useful? Why not subscribe to Charlotte Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


Load-Date: November 7,2013




        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 58 of 212
                   FORM 8-K: SNYDER'S-LANCE, INC FILES Current report
                                                            US Official News
                                                     November 7, 2013 Thursday


Copyright 2013 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media. Solutions

Length: 1151 words
Dateline: Washington

Body


SNYDER'S-LANCE, INC, North Carolina, has filed FORM 8-K (Current report) with Securities and Exchange
Commission on November 07,2013

State or other Jurisdiction of Incorporation: North Carolina

Item 2.02. Results of Operations and Financial Condition.

On November 7, 2013, Snyder's-Lance, Inc. (the "Company") issued a press release with respect to its financial
results for the third quarter ended September 28, 2013. A copy of the press release is being furnished as Exhibit
99.1 hereto. The Company will also hold a conference call and live webcast on November 7, 2013 to discuss its
financial results. The press release contains forward-looking statements regarding the Company and includes
cautionary statements identifying important factors that could cause actual results to differ materially.

The exhibit attached hereto also presents measures not derived in accordance with generally accepted accounting
principles ("GAAP"). The Company believes these non-GAAP financial measures provide useful information to
investors as the measures emphasize core on-going operations and are helpful in comparing past and present
operating results. The Company uses these measures to evaluate past performance and prospects for future
performance. The presentation of non-GAAP financial measures by the Company should not be considered in
isolation or as a substitute for the Company's financial results prepared in accordance with GAAP.

The information furnished under this Item 2.02 shall not be deemed "filed" for purposes of Section 18 of the
Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities
Act of 1933, except as shall be expressly set forth by specific reference in a filing.

Item 9.01.     Financial Statements and Exhibits.

(d) Exhibits



Exhibit No.




        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 59 of 212
                             FORM 8-K: SNYDER'S-LANCE, INC FILES Current report

Exhibit Description
99.1




Press Release, dated November 7, 2013, with respect to the Company's financial results for the third quarter ended
September 28,2013.

The information furnished as exhibits hereto shall not be deemed to be "filed" for purposes of Section 18 of the
Securities and Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the
Securities Act of 1933, except as shall be expressly set forth in specific reference in a filing.

Snyder's-Lance, Inc. Reports Results for Third Quarter 2013




Reports 2013 third quarter net revenue of $453 million, an increase of 11.4% over prior year




Reports 2013 third quarter earnings per diluted share of $0.32 excluding special items




Reports 2013 third quarter earnings per diluted share of $0.33 including special items




Declares quarterly dividend of $0.16 per share of common stock

Charlotte, NC, - - Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported results for its third quarter of 2013. Net
revenue for the third quarter ended September 28, 2013 was $453 million, an increase of 11.4% compared to prior
year net revenue of $407 million. Net income excluding special items in the third quarter of 2013 was $22.4 million,
or $0.32 per diluted share, as compared to third quarter 2012 net income excluding special items of $19.2 million, or
$0.28 per diluted share. Net income was $22.9 million for the third quarter of 2013, or $0.33 per diluted share,
compared to a net income of $17.8 million for the third quarter of 2012, or $0.26 per diluted share. Special items for
the third quarter of 2013 were $0.5 million in after-tax income primarily from the gain on the sale of assets
associated with the consolidation of our Canadian manufacturing facilities. Special items for the third quarter of
2012 were $1.4 million in after-tax expense which included expenses associated with the acquisition of Snack
Factory and other merger related costs.

Net income excluding special items for the first nine months of 2013 was $59.1 million, or $0.84 per diluted share, a
gain of 27% as compared to net income excluding special items of $45.7 million, or $0.66 per diluted share, for the
first nine months of 2012. Net income was $55.7 million for the first nine months of 2013, or $0.80 per diluted
share, compared to net income of $51.3 million for the first nine months of 2012, or $0.74 per diluted share. Special
items for 2013 include after-tax income from the gain on the sale of assets, impairment charges and a substantial
self-funded medical expense. Special items for 2012 include after-tax gains on the sale of route businesses from
the merger integration and after-tax expenses for other merger related expenses.


       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 60 of 212
                            FORM 8-K: SNYDER'S-LANCE, INC FILES Current report

"Net revenue for core branded products was up 20%, driven by Snack Factory and core brand market share gains
that were supported with increased advertising and social media marketing efforts, including a movie tie-in
promotion," commented Carl E. Lee, Jr., President and Chief Executive Officer. "We are pleased with our EPS
performance in the third quarter of 2013 as we focus on finishing the year strong and building momentum as we
head into 2014. With our continued focus on emphasizing core brands and widening margins, our team delivered
solid results including continued benefits from our acquisition of Snack Factory® Pretzel Crisps® which posted
significant year over year sales. In the third quarter, we were able to improve our gross margin as a percentage of
net revenue on a higher mix of branded products, supported by good overall performance from our private brands
team."


Mr. Lee continued, "Looking ahead, we are excited about our product lineup for next year. We have a number of
great new items and flavors in our core brands along with improvements in several of our more regional allied
brands. This pipeline of innovation is very robust and we anticipate solid growth as we move into 2014. We also
continue to grow our independent business owner (IBO) based distribution network, and have recently acquired
additional routes in a key geography. Snyder's-Lance is making progress on a number of fronts, and I want to thank
everyone involved and especially our associates for their hard work and dedication that drives this company forward
every day."

Dividend Declared
The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on November 29, 2013 to stockholders of record at the close of business
on November 19, 2013.

2013 Estimates
The Company has updated its estimates for the full year 2013. The Company estimates that its net revenue for the
full year 2013 will be up 9% to 10% and earnings per diluted share will increase between 25% and 30%, excluding
special items, compared to 2012. Capital expenditures for 2013 are projected to be between $73 and $75 million.

For more information please visit: http://www.sec.gov

In case of any query regarding this article or other content needs please contact: editorial@plusmediasolutions.com


Load-Date: November 8, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 61 of 212
        1
  Chart toppers: 2013 has been an event-packed year for the snack food and
   bakery industry. Snack Food & Wholesale Bakery's Top Bakers & Snack
   Manufacturers lists show who the industry's major players are and what
                           they bring to the table.
                                         Snack Food & Wholesale Bakery
                                                November 1, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 BNP Media

Section: Pg. 36(6); Vol. 102; No. 11; ISSN: 1096-4835
Length: 4748 words
Byline: Schafer, Romy

Bod

    Alot has happened in the baki.ng and snack i.ndustrj.es since Snack Food & Who1esale Bakery published its
lists of top U. S. bakers and snack manufacturers a year ago. Acquisitions, mergers, plant openings and
closings, anniversary celebrations and other events have kept well-known industry names in the news this
year.
      The most notable of these was Texas-based Hostess Brands Inc. ("Old HB"), which filed for bankruptcy at
the end of 2012, and began accepting bids for its assets and brands shortly thereafter. Four bakeries
eventually prevailed. Flowers Foods in Thomasville, Ga., now 0"'105 the majority of Hostess' bread brands,
including ~"londer, Nature's Pride, t"'lerita, Home Pride and Butternut. I'1cKee Foods in Collegedale, Tenn.,
acquired the Drake's snack cakes brand. United States Bakery (a. k. a Franz Famil y Bakeries) in Portland,
O.:.:-e., added the S. . :eetheart, Eddy IS, Standish Farms and Grandma Emilie I s bread brands to its offerings.
Grupo Bimbo S. A. B. de C. V. in t~exico City now owns the Beefsteak bread brand.

    The majority of Old HB's snack cake business, including Hostess and Dolly Madison branded products, was
purchased by J..pollo Global Management LLC and Metropoulos & Co. The resulting company--Hostess Brands LLC
in Kansas Ci t:y, t-1o. --delighted consumers young and old this summer by returning Hostess snack cakes,
including the iconic 'l'winkies, to store shelves in July. McKee Foods and F'loHer Foods followed suit,
relaunching Drake s snack cakes and Wonder, t~1eri ta, Home Pride and But ternut products, respect i vely, in
                       I


September.
    But these companies 'V-Jeren t the only ones making D1g ne\-Js in the baking and snack industry in 2013,
                                  I


although it sometimes seemed like it. Other prominent names contributed this year to the industry's ever-
changing landscape:
    * Indus try giant Confl.gra Foods Inc. purchased St. Louis-based Ralcorp Holdings, becoming one of the
largest packaged food compani.es 2.n North America and positioning itse.1.f as t.he J.a.rgest private-label
packaged food business in North America.
    * Tyson Me>:ican Original Inc., a subsidiary of Tyson Foods Inc., Spri.ngdale, Ark., and the second-
largest tortiJ..1.a manufa.cturer .in the U.S., acquired the assets of Don Julio Foods, a tortilla and salty
snack manufacturer in Clearfield, Utah.
    * The Hillshire Brands Co., Chicago, bought Golden Island Jerky, a gourmet jerky manufacturer in Rancho
Cucamonga, Calif.
    * Hearthside Food Solutions LLC, Do\,,"ners G:;.ove, Ill., and Hyt-vJay Industries, Lakeville, t..jinn., t.,..;o
Wind Point Partners portfolio companies, merged in May.
    And the list goes on and on.
    Some bakers and snack manufacturers opted to expand th€ir operations by building nei'; plants, .rather
than by buying or merging with other companies. Angelic Bakehouse, Waukesha, Wis.; Aunt Millie's Bakeries,
Fort t\l ayne, =:nd.; Oberto Brands, Kent, ~t~ash.; and t-'1ondelez International, Deerfield, Ill., all announced
plans to add facilities in Lhe U.S. or abroad.



        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 62 of 212
    Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                         Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

   Celebrations abounded this year as well: Love and Quiches,          Freeport, N.Y., enjoyed its 40th
anniversary; Pepper idge Farm, Non"al k, Conn., celebrated the 60 ( thl anniversary of its DOI·mers Grove,
Ill., bakery; Golden Flake Snack Foods, Birmingham, Ala., turned 90; and sandwich cracker manufacturer
Lance, Charlotte, N.C., and Sanders Bumpy Cake, a creation of Sanders Fine Chocolates in Clinton Township,
Mich., became the industry's latest centenarians.
   Whi.le some companies were celebrating their longevity in the baking and snack food industries,                            others
were just entering it. t1inneapolis-based Green Giant, a General Mills brand known for its canned and
frozen vegetables, launched two veggie chips in March. Who knows who or what will venture into the market
next year?
   Methodology
   All of these occurrences can make ie difficult to keep track the industry's major players, their
brands, changes in top management and so on. Snack Food & Wholesale Bakery's second annual Top Bakers &
Snack Manufacturers lists, while not definitive, are intended to give readers a better understanding of
their industry.
   The     information       for   these    lists   comes   numerous   sources.   We   sent   privately-held companies   a   copy of
their 2012 listing and asked them to update the existing information. We consulted a variety of online
sources to update as much of the information as possible on unreturned forms. We referred to the most
recent annual reports of publicly-held companies for their information. \~e also invited companies to
complete a Top BaY.ers & Snack t~anufacturers response form on our website, WWI1. snackandbakery. com.
   We'd 1 i ke to thank those companies that contributed to this report, and hope t.ha t those that decl i ned
our invitation to participate will get involved next year. With all the changes taking place in the baking
and snack industry each year,              it's important for companies to keep their brands and products on customers'
and consumers' must-have lists.
 COMPANx NAME     TOP EXECUTIVE                     NET SALES     PRODUCTS
 (HEADQUARTERS) (2012/2013
     ESTIt1ATED)

 Alfred Nickles         David A. Gardner,   $177.2 H*             Bagels, bread,
 Bakery Inc.            president buns, cakes,
 Navarre, Ohio         donuts,     rolls,
         sweet rolls


 Aryzta LLC Los         Owen Killian, CEO            Sl.8 B
 Angeles               breads,     buns,
         cookies,
         donuts,
         English
         muffins,
         frozen bread
         dough,
         fillings,
         g1azes,
         icings,
         laminated
         dough and puff
         pastry,    mixes,
         muffins,
         pastries,
         sweet goods,
         take-and-bake
         p.i.zza


 Aunt t·1i.llie's       John F Popp,                 S210t-1*     Bagels,    bread,
 Bakeries Fort          president &CEO                bread sticks,
 ~tiJayne, Ind.        buns,
         croutons,
         dinner rolls,
         English
         muffins,
         muffins




         Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 63 of 212
      Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                           Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

The Bama Cos.          Paula     $260 M*              Biscuits,
Tulsa, Okla.           Marshall-Chapman,              pies, pizza
      CEO             crusts

Bimbo Bakeries   Gary Prince,                        $6 B             Bagels, bread,
USA Horsham,     president & CEO                      buns,    cookies,
Pa. donuts,
     English
     muffins, pies,
       pizza crust,
       rolls, snack
       cakes,     sweet
       goods, thins,
       tortillas

Bridgford Food         Ihlliam L.          Sl27.4              t~     Beef jerky,
Corp. Anaheim,         Bridgford,biscuits,
Calif.chairman        bread dough
       items, meat
       snacks, monkey
       bread,
       pepperoni,
       roll dough
       items, salami,
       summer
       sausage


CSf"! Bakery               Bret \"iieaver I          .;;2.1 B (1)Cake, cookies,
Supplies North             president &C20             dough, frozen
America Tucker, baked goods,
Ga.    mixes,
       muffins,     pie
       crust,     s\veet
       goods

Dawn Food                  Carrie L.$409 M*           Bread,
Products Inc.              Jones-Barber, CEO          bro\tJn.ies I
Jackson,    Mich.     cakes,
       cookies,
       croissants,
       donuts,
        fillings,
       glazes,
        icings,    mixes,
       muffins, puff
       dough

Flo\.;ers Foods            Allen   T   Shiver,       .;;3 B           Breads, buns,
Inc.    president &CEO                   pastries,
Thomasville.           rolls,      snack
Ga.     cokes,
        tortillas

Franz Family               Bob p.lbers, CEO          .;;278.7 N*      Bagels,
Bakery
Portland,             breads, buns,
Ore. cookies,
       donuts,
       muffins,
       past:ries,
        rolls




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 64 of 212
      Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                           Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....


Gonnella Baking         Nicholas Marcucci,  $182 M        Bread, bread
Co. Schaumburg,         president crumbs, frozen

III. dough, rolls
Harlan Bakeries Hugh Harlan,                    $300 M*   Bagels, bread,
Inc. Avon, Ind.   president cakes,
       granola,
       muffins,
       mixes,   pies,
     rolls
COMPANY NAME     SUBSIDIARIES/BK~NDS
(HEADQ(OWN OR PRODUCE)
UARTERS)

Alfred Nickles          Nickles
Bakery Inc.
Navarre, Ohio

Aryzta LLC Los          Fresh Start
Angeles                 Bakeries,    Great
        Kitchens,     La Brea
        Bakery, Maidstone
        Bakeries, Otis
        Spunkmeyer

.I\unt Millie's    Aunt Millie's, Aunt
Bakeries Fort      Millie's Bakehouse,
v-Jayne, Ind.      Hillbilly,
        Koepplinger Recipe,
        Perfection Deli,
        Soft 'N Good,
        Sunbeam


The Barna Cos.
Tulsa, Okla.

Bimbo Bakeries          Arnold, Ball Park,
USA Horsham,            Bimbo, Baboli,
Pa.     Brownberry,
         Earthgrains,
        Entenmann's,
         Francisco,
         Freihofer's,
        i\1arinela, Mrs.
        Baird's, Old
         Country, Oroweat,
         Sara Lee,
         Stroehmann,     Thomas',
         Tia Rosa,    Weber's


Bridgford Food          Bridgford,
Corp. Anaheim,          Frozen-Rite,
Calif.Superior Foods,
       Sweet Baby Ray's
         Beef Jerky


CSI'1 Bakery            Baket'1ark USA, CS!'1
Supplies North          Bakery Products
America Tucker,
Ga.




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 65 of 212
      Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                           Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....


Da\1n Food        Baker's Request,
Products Inc.     Cake Boss,
Jackson, Mich.    Celebration
      Fillings, Majestic
      Mixes, Mi Panaderia,
      R&H Mixes, Raised A
      Mixes, ~Jeight
      Watchers

Flowers Foods     Barowsky's, Betsy
Inc.  Ross, Blue Bird,
Thomasville.      Bunny, ButterKrust,
Ga.   Butternut, Captain
      John Derst,
      Cobblestone Mill,
      Country Kitchen,
      Evangeline Maid,
      Home Pride, Mary
      Jane, Merita, Mrs.
        Freshley's, Nature's
        OvID,   Sara Lee,
        Sunbeam, Tastykake,
        Whitewheat, Wonder

Franz Family          Ail-American Pie,
Bakery
Portland,             Bread Lover's,
Ore.    Franz, Holsum
        Hearth, Seattle
        International,
        Seattle Sourdough
        Baking Co.,

        Svenhard's
Gonnella Baking       Gonnella
Co. Schaumburg,


III.
Harlan Bakeries
Inc. Avon, Ind.

• 2011(2012 soles. A variety of industry sources show
sales change for company in 2012/13.


(I) Consolidated revenue for CSM BSNAs three divisions: Bakery
Products, Caravan Ingredients and BakeMark


(2) 2012 sales from the company's         Re~ail   segment, which sells
packaged meat and frozen bakery products


(3) 2012 companywi.de net sale.s

(4)    2013 net sales for the Specialty Foods segment, which includes
biscuits; croucons;         frozen dinner and sweet rolls; and frozen
garlic breads

(5) 2012 net revenues for North America

(6)    Listing information also includes H&S Bakery, Schmidt Baking
Co., Mid-Atlantic Baking Co. and Crispy Bagel Ce., all In Baltimore;




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 66 of 212
    Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                         Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

Ottenberg Bakery, Eldersburg, Md.; and Mid-South Baking, Dallas

(7) Companywide revenue

COMPANY NAME    TOP                   NET SALBS         PRODUCTS
(HEADQUARTERS)  EXECUTIVE             (201212013
       ESTU1ATED)

Hearthside          Rich              5839.6 1'1   Baked
Food Solutions      Scalise,           components,
LLC Downers         chairman           bread crumbs,
Grove,    III.      &CEO               cookies,
           crackers,
           croutons,
           filled bars,
           granola,
           granola bars,
           snacks


Hillsh.ire            Sean            52.9 B (2)   Cakes, pies,
Brands Co.            Connolly,        sweet goods
Downers Grove,        president
III. CEO

Kellogg Co.           John            $13.2 B           Bars,
Battle Crel2k,        Bryant,         (3)               cookies,
t-1ich. chai rmaD         crackers,
       CEOtoaster
           pastries


Lancaster             John            $1 B  (4)   Biscuits,
Colony Corp_          Gerlach          croutons,
Columbus,             Jr.,             frozen dinner
Ohio chairman,           and swee~
     president           rolls, frozen
     CEOgarlic
        breads

l'icKee Foods         t-1ichael       $782,3      [1*   Cookie,
Corp .1-1cT\ee,           crackers,
Collegedale,          president        cereal bars,
Tenn.&CE:O                granola bars,
           snack cakes


Hondelez              Irene           $6.9 B (5)        Biscuits,
International         Rosenfeld,       cookies,
Deerfield,            chairman         crackers
III. &CEO

Northeast             ifJilliam       5500 l'i*         Bagels,
Foods Inc.            Faterakis,       bread, buns,
Baltimore (6)    president             English
        muffins,
        rolls

R.ich Products        Bill Gisel,     $1.413            Bagels,
Corp. Buffalo,        president &      biscuits,
N.Y.   CEObread, buns,
           coke,
           cookies,
           dough,   frozen




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 67 of 212
      Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                           Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

             baked foods,
             frozen pizza
             dough, ice
             cream cakes I
             ice
             cream-filled
             cupcakes,
             muffins,
             rolls,              sweet
             goods

The Sch"ian      Dimitrios    $3 B (7)                         Cakes,
Food Co.         Smyrnios,     desserts,
Harshall,        CEOpies, pizza,
Hinn.    Asian
         appetizers

Sweet Street                      Sandy          $20 ['1*      Bars,
Desserts                          Solmon,          brownies,
Reading, Pa.                      founder          cakes,
     &CEO                            cupcakes,
             pies


Turano Baking                     Joseph         $200 ,·1*     Bread, bread
Co.     Berlt/yn,                 Turano,         crumbs,
III. president        croutons,
         buns, roll.s,
         artisan bread
         and rolls
COHPAN,{ NAHE    SUBSI OlARl Es/BRANDS
(HEADQ            (OviN OR PRODUCE)
UARTERS)

Hearthside
Food Solutions
LLC DO\olnerS
Grove,      III"


Hillshi.re                        Sara Lee, Chef
Brands Co.                        Pierre
DO\oJner s Grove I
III .


Kellogg Co.     Austin, Cheez-It,
Battle Creek,   Chips Deluxe, Club,
Mieh.B.L. Fudge, Famous
         Amos,       Fudge Shoppe,
         Gripz,          Kashi,
         Keebler, Kellogg's
         FiberPlus, Krispy,
         t'-1other   I   S   I   l'-1urray,
         Murray Sugar Free,
         Nutri-Grain,
         Pop-Tarts,               Ready
         Crust,          Hice
         Krispies, Ri.ght
         Bites, Sandiest Soft
         Batch,          Special K,
         Stretch Island,
         Sunshine,               TLC,
         Toas teds,              TOvJD




         Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 68 of 212
    Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                         Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

       House, Vienna
       Creams,     Vienna
       Fingers, Wheatables,
       Zesta

Lancaster        Chatham Vi.ll.age,
Colony Corp.     Mamma Bella,
Columbus,        Marshall's, Mary
Ohio B's, New York BRAND,
     Sister Schubert's,
     Texas Toast

McKee Foods    Drake's, Fieldstone
Corp.Bakery, Heartland,
Collegedale,   Little Debbie,
Tenn.Sunbelt

Mondelez           BeIVl.ta, Chips
International      Ahoy!, Lu, Nabisco,
Dee.rfield,        Newtons, Ni 1.1. a ,
III. Nutter Butter, Oreo,
     Premium, Prince,
     Ritz, T,riscu.i.ts,
     \"Iheat Thins

Northeast           Blue Ribbon,
Foods Inc.          Gourmet, Harvest
Baltimore*6'        Pride, Holsum,
     iV1anischewi t z,
     Milano, Milton's,
     Northeast Foods, Old
     Tyme, Ottenberg's,
     Perfect Balance,
     Perfect Portion,
       Roman I'-'lea 1,
       Schmidt's,         Sunbeam,
       U.l.timate Grains,
       other private-label
       brands

Rich Products   Casa di Bertacchi,
Corp. Buffalo,  f'real, Farm Rich,
N.Y. French Meadow
     Bakery

The Schwan                Big Daddy's,
Food Co.                  Edwards,   Freschetta,
Marshall,                 Mrs. Smith's,   Pagoda
Minn.Express,       Red Baron,
       Schwan's, Tony's


SI,reet Street
Desserts
Reading,     Pa.


Turano Baking             TU1:ano
Co. Bert.-.ryn,
III.


*   2011/201 2 sales. A variety of industry sources show sales
change for company in 2012/13.




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 69 of 212
      Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                           Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....


(1) Consoudatei revenue (or CSM BSNA's tttree divisions:
Bakery Products, Caravan Ingredients and BakeMark

(2) 2012 sales from the company's Retail segment, I-1hich
sells packaged meat and frozen bakery products

(3)   2012 companywide net sales

(4) 2013 net sales for the Specialty Foods segment, I-1hich
includes biscuits; croutons;        frozen dinner and sweet rolls;
and frozen garlic breads

(5)   2012 net revenues for North l'Jnerica

(6) Listing information also includes H&S Bakery. Schmidt
Baking Co., Mid-Atlantic Baking Co. and Crispy Bagel Co.,
all in Baltimore; Ottenberg Bakery, Eldersburg, Md.; and
Mid-South Baking, Dallas

(7) Companywide revenue

COMPANY NAME    TOP                NET SALES     PRODUCTS
(HEADQUARTERS) EXECUTIVE           (2012/2013
      ESTIl1ATED)

Bet ter t1ade        Salvotore     $2 8   ~j*    Chips, pork
Snack Foods          Cipriano,      rinds,
Inc. Detroit         president &    pretzels,
     CEOpuffed
         snacks f
         tortilla
         chips,     beef
          je",ky

Bickers Snack        Dan           $38 I'1*      Corn chips
Foods Inc.           Leonardi,     and snacks{
York, Pa.            GM party mixes,
         popcorn,
         pork rinds,
         potato
          chips,
         pretzels,
         puffed
          snacks,
         tortilla and
          tostada
         chips


ConAgra Foods Gary M.       $15.5 B              Artisan
Inc. Omaha,    Rodkin,       (3)                 bread, baked
Neb.president &   appetizers,
    CEOcrackers,
         granola,
         meat snacks,
         nuts, pie,
         popcorn,
         sunflotrJer
          seeds

Diamond Foods        Brian v_      $606 M (2)    Chips, dried




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 70 of 212
   Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                        Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

Inc.
San Driscoll,      fruit,
Francisco      president &         popcorn,
    CEOsnack nuts,
       trail mixes,

       seeds
Frito-Lay         Indra K.        513.6 B      Chips, corn
North America     Nooyi.,         (3 )         chips,
Purchase,         chairman &       crisps,
N.Y.CEOpuffed
       snacks,
       tortilla
       chips,

General Mills Ken Powell,         S12.6 B      Prepared
Minneapolis     chairman &        (4)          dough,
   CEObread,
       cookies,
       SvJeet goods,
       pastries,
       pizza, pizza
       rolls, corn
       snacks,
       bars, snack
       mix€s,

       chips
Golden Flake      Hark            S141 H       Corn chips,
Snack Foods       McCutcheon,      pork rinds,
Birmingham,       CEO &            potato
Ala.president        chips,
       puffed
       snacks,
       tortilla

        chips
The Hai.n         Ir\·d.n D.      51.4 B (5)   Chips, pita
Celestial         Simon,           bi tes,
Group Inc.        pres.i.dent &    popcorn,
Belville,         CEOstraws,
N.Y.   puffed
       snacks,
       tortilla

        chips
Herr Foods       J .11. Herr,  $250 H          Chips,
Inc.chairman &        popcorn,
Nottingham,      CEOpretzels,
Pa.     puffed
        snacks,
        tortilla

       chips
Hi-Country        James           $5.6 M*      Be'2£ jerky
Snack Foods       Johnson,
Inc. Lincoln,     president

!'1ont.
lnventure         Terry           $94.4 I'll   Chips,
Foods             1'-1cDaniel,    (3 )         crisps,




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 71 of 212
   Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                        Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

Phoenix             CEOpotato
          skins,
          puffed
          snacks,
          sheeted

       dough bases
J&J Snack       Gerald B.            $831 t1      Soft
Foods Corp.     Shreiber,             pretzels,
Pennsauken,     president            biscuits,
N.J.CEObars,
       cookies,
       muffins,
          donuts

John B.             Jeffrey          $734 M       Dried fruit,
Sanfillppo &        Sanfilippo,       nuts, trail
Son Inc.            CEOmix
Elgin, III.
COMPANY N.l\ME      SUBSIDIARIES/BRANDS
(HEADQU             (0I1N OF PFODUCE)
AR'l'ERS)

Better Made         Bet ter ["lade
Snack Foods
Inc.    Detroit


Bickers Snack Aunt Kitty's,
Foods Inc.       Bickel's, Dan D~ef
York, Pa.        Seyfert's, Troyer
    Farms, \"iege of
    Hanover

ConAgra Foods       ACT II, Alexia, Andy
Inc. Omaha,    Capp's, Crunch 'n
Neb.Munch, David Seeds,
       Fiddle Faddle, El.K.
       ~ndersonf    Jiffy Pop,
       Kangaroo, Odom's
       Tennesse Pride,
       Orville
       Redenbacher's,
       Penrose, Poppycock,
       Slim Jim

Diamond Foods Emerald, Kettle
Inc.
San Brand, Pop Secret
Francisco


Frito-Lay            Baked!, Baken-ets,
North America        Cheetos, Chester's
Purchase,            Puffcorn, Cracker
N.Y.Jack, Cracker
    Jack'D, Doritos, E1
    lsleno, Fritos,
       F'unyuns, Gameso,
       Grandma's, Lay's,
       Matador, Maui Style,
       t-1iss Vickie's,
       Munchies, ["lunches,




        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 72 of 212
   Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                        Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

    Nut Harvest, Quaker,
    Roid Gold, Ruffles,
    Sabritones,
    Santitas, Simply,
    Spitz, Stacy1s,


   SunChips, Tostitos
General Mills Bugles, Chex, Fibre
Minneapolis    One, Food Should
   Taste Good,
    Gardetto's,    Jenols,
    Larabar, Nature
    Valley, Pillsbury,
    Totino's


Golden Flake      Golden Flake,
Snack Foods       Tostados
Birmingham,
Ala.

The Hain       Bearitos,
Celestial      Bostons-The Best
Group Inc.     You've Every Tasted,
Melville,      Garden of Eatin',
N.Y.Little Bear Snack
    Foods, Sensible
    Portions, Terra

Herr Foods        Herr's
Inc.
Nottingham,
Pa.

Hi-Country        Hi-Country
Snack Foods
Inc. Lincoln,

l'1ont.
Inventure      Boulder Canyon,
Foods          Na~han's Famous,

Phoenix        Poore Brothers,
    T.G.I. Friday's,
    Tato Skins, Vidalia
    Brands

J&J Snack       Bavarian Bakery,
Foods Corp.     Country Home Bakery,
Pennsauken,     Daddy Ray's, Federal
N.J.Pretzel Baking Co.,
    Kim & Scoffs Gourmet
    Pretzels, Pretzel
    Fillers, Readi-Bake,
    Superpretzel, Sweet
    StlJtters, Texas

    T~,.Jist

John B.           Fisher, Orchard
Sanfillppo &      Volley Harvest,
Son Inc.          Sunshine Country
Elgin, III.




        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 73 of 212
   Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                        Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

* 2011/2012 sales. A variety of industry sources show sales
change for company in 2012/2013.

(1) $9.1 B in consumer foods; $5.2 B in commercial foods;
$924 M for Ralcorp Food Group; $330 M for Ralcorp Frozen
Bakery Products

(2) Approximate net sales for snacks

(3) Net revenue

(4) Cor-bined net sales for u.s. Retail segment (510.6 B)
and Bakeries and Foodservice segment (51, 959 t~)

(5) Companywtde

(6) Net revenue for Grocery segment. "Ihich Includes Planters
nuts, peanut buffer and trail mixes

(7) Global Baking and Snacking, which comprises Pepperidge
Farm (U.S.) and Arnott's (Australia and Asia Pacific)

(8) Combined net sales for Birds Eye Frozen divisi.on ($1.1 B)
and Specialty Foods division ($397 M)

COt~PANYNAME      TOP                 NET SALES       PRODUCTS
(HEADQUARTERS)    EXECUTIVE           (2012/2013
       ESTH1ATED)

KLN Family       Kurt                 $260 M          Caramel corn,
Brands Perham,   Nelson,               pellet
Minn. COO          products,
        potato chips,
        popcorn,
        pops,
           pretzels,
           puffed corn
           snacks,
           tortilla and
           corn chips

Kraft Foods            vI. p.nthony   $4.6 B (6)      Nuts, trail
Group Inc.             Vernon,         mix
Northfield,            CEO
III.


Pepperidge Farm        Irene          52.2 B (7)      Cookies,
Norwalk,    Conn.      Chang           chips,
        Bri.tt,          crisps,
        pr8si.dent       crackers,
           flats,
           fresh/frozen
           bread and
           roll s, f.rozen
           desserts,
           puff pastry


Quaker Foods           lndra K.       $2.6 B    (3)   Bars,
North   ~!\..merica    Nooyi,          cookies,
Chicago                chairman &      crisps,
      CEO                granola




        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 74 of 212
   Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                        Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

           bites,
           muffins,
           popped chips
           and snacks,
           oatmeal
           squares,    rice
           snacks

Paramount Farms        Stewart A.   $111 M*     Almonds,
Inc. Los               Resnick,      pistachios
Angeles                president


Pinnacle Foods    Bob               $1.5 B  (8) Bagels,
Group, LLC        Gamgort,           chips, pizza,
Parsippany,       CEO                popcorn,
N . J.  pretzels,
        puffed
        snacks

Rudolph Foods          Ri.ch        5120 M+         Chips,
Co. Inc. Lima,         Rudolph,      crackers,
Ohio   president         crisps,
           granola,
           jerky, meat
           snacks, nuts,
           popcorn, pork
           rinds,
           pretzels,
           puffed
           snacks,
           tortilla
           chips,
           tostada
           chips, .frail
           mix

Shearer's Foods        Scott        S 17 9 i"1*      Chips,
Inc. (3)               Smith,        pretzel.s,
Brewster,    Ohio   president        puffed
           snacks,
           tortilla
           chips

Snyder's-Lance   David V.           $207 t·l (2)     Chips,
Inc. Charlotte,  Singer,             cookies,      corn
N.C. CEO           snacks,
       crackers,
       popcorn,
       pretzels,
       sugar vlafers,
       tortilla
       chips, other
       salty snacks

Utz Quality            lviichael    $186 t·l (2)     Chips,
Foods Inc .            Hice,         c~isps,

Hanover,     Pa.       chairman      popcorn, pork
       CEO               rinds,
           pretzels,
           puffed
           snacks,




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 75 of 212
    Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                         Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

            tortilla
            chips

Wise Foods Inc.        Edward      $72 f'l*       Chips,   corn
Berwick, Pa.           Lambert,     chips,    onion
      chairman &     rings,
      CEO            popcorn,
        pretzels,
        puffed
        snacks,
        tortilla
        chips
COMPANY N.7l.ME   SUBSIDIARIES/BRANDS
(HEADQU           (OI"iN OR PRODUCE)
ARTERS)

KLN Family       Barrel O'Fun,
Brands Perham,   Rachel's Kettle
Minn. Chips, Salveo, Vic's
      Popcorn

Kraft Foods            Planters
Group Inc.
Northfield,
Ill.


Pepperidge Farm        Goldfish, Milano,
Norwalk, Conn.         Baked Naturals,
        Pepperidge farm

Quaker foods           Quaker, Quaker
North America          Che,,:..ry
Chicago

Paramount Farms        Everybody's Nuts!,
Inc. Los               Wonderful, Almond
-'Ingeles              J..ccents

Pinnacle Foods         Lender's, Celeste
Group, LLC             Pizza, Erin's,
Parsippany,            HaHaiian Snacks,
N.J.    Husman's, Snyder of
        Berlin, fl'im IS
        Cascade Snacks

Rudolph Foods          Gaslamp Popcorn,
Co. Inc. Lima,  Grandpa John's,
Ohio Lee's Pigs Skins,
        Pepe's, Rudolph
        Foods, Rudy's,
        Smi.thfield Farms,
        Southern Recipe,
        White feather Foods

Shearer's Foods        Riceworks,
Inc. (3)               Shearer's, Tangos
BrEwster, Ohio

Snyder's-Lance   Archway, Cape Cod,
Inc. Charlotte,  eatsmart Naturals,
N.C.  Jay's, Krunchers!,




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 76 of 212
   Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                        Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

      Lance, O*Ke*Doke,

      Padrinos, Pretzel

      Crisps, Quitos,
      Snyder's of Hanover,
      Stella D'Oro, Tom's

Utz Quality        Utz
Foods Inc.
Hanover, Pa.

Wise Foods Inc.    Wise
Berwick, Pa.

* 2011/2012 sales. A variety of industry sources show sales
change for company in 2012/2013.

(1) $9.1 B .i.n consumer foods; $5.2 B .in commerci.al. foods;
$924 M for Ralcorp Food Group; $330 M for Ralcorp Frozen
Bakery Products

 (2) Approximate net sales for snacks

 (3) Net revenue

(4) Combined net sales for U.S. Retail segment ($10.6 B)
and Bakeries and Foodservice segment ($1,959 M)

 (5) Company.dde

 (6) Net revenue for Grocery segment, which includes Planters
nuts, peanut butter and trail mixes


(7) Global Baking and Snacking, vlhich comprises Pepperidge
Farm (U.S.) and Arnott's (Australia and Asia Pacific)

 (8) Combined net sales for Birds Eye Frozen division     ($1.1 B)
and Specialty Foods division    ($397 M)




Load-Date: December 19. 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 77 of 212
  Chart toppers: 2013 has been an event-packed year for the snack food and
   bakery industry. Snack Food & Wholesale Bakery's Top Bakers & Snack
   Manufacturers lists show who the industry's major players are and what
                           they bring to the table.
                                         Snack Food & Wholesale Bakery
                                                November 1, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 BNP Media

Section: Pg. 36(6); Vol. 102; No. 11; ISSN: 1096-4835
Length: 4748 words
Byline: Schafer, Romy

Body

  Alot has happened in the baking and snack industries since Snack Food & Wholesale Bakery              published its
lists of top u.S. bakel:s and snack manufacturers a year ago. Acquisitions, mergers, plant               openings and
closings, anniversary celebra tions and other events have kept t,oJE:J.l- kno\'ln .indust ry names in   the news this
year.
   The most notable of these was Texas-based Hostess Brands Inc. ("Old HB"), which filed for  bankruptcy at
the end of 2012, and began accepting bids for its assets and brands shortly thereafter.       Four bakeries
eventually prevailed. Flowers Foods in Thomasville, Gao, now OHns the majority of Hostess'    bread brands,
including 11onder, Nature's Pride, t~erita, flome Pride and Butternut. I"lcKee Foods in Collegedale, Tenn.,
acquired the Drake's snack cakes brand. United States Bakery (a. k. a Franz Family Baker ies) in Portland,
Ore., added the S\veetheart, Eddy f s, Standish Farms and Grandma Emilie's bread bran os to its of feri ngs.
Grupo Bimbo S.A.B. de C.V. in Mexico City now owns the Beefsteak bread brand.

    The majority of Old HB's snack cake business, inclUding Hostess and Dolly Madison branded products, was
purchased by J<.pollo Global !\1anagement LLC and t~1etrGPoulos & Co. The resulting company--Hostess Brands LLC
in Kansas City, t-1o.--delighted consumers young and old this summE::r by returning Hostess snack cakes,
including the iconic 'l'v·,1inkies, to store shelves in July. McKee Foods and Flower Foods followed suit,
relaunching Drake's snack cakes and v-vonder, I'-'Jeri ta, Home Pride and But ternut products, respectively, in
September.
    But theSE: companies weren't the only ones making big ne"'1S in the baking and snack industry in 2013,
although it sometimes seemed like it. Other prominent names contributed this year to the industry's ever-
changing landscape:
    * Industry giant ConJ'l.gra Foods Inc. purchased St. Louis-based Ralcorp Holdings, becoming one of the
largest packaged food companies in North America and positioning itself as the largest private-label
packaged food business in North America.
    * Tyson t·1exican Ori.ginal Inc., a subsidiary of rryson Foods Inc., Springdale, Ark., and the second-
largest tortiJ..1.a manufacturer in the U.S., acquired t.he assets of Don Julio Foods, a tort.i.1.1a and salty
snack manufacturer in Clearfield, Utah.
    * The Hillshire Brands Co., Chicago, bought Golden Island Jerky, a gourmet jerky manufacturer in Rancho
Cucamonga, Calif.
    'k Hearthside Food Solutions LLC, Downers Grove, Ill., and Ryt-i{~ay Industries, Lakeville, £-1inn., tV10
h7ind Point Partners portfolio companies, merged in May.
    And the list goes on and on.
    Some bakers and snack manufacturers opted to expand t:heir cperations by building neVJ plants, .rather
than by buying or merging with other companies. Angelic Bakehouse, Waukesha, Wis.; Aunt Millie's Bakeries,
Fort ~1ayne, Ind.; Oberto Brands, Kent, v\'osh.: and t-1ondelez International, Deerfield, Ill., all announced
plans to add facilities in the U.S. or abroad.



        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 78 of 212
     Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                          Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

   Celebrations abounded this year as well: Love and Quiches,         Freeport,  N.Y.,  enjoyed its 40th
anniversary; Pepperidge Farm, NOrl1alk, Conn. I celebrated the 60[th] anniversary of its Do\....rners Grove,
Ill., bakery; Golden Flake Snack Foods, Birmingham, Ala., turned 90; and sandwich cracker manufacturer
Lance, Charlotte, N.C., and Sanders Bumpy Cake, a creation of Sanders Fine Chocolates in Clinton TOHnship,
Mich., became the industry's latest centenarians.
   While some companies \o:ere celebrating their longevit.y in                           the baking and snack food        industries,     others
were just entering it. T"iinneapolis-based Green Giant, a General Mills brand kn0l1n for its canned and
frozen vegetables, launched tHO veggie chips in March. Who knows who or what will venture into the market
next year?
   Methodology
   All of these occurrences can make it di ffi cuI t to keep track the industry's maj or players, their
brands, changes in top management and so on. Snack Food & Wholesale Bakery's second annual Top Bakers &
Snack ?-1anufacturers lists, while not definitive, are intended to give readers a better understanding of
their industry.
   The    information       for   these     lists    comes   numerous      SO\.lrces.    h!e   sent   privately-held    companies   a   copy    of
their 2012 listing and asked them to update the existing information. lqe consulted a varie"Cy of online
sources    to   update     as   much   of   the     information   as    possible        on   unreturned   forms«   We   referred   to   the   most
recent annual reports of pub I icly-held companies for thei r i nforma tion. \"e also i. nvi ted compani.es to
complete a Top Bak~rs & Snack t'1anufacturers response form on our websi te, WW\4. snackandbakery. corn.
   We'd like to thank those companies that contributed to thj.s report, and hope that those that declined
our invitation to participate will get involved next year. With all the changes taking place in the baking
and snack industry each year, it's important for companies to keep their brands and products on customers'
and consumers' must-have lists.
 COI'1PAN'l N}\!>lE TOP EXECUTIVE      NE'l' SALES  PRODUCTS
 (HEADQUARTERS) (2012/2013
      ES'i'lt1ATED)


 Alfred Nickles    David A. Gardner,   $177.2 I'fJ*                    Bagels, bread,
 Bakery Inc.       president buns, cakes,
 Navarre, Ohio    donuts, rolls,
      SHeet rolls


 Aryzta LLC Los         Owen Killian, CEO             $1.8 B           p.~rti.san

 Angeles               breads, buns,
         cookies,
         donuts,
         English
         muffins,
         frozen bread
         dough,
         fillings,
         glazes,
         icings,
         laminated
         dough and puff
         pastry, mixes,
         muffins,
         past.ries,
         s\'\'eet goods,
         take-and-bake
         p.i.zza

 Aunt t-1j_llie 1 s        ,John F Popp,                          Bagels, bread,
 Bakeries fort             president &CEO              bread stiCKS,
 Vvayne, Ind.          buns,
       croutons,
         dinner rolls,
         English
         muffins,
         muffins




         Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 79 of 212
      Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                           Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

The Bama Cos.          Paula     $260 M*           Biscuits,
Tulsa, Okla.           Marshall-Chapman,           pies, pizza
      CEO             crusts

Bimbo Bakeries            Gary Prince,             $6 B        Bagels, bread,
us.". Horsham,            president & CEO           buns, cookies,
Pa_    donuts,
       English
       muffins, pies,
       pizza crust,
       rolls, snack
       cakes,     sweet
       goods, thins,
       tortillas

Bridgford Food         lhlliam L.          $127.411               Beef jerky,
Corp. Anaheim,         Bridgford,biscuits,
Calif.chairman        bread dough
        items, meat
       snacks, monkey
       bread,
       pepperoni,
       roll dough
       items, salami,
       summer
       sausage


CSM Bakery                Bret   ~.veaver,         $2.1 B (1)  Cake, cookies,
Supplies North   president &CEO                     dough, frozen
America Tucker, baked goods,
Ga.    mixes,
       muffins, pie
        crust,    sweet
        goods

Dawn Food                 Carrie L.S409 M*          Bread,
Products Inc.             Jon~s-Barber,      CEO   bro\;,1nies,
Jackson, Mich.        cakes,
     cookies,
        croissants,
        donuts,
        fillings,
        glazes,
        icings,    mixes,
        muffins, puff
        dough

Flowers Foods             Allen L. Shiver,         $3 B           Breads, buns,
Inc.     president &CEO                pastries,
Thomasville.          rolls,      snack
Ga.     cokes,
        tortillas

Franz Family              Bob Albers, CEO                         Bagels,
Bakery
Portland,             breads,      buns,
Ore. cookies,
        donuts,
        muffins,
        pastries,
        rolls




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 80 of 212
   Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                        Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....


Gonnella Baking           Nicholas Marcucci,  S182 M       Bread, bread
Co. Schaumburg,           president crumbs, frozen

III. dough, rolls
Harlan Bakeries Hugh Harlan,                    S300   W   Bagels, bread,
Inc. Avon, Ind. president cakes,
     granola,
     muffins,
     mixes,       pies,
      rolls
COt1PANY NAME     SUBSIDIARIES/BR.I\NDS
(HEADQ (miN OR PRODUCE)
UARTERS)

Alfred Nickles            Nickles
Bakery Inc.
Navarre, Ohio

}l,ryzta LLC I.os  Fresh Start
Angeles            Bakeries, Great
        Kitchens, La Brea
        Bakery, Maidstone
         Bakeries,    Otis
         Spunkmeyer

l\,Unt Milliels  Aunt Millie's, Aunt
Bakeries Fort    Millie's Bakehouse,
Wayne, Ind.      Hillbilly,
      Koepplinger Recipe,
      Perfection Deli,
      Soft 'N Good,
         Sunbeam


The Bama Cos.
Tulsa,    Okla.


Bimbo Ea keri.Bs  Arnold, Ball Park,
USA Horsham,      Bimbo, Boboli,
Pa.   Erownberry,
         Earthgrains,
         Entenmann's,
         Francisco,
         Freihofer's,
         I-1aJ:inela, Mrs.
         Baird's, Old
         Country,    Oroweat,
         Sara Lee,
         Stroehmann,       Thomas',
         Tia Rosa,    Weber's


Bridg£ord Food            Eri.dgford,
Corp. Anaheim,            Frozen-Rite,
Calif.Superior Foods,
         Sweet Baby Ray's
         Beef Jerky


CSM Bakery                Baket1ark USA, CS~l
Supplies North            Eakery Products
America Tucker,
Ga.




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 81 of 212
    Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                         Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....


Dawn Food          Baker's Request,
Product:s Inc.     Cake Boss,
Jackson, IvJich.   Celebration
      Fillings, Majestic
      Mixes, Mi Fanaderia,
      R&H Mixes, Raised A
      Mixes, \-Jeight
      Watchers

Flowers Foods     Barowsky's, Betsy
Inc.  Ross, Blue Bird,
Thomasville.      Bunny, ButterKrust,
Ga.   Butternut, Captain
      John Derst,
      Cobblestone Mill,
      Country Kitchen,
      Evangeline Maid,
      Home Pride, Mary
      Jane, Merita, Mrs.
      Freshley's, Nature's
        Oitln,   Sara Lee,
        Sunbeam, Tastykake,
        Whitewheat, Wonder

Franz Family      Ail-American Pie,
Bakery
Portland,         Bread Lover's,
Ore.   Franz, Holsum
       Hearth, Seat:tle
       International,
       Seattle Sourdough
        Baking Co.,


      Svenhard's
Gonnella Baking Gonnella
Co. Schaumburg,

I II.
Harlan Bakeries
Inc. Avon, Ind.


* 2011/2012 sales. A variet:y of industry sources show
sales change for company in 2012/13.

(1) Consolidated revenue for CSM BSNAs three divisions: Bakery
Products, Caravan Ingredients and BakeMark


(2) 2012 sales from the company's Retail segment, which sells
packaged meat and frozen bakery products

(3) 2012 company\Olide net sales

(4) 2013 net sales for the Specialty Foods segment, which includes
biscuits; croutons; frozen dinner and sweet rolls; and frozen
gar1i.c breads

(5) 2012 net revenues for North America

(6) Listing information also includes H&S Bakery, Schmidt Baking
Co., Mid-Atlantic Baking Co. and Crispy Bagel Co., all In Baltimore;




        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 82 of 212
    Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                         Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

Ottenberg Bakery, Eldersburg, Md.; and Mid-South Baking, Dallas

(7) Companyvlide revenue

COMPANY NAME      TOP                 NET Sl'.LBS   PRODUCTS
(HEADQUARTERS)    EXECUTIVE           (2012/2013
       ESTU1.t,TED)

Hearthside            Rich            ~839.6 t-1   Baked
Food Solutions        Scalise,         components,
LLC Downers           chairman         bread crumbs,
Grove, III.           &CEO             cookies,
           crackers,
           croutons,
           filled bars,
           granola,
           granola bars,
           snacks


Hillsh.ire            Sean            52.9 B (2)   Cakes, pi.es,
Brands Co.            Connolly,        sweet goods
Downers Grove,        president
I I I . CEO


Kellogg Co.       John                $13.2 B       Bars,
Battle Creek,     Bryant,             (3)           cookies,
t1ich. chairman &    crackers,
       CEOtoaster
           pastries


Lancaster             John            $1 B    (4)   Biscuits,
Colony Corp.          Gerlach          croutons,
Columbus,             Jr. ,          frozen dinner
Ohio chairman,            and Sh"eet
      president &         rolls, frozen
      CEOgarlic
        breads

McKee Foods           t1ichael        $782,3 N°     Cookie,
Corp. tvJcKee r           crackers,
Collegedale,          president      cereal bars,
Tenn.&CEO                 granola bars,
           snack cakes


Mondelez              Ir'2ne          $6.9 B (5)    Biscuits,
International         Rosenfeld,       cookies,
Deerfield,            chairman         crackers
III. &CEO


Northeast             l"iiJ.liam      $500 N*       Bagels,
Foods Inc.            Paterakj.s,      bread, buns,
Baltimore     (6)     president        English
           muffins,
           rolls

Rich Products   Bill Gisel,           $1.4 B        Bagels,
Corp. Buffalo,  president &            biscuits,
N.Y. CEObread, buns,
        coke,
           cookies,
           dough,   frozen




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 83 of 212
    Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                         Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

           baked foods,
           frozen pizza
           dough, ice
           cream cakes,
           ice
           cream-filled
           cupcakes,
           muffins,
            rolls,      sweet
            goods

The Scht'llan    Dimitrios    $3 B (7)                Cakes,
Food Co.         Smyrnios,     desserts,
Marshall,        CEOpies, pizza,
Minn.    Asian
         appetizers

SVleet Street            Sandy          $20 1"1*      Bars,
Desserts                 Solmon,          brownies,
Reading, Pa.             founder          cakes,
     &CEO                   cupcakes,
           pies


Turano Baking            Joseph         $200 M*       Bread, bread
Co. Bert'Jyn,            Turano,         crumbs I
III. president              croutons,
         buns, rolls,
         artisan br'2ad
         and rolls
COMPANY N}lliE   SUBSIDIARIES/BRANDS
(HEADQ            (OViN OR PRODUCE)
UARTERS)

Bearthside
Food Solutions
LLC DO\'Jners
Grove,    III.


Hillshire                Sara Lee, Chef
Brands Co.               Pierre
DOi,. . . ners Grove,
III .


Kellogg Co.              Austin,   Cheez-It,
Battle Creek,            Chips Deluxe, Club,
Mich.E.L.       Fudge,    Famous
        Amos,    Fudge Shoppe,
        Gripz, Kashi,
        Keebler, Kellogg's
        FiberPlus, Krispy,
        tvJother's( f-.1urray,
        Murray Sugar Free,
        Nutri-Grain,
        Pop-Tarts,       Ready
        Crust,    Hice
        Krispies, Fight
        Bites, Sandies, Soft
        Batch, Special K,
        Stretch Island,
        Sunshine, TLC,
        Toasteds, TOl-in




        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 84 of 212
   Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                        Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

       House, Vienna
       Creams, Vienna
       Fingers, Wheatables,
       Zesta

llancaster      Chatham Village,
Colony Corp.    Mamma Bella,
Columbus,       l1arshall's, Mary
Ohio B's, New York BRAND,
       Sister Schubert's,
       Texas Toast


t1cKee Foods   Drake's, Fieldstone
Corp.Bakery, Heartland,
Collegedale,   Little Debbie,
Tenn.Sunbelt

Mondelez         EelVita, Chips
International    Ahoy!, Lu, Nabisco,
Deerfield,       Newtons, Nilla,
III. Nutter Butter, Oreo,
     Premium, Prince,
     Ritz, Triscuits,
     Wheat Thins

Northeast         Blue Ribbon,
Foods Inc.        Gourmet, Harvest
Baltimore*6'      Pride, Holsum,
     Ivlanischewitz,
     Milano, Milton's,
     Northeast Foods, Old
       Tyme, Ottenberg's,
       Perfect Balance,
       Perfect Portion,
       Roman f'1eal,
       Schmidt s, 1
                       Sunbeam,
       U.1.timate Grains,
       other private-label
       brands

Rich Products   Casa di Bcrtacchi,
Corp. Buffalo,  f' real, Farm Rich,
N.Y. French Meadow
     Bakery

The SchHan             Big Daddy's,
Food Co.               Edwards, Freschetta,
Marshall,              Mrs. Smith's, Pagoda
Minn.Express, Red Baron,
       Schwan's,      Tony's


Sweet Street
Desserts
Heading,    Pa.

Turano Baking          Turano
Co. Bent!yn,
III.


* 2011/201 2 sales. A variety of industry sources show sales
change for company in 2012/13.




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 85 of 212
   Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                        Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....


(1) Consoudatei revenue (or CSM BSNA's tttree divisions:
Bakery Products, Caravan Ingredients and BakeMark

(2) 2012 sales from the company's Retail segment,             ~Ihich

sells packaged meat and frozen bakery products

(3) 2012 companywide net sales

(4) 2013 net sales for the Specialty Foods segment, which
includes biscuits; croutons; frozen dinner and sweet rolls;
and frozen garlic breads

(5) 2012 net revenues for North America

(6) Listing information also includes H&S Bakery. Schmidt
Baking Co., Mid-Atlantic Baking Co. and Crispy Bagel Co.,
all in Baltimore; Ottenberg Bakery, Eldersburg, Md.; and
Mid-South Baking, Dallas

(7) Companywide revenue

COMPANY NAME    TO?                NET SALES     PRODUCTS
(HEADQUARTERS) EXECUTIVE           (2012/2013
      ESTIt1ATED)

Better Made          Salvotore     $28 M*        Chips, pork
Snack Foods          Cipriano,      rinds,
Inc.    Detroit      president &    pretzels,
       CEOpuffed
          snacks,
          tortilla
          chips,    beef
          jerky

Bickers Snack        Dan           $38 1'1*      Corn chips
Foods Inc.           Leonardi,     and snacks,
York, Pa.            GM party mixes,
          popcorn,
          pork .rinds,
          potato
          chips,
          pretzels,
          puffed
          snacks,
          tortilla and
          tostada
          chips


Conl'.gra Foods Gary t'1.    $15.5 B             Artisan
Inc. Omaha,     Rodkin,       (3)                bread, baked
Neb.president &    appetiz~rsl

       C!.~Ocra.ckers,

          granola,
          meat snacks,
          nuts,    pie,
          popcorn,
          sunflower
          seeds

Diamond roods        Brian J.      $606 M (2)    Chips, dried




        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 86 of 212
   Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                        Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

Inc.
San Driscoll,      fruit,
Francisco      president &               popcorn,
    CEOsnack nuts,
       trail mixes,


        seeds
Frito-Lay        lndra K.               $13.6 B        Chips,    corn
North Ameri.ca Nooyi,                   (3)            chips,
Purchase,        chairman &              crisps,
N. Y. CEOpuffed
        snacks,
        tortilla
        chips,

General Mills Ken Powell,               $12.6 B        Prepared
Minneapolis     chairman &              (4)            dough,
    CEObread,
       cookies,
         Svleet goods,
         pastries,
         pizza, pizza
         rolls, corn
         snacks,
         bars, snack
         mixes,

       chips
Golden Flake    Mark                    $141   t~      Corn chips,
Snack Foods     McCutcheon,              pork rinds,
Birmingham,     CEO &                    potato
Ala.president      chips,
       puffed
       snacks,
       tortilla

          chips
The Hain           Irvlin 0 ..          $1.4 B (5)     Chips, pita
Celestial          Simon,                bites,
Group Inc.         presi.den t      &    popcorn,
~1el vi lle,       CEOstraws,
N.Y.      puffed
          snacks,
          tortilla


         chips
Herr Foods     J.t1. Herr,              $250 1'-1      Chips,
Inc.chairman &     popcorn,
Nottingham,          CEOpretzels,
Pa.     puffed
         snacks,
         torti 11a

       chips
Hi-Country                              $5.6 i'1*      Beef jerky
Snack Foods          Johnson,
Inc. Lincoln,        president


Mont.
Inventure            Terry              $94.4 N        Chips,
Foods                !:-1cDaniel,       (3)            crisps,




        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 87 of 212
   Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                        Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

Phoenix             CEOpotato
          skins,
          puffed
          snacks,
          sheeted

          dough bases
J&J Snack       Gerald B.           $831 ~1      Soft
Foods Corp.     Shreiner,            pretzels,
Pennsauken,     president &          biscuits,
N.J.CEObars,
       cookies,
       muffins,
       donuts

John B.             Jeffrey         $734 M       Dried fruit,
Sanfillppo &        Sanfilippo,      nuts, trail
Son Inc.            CEOmix
Elgin, III.
COMPANY NAME        SUBSIDIARIES/BHANDS
(HEADQU             (OviN OH PRODUCE)
ARTERS)

Bet ter r~ade       Better I'1ade
Snack Foods
Inc. Detroit

Bickers Snack Aunt Kitty's,
Foods Inc.     Bickel's, Dan D~e,
York, Pa.      Seyfert's, Troyer
    Farms, Nege of
    Hanover


ConAgra Foods ACT II, Alexia, Andy
Inc. Omaha,     Capp's, Crunch In
Neb.Munch, David Seeds,
    Fiddle [,'addle, H.K.
    Anderson, Jiffy Pop,
    Kangaroo, Odom's
    Tennesse Pride,
    Orville
    Hedenbacher's,
    Penrose, Poppycock,
    Slim Jim

Diamond Foods       Emerald,    Kettle
Inc.
San Brand, Pop Secret
Francisco


Frito-Lay           Baked!,    Baken-ets,
North America       Cheetos, Chester's
Purchase,           Puffcorn, Cracker
N.Y.Jack, Cracker
    Jack'D,     Doritos, E1
    lsleno,     Fritos,
    Funyuns, Gamesa,
    Grandma's,      Lay's,
    Matador, Maui Style,
    t"'liss Vickie' 8,
    l-'h:nchies, t'1uDchos,




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 88 of 212
     Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                          Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

       Nut Harvest, Quaker,
       Roid Gold, Ruffles,
       Sabritones,
       Santitas, Simply,
       Spitz, Stacy's,

   SunChips, Tostitos
General Mills Bugles, Chex, Fibre
Minneapolis    One, Food Should
   Taste Good,
   Gardetto's, Jeno's,
   Larabar, Nature
   Valley, Pillsbury,
   Totino's

Golden Flake         Golden Flake,
Snack Foods          Tostados
Birmingham,
Ala.

The Hain             Bearitos,
Celestial      Bostons-1~e Best

Group Inc.     You've Every Tasted,
Melville,      Garden of Eatin',
N.Y.Little Bear Snack
    Foods, Sensible
    Portions, Terra

Herr Foods           Herr's
Inc.
Nottingham,
Pa.

Hi-Country           Hi-Country
Snack Foods
Inc. Lincoln,

Iv1ont..
lnventure            Boulder Canyon,
Foods                Nathan's Famous,
Phoenix              Poore Brothers,
       T.G.I. Friday's,
       Tato Skins, Vidalia
       Brands

J&J Snack      Bavarian Bakery,
Foods Corp.    Country Home Bakery,
Pennsauken,    Daddy Hayts, Federal
N.J.Pretzel Baking Co.,
    Kim & Scoffs Gourmet
    Pretzels, Pretzel
    Fillers, Readi-Bake,
       Superpretzel,    Sweet
       Stutters, Texas

       Ttolist
John B.              Fisher, Orchard
SanfilJ.ppo &        Volley Harvest,
Son Inc.             Sunshine Country
Elgin, III.




           Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 89 of 212
      Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                           Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

* 2011/2012 sales. A variety of industry sources show sales
change for company in 2012/2013.

(1) $9.1 B in consumer foods; $5.2 B in commercial foods;
$924 M for Ralcorp Food Group; $330 M for Ralcorp Frozen
Bakery Products

(2) Approximate net sales for snacks

(3) Net revenue

(4) Combined net sales for U.S. Retail segment ($10.6 B)
and Bakeries and Foodservice segment ($1,959 M)

(5) Companywtde

(6) Net revenue for Grocery segment. "lhich Includes Planters
nuts, peanut buffer and trail mixes

(7) Global Baking and Snocking, which comprises Pepperidge
Farm (U.S.) and Arnott's (Australia and Asia Pacific)

(8)    Combined net sal.es for Bi.rds Eye Frozen divi.sion        ($1.1 B)
and Specialty Foods division ($397 M)

COt1PANY NAME          TOP             NET SALES    PRODUCTS
(HEADQUARTERS)         EXECUTIVE       (2012/2013
          ESTH1ATED}

KLN Family       Kurt        $260 t1                Caramel corn,
Brands Perham,   Nelson,      pellet
Minn. COO          products,
        potato chips,
        popcorn,
           pops,
           pretzels,
           puffed corn
           snacks,
           tortilla and
           corn chips

Kraft Foods            w.    Anthony   S4.6 B (6)   Nuts, trail
Group Inc.             Vernon,          mix
Northfield,            CEO
III.


Pepperidge Farm        Irene           $2.2 B (7)   Cookies,
Norwalk, Conn.         Chang            chips,
      Britt,             crisps,
      president          crackers,
           flats,
           fresh/frozen
           bread and
           rolls, frozen
           desserts,
           puff pastry


Quaker Foods           lndra K.        $2.6 B (3)   Bars,
North    p.~merica     Nooyi,           cookies,
Chicago                chairman &       crisps,
         CEO             granola




        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 90 of 212
   Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                        Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

         bites,
         muffins,
         popped chips
         and snacks,
         oatmeal
         squares,     rice
         snacks

Paramount Farms       Stewart A.    ~111M*     Almonds,
Inc. Los              Resnick,      pistachios
Angeles               president

Pinnacle F'oods   Bob               $1.5 B (8) Bagels,
Group, LLC        Gamgort,          chips, pizza,
Parsippany,       CEO               popcorn,
N.J.    pretzels,
        puffed
        snacks

Rudol.ph Foods        Rich          ~120   M+    Chips,
Co. Inc. Li_ma,       Rudolph,       crackers,
Ohio   president        crisps,
         granola,
         jerky, meat
         snacks, nuts,
         popcorn, pork
         rinds,
         pretzels,
         puffed
         snacks,
         tortilla
         chips,
         tostada
         chips, frail
         mix

Shearer's Foods       Scott         n79 r.~*     Chi.ps,
Inc. (3)          Smith,             pretzels,
Brevlster, Ohio   presidsnt          puffed
         snacks,
         tortilla
         chi.ps

Snyder's-Lance        David V.      $207 M (2)  Chips,
Inc. Charlotte,       Singer,        cookies, corn
N.C.   CEO              snacks,
         crackers,
         popcorn,
         pretzels,
         sugar Haters,
         tortill. a
         chips,    other
          salty snacks

Utz Qcality           I'1.icha-sl   $186 M (2)  Chips,
Foods Inc ..          Fice ,         crisps,
Hanover, Pa.          chairman &     popcorn, pork
       CEO              rinds,
         pretzels,
         puffed
         snacks,




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 91 of 212
   Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                        Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

           tortilla
           chips

Wise Foods Inc.        Edward         $72 1>1*    Chips, corn
Berwick,    Pa.        Lambert,        chips, onion
       chairman &         rings t
       CEO                popcorn,
           pretzels,
         puffed
         snacks,
         tortilla
         chips
COMPANY N}'\l-1E  SUBS I DIl\.RIES/ BRANDS
(HEADQlJ          (OriN OR PRODlJCE)
ARTERS)

KLN Family             Barrel O'Fun,
Brands Perham,         Rachel's Kettle
Minn. Chips,      Salveo, Vic's
       Popcorn

Kraft Foods            Planters
Group Inc.
North field,
III.


Pepperidge Farm    Goldfish, Milano,
Norwalk,    Conn.  Baked Naturals,
       Pepp'2ridge Farm

Quaker Foods           Quaker,    Quaker
North Arnerica         Chewy
Chicago

Paramount Farms        Everybody's Nuts!,
Inc. Los               Wonderful, Almond
.llngeles              P.ccents

Pinnacle Foods         Lender's, Celeste
Group, LLC             Pizza, Erin' S,
Parsippany,            Hai:!aiian Snacks,
N.J.   Husman's,      Snyder of
       Berlin,      Tim's
       Cascade Snacks


Rudolph F'oods  Gaslamp Popcorn,
Co, Inc, Lima,  Grandpa John t 5 ,
Ohio Lee's Pigs Skins,
       Pepe's, Rudo1ph
        Foods,    Rudy'   3,

        Smithfield Farms,
       Southern Recipe,
       White feather Foods

Shearer's Foods        Riceworks,
Inc. (3)               Shearer's,    Tangos
Brevlster, Ohio

Snyder's-Lance         Archway,    Cape Cod,
Inc. Charlotte,        eatsmart Naturals,
N.C.    Jay's,    Krunchers!,




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 92 of 212
   Chart toppers: 2013 has been an event-packed year for the snack food and bakery industry. Snack Food &
                        Wholesale Bakery's Top Bakers & Snack Manufacturers lists ....

        Lance, O*Ke*Doke l

        Padrinos, Pretzel

        Crisps, Quitos,
        Snyder's of Hanover,
        Stella D'Oro, Tom's

Utz Quality         Utz
Foods Inc.
Hanover, Pa.

Wise Foods Inc.     Wise
Berwick, Pa.

* 2011/2012 sales. A variety of industry sources show sales
change for company in 2012/2013.

(1.) $9.1 B in consumer foods; $5.2 B in ccmmercial foods;
S924 M for Ralcorp Food Group; 5330 M fcr Ralcorp Frozen
Bakery Products

 (2) Approximate net sales for snacks

 (3) Net revenue

(4) Combined net sal'2s for U.S. Retail s'2gment ($10.6 B)
and Bakeri'2s and Foodservice s'2gment ($1,959 M)

 (5) CompanY,lide

 (6) Net revenue for Grocery segment,   which includes Planters
nuts,   peanut butter and trail mixes


(7) Global Baking and Snacking, "'hich comprises Pepperidge
Farm (U.S.) and Arnott's (Australia and Asia Pacific)

(8) Combined net sales for Birds Eye Frozen division (SI.1 BI
and Specialty Foods division (5397 MI




Load-Date: December 20,2013




        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 93 of 212
 Press Release: Snyder's-Lance, Inc. to Release Third Quarter 2013 Results
 on Thursday, November 7, Before Market Opens. Will Host Conference Call
       and Webcast at 10:00 am Eastern on Thursday, November 7.
                                                Dow Jones Institutional News
                                           October 22,2013 Tuesday 7:00 PM GMT


Copyright 2013 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2013, Dow Jones & Company, Inc.



       DOW JONES Nt


Length: 474 words

Body


Snyder's-Lance, Inc. to Release Third Quarter 2013 Results on Thursday, November 7, Before Market Opens. Will
Host Conference Call and Webcast at 10:00 am Eastern on Thursday, November 7.

PR Newswire

CHARLOTTE, N.C., Oct. 22, 2013

CHARLOTTE, N.C., Oct. 22, 2013 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today
that it intends to release its 2013 third quarter results before the market opens on Thursday, November 7, 2013.
Management will also conduct a conference call and live webcast at 10:00 am Eastern time on Thursday,
November 7, 2013 to review the Company's results. Participating in the conference call will be Carl Lee, Jr, CEO
and President, Rick Puckett, Executive Vice President and Chief Financial Officer and Mark Carter, Vice President
and Investor Relations Officer.

(Logo: http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website, www.snyderslance.com. In addition, the slide presentation will be available at
   www.snyderslance.com to download and print approximately 30 minutes before the web cast.

To participate in the conference call, the dial-in number is (866) 8,14-7293 for U.S. callers or (702) 696-4943 for
international callers. A continuous telephone replay of the call will be available between 3:00pm on November 7 and
midnight on November 14. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for
international callers. The replay access code is 90854513. Investors may also access a web-based replay of the
conference call at www.snyderslance.com .

About Snyder's-Lance, Inc.




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 94 of 212
  Press Release: Snyder's-Lance, Inc. to Release Third Quarter 2013 Results on Thursday, November 7, Before
                          Market Opens. Will Host Conference Call and Webcast at....

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Pretzel
Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(R), O-Ke-Doke(R) and
Padrinos(R) brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E

SOURCE Snyder's-Lance, Inc.

{CONTACT: Mark Carter, Investor Relations Officer, (704) 557-8386; Joe Calabrese, Financial Relations Board,
(212) 827-3772

/Web site: http://www.snyderslance.com

(END) Dow Jones Newswires

October 22, 2013 15:00 ET (19:00 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: October 23, 2013


  Lm! of OOnmH'll!




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 95 of 212
     Snyder's-Lance, Inc. to Release Third Quarter 2013 Results on Thursday,
    November 7, Before Market Opens. Will Host Conference Call and Webcast
                 at 10:00 am Eastern on Thursday, November 7.
                                                           PR Newswire
                                           October 22, 2013 Tuesday 3:00 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 410 words
Dateline: CHARLOTTE, N.C., Oct. 22, 2013

Body


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that it intends to release its 2013 third quarter results
before the market opens on Thursday, November 7, 2013. Management will also conduct a conference call and
live webcast at 10:00 am Eastern time on Thursday, November 7, 2013 to review the Company's results.
Participating in the conference call will be Carl Lee, Jr, CEO and President, Rick Puckett, Executive Vice President
and Chief Financial Officer and Mark Carter, Vice President and Investor Relations Officer.

(Logo:http://photos.prnewswire.com/prnh/2011 0411/CL80943LOGO)

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website.http://www.snyderslance.com. In addition, the slide presentation will be available
at       http://www.snyderslance.comto download and print approximately 30 minutes before the webcast.

To participate in the conference call, the dial-in number is (866) 8·14-7293 for U.S. callers or (702) 696-4943 for
international callers. A continuous telephone replay of the call will be available between 3:00pm on November 7
and midnight on November 14. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406
for international callers. The replay access code is 90854513. Investors may also access a web-based replay of
the conference call athttp://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina. Pennsylvania, Iowa. Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart®, O-Ke-Doke® and Padrinos® brand
names along with a number of private label and third party brands. Products are distributed nationally through
grocery and mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-
E

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, Investor Relations Officer, (704) 557-8386; Joe Calabrese, Financial Relations Board,
(212) 827-3772




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 96 of 212
  Snyder's-Lance, Inc. to Release Third Quarter 2013 Results on Thursday, November 7, Before Market Opens.
                          Will Host Conference Call and Webcast at 10:00 am Easte ....


Load-Date: October 23, 2013


  End or l}onUlH'nt




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 97 of 212
                      Ed Davidson Retiring After 45 Years in the Industry
                                                    Convenience Store News
                                                           October 2013


Copyright 2013 Stagnito Media Food Group All Rights Reserved

Length: 3011 words

Body


Ed Davidson has seen his career come full circle and now, he is ready to take a step back from the convenience
store industry and conquer his bucket list.

Ed Davidson

Last month, Davidson exclusively told Convenience Store News that he planned to retire from 7-Eleven Inc. on Oct.
1. This decision comes 45 years after he first joined the c-store industry by taking a summer job as a clerk at a 7-
Eleven convenience store in Woodbridge, N.J.

In 1970, he joined the Dallas-based retail chain's management trainee program. From there, several career
changes took him through the convenience retail landscape. He held positions at Majik Markets in Atlanta; Charter
Marketing in Jacksonville, Fla.; Amoco Oil in Chicago; and BP Amoco in Virginia.

Davidson also served as president of the New England Convenience Store Association from 1987 to 1988, an
experience he said taught him to lead by example and strive to create win-win, long-term relationships.

In 2007, Davidson made his way back to 7-Eleven as a new business development representative in the Virginia
area. He most recently served as senior real estate manager.

Throughout his long career, Davidson experienced many major industry changes for the better and worse, he said.
These include oil companies merging and consolidating and coming on board with c-stores where service stations
used to stand; c-stores becoming major gasoline operations themselves; companies getting into or out of the
foodservice market; major oil companies returning to their roots of gasoline production and improving green energy
programs; and weathering the storms of recession, international crises abroad and bankruptcies.

A graduate of Seton Hall University's Business and Teaching School, Davidson is married to his teenage
sweetheart Gae. They have a daughter, Jill, and two grandchildren, Connor and Abby.

"Through it all, it gave me 45 years of enjoyment that all started out as a job and went on to be a career," Davidson
told CSNews. "[I] will miss the excitement, the changes and the ups and downs, but the time has come to chase the
items on my bucket list with my bride of 45 years."

Eye on growth

 Casey's General Stores Inc. is readying for growth as it enters the final due diligence stage of its location search
for a second distribution center. The retailer expects to further expand its convenience store business into
Tennessee, Kentucky and even farther south via both acquisitions and new store builds. The company's goal is to
build or acquire 40 to 45 new stores by the end of its 2014 fiscal year.




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 98 of 212
                                 Ed Davidson Retiring After 45 Years in the Industry

Supermarket retailer Big Y Foods Inc. is partnering with F.L. Roberts & Co., an independent petroleum marketer in
westem Massachusetts, to launch a new brand of convenience stores with fuel under the banner Big Y Express.
The first store will open this fall in Lee, Mass.

The bankruptcy sale of Jump Oil Co.'s assets has been completed, with Lion Petroleum Inc. and Casey's General
Stores on the list of buyers. Thirty-two of the sites were purchased by Lion Petroleum, while Casey's picked up four
locations. The remaining 12 stores were purchased by other buyers pursuant to an order of the U.S. Bankruptcy
Court for the Eastern District of Missouri.

Petroleum marketer PAPCO Inc. acquired 23 Shell-branded gas stations and one Exxon location from SMO Inc., a
wholly owned subsidiary of The Wills Group Inc. PAPCO began servicing the sites on Aug. 30.

WNS Holdings LLC has taken title to all four D&C Gas and Convenience stores in Duluth, Ga. City property records
show the new owner recently acquired the convenience store and gas station combos for a total of $2.2 million.
WNS is a holding company for C&B Warehouse Distributing, which now operates the stores.

CST Brands Inc. acquired two convenience stores in the Houston metropolitan area. The locations, in Burnet and
Conroe, Texas, each measure 4,650 square feet and feature indoor and outdoor dining, a beer cave, an ATM,
seven gasoline dispensers, diesel and E85 flex fuel.

Marketing Moves

The Spinx Co. launched a new mobile app, Spinx Xtras, which allows consumers to manage their Spinx Xtras
loyalty card by earning gas discount rewards, redeeming these rewards at the pump and paying for their purchases
at the store via mobile payment. Spinx is the first c-store retailer to offer a mobile app that combines a loyalty
program with a method of payment, the company said.

Nice N Easy Grocery Shoppes awarded a 2013 Kia Soul to Gary Dillon of Westmoreland, N.Y. Dillon's name was
drawn on Aug. 25 from 50 qualifiers at the Nice N Easy Grocery Shoppes' Summer with Soul Promotion Grand
Finale held at NBT Bank Stadium in Syracuse. Dillon registered for the Summer with Soul Promotion by purchasing
a Pepsi fountain drink and entering his unique cup code online.

Kangaroo Express celebrated National Coffee Day on Sept. 29 by offering 12-ounce cups of its Bean Street Coffee
for just one penny at the chain's more than 1,550 locations. The c-store chain also began offering its 2013 Roo
Mug, which retails for $6.99 plus tax and can be refilled for just 50 cents plus tax through the end of March.

New York Gov. Andrew Cuomo announced that the New Baltimore Service Area on the New York State Thruway is
now the first location in the state to offer "Taste NY" products year-round. HMS Host remodeled the plaza's Travel
Mart convenience store to create a "store within a store" that highlights the locally produced products.

Retailer tidbits

7-Eleven Inc. took ownership of several Chicago-area convenience stores from franchise owners following
allegations they were selling non-approved items. As a result, 7-Eleven assumed control of the stores, which are
now open and operating under corporate management.

Calling April 15 the second worst day of his life, Pilot Flying J Founder and Chairman Jim Haslam said he's sprung
into action ever since the federal raid that day to help rebuild Pilot Flying J's reputation. He continues to visit stores
and meet with team members. The company is paying back its customers, putting all contracts in writing and
strengthening its sales force. Haslam said the company's troubles will not affect Pilot Flying J's involvement in the
community.

 Murphy USA Inc. has begun trading on the New York Stock Exchange under the ticker symbol MUSA. The retail
pure-play company, which operates 1,179 convenience stores and gas stations, was officially spun off from former
parent Murphy Oil Corp. in early September. During the same timeframe, Murphy USA also joined the Standard &
Poor's MidCap Index.


       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 99 of 212
                                 Ed Davidson Retiring After 45 Years in the Industry

At least five Swifty gas stations in Louisville, Ky., closed without warning in mid-September. Signage was removed
or painted over and fueling equipment was removed. Corporate officials from the company's Seymour, Ind.,
headquarters did not comment on the closings. Other Swifty gas stations near Louisville and elsewhere remained
open.

Wawa Inc. opened one of its 25 new Florida stores just outside Orlando International Airport. In this area known for
high gas prices, the store sparked a price war with its grand-opening promotion price of $2.99 per gallon. The move
caused two nearby stations to lower their prices to $2.99. However, two other stations closest to the airport kept
their prices at $5.95 and $5.99.

Enmark Stations Inc., founded in 1963 as Interstate Stations by Robert Demere, is celebrating its 50th anniversary
this year. The Savannah, Ga.-based company operates 59 gas stations in Georgia, South Carolina and North
Carolina and has remained in the Demere family throughout its five decades in business.

LSAA LLC selected PriceAdvantage's SMART Fuel Pricing management solution for its 60 Sam's Mart convenience
stores in the Carolinas and Georgia. The company chose the PriceAdvantage software for its centralized fuel
pricing control, which it can utilize from its Matthews, N.C., headquarters.

Supplier tidbits

Krispy Kreme is planning to boost its revenue by offering retail-only sales - as opposed to retail and wholesale
operations - at some of its new, smaller stores. The doughnut chain plans to add 157 more U.S. stores to the 243 it
currently operates by 2017. The new store design is approximately 2,300 square feet, will offer retail-only sales and
be able to produce 65 to 110 dozen doughnuts per hour. Reported reasons for the change include declining
profitability of wholesale and the short, two-day shelf life of Krispy Kreme's yeast-raised doughnuts.

Sunny Sky Products LLC completed its acquisition of Turbo Energy Drink in an all-cash transaction, expanding its
dispensed beverage offering. Turbo Energy Drink was created by Chris Hannemann, a former marketing manager
for Red Bull, who has since guided other energy drink companies to national success. Turbo Energy is available in
four flavors: Regular, Diet, Orange and Blue Revitalizer.

After a 43-year hiatus, Reynolds American Inc. (RAI) returned to television. In an effort to promote its new Vuse
electronic cigarette, RAI debuted a 60-second television ad that focuses on the technology behind the product. The
commercial is intended to call attention to e-cigarettes, which are currently being assessed by the Food and Drug
Administration.

Bud Light, the official beer sponsor of the National Football League, launched a new marketing campaign to
coincide with the start of football season last month. Bud Light's new television campaign, "Dilemmas," is an
evolution of last year's popular "Superstitions" campaign and documents the origins of superstitions. The ads
explore the link between fans' beliefs that they can affect the outcome of a game.

Snyder's-Lance Inc. acquired substantially all the assets of Stateline Service Corp., a snack food distributor. The
acquisition is in line with Snyder's-Lance's plans to continue growing and strengthening its national direct-store
delivery distribution network. Snyder's-Lance manufactures and markets snack foods under the Snyder's of
Hanover, Lance, Cape Cod, Pretzel Crisps, Krunchers!, Tom's, Archway, Jays, Stella D'oro, Eatsmart, O-Ke-Doke
and Padrinos brands, along with a number of private label and third-party brands.

 Green Mountain Coffee Roasters Inc. teamed up with Grammy winner Kelly Clarkson to get the message out about
Fair Trade-certified products. As part of the campaign, Clarkson, the first winner of "American Idol," visited a coffee
farm in Peru to experience firsthand the impact Fair Trade can have on coffee-farming communities. Clarkson will
share her experience with fans through the "Great Coffee, Good Vibes, Choose Fair Trade" campaign through
ChooseFairTrade.com, Facebook, retail activations and digital advertising.

People on the move




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 100 of 212
                                Ed Davidson Retiring After 45 Years in the Industry

Tony Miller assumed the role of acting president at MAPCO Express Inc. following the July departure of Igal Zamir.
Miller previously served as vice president of operations at MAPCO and has been meeting with management
frequently in a "seamless transition" of leadership, the company said.

The Parker Cos. added convenience store industry veteran Jon Mangum as its new director of operations. Mangum
is a graduate of the NACS Leadership Executive Program at Cornell University and the former retail operations
manager for Stinker Stores, where he played a key role in its acquisition of 14 Super Values stores.

Royal Dutch Shell pic appointed John Abbott its downstream director, in place of Ben van Beurden who is stepping
up to CEO. Previously Shell's executive vice president of manufacturing, Abbott joined the company in 1981 and
has held a variety of management positions in refining, chemicals and upstream heavy oil.

Susser Holdings Corp. (SUSS) and Susser Petroleum Partners LP (SUSP) announced several changes to their
board of directors and management positions. Sam L. Susser has been appointed chairman of the SUSS board of
directors and will retain his position as CEO of SUSS, while current chairman Bruce W. Krysiak will become lead
independent director. Frank A. Risch has been elected to the Susser Petroleum Partners board of directors and
Andrew M. "Drew" Alexander has been elected to the SUSS board of directors. Additionally, Rocky Dewbre was
named president and CEO of Susser Petroleum Partners; Gail Workman was promoted to senior vice president and
chief operating officer of SUSP; and Kevin Mahany was promoted to senior vice president, merchandising at Stripes
LLC.

Tom and Judy Love, the founders of Love's Travel Stops & Country Stores, and Jimmy Haslam, CEO of Pilot Flying
J, were named to The Forbes 400 list of the richest people in America. The Loves are ranked No. 132 with a net
worth of $3.6 billion, while Haslam occupies the No. 369 spot with a net worth of $1.45 billion.

Community Service Spotlight

Aloha Petroleum Ltd. presented the March of Dimes, Hawaii Chapter, with a $17,916.64 donation to support the
organization's mission to improve the health of babies and expectant mothers. The company raised the money
through a combination of canister donations and by selling World's Finest Chocolate at its Aloha Island Mart
convenience stores.

BP America announced its sponsorship of six U.S. Olympic and Paralympic athletes who are training for the Sochi
2014 Olympic and Paralympic Winter Games. This is part of the company's ongoing commitment to the U.S.
Olympic Committee and Team USA.

C.N. Brown Co. and its Big Apple Food Stores in New England launched the "Apple of Our Eye" mobile program,
selling paper apples for $1 from Sept. 1 through Oct. 12, with all proceeds going to the Muscular Dystrophy
Association.

n ExxonMobil of Baton Rouge recently donated $100,000 to the Mayor's Office of Homeland Security and
Emergency Preparedness. The grant will be used to update and improve the Red Stick Ready smartphone app and
purchase an interactive mobile trailer that simulates emergency scenarios to educate children.

Sixty Maverik Inc. stores in Utah collected donations for the family of slain hero Sgt. Derek Ray Johnson of the
Draper City Police Department, who was killed in the line of duty.

The National Coalition of Associations of 7-Eleven Franchisees partnered with 7-Eleven Inc. and 15 vendors to
make a $750,000 commitment to Hire Heroes USA, which offers transition and job search assistance to military
veterans and their spouses.

Competitive watch

As part of its goal of opening more than 100 Texas locations over the next few years, Dunkin' Brands Group Inc.
signed multi-unit store development agreements with two franchise groups - Niknud LLC and Alamo Donuts LLC -
to develop 17 new restaurants in west and central Texas. Four of these locations will be Dunkin' Donuts/Baskin-


     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 101 of 212
                                 Ed Davidson Retiring After 45 Years in the Industry

Robbins combinations. Both franchise groups plan to open their first restaurants in 2014 and the remaining
restaurants by 2019.

Walgreen Co. acquired Kerr Drug, a privately held regional pharmacy chain in North Carolina. The deal includes its
76 retail drugstores, specialty pharmacy business and distribution center. According to Deerfield, III.-based
Walgreen, it seeks to grow its presence in North Carolina, a fast-growing market.

 Burger King Worldwide Inc. unveiled the French Fry Burger as the headliner of its fall menu, which also includes
the Chicken Parmesan Sandwich, offered through the end of the year, and Buffalo Chicken Strips, offered through
Oct. 27. Burger King also expanded its BK Delivers program to Minneapolis, and Spokane, Wash.

Visits to fast-casual restaurants have continued to increase even while total restaurant industry traffic has shown
little growth, according to NPD's latest restaurant census. The study identified the Collins-Loveland, Colo., area as
the U.S. metro area with the most fast-casual chains per resident, followed by Denver-Aurora-Broomfield, Colo.;
Boulder, Colo.; Tallahassee, Fla.; Lexington-Fayette, Ky.; and Gainesville, Fla.

Legislative Corner

Jay Ricker, owner of Ricker's Convenience Stores, spoke out against the Food and Drug Administration's (FDA)
impending menu labeling regulations in an op-ed piece for The Journal Gazette. Ricker questioned how long a c-
store customer will spend reading nutritional information inside the store. He also argued that the proposed law is
the answer to a "patchwork" of different state laws regarding menu labeling, but will treat pizzerias, grocery stores
and convenience stores as if they're all the same.

In a letter to FDA Commissioner Margaret A. Hamburg, four Democrats in the House of Representatives urged the
agency to act quickly to regulate electronic cigarettes. The lawmakers noted that flavored traditional cigarettes are
banned; however, the ban does not apply to e-cigarettes. Also, unlike traditional cigarettes, e-cigarettes are not
subject to a television advertising ban.

The Federal Reserve is appealing the July 31 court decision that struck down its swipe fee rules governing debit
card transactions. The judge presiding over the case granted the Fed's request to keep the existing rules, which
cap the fees at 21 cents, in place during the appeals process. The Fed said maintaining the current regulations will
provide stability in the debit card marketplace while disagreements on the rules are settled.

Valero Energy Corp. sent a letter to Environmental Protection Agency Administrator Gina McCarthy, calling on the
agency to immediately waive the ethanol mandate under the Renewable Fuel Standard (RFS). The RFS requires
refiners to use 13.8 billion gallons of ethanol this year and 15 billion by 2015. Ethanol is typically combined with
gasoline in a formula of up to 10 percent. Renewable identification numbers (RINs) are attached to each gallon of
ethanol to ensure compliance. However, in his letter, Valero CEO Bill Klesse wrote that RIN prices have risen more
than eightfold this year.

The Federal Trade Commission (FTC) is investigating allegations that Big Oil companies are blocking the
distribution of renewable fuels. The agency will "evaluate" claims that oil companies are requiring retailers to carry
premium gasoline. The FTC is launching the investigation in response to a written request authored by Sens.
Charles Grassley (R-Iowa) and Amy Klobuchar (D-Minn.).


Load-Date: October 10, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 102 of 212
 Snack Attack: Private label chips, nuts, and candy offer boundless potential
   in terms of new flavors--and packaging design.(CATEGORY INSIGHTS
               snacks & Candy BY JAMIE GRILL-GOODMAN)
                                               Private Label Buyer
                                                 October 1, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 BNP Media

Section: Pg. 32; Vol. 27; No.1 0; ISSN: 1532-8899
Length: 3542 words

Body


There's no doubt about it--snacking continues to grow in America, While some consumers seek out healthy snacks,
others still rely on old standards like potato chips, looking for new flavors to spice things up.

No matter what the snack of choice, some 64 percent of consumers often snack between meals, according to
Mintel's March 2013 "Cereal Bars and Snack Bars--U.S." report. What's more, in 2012, 52 percent of all eating
occasions among American consumers were snacking occasions, up from 49 percent in 2010.

"The once-dominant concept of snacking as a special occasion has gone by the wayside as consumers look to
small bites to bridge gaps between meals," said the report.

According to a new study of 6,600 consumers conducted by Market Force Information, of the categories studied,
snacks were the second-most-frequently purchased type of private label groceries. More than half of respondents
said that they buy private label snacks some of the time, 22 percent choose them most of the time, and 7 percent
always opt for private label snacks.

On the Salty Side

Mintel estimates that sales of the salty snacks measured in its January 2013 "Salty Snacks--U.S." report, reached
an estimated $17.1 billion in 2012, a 30 percent growth in sales since 2007. The category is forecast to grow
another 17 percent from 2012-17(8 percent when adjusted for inflation). The report noted consumers ages 25-44
have above-average tendencies toward purchasing most kinds of salty snacks. a smart target market for these
products.

In salty snacks, potato chips still reign. but David Hyland, director of global business development, snacks for
Daymon Worldwide, said he's been seeing new potato chip flavors emerge, including Hot Dog, Ketchup, Steak. and
Maple Bacon.

Potato chips represent the largest share of category sales, according to Mintel, comprising 43.2 percent of the
market in 2012. Private label potato chips have a 3 percent share (more than any other private label salty snack).
and while sales have dropped over 6 percent, private label potato chips still hi-ought in over $402 million for the
latest 52 weeks ending August 11, 2013, according to SymphonylRI Group data.

Another snack category, often appealing to health-conscious shoppers, is private label snack nuts--a more than $1
billion category. up 8 percent according to the IRI data.



       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 103 of 212
      Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                        packaging design.(CATEGORY INSIGHTS snacks & Candy By ....

"Consumers are knowledgeable about the overall health benefits that nuts and mixes can offer, and there is a
general acceptance that these types of products are good- for-you," said Vonnie Veldman, director of business
development for Wythe Will Tzetzo Companies. "Mainstream purchasers are not driven by a particular attribute, but
more so the overall eating experience and benefit."

Despite the attractiveness of tried-and-true approaches to nuts, some retailers are experimenting. Trader Joe's
offers Sesame Honey Cashews, with the nuts coated with sweet Thai honey and sesame seeds.

IRI reports that ready-to-eat popcorn is up nearly 30 percent in unit sales compared to a year ago. Flavor is also
driving some store brands here, as seen in the 365 Everyday Value Applewood Smoked White Cheddar Popcorn
from Whole Foods Market.

Go "Yogurt

Yogurt-covered snacks have been breaking onto the scene this year. IRI reports private label carob! yogurt coated
snacks up 47 percent to more than $1.8 million with about a 3 percent share of this growing category, most likely
attributed to the recent overall popularity of yogurt items.

"The explosion of growth for yogurt items in the dairy case has had a halo effect for all yogurt-coated dried fruit, nut,
and pretzel products," said Mark Devencenzi, national sales director for Falcon Trading Company and Sun Ridge
Farms. "Better-for-you snacks continue to surge in popularity and this is reflected in private label programs. The
very successful Kroger Simple Truth private label launch includes three yogurt-coated items: Almonds, Raisins, and
Pretzels."

"The introduction of Greek-yogurt-coated items has capitalized on the tremendous popularity of the Greek yogurt
dairy market segment," said Devencenzi. "Sun Ridge Farms is currently introdudng the first USDA-certified-organic
Greek yogurt coating available in the U.S., and this will most likely spur further growth for the category."

Candy Cravings

IRI data reports sales increases across many of the candy and chocolate categories. Perhaps this is in part to the
perennial mass appeal the sweet stuff has to Americans.

"Candy purchasers are not limited in age, locale, or economic condition, because candy is a fun reward with a price
point to suit any purchaser," said Veldman.

According to Veldman, a diverse set that offers a breadth of favorites will have the most retail success versus a
"flavor of the month" trend-based approach. "Traditional favorites remain the core sellers in packaged candy sets,
and the assortment should include a cross section of all candy categories," she said. "Private label programs with
the consumer purchaser in mind will contain both branded and unbranded candies in the set."

Veldman said seasonal extensions work well in private label, because the customer already knows and trusts the
store brand.

"Retailers such as convenience stores have a great opportunity for added sales that seasonal will bring," said
Veldman. "A large amount of seasonally themed products are purchased for instant consumption, so placing them
in retail settings that may not he a destination point for seasonal purchases is plus sales for the retailer."

The trends in candy are nothing shocking. IRI reported private label non-chocolate chewy candy to be up more than
10 percent to $212 million, with just about a 5 percent share, showing room for growth (52 weeks ending August 11,
2013).

"Gummies continue to remain at the top of the list in movement, primarily due to traditional sellers such as bears
and worms," said Veldman. "Novelty shapes and flavors in gummies are growing in sales and establishing
permanent placements in everyday sets."


      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 104 of 212
      Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                        packaging design.(CATEGORY INSIGHTS snacks & Candy By ....

Other trends Veldman sees are actually throwbacks. "Many traditional favorites are seeing new growth as the
primary consumer set ages and introduces younger consumers to familiar products," she said. "It doesn't have to
be 'new' to be introduced to new consumers."

Premium chocolate is making a mark on the U.S. retail landscape, according to Leslie Sabin[degrees], manager,
global business development, beverages/candy/cereal for Daymon Worldwide.

"Dark, milk, and even white chocolate are engaging the consumer, with interesting flavor combinations from nuts
and fruits to seeds and fillings," said Sabino. "The consumer's palate has grown more sophisticated, and retail is
taking advantage of new opportunities. Caramels--of all kinds, but especially chocolate caramels--are dominating
consumer attention today. This flavor is found not just in candy, but across categories such as desserts, ice cream,
cereal, cereal bars, coffee, nuts, snacks, etc."

Packaging Pointers

Beyond new flavor trends, repackaging in snacks has been abundant.

Topco's Old Fashioned Kettle Chips under its Full Circle brand have recently been repackaged in 100 percent
compostable bags made from plants. The tan bags run nutrition information on front of pack (FOP), along with a
callout for their eco-friendly efforts. The kettle chips come in such flavors as Original, Salt and Vinegar, Salt and
Pepper, and BBQ.

"Packaging design and materials should flow from the consumer     target and the brand the retailer is trying to build,"
said Hyland. "If you have a premium or natural brand, then        you should pursue higher-end functionality and
appearance for the product with things such as redosability,       thicker packaging stock, or recyclability. For a
mainstream brand, you would want to match something doser to      what the largest mainstream national brand in the
category is using."

Cultivating character on packaging can do much to build brand identity. The previous packaging for Roundy's salty
snacks had a uniform look that depended on changes in fonts to identify individual groupings (chips, pretzels,
tortillas, or popcorn). As seen on Daymon Design's website, the company restyled the entire snack line with livelier,
edgier, brighter graphics, and added personality to each subgroup. For example, the potato chip bags now have
individual illustrated characters for each flavor, while the popcorn makes sound use of a transparent section on the
packaging so consumers can see the product. The Roundy's logo is used consistently on all products to unify the
line.

"Retailers should have the same branding and design elements across similar segments of salty snacks," said
Hyland. "For example, mainstream-type salty snacks should all have one unified brand and one unified design look
and feel, while perhaps a salty snacks line of natural and organic items would have a different brand/design. At the
same time, different varieties within a segment need to dearly designate the different flavors (e.g., regular, sour
cream Ex onion, and barbecue variety potato chips) clearly, so that the consumer can easily find the variety they
are seeking."

Safeway launched its new The Snack Artist line of salty snacks in late 2010. The playful packaging features
resealable bags and dever names such as "Mariacheese" for nacho cheese tortilla chips. This year, Safeway
redesigned the packaging, replacing the tan background with bright-yellow, increasing "The Snack Artist" brand text
in size, and reducing the quirky product illustrations in size (which now look as if they were doodled on a white
napkin).

Resealable packages are important in multiple snack and candy categories.

"They are easy to 'take along' and keep the product shelf stable and fresh," said Veldman. "A new package type
that we are seeing take off is something we call on the go cups,' which are designed to fit in a car cup holder. It is
easy to open and close, and keeps snacks 'at the ready' while travelling or commuting."



     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 105 of 212
      Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                        packaging design.(CATEGORY INSIGHTS snacks & Candy By ....

Many new product introductions, including nuts, are being launched in stand-up resealable bags, according to
Veldman.

"Great graphics are also mainstream in nuts and snacks today," said Vekiman. "Store brands are gaining more
shelf presence with this pack type and graphic punch."

The preferred packaging type preference for yogurt-covered snacks is zip-top, resealable pouches, according to
Devencenzi.

In packaging for candy, Veldman sees a lot of growth opportunity in resealable bags, as consumers want to enjoy
the fun of candy, hut sometimes just not all at once.

"Typically retail price points drive the everyday set assortments, with multiple purchases for a better cost versus a
single purchase as the predominant strategy," Veldman further explained. "Higher single-unit price points with
value-added attributes, such as a resealable container, are continuing to gain shelf space, as welL"

Gusseted bag or pouch packaging is a category driver, according to Sabino. "This packaging form was made
popular as the national brands (Hershey, Nestle, and Mars) came out with their legacy brands in shareable-size
bags," she said. "This expanded the category and drove consumption of candy, exploiting the social aspect of
candy consumption. Private brand was a fast follower, and many retailers have driven successful innovation in their
private brand candy program with this packaging segment. Take, for example, the popularity and explosive growth
of Walgreens Nice! and Delish programs."

Sabino added that tub packaging is also very successful, and has been a driver behind best-in-class retailers such
as Trader Joe's and Whole Foods Market.

"Tub packaging comes in several sizes, as well as pegable, and is stackable to display almost anywhere throughout
the store," said Sabin[degrees]. "No longer just for the alternative grocer, tub programs are very present across
grocery, convenience, drug, and other channels."

Merchandising Matters

No matter what the snack, Hyland advises that, ideally, retailers should display private brand snacks together as a
"brand block" to help create a destination for their consumers.

"This is typically done when retailers have very developed private brand programs and a loyal consumer following,"
he said.

"For retailers with a less-developed private brand program," Hyland continued, "placing private brand items next to
their comparable branded items makes the most sense to better introduce the retailers' consumers to the private
brand option. Traditional merchandising display vehides such as end caps, shippers, racks, etc. are also very
helpful to build awareness and trial of private brand snacks."

And don't forget social-media promotions.

"For major new brand launches, we have seen aggressive spending in blogger sampling and other social-media
awareness-building initiatives, as well as aggressive in-store merchandising, including trial-size pack displays, end
caps, BOGOs, etc.," said Hyland.

Where retailers display their private label candy will make a difference as well.

"Finding the right balance of space devoted to store brands while continuing to sell branded products is key to the
success of the set overall," Veldman advised.




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 106 of 212
      Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                        packaging design.(CATEGORY INSIGHTS snacks & Candy By ....

"Candy should be displayed throughout the store, not just in the candy aisle," advised Sabin[degrees]. "The national
brands have known this, and have been pushing for execution outside the aisle for more than a decade simply
because consumers avoid the candy aisle. The fact that candy is no longer just for special occasions or holidays
helps get secondary and even tertiary, display elsewhere. It is indisputable that the category is impulse-driven, and
displaying candy throughout the store is the best way to generate impulse purchases and drive excitement! traffic.
Most people think of checkout and floral as the two most-obvious locations, to leverage gift-giving opportunities, but
placing candy programs in produce, deli, bakery, store lobby, end caps, cooler doors, electronics departments,
movie rental, and checkout is also effective."

For retailers who haven't established a private label candy program yet, Veldman recommends partnering with a
supplier who will develop the program with the customer's best sales opportunities in mind.

"Some suppliers will only offer items they manufacture for inclusion in a private label line," said Veldman. "A private
label program should be designed to maximize the selling opportunity that each peg or shelf space offers, and be
representative of the overall store brand image. A combination of general-line candies with certain branded
'workhorse' products is the best mix for the set. The top private label packagers will offer what sells best overall,
without a self-serving agenda of pushing only what they manufacture."

For those who have a private label program in place, redesign is often key to keeping a private brand candy
program contemporary and exciting, advised Sabina "Packaging design and format is the personality of the
program," she said. "Big and small, across channels, it will be difficult not to find a retailer that hasn't engaged in
redesign in the last two years."

Retailer-led R&D--whether outright manufacturing or simply developing unique specifications for a manufacturing
partner--is the true leading edge today. "Development is where the retailer can take their program to the next level,"
said Sabino.

"The retailer can enter a segment of candy (chocolate vs. nonchocolate) or a packaging form (gusseted bag, vs. tub
or platter) that they haven't been in yet. This can engage the consumer, generate excitement and traffic, and stir
market share within their rest of market." PLB

Eye on the National Brands

Salty Snack Flavor Trends

Although traditional potato chips, pretzels, and the like drive the bulk of the salty snack business, that hasn't
stopped branded product manufacturers from experimenting with potentially enticing flavors, which run the gamut
from culinary inspirations to Latin riffs, even hints at health-and-wellness.

* Snack Factory Tuscan Three Cheese Pretzel Crisps

* Lay's Kettle Cooked Maui Onion Potato Chips

* Quinn Popcorn Parmesan & Rosemary

* Terra Crinkles Sweet Potato Sea Salt Chips

* Kettle Brand Maple Bacon Potato Chips

* Sunc_hips Sweet & Spicy BBQ Multigrain Snacks

* Doritos Dinamita Chile Lim811 Rolled Tortilla Chips

* Way Better Snacks Simply Sprouted Black Bean Tortilla Chips




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 107 of 212
     Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                       packaging design.(CATEGORY INSIGHTS snacks & Candy By ....

SNACKS AND CANDY Dollar Sales Dollar Dollar Sales % Share Chg YAgo CATEGORY - SALTY $15,363,900,000
3.60 100.00 SNACKS PRIVATE LABEL $45,414,620 (10.75) 0.30 CHEESE SNACKS PRIVATE LABEL CORN
$16,982,800 (7.62) 0.11 SNACKS (NO TORTILLA CHIPS) PRIVATE LABEL OTHER $89,610,580 35.85 0.58
SALTED SNACKS (NO NUTS) PRIVATE LABEL PORK $10,164,820 (6.16) 0.07 RINDS PRIVATE LABEL
$402,645,000 (6.17) 2.62 POTATO CHIPS PRIVATE LABEL $144,207,800 5.25 0.94 PRETZELS PRIVATE LABEL
$33,934,070 14470.22 READY-TQ-EAT POPCORN/CARAMEL CORN PRIVATE LABEL $190,337,400 2.44 1.24
TORTILLAITOSTADA CHIPS CATEGORY-MISC. $1,013,548,000 12.43 100.00 SNACKS PRIVATE LABEL
$18,659,450 47.75 1.84 CAROBIYOGURT COATED SNACKS PRIVATE LABEL $11,774,670 (9-44) 1.16
CHOCOLATE COVERED SALTED SNACK PRIVATE LABEL $413,713,000 16.65 40.82 NUTRITIONAL
SNACKS/TRAIL MIXES CATEGORY - SNACK $3,867,343,000 5.07100.00 NUTS/SEEDS/CORN NUTS PRIVATE
LABEL     SNACK $1,103,865,000 8.62 23.54 NUTS                PRIVATE     LABEL $38,922,420 9.91         1.01
SUNFLOWER/PUMPKIN SEEDS PRIVATE LABEL 51,115,857 9.75 0.03 TOASTED CORN NUT SNACKS
CATEGORY - TOTAL $10,071,150,000 3.64 100.00 CHOCOLATE CANDY PRIVATE LABEL $10,898,15043.20
0.11 CHOCOLATE CANDY BOX/BAG/BAR < 3.502 PRIVATE LABEL $116,325,900 10.25 1.16 CHOCOLATE
CANDY BOX/BAG/BAR> 3.50Z PRIVATE LABEL $- - CHOCOLATE CANDY SNACK SIZE PRIVATE LABEL GIFT
$496,323 (26.56) 0.00 BOX CHOCOLATES PRIVATE LABEL $190,969 0.00 NOVELTY CHOCOLATE CANDY
PRIVATE LABEL SUGAR $4,421 (43.44) 0.00 FREE CHOCOLATE CANDY CATEGORY - TOTAL $5,240,867,000
3.56 100.00 NON-CHOCOLATE CANDY PRIVATE LABEL $293 (99.25) 0.00 BREATH FRESHENER PRIVATE
LABEL $19,652,9BO 28.96 0.37 CARAMEL/TAFFY APPLES/KITS/DIPS PRIVATE LABEL HARD $41,313,110
17.870.79 SUGAR CANDY/PKG S ROLL CANDY PRIVATE LABEL $7,403,704 (12.97) 0.14 LICORICE BOX/BAG
PRIVATE LABEL NON $212,163,000 10.72 4.05 CHOCOLATE CHEWY CANDY PRIVATE LABEL $20,010,480
5.74 0.38 NOVELTY NON-CHOCOLATE CANDY PRIVATE LABEL PLAIN $66,204,660 14.98 1.26 MINTS
PRIVATE LABEL $15,769,870 3.29 0.30 SPECIALTY NUT/COCONUT CANDY PRIVATE LABEL SUGAR
$0,279,262 12.83 0.16 FREE DIET CANDY CATEGORY-GUM $2,115,367,000 (5.39) 100.00 PRIVATE LABEL
$6,906,359 62.B1 0.33 REGULAR GUM (NO SUGARLESS) PRIVATE LABEL $540,746 83.01 0.03 SUGARLESS
GUM SNACKS AND CANDY Unit Sales Unit Unit Sales % Share Chg YAgo CATEGORY - SALTY 6,230,698,000
2.69 100.00 SNACKS PRIVATE LABEL 24,768,620 (14.00) 0.40 CHEESE SNACKS PRIVATE LABEL CORN
9,743,637 (12.97) 0.16 SNACKS (NO TORTILLA CHIPS) PRIVATE LABEL OTHER 42,479,290 29.14 0.68
SALTED SNACKS (NO NUTS) PRIVATE LABEL PORK 6,340,B07 (10.41) 0.10 RINDS PRIVATE LABEL
204,855,300 (5.75) 3.29 POTATO CHIPS PRIVATE LABEL 75,921,130 (2.03) 1.22 PRETZELS PRIVATE LABEL
18,663,81029.350.30 READY-TQ-EAT POPCORN/CARAMEL CORN PRIVATE LABEL 102,172,800 (0.46) 1.64
TORTILLA/TOSTADA CHIPS CATEGORY-MISC. 293,426,300 828 100.00 SNACKS PRIVATE LABEL 9,407,401
43.51 3.21 CAROBIYOGURT COATED SNACKS PRIVATE LABEL 5,309,533 (4.23) 1.81 CHOCOLATE
COVERED SALTED SNACK PRIVATE LABEL 95,677,620 9.79 32.61 NUTRITIONAL SNACKS/TRAIL MIXES
CATEGORY - SNACK 1,001,503,000 151 100.00 NUTS/SEEDS/CORN NUTS PRIVATE LABEL SNACK
260,511,6007.4226.01 NUTS PRIVATE LABEL 17,860,7505.121.78 SUNFLOWER/PUMPKIN SEEDS PRIVATE
LABEL 980,9833,160.10 TOASTED CORN NUT SNACKS CATEGORY - TOTAL 5,034,105,000 (0.64) 100.00
CHOCOLATE CANDY PRIVATE LABEL B,772,253 36.44 0.17 CHOCOLATE CANDY BOX/BAG/BAR < 3.502
PRIVATE LABEL 48,510,410 S.98 0.96 CHOCOLATE CANDY BOX/BAG/BAR> 3.50Z PRIVATE LABEL - -
CHOCOLATE CANDY SNACK SIZE PRIVATE LABEL GIFT 73,489 (27.15) 0.00 BOX CHOCOLATES PRIVATE
LABEL 20,056 0.00 NOVELTY CHOCOLATE CANDY PRIVATE LABEL SUGAR 3,854 65.70 0.00 FREE
CHOCOLATE CANDY CATEGORY - TOTAL 3,125,822,000 029 100.00 NON-CHOCOLATE CANDY PRIVATE
LABEL 231 (98.67) 0.00 BREATH FRESHENER PRIVATE LABEL 7,116,813 22.45 023 CARAMELITAFFY
APPLES/KITSIDIPS PRIVATE LABEL HARD 36,978,260 18.70 1.18 SUGAR CANDY/PKG S ROLL CANDY
PRIVATE LABEL 4,450,579 (17.23) 0.14 LICORICE BOX/BAG PRIVATE LABEL NON 175,447,400 13.49 5.61
CHOCOLATE CHEWY CANDY PRIVATE LABEL 12,223,910 (0.88) 0.39 NOVEL TV NON-CHOCOLATE CANDY
PRIVATE LABEL PLAIN 48,454,070 12.80 1.55 MINTS PRIVATE LABEL 5,947,069 5.54 0.19 SPECIALTY
NUT/COCONUT CANDY PRIVATE LABEL SUGAR 5,877,448 (566) 0.19 FREE DIET CANDY CATEGORY-GUM
1,347,326,000 (6,80) 100.00 PRIVATE LABEL 4,950,387 48.77 0.37 REGULAR GUM (NO SUGARLESS)
PRIVATE LABEL 432,407 114.82 0.03 SUGARLESS GUM Top-line takeaivays: Private label snack nuts rose S
percent to more than $1 billion dollars with a 26 percent share, according to IRI. Other hot segments include
chewing gum, yogurt-covered snacks, and popcorn. Source: Symphany IRI Group. Chicago. Total U.S. Multi-Outlet


     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 108 of 212
       Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new f1avors--and
                         packaging design.(CATEGORY INSIGHTS snacks & Candy By ....

(Supermarkets, Drugstores, Mass Market Retailers. Miliary Commissaries and Select Club & Military Commissaries
and Seiect Club & Dollar Retail Chains). data for the lastest 52 weeks ending Aug 11.2013



Load-Date: June 14,2018


  End of Do('utlll'nt




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 109 of 212
 Snack Attack: Private label chips, nuts, and candy offer boundless potential
   in terms of new flavors--and packaging design; CATEGORY INSIGHTS
                snacks & Candy BY JAMIE GRILL-GOODMAN
                                                         Private Label Buyer
                                                              October 1, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 BNP Media

Section: Pg. 32(4); Vol. 27; No. 10; ISSN: 1532-8899
Length: 3932 words

Bod

  There's no doubt about it--snacking continues to grow in America. While some consumers seek out healthy
snacks,    others   still    rely on   old standards      like potato      chips,    looking    for   ne>l   flavors   to   spice   things
up.
    No matter what the snack of choice, some 64 percent of consumers often snack bet\1een meals, according
to Mintel's March 2013 "Cereal Bars and Snack Bars--U.S." report. What's mcre, in 2012, 52 percent of all
ea ting Decas ions among American consume.rs \de.re snacking occas ions I up from 49 percent in 2010.
     [ILLUSTRATION OI>lITTED]
     [LLLUSTRA'l'lON mlITTED]
      "The once-dominant concept of snacking as a special occasion has gone by the wayside as consumers look
to small bites to bridge gaps between meals," said the report.
   l\ccording to a new study of 6,600 consumers conducted by Market Force                         Information,     of the categories
studied,    snacks were the second-most-frequently purchased type of private label groceries. More than half
of respondents said that they buy private label snacks some of the time,                          22 percent choose them most of
the time, and 7 percent always opt for private label snacks.
      On the Salty Side
      Minte! estimates that       sales   of   the   salty     snacks   measured    in   its   January   2013   "Salty      Snacks--U.S."
report, reached an estimated $17.1 billion in 2012, a 30 percent gro>lth in sales since 2007. The category
is forecast to groh' another 17 percent from 2012-17 (8 percent ,.;hen adjusted for inflation). The report
noted consumers ages 25-44 have above-average tendencies toward purchasing most kinds of salty snacks,                                   a
smart target market for these products.

      In salty snacks,      pocato chips still       reign,    but David Hyland,     director of global business development,
snacks for Daymon \~orldvlide, said he I s been seeing new potato chip flavors emerge, inc 1 uding Hot                                Dog,
Ketchup, Steak, and Maple Bacon.
   Potato chips represent the largest share of category sales, acco!:ding to Mintel, comprising                                       43.2
percent of the market i.n 2012. Private label potato chips have a .3 percent share (more than any other
private label salty snack), and t-lhile sales have dropped over 6 percent, private label potato chips still
hi-ought in over $402 million for the latest 52 ,.;eeks ending August 11, 201.3, according to SymphonyIRI
Group data.
      Another snack category,      often appealing to health-conscious shoppers,                  is private label snack nuts--a
more than $1 billion category,         up 8 percent according to the IRI data.
   "Consumers are kno\."rledgeable about the overall health benefits that nuts and mixes can offer, and there
is a general acceptance that thE::se types of products are good- for-you," said Vonni.e Veldman, director of
business development for Wythe Will Tzetzo Companies. "Mainstream purchasers are not driven by a
particular attribute, but more so the overall eati.ng experience and benefit.I'
   DE:spi te the at tracti venes s of tried-and-true approaches to nuts, some retailers are experimenting.
Trader Joe's offers Sesame Honey Cashews, with the nuts coated with sweet Thai honey and sesame seeds.




        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 110 of 212
      Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                        packaging design; CATEGORY INSIGHTS snacks & Candy By ....

   IRI reports that ready-to-eat popcorn is up nearly 30 percent in unit sales compared to a year ago.
Flavor is also driving some store brands here, as seen in the 365 Everyday Value ApplevJOod Smoked vihite
Cheddar Popcorn from Yihole Foods t1arket.
   Go "Yogurt
   Yogurt-covered snacks have been breaking onto the scene this year. IRI reports private label carob/
yogurt coated snacks up 47 percent to more than $l.B million with about a 3 percent share of this growing
category, most likely attributed to the recent overall popularity of yogurt items.
   "The explosion of growth for yogurt items in the dairy case has had a halo effect for all yogurt-coated
dried fruit, nut, and pretzel products," said Mark Devencenzi, national sales director for Falcon Trading
Company and SunRidge Farms. "Better-for-you snacks continue to surge in popularity and this is reflected
in private label programs. The very successful Kroger Simple Truth private label launch includes three
yogurt-coated items: Almonds, Raisins, and Pretzels."
   "The introduction of Greek-yogurt-coated items has capi tali zed on the tremendous popularity of the
Greek yogurt dairy market segment," said Devencenzi. "SunRidge Farms is currently introdudng the first
USDA-certified-organic Greek yogurt coating available in the U.S., and this will most likely spur further
growth for the category."
   Candy Cravings
   IRI data reports sales increases across many of the candy and chocoJ.ate categories.           Perhaps this is in
part to the perennial mass appeal the sweet stuff has to Americans.
   "Candy purchasers are not limited in age, locale, or economic condition,           because candy is a fun reward
with a price point to suit any purchaser," said Veldman.
   According to Veldman, a diverse set that offers a breadth of favorites \·,ill have the most retail
success versus a "flavor of the month n trend-based approach. "Traditional favorites remain the core
sellers in packaged candy sets, and the assortment should include a cross section of all candy
categories, n she said. lIPrivate label programs with the consumer purchaser in mind will contain both
branded and unbranded candies in the set."
    Veldman said seasonal extensions \'lork well in private label, because the customer already knows and
trusts the store brand.
    "Retailers such as convenience stores have a great opportunity for added sales that seasonal \.;ill
bring," said Veldman. IIA large amount of seasonally themed products are purchased for instant consumption,
so placing them in retail settings that may not he a destination point for seasonal purchases is plus
sales for the retailer."
    The trends in candy are nothing shocking. IRI reported private label non-chocolate chewy candy to be up
more than 10 percent to $212 millior., with just about a 5 percent share, showing room for growth (52 weeks
ending August 11, 2013).
    [ILLUSTHATION 01111'1'80]
    "Gummies continue to remain at the top of the list in movement, primarily due to traditional sellers
such as b~ars and worms, tI said Veldman. "Novelty shapes and flavors in gummies are grovd.ng in sales and
establishing permanent placements in everyday sets."
    Other trends Veldman sees a re actually thro~<lbacks. tlt-'1any tradi tiona 1 favorites are seeing new grov\,1th as
the primary consumer set ages and introduces younger consumers to familiar prcducts," she said. HIt
doesn't have to be t new ' to be introduced to new consumers."
    Premium chocolate is making a mark on the U. S. retail landscap'2, according to Leslie Sabin [degrees] ,
manag'2r, global business development, beverages/candy/cereal for Daymon vJorldwide.
    "Dark, mil k, and even \'lhi te chocolate are engaging the consumer, vJi th interesting flavor comb ina tions
from nuts and fruits to seeds and fillings,"           said Sabino. "The consumer's palate has grown more
sophisticated, and retail is taking advantage of new opportunities. Caramels--of all kinds, but especially
chocolate caramels--are dominating consumer attention today. This flavor is found not just in candy, but
across categories such as desserts, ice cream, cereal, cereal bars, coffee, nuts, snacks, etc."
    Packaging Pointers
    Beyond new flavor trends, repackaging in snacks has been abundant.
    1:opco's Old Fashi.oned Kettle Chips under its Full Circle brand have recently been repackaged in 100
percent compostable bags made from plants. The tan bags run nutrition information on front of pack (FOP) ,
a long wi th a callout for their eco- fr.i.endly efforts. The ket tIe chips come in such flavors as Original,
Salt and Vinegar, Salt and Pepper, and BBQ.
    "Packagi.ng desi.gn and materials shoul.d floVI from the consumer target and the brand the retailer is
trying to build,'! said Hyland. "If you have a premium or natural brand, then you should pursue higher-end
functionality and appearance for the product with things such as r'2dosability, thicker packaging stcck, or
recyclability. For a mains:.ream brand, you Hould want: to match something doser to vJhat thE! largest
mainstream national brand in the category is using."




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 111 of 212
          Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                            packaging design; CATEGORY INSIGHTS snacks & Candy By ....

    CuI ti va ting character on packaging can do much to build brand identi ty. The previous packaging for
Roundy's salty snacks had a uniform look that depended on changes in fonts to identify individual
groupings (chips, pretzels, tortillas, or popcorn). As seen on Daymon Design's website, the company
restyled the entire snack line with livelier, edgier, brighter graphics, and added personality to each
subgroup. For example, the potato chip bags no" have individual illustrated characters for each flavor,
",hile the popcorn makes sound use of a transparent section on the packaging so consumers can see the
product. The Roundy's logo is used consistently on all products to unify the line.
    "Retailers should have the same branding and design elements across similar segments of salty snacks,"
said Hyland. "For example, mainstream-type salty snacks should all have                                                    one unified brand and one unified
design look and feel, "hile perhaps a salty snacks line of natural                                                          and organic items ,'ould have a
different brand/design. At the same time, different varieties within a                                                      segment need to dearly designate
the different flavors (e.g., regular, sour cream Ex onion, and barbecue                                                    variety potato chips) clearly, so
that the consumer can easily find the variety they are seeking."
   Safe\olay launched its new The Snack Artist line of salty snacks in                                                      late       2010.    The playful           packaging
features resealable bags and dever names such as ,tMariacheese " for nacho                                                  cheese tortilla chips. This year,
Safeway redesigned the packaging, replacing the tan background ",ith bright-yellow, increasing "The Snack
Artist" brand text in size, and reducing t:he quirky product illustrations in size (which nO'J look as if
they were doodled on a white napkin).
   Resealable packages are important in multiple snack and candy categories.
   "They are easy to I take along I and keep the product shel f stable and fresh," said Veldman. "A ne\'J
package type that we are seeing take off is something "e calIon the go cups,' "hich are designed to fit
in a car cup holder. I t is easy t.o open and close, and keeps snacks 'at the ready' "'/hi Ie travell ing or
commuting."
    [ILLUSTRATION OJYiITTEDl
   Many new product                  introductions,          including         nuts,    are           being     launched          in     stand-up       reseal able         bags,
according to Veldman.
    "Great graphics are also mainstream in nuts and snacks                                        today,ll said Vekiman.                  "Store brands are gaining
more shelf presence with this pack type and graphic punch."
   The preferred packaging cype preference for yogurt-covered                                                  snacks       is        zip-cop,     resealable          pouches,
according to Devencenzi.
   In packaging for candy, Veldman sees a lot of gro';lth opportunity in resealable bags,                                                              as consumers want
to enjoy the fun of candy, hut sometimes just not all at once.
    I'Typically retail price points drive the everyday set assortments,                                              with multiple purchases for a better
cost versus a single purchase as the predominant strategy,                                       II   Veldman further explained.                   "Higher single-unit
price points           Hith     value-added attributes,               such     as   a   reseal able            container,          are    cont.i.nuing         to    gain    shelf
space,      as well."
    Gusseted bag              or pouch    packaging      is    a   category driver,                   according      to     Sabino.          "This packaging           form vJas
made      popular       CIS   the    nati.onal    brands      (Hershey,        Nestle,       and Hars)            came      out       with     their    legacy brands           in
shareable-size bags,"                she said.      "This expanded the category and drove consumption of candy,                                            exploiting the
social.     aspect       of    candy    consumption.         Private brand           vJas    a        fast    foll.ovJer,     and       many     retailers          have    driven
successful innovation in their private brand candy program \'lith this packaging segment.                                                              Take,    for example,
the popularity and explosive growth of Walgreens Nice! and Delish programs."
    Sabino        added       that   tub packaging       is    also     very       successful,           and has      been        a    driver behind best-in-class
retailers such as Trader Joe's and Whole Foods Market.
    "Tub packaging comes in several sizes,                          as well as pegable,                  and is stackable to display almost anywhere
throughout        the store,'t         said Sabin[degreesJ.             "No longer          just        for the alternative grocer,                     tub programs are
very present across grocery,                   convenience,        drug,      and other channels."
    Merchandising Matters
    No matter \.;hat the              snack,     Hyland advises          that,      .ideally,          retailers      should display private brand snacks
together as a "brand block"                 to help create a destination for their consumers.
    "This is typically done when retailers have very developed private brand programs and a                                                                loyal consumer
following," he said.
    "For retailers with a                 less-developed private brand program,"                               Hyland continued,               "placing private brand
i terns    next    to     their      compa rab.le    branded       .i terns   r:1akes   the       most       sense    to     better          introduce     the       retai lers   1


consumers         to    the     private     brand     option.        Traditional            merchandising            display           vehides     such        as    end     caps,
shippers,      racks,         etc. are also very helpful to build awareness and trial of private brand snacks."
    And don't forget social-media promotions.
    11   For maj or ney.] brand launches,              vIe   have seen aggress ive                    spending in blogger                sampling and other social-
media a".'areness-building               initiatives,         as   \.;ell     as   aggressive           in-store merchandising,                   including          trial-size
pack displays,            end caps,      BOGOs,     etc.,"    said Hyland.
    Where retailers display their private label candy will make a difference as well.




          Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 112 of 212
       Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new f1avors--and
                         packaging design; CATEGORY INSIGHTS snacks & Candy By ....

   "Finding the right balance of space devoted to store brands \'111ile continuing to sell branded products
is key to the success of the set overall,         II   Veldman advised.
   "Candy should be displayed throug11out the store, not just in the candy aisle," advised Sabin[degrees].
"The national brands have known this,           and have been pushing for execution outside the aisle for more than
a decade simply because consumers avoid the candy aisle. The fact that candy is no longer just for special
occasions or holidays helps get secondary and even tertiary, display elsewhere. It is indisputable that
the category is impulse-driven, and displayi.ng candy throughout the store is the best way to generate
impulse purchases and drive excitement! traffic. Most people think of checkout and floral as the t\'10 most-
obvious locations, to leverage gift-givlng opportunities, but placing candy programs in produce, deli,
bakery, store lobby, end caps, cooler doors, electronics departments, movie rental, and checkout is also
effective."
     For retailers who haven't established a private label candy program yet, Veldman recommends partnering
\'1ith a supplier \'1ho \'1ill develop the program with the customer's best sales opportunities in mind.
     "Some suppliers l1ill only offer items they manufacture for inclusion in a private label line," said
Veldman. "./l,. private label program should be designed to maximize the selling opportunity that each peg or
shelf space offers, and be representative of the overall store brand image. A combination of general-line
candies \'1i th certain branded '>lOrkhorse' products is the best mix for the set. The top private label
packagers Hill offer "'hat sells best overall, without a self-serving agenda of pushing only "'hat they
manufacture."
   For those I1ho have a private label program in place, redesign is often key to keeping a private brand
candy program contemporary and eY-citing, advised Sabina "Packaging design and format .1.S the personality of
the program,"     she said. "Big and small, across channels,            it will be difficult not to find a retailer that
hasn't engaged in redesign in the last two years."
  Retailer-led R&D--whether outright manufacturing or simply developing unique specifications for a
manufacturing partner--is the true leading edge today. "Development is where the retailer can take their
program to the next level,"       said Sabino.
   "The retailer can enter a segment of candy (chocolate vs. nonchocolate) or a packaging form (gusseted
bag, vs. tub or platter) that they haven't been in yet. This can engage the consumer, generate excitement
and traffic, and stir market share within their rest of market.11 PLB
   Eye on the National Brands
   Salty Snack Flavor Trends
   Although traditional potato chips, pretzels, and the like drive the bulk of the sal~y snack business,
that   hasn't   stopped   branded product      manufacturers      from experimenting \-lith   potentially enticing   flavors,
which run the gamut from culinary inspirations to Latin riffs, even hints at health-and-wellness.

   * Snack Factory Tuscan Three Cheese Pretze1 Cr~sps
   * Lay's Kettle Cooked Maui Onion Potato Chips
   * Qui.nn Popcorn Parmesan & Rosemary
   *   Terra Crinkles Sweet Potato Sea Salt Chips
   *   Kettle Brand Maple Bacon Potato Chips
   * Sunc_hips Sweet & Spicy BBQ Multigrain Snacks
   * Doritos Dinamita Chile Lim8ll Rolled Tortilla Chips
   * Way Better Snacks Simply Sprouted Black Bean Tortilla Chips
 SNl'.CKS AND CANDY

 Dollar Sales          Dollar     Dollar
          Sales       Share
          Chg YAgo

 Ci".TEGORY - SALTY        $15,363,900,000              3.60   100.00
 SNACKS

 PRIVA'l'E LABEL $45,414,620       (10.75)       0.30
 CHEESE SNACKS

 PRIVATE LABEL CORN                                (7.62)        0.11
 SNACKS (NO TORTILLA
 CHIPS)

 PRIVATE LABEL OTEEE            ;;89,610,580           35.85     0.58
 SALTED SNACKS (NO




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 113 of 212
        Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                          packaging design; CATEGORY INSIGHTS snacks & Candy By ....

NUTS)


PRIVATE LABEL PORK            $10,164,820      (6.16)      0.07
RINDS

PRIVATE U\BEL$402, 645, 000        (6.17)     2.62
POTATO CHIPS

PRIVATE U\BEL$144, 207,800           5.25     0.94
PRETZELS

PRIVATE LABEL $33,934,070            1447     0.22
READY-TQ-EAT
POPCORN/CAK1lJ1EL
CORN

PRIVATE LABEL$190,337,400            2.44    1. 24
TORTI LLA/TOSTADA
CHIPS

CATEGORY-MISC.             $1,013,548,000       12.43    100.00
SNl'.CKS

PRIVATE LABEL $18,659,450           47.75    1. 84
CAROB/YOGUR'l' COATED
SNl'.CKS

PRIVATE LABEL $11,774,670          (9-44)    1.16
CHOCOLATE COVERED
SALTED SNACK

PRIVATE LABEL$413,713,000           16.65    40.82
NUTRITIONAL
SNl'.CKS/TRAIL MIXES

CATEGORY - SNACK           $3,867,343,000         5.07   100.00
NUTS/SEEDS/CORN
NUTS

PRIVATE L.!\BEL SNACK      $1,1.03,865,000        8.62    23.54
NUTS

PRIVATE LABEL $38,922,420            9.91     1. 01
SUNFLOWER/PUMPKIN
SEEDS

PRIVATE LABEL 51,115,857             9.75     0.03
TOASTED CORN NUT
SNl'.CKS

CATEGORY - TOTAL          $10,071,1.50,000        3.64   100.00
CHOCOLATE CANDY

PRIVATE LABEL $10,898,150           43.20     0.11
CHOCOLATE CANDY
BOX/BAG/BAR <
3.502

PRIVATE LABEL$116,325,900           10.25     1.16
CHOCOLATE CANDY
BOX/BAG/BAR >




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 114 of 212
        Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                          packaging design; CATEGORY INSIGHTS snacks & Candy By ....

3.50Z

PRIVATE LABEL               $-
CHOCOLATE CANDY
SNACK SIZE

PRIVATE LABEL GIFT                  $496,323   (26.56)     0.00
BOX CHOCOL."1:ES

PRIVATE LABEL     $190,969          0.00
NOVELTY CHOCOLATE
CANDY

PRIVATE LABEL SUGAR$4,421           (43.44 )   0.00
FREE CHOCOLATE
CANDY

CATEGORY - TOTAL           $5,240,867,000         3.56   100.00
NON-CHOCOLATE
CI'-.NDY

PRIVATE LABEL             $293      (99.25)    0.00
BREATH FRESHENER

PRIVATF~   LABEL $19,652, 9BO         28.96    0.37
CARI'-.!-1ELiTAFFY
APPLES/KITS/DIPS

PRIVATE LABEL HARD               $41,313,110     17.87     0.79
SUGAR CANDY/PKG S
ROLL CANDY

PRIVATE LABEL $7,403,704            (12.97 )   0.14
LICORICE BOX/BAG

PRIVATE LABEL NON            $212,163,000        10.72     4.05
CHOCOLATE CHE:v,Y
CANDY

PRIVATE L./l,BEL $20,010,480           5.74    0.38
NOVELTY
NON-CHOCOLATE
Cl'.NDY

PRIVATE LABEL PLAIN              $66,204,660     14.98     1. 26
MINTS

PRIVATE LABEL $15,769,870              3.29    0.30
SPECIALTY
NUT/COCONUT CANDY

PRIVATE LABEL SUGAR               $0,279,262     12.83     0.16
FREE~DIET CANDY

CATEGORY-GUM               $2,115,367,000       (5.39)   100.00

PRIVATE LABEL 56,906,359              62. B1   0.33
REGULAR GUl-1 (NO
SUGARLESS)

PRIVATE LABEL         $540,746        83.01    0.03




        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 115 of 212
       Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                         packaging design; CATEGORY INSIGHTS snacks & Candy By ....

SUGAHLESS GUI'1

SNACKS AND CANDY

Unit Sal'2s             Unit        Unit
   SaJ. es   ~'6   Shar'2
   Chg YAgo

CATEGORY - SALTY               6,230, 69B, 000        2.69      100.00
SNACKS

PRIVATE LABEL24,768,620              (14.00)      0.40
CHEESE SNACKS

PHIVATE LABEL CORN                 9,743,637      (12.97)         0.16
SNACKS (NO TOHTILLA
CHIPS)

PRIVATE LABEL OTimF               42,479,290        29.14         0.68
SALTED SNACKS (NO
NUTS)

PRIVATE LABEL POHK                 6,340,B07      (10.41)         0.10
HINDS

PFIVATE LABEL                    204,855,300       (5.75)         3.29
POTATO CHIPS

PRIVATE LABEL75,921,130               (2.03)      1. 22
PFETZELS

PRIVATE LABELI8,663,810                29.35      0.30
FEADY-TQ-EAT
POPCOFN/CAHAt·1EL
CORN

PRIVATE: LABEL                   102,172,800       (0.46)         1.64
TORTILLA/TOSTADA
CHI PS

Cl\TEGORY -[11 SC.               293,426,300              828   100.00
SNACI,S

PRIVATE LABEL 9,407,401                43.51      3.21
CAROS/YOGURT COI'.TED
SNACKS

PRIVATE LABEL 5,309,533               (4.23)      1. 81
CHOCOLATE COVEFED
SALTED SNACK

PFTVATE LABEL95,677,620                 9.79     32.61
NUTHITIONAL
SNACKS/TRAIL I'1IXES

CATEGOHY - SNACK               1,001,503,000              151   100.00
NUTS/SEEDS/COHN
NUTS

PRIVATE LABEL SNACK              260,511,600          7.42       26.01
NUTS




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 116 of 212
     Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                       packaging design; CATEGORY INSIGHTS snacks & Candy By ....


PRIVATE LABEL17,860,750             5.12    1. 78
SUNFLOWER/ PUt~PKIN
SEEDS

PRIVATE L.l\BEL    980,983          3,16    0.10
TO)l.STED CORN NUT
SNACKS

CATEGORY - TOTAL         5,034,105,000       (0.64)       100.00
CHOCOLATE CANDY

PRIVATE LABEL B,772,253            36.44    0.17
CHOCOLATE CANDY
BOX/BAG/BAR <
3.502

PRIVATE LABEL48,510,410             S.98    0.96
CHOCOLATE CANDY
BOX/BAG/BAR >
3.507.

PRIVATE LABEL
CHOCOLP.TE CANDY
SN)l.CK SIZE

PRIVATE LABEL GIFT                 73,489   (27.15)         0.00
BOX CHOCOLATES

PRIVATE LABEL     20,056         0.00
NOVELTY CHOCOU\TE
CANDY

PRIVATE LABEL SUGAR                 3,854     65.70         O.CO
FREE CHOCOl,ATE
CANDY

CATEGORY - TOTAL         3,125,822,000              029   100.00
NON-CHOCOLATE:
CANDY

PRIVATE LABEL           231      (98.67)    0.00
BREATH FRESHENER

PRIV)l.TE LABEL 7,116,813          22.45     023
CAFAHELiTAFFY
APPLES/KITS/DIPS

PFIV)l.TE LABEL HARD          36,978,260      18.70         1.18
SUGl'.R CANDY / PKG S
FOLL CANDY

PRIVATE LABEL 4,450,579          (17.23)    0.14
LICORICE BOX/BAG

PRIVATE LABEL NON             175,447,400     13.49         5.61
CHOCOLATE CHE"y
CANDY

PRIVATE LABELI2,223,910           (0.88)    0.39
NOVELTY



    Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 117 of 212
     Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                       packaging design; CATEGORY INSIGHTS snacks & Candy By ....

NON-CHOCOLATE
CII.NDY

PRIVI'.TE LABEL PLAIN        48,454,070      12.80     1. 55
~lINTS



PRIVATE LABEL 5,947,069           5.54     0.19
SPECIII.LTY
NUT/COCONUT CANDY

PRIVATE LABEL SUGAR           5,877,448      (566)     D.19
FREE DIET CANDY

CATEGORY -GUl'1         1,347,326,000       (6,80)   100.00

PRIVATE LABEL 4,950,387          48.77     0.37
REGULAR GUt~ (NO
SUGARLESS)

PRIVATE UIBEL     432,407       114.82     0.03
SUGARLESS Gut~

Top-line takeaivays: Private label snack nuts rose S percent
to more than $1 billion dollars with a 26 percent share,
according to IRI. Other hot segments include chewing gum,
 yogurt-covered snacks,     and popcorn.


Source: Sympbany IRI Group. Chicago. Total U. S. ['1ul ti-Outlet
(Supermarkets, Drugstores, Ivlass Market RetaIlers. Hiliary
Commissaries and Select Club & t~1illtary Commissaries and
Seiect Club & Dollar RetaIl Chains). data for the lastest
52 weeks ending Aug 11.2013




Load-Date: May 6, 2014




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 118 of 212
 Snack Attack: Private label chips, nuts, and candy offer boundless potential
   in terms of new flavors--and packaging design.; United States candy and
  snack foods retail sales, sales change, and share of sales by product type
    broken down for total sales and private-label sales in dollars, units, and
                percentages for the year ended August 11, 2013
                                              Private Label Buyer
                                                    October 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
Tablebase

Section: Pg. 32; Vol. 27; No. 10; ISSN: 0892-6727
Length: 3483 words
Highlight: CATEGORY INSIGHTS snacks & Candy BY JAMIE GRILL-GOODMAN

Bod


There's no doubt about it--snacking continues to grow in America. While some consumers seek out healthy snacks,
others still rely on old standards like potato chips, looking for new flavors to spice things up.

No matter what the snack of choice, some 64 percent of consumers often snack between meals, according to
Mintel's March 2013 "Cereal Bars and Snack Bars--U.S." report. What's more, in 2012, 52 percent of all eating
occasions among American consumers were snacking occasions, up from 49 percent in 2010.

[ILLUSTRATION OMITTED]

[ILLUSTRATION OMITTED]

"The once-dominant concept of snacking as a special occasion has gone by the wayside as consumers look to
small bites to bridge gaps between meals," said the report.

According to a new study of 6,600 consumers conducted by Market Force Information, of the categories studied,
snacks were the second-most-frequently purchased type of private label groceries. More than half of respondents
said that they buy private label snacks some of the time, 22 percent choose them most of the time, and 7 percent
always opt for private label snacks.

On the Salty Side

Mintel estimates that sales of the salty snacks measured in its January 2013 "Salty Snacks--U.S." report, reached
an estimated $17.1 billion in 2012, a 30 percent growth in sales since 2007. The category is forecast to grow
another 17 percent from 2012-17(8 percent when adjusted for inflation). The report noted consumers ages 25-44
have above-average tendencies toward purchasing most kinds of salty snacks, a smart target market for these
products.

In salty snacks, potato chips still reign, but David Hyland, director of global business development, snacks for
Daymon Worldwide, said he's been seeing new potato chip flavors emerge, including Hot Dog, Ketchup, Steak, and
Maple Bacon.




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 119 of 212
      Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new f1avors--and
                            packaging design.; United States candy and snack foods ....

Potato chips represent the largest share of category sales, according to Mintel, comprising 43.2 percent of the
market in 2012. Private label potato chips have a 3 percent share (more than any other private label salty snack),
and while sales have dropped over 6 percent, private label potato chips still hi-ought in over $402 million for the
latest 52 weeks ending August 11, 2013, according to SymphonylRI Group data.

Another snack category, often appealing to health-conscious shoppers, is private label snack nuts--a more than $1
billion category, up 8 percent according to the IRI data.

"Consumers are knowledgeable about the overall health benefits that nuts and mixes can offer, and there is a
general acceptance that these types of products are good- for-you," said Vonnie Veldman, director of business
development for Wythe Will Tzetzo Companies. "Mainstream purchasers are not driven by a particular attribute, but
more so the overall eating experience and benefit."

Despite the attractiveness of tried-and-true approaches to nuts, some retailers are experimenting. Trader Joe's
offers Sesame Honey Cashews, with the nuts coated with sweet Thai honey and sesame seeds.

IRI reports that ready-to-eat popcorn is up nearly 30 percent in unit sales compared to a year ago. Flavor is also
driving some store brands here, as seen in the 365 Everyday Value Applewood Smoked White Cheddar Popcorn
from Whole Foods Market.

Go "Yogurt

Yogurt-covered snacks have been breaking onto the scene this year. IRI reports private label carob! yogurt coated
snacks up 47 percent to more than $1.8 million with about a 3 percent share of this growing category, most likely
attributed to the recent overall popularity of yogurt items.

"The explosion of growth for yogurt items in the dairy case has had a halo effect for all yogurt-coated dried fruit, nut,
and pretzel products," said Mark Devencenzi, national sales director for Falcon Trading Company and Sun Ridge
Farms. "Better-for-you snacks continue to surge in popularity and this is reflected in private label programs. The
very successful Kroger Simple Truth private label launch includes three yogurt-coated items: Almonds, Raisins, and
Pretzels."

"The introduction of Greek-yogurt-coated items has capitalized on the tremendous popularity of the Greek yogurt
dairy market segment," said Devencenzi. "Sun Ridge Farms is currently introdudng the first USDA-certified-organic
Greek yogurt coating available in the U.S., and this will most likely spur further growth for the category."

Candy Cravings

IRI data reports sales increases across many of the candy and chocolate categories. Perhaps this is in part to the
perennial mass appeal the sweet stuff has to Americans.

"Candy purchasers are not limited in age, locale, or economic condition, because candy is a fun reward with a price
point to suit any purchaser," said Veldman.

According to Veldman, a diverse set that offers a breadth of favorites will have the most retail success versus a
"flavor of the month" trend-based approach. "Traditional favorites remain the core sellers in packaged candy sets,
and the assortment should include a cross section of all candy categories," she said. "Private label programs with
the consumer purchaser in mind will contain both branded and unbranded candies in the set."

Veldman said seasonal extensions work well in private label, because the customer already knows and trusts the
store brand.

"Retailers such as convenience stores have a great opportunity for added sales that seasonal will bring," said
Veldman. "A large amount of seasonally themed products are purchased for instant consumption, so placing them
in retail settings that may not he a destination point for seasonal purchases is plus sales for the retailer."


      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 120 of 212
      Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                            packaging design.; United States candy and snack foods ....

The trends in candy are nothing shocking. IRI reported private label non-chocolate chewy candy to be up more than
10 percent to $212 million, with just about a 5 percent share, showing room for growth (52 weeks ending August 11,
2013).

[ILLUSTRATION OMITTED]

"Gummies continue to remain at the top of the list in movement, primarily due to traditional sellers such as bears
and worms," said Veldman. "Novelty shapes and flavors in gummies are growing in sales and establishing
permanent placements in everyday sets."

Other trends Veldman sees are actually throwbacks. "Many traditional favorites are seeing new growth as the
primary consumer set ages and introduces younger consumers to familiar products," she said. "It doesn't have to
be 'new' to be introduced to new consumers."

Premium chocolate is making a mark on the U.S. retail landscape, according to Leslie Sabin[degrees], manager,
global business development, beverages/candy/cereal for Daymon Worldwide.

"Dark, milk, and even white chocolate are engaging the consumer, with interesting flavor combinations from nuts
and fruits to seeds and fillings," said Sabino. "The consumer's palate has grown more sophisticated, and retail is
taking advantage of new opportunities. Caramels--of all kinds, but especially chocolate caramels--are dominating
consumer attention today. This flavor is found not just in candy, but across categories such as desserts, ice cream,
cereal, cereal bars, coffee, nuts, snacks, etc."

Packaging Pointers

Beyond new flavor trends, repackaging in snacks has been abundant.

Topco's Old Fashioned Kettle Chips under its Full Circle brand have recently been repackaged in 100 percent
compostable bags made from plants. The tan bags run nutrition information on front of pack (FOP), along with a
callout for their eco-friendly efforts. The kettle chips come in such flavors as Original, Salt and Vinegar, Salt and
Pepper, and BBQ.

"Packaging design and materials should flow from the consumer     target and the brand the retailer is trying to build,"
said Hyland. "If you have a premium or natural brand, then        you should pursue higher-end functionality and
appearance for the product with things such as redosability,       thicker packaging stock, or recyclability. For a
mainstream brand, you would want to match something doser to      what the largest mainstream national brand in the
category is using."

Cultivating character on packaging can do much to build brand identity. The previous packaging for Roundy's salty
snacks had a uniform look that depended on changes in fonts to identify individual groupings (chips, pretzels,
tortillas, or popcorn). As seen on Daymon Design's website, the company restyled the entire snack line with livelier,
edgier, brighter graphics, and added personality to each subgroup. For example, the potato chip bags now have
individual illustrated characters for each flavor, while the popcorn makes sound use of a transparent section on the
packaging so consumers can see the product. The Roundy's logo is used consistently on all products to unify the
line.

"Retailers should have the same branding and design elements across similar segments of salty snacks," said
Hyland. "For example, mainstream-type salty snacks should all have one unified brand and one unified design look
and feel, while perhaps a salty snacks line of natural and organic items would have a different brand/design. At the
same time, different varieties within a segment need to dearly designate the different flavors (e.g., regular, sour
cream Ex onion, and barbecue variety potato chips) clearly, so that the consumer can easily find the variety they
are seeking."




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 121 of 212
      Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                            packaging design.; United States candy and snack foods ....

Safeway launched its new The Snack Artist line of salty snacks in late 2010. The playful packaging features
resealable bags and dever names such as "Mariacheese" for nacho cheese tortilla chips. This year, Safeway
redesigned the packaging, replacing the tan background with bright-yellow, increasing "The Snack Artist" brand text
in size, and reducing the quirky product illustrations in size (which now look as if they were doodled on a white
napkin).

Resealable packages are important in multiple snack and candy categories.

"They are easy to 'take along' and keep the product shelf stable and fresh," said Veldman. "A new package type
that we are seeing take off is something we call on the go cups,' which are designed to fit in a car cup holder. It is
easy to open and close, and keeps snacks 'at the ready' while travelling or commuting."

[ILLUSTRATION OMITTED]

Many new product introductions, including nuts, are being launched in stand-up resealable bags, according to
Veldman.

"Great graphics are also mainstream in nuts and snacks today," said Vekiman. "Store brands are gaining more
shelf presence with this pack type and graphic punch."

The preferred packaging type preference for yogurt-covered snacks is zip-top, resealable pouches, according to
Devencenzi.

In packaging for candy, Veldman sees a lot of growth opportunity in resealable bags, as consumers want to enjoy
the fun of candy, hut sometimes just not all at once.

"Typically retail price points drive the everyday set assortments, with multiple purchases for a better cost versus a
single purchase as the predominant strategy," Veldman further explained. "Higher single-unit price points with
value-added attributes, such as a resealable container, are continuing to gain shelf space, as welL"

Gusseted bag or pouch packaging is a category driver, according to Sabino. "This packaging form was made
popular as the national brands (Hershey, Nestle, and Mars) came out with their legacy brands in shareable-size
bags," she said. "This expanded the category and drove consumption of candy, exploiting the social aspect of
candy consumption. Private brand was a fast follower, and many retailers have driven successful innovation in their
private brand candy program with this packaging segment. Take, for example, the popularity and explosive growth
of Walgreens Nice! and Delish programs."

Sabino added that tub packaging is also very successful, and has been a driver behind best-in-class retailers such
as Trader Joe's and Whole Foods Market.

"Tub packaging comes in several sizes, as well as pegable, and is stackable to display almost anywhere throughout
the store," said Sabin[degrees]. "No longer just for the alternative grocer, tub programs are very present across
grocery, convenience, drug, and other channels."

Merchandising Matters

No matter what the snack, Hyland advises that, ideally, retailers should display private brand snacks together as a
"brand block" to help create a destination for their consumers.

"This is typically done when retailers have very developed private brand programs and a loyal consumer following,"
he said.

"For retailers with a less-developed private brand program," Hyland continued, "placing private brand items next to
their comparable branded items makes the most sense to better introduce the retailers' consumers to the private




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 122 of 212
      Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                            packaging design.; United States candy and snack foods ....

brand option. Traditional merchandising display vehides such as end caps, shippers, racks, etc. are also very
helpful to build awareness and trial of private brand snacks."

And don't forget social-media promotions.

"For major new brand launches, we have seen aggressive spending in blogger sampling and other social-media
awareness-building initiatives, as well as aggressive in-store merchandising, including trial-size pack displays, end
caps, BOGOs, etc.," said Hyland.

Where retailers display their private label candy will make a difference as well.

"Finding the right balance of space devoted to store brands while continuing to sell branded products is key to the
success of the set overall," Veldman advised.

"Candy should be displayed throughout the store, not just in the candy aisle," advised Sabin[degrees]. "The national
brands have known this, and have been pushing for execution outside the aisle for more than a decade simply
because consumers avoid the candy aisle. The fact that candy is no longer just for special occasions or holidays
helps get secondary and even tertiary, display elsewhere. It is indisputable that the category is impulse-driven, and
displaying candy throughout the store is the best way to generate impulse purchases and drive excitement! traffic.
Most people think of checkout and floral as the two most-obvious locations, to leverage gift-giving opportunities, but
placing candy programs in produce, deli, bakery, store lobby, end caps, cooler doors, electronics departments,
movie rental, and checkout is also effective."

For retailers who haven't established a private label candy program yet, Veldman recommends partnering with a
supplier who will develop the program with the customer's best sales opportunities in mind.

"Some suppliers will only offer items they manufacture for inclusion in a private label line," said Veldman. "A private
label program should be designed to maximize the selling opportunity that each peg or shelf space offers, and be
representative of the overall store brand image. A combination of general-line candies with certain branded
'workhorse' products is the best mix for the set. The top private label packagers will offer what sells best overall,
without a self-serving agenda of pushing only what they manufacture."

For those who have a private label program in place, redesign is often key to keeping a private brand candy
program contemporary and exciting, advised Sabina "Packaging design and format is the personality of the
program," she said. "Big and small, across channels, it will be difficult not to find a retailer that hasn't engaged in
redesign in the last two years."

Retailer-led R&D--whether outright manufacturing or simply developing unique specifications for a manufacturing
partner--is the true leading edge today. "Development is where the retailer can take their program to the next level,"
said Sabino.

"The retailer can enter a segment of candy (chocolate vs. nonchocolate) or a packaging form (gusseted bag, vs. tub
or platter) that they haven't been in yet. This can engage the consumer, generate excitement and traffic, and stir
market share within their rest of market." PLB

Eye on the National Brands

Salty Snack Flavor Trends

Although traditional potato chips, pretzels, and the like drive the bulk of the salty snack business, that hasn't
stopped branded product manufacturers from experimenting with potentially enticing flavors, which run the gamut
from culinary inspirations to Latin riffs, even hints at health-and-wellness.

* Snack Factory Tuscan Three Cheese Pretzel Crisps




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 123 of 212
      Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                            packaging design.; United States candy and snack foods ....

* Lay's Kettle Cooked Maui Onion Potato Chips

* Quinn Popcorn Parmesan & Rosemary

* Terra Crinkles Sweet Potato Sea Salt Chips

* Kettle Brand Maple Bacon Potato Chips

* Sunc_hips Sweet & Spicy BBQ Multigrain Snacks

* Doritos Dinamita Chile Lim811 Rolled Tortilla Chips

* Way Better Snacks Simply Sprouted Black Bean Tortilla Chips

                                               SNACKS AND CANDY
                                                                         Dollar Sales       Dollar     Dollar
                                                                                           Sales %     Share
                                                                                                       Chg
                                                                                                       YAgo
      CA TEGORY - SALTY                                                $15,363,900,000       3.60     100.00
      SNACKS
      PRIVATE LABEL                                                      $45,414,620       (10.75)      0.30
      CHEESE SNACKS
      PRIVATE LABEL CORN                                                 $16,982,800        (7.62)      0.11
      SNACKS (NO TORTILLA
      CHIPS)
      PRIVATE LABEL OTHER                                                $89,610,580        35.85       0.58
      SAL TED SNACKS (NO
      NUTS)
       PRIVATE LABEL PORK                                                $10,164,820        (6.16)      0.07
       RINDS
       PRIVATE LABEL                                                     $402,645,000       (6.17)      2.62
       POTATO CHIPS
       PRIVATE LABEL                                                     $144,207,800        5.25       0.94
       PRETZELS
       PRIVATE LABEL                                                     $33,934,070         1447       0.22
       READY-TQ-EAT
       POPCORN/CARAMEL
       CORN
       PRIVATE LABEL                                                     $190,337,400        2.44       1.24
       TORTILLAITOSTADA
       CHIPS
       CATEGORY -MISC.                                                  $1,013,548,000      12.43      100.00
       SNACKS
       PRIVATE LABEL                                                     $18,659,450        47.75       1.84
       CAROBIYOGURT COATED
       SNACKS
       PRIVATE LABEL                                                     $11,774,670        (9-44)      1.16
       CHOCOLATE COVERED



     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 124 of 212
Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                      packaging design.; United States candy and snack foods ....

SAL TED SNACK
PRIVATE LABEL                                                     $413,713,000        16.65      40.82
NUTRITIONAL
SNACKS/TRAIL MIXES
CATEGORY - SNACK                                                  $3,867,343,000       5.07      100.00
NUTS/SEEDS/CORN
NUTS
PRIVATE LABEL SNACK                                               $1,103,865,000       8.62      23.54
NUTS
PRIVATE LABEL                                                      $38,922,420         9.91       1.01
SUNFLOWER/PUMPKIN
SEEDS
PRIVATE LABEL                                                       51,115,857         9.75       0.03
TOASTED CORN NUT
SNACKS
CATEGORY - TOTAL                                                 $10,071,150,000       3.64      100.00
CHOCOLATE CANDY
PRIVATE LABEL                                                      $10,898,150        43.20       0.11
CHOCOLATE CANDY
BOX/BAG/BAR <
3.502
PRIVATE LABEL                                                      $116,325,900       10.25       1.16
CHOCOLATE CANDY
BOX/BAG/BAR>
3.50Z
PRIVATE LABEL                                                                           $-
CHOCOLATE CANDY
SNACK SIZE
PRIVATE LABEL GIFT                                                   $496,323        (26.56)      0.00
BOX CHOCOLATES
 PRIVATE LABEL                                                                       $190,96      0.00
                                                                                        9
 NOVELTY CHOCOLATE
 CANDY
 PRIVATE LABEL SUGAR                                                  $4,421         (43.44)      0.00
 FREE CHOCOLATE
 CANDY
 CATEGORY - TOTAL                                                 $5,240,867,000       3.56      100.00
 NON-CHOCOLATE
 CANDY
 PRIVATE LABEL                                                         $293           (99.25)     0.00
 BREATH FRESHENER
 PRIVATE LABEL                                                     $19,652,9BO        28.96       0.37
 CARAM ELfTAFFY
 APPLES/KITS/DIPS




Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 125 of 212
Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                      packaging design.; United States candy and snack foods ....

PRIVATE LABEL HARD                                                 $41,313,110        17.87       0.79
SUGAR CANDY/PKG S
ROLL CANDY
PRIVATE LABEL                                                       $7,403,704       (12.97)      0.14
LICORICE BOX/BAG
PRIVATE LABEL NON                                                 $212,163,000        10.72       4.05
CHOCOLATE CHEWY
CANDY
PRIVATE LABEL                                                      $20,010,480         5.74       0.38
NOVELTY
NON-CHOCOLATE
CANDY
PRIVATE LABEL PLAIN                                                $66,204,660        14.98       1.26
MINTS
PRIVATE LABEL                                                      $15,769,870         3.29       0.30
SPECIALTY
NUT/COCONUT CANDY
PRIVATE LABEL SUGAR                                                 $0,279,262        12.83       0.16
FREE DIET CANDY
CATEGORY-GUM                                                      $2,115,367,000      (5.39)     100.00
PRIVATE LABEL                                                       $6,906,359        62.B1       0.33
REGULAR GUM (NO
SUGARLESS)
PRIVATE LABEL                                                        $540,746         83.01       0.03
SUGARLESS GUM
SNACKS AND CANDY
                                                                    Unit Sales         Unit       Unit
                                                                                     Sales %     Share
                                                                                                  Chg
                                                                                                 YAgo
CATEGORY - SALTY                                                  6,230,698,000        2.69      100.00
SNACKS
PRIVATE LABEL                                                       24,768,620       (14.00)      0.40
CHEESE SNACKS
PRIVATE LABEL CORN                                                  9,743,637        (12.97)      0.16
SNACKS (NO TORTILLA
 CHIPS)
PRIVATE LABEL OTHER                                                 42,479,290        29.14       0.68
 SAL TED SNACKS (NO
 NUTS)
 PRIVATE LABEL PORK                                                 6,340,B07         (10.41)     0.10
 RINDS
 PRIVATE LABEL                                                     204,855,300        (5.75)      3.29
 POTATO CHIPS
 PRIVATE LABEL                                                      75,921,130        (2.03)      1.22
 PRETZELS




Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 126 of 212
Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                      packaging design.; United States candy and snack foods ....

PRIVATE LABEL                                                       18,663,810        29.35       0.30
READY -TQ-EAT
POPCORN/CARAMEL
CORN
PRIVATE LABEL                                                      102,172,800        (0.46)      1.64
TORTI LLAITOSTADA
CHIPS
CATEGORY-MISC.                                                     293,426,300         828       100.00
SNACKS
PRIVATE LABEL                                                       9,407,401         43.51       3.21
CAROBIYOGURT COATED
SNACKS
PRIVATE LABEL                                                       5,309,533         (4.23)      1.81
CHOCOLATE COVERED
SAL TED SNACK
PRIVATE LABEL                                                       95,677,620         9.79      32.61
NUTRITIONAL
SNACKSITRAIL MIXES
CATEGORY-SNACK                                                    1,001,503,000        151       100.00
NUTS/SEEDS/CORN
 NUTS
 PRIVATE LABEL SNACK                                               260,511,600         7.42      26.01
 NUTS
 PRIVATE LABEL                                                      17,860,750         5.12       1.78
 SUNFLOWER/PUMPKIN
 SEEDS
 PRIVATE LABEL                                                       980,983           3,16       0.10
 TOASTED CORN NUT
 SNACKS
 CATEGORY - TOTAL                                                 5,034,105,000       (0.64)     100.00
 CHOCOLATE CANDY
 PRIVATE LABEL                                                      B,772,253         36.44       0.17
 CHOCOLATE CANDY
 BOX/BAG/BAR <
 3.502
 PRIVATE LABEL                                                      48,510,410         S.98       0.96
 CHOCOLATE CANDY
 BOX/BAG/BAR>
 3.50Z
 PRIVATE LABEL
 CHOCOLATE CANDY
 SNACK SIZE
 PRIVATE LABEL GIFT                                                   73,489          (27.15)     0.00
 BOX CHOCOLATES
 PRIVATE LABEL                                                                        20,056      0.00



Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 127 of 212
Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new f1avors--and
                      packaging design.; United States candy and snack foods ....

NOVELTY CHOCOLATE
CANDY
PRIVATE LABEL SUGAR                                                   3,854           65.70       0.00
FREE CHOCOLATE
CANDY
CATEGORY - TOTAL                                                  3,125,822,000        029       100.00
NON-CHOCOLATE
CANDY
PRIVATE LABEL                                                          231           (98.67)      0.00
BREATH FRESHENER
PRIVATE LABEL                                                       7,116,813         22.45       023
CARAMEL/TAFFY
APPLES/KITS/DIPS
PRIVATE LABEL HARD                                                  36,978,260        18.70       1.18
SUGAR CANDY/PKG S
ROLL CANDY
PRIVATE LABEL                                                       4,450,579        (17.23)      0.14
LICORICE BOX/BAG
PRIVATE LABEL NON                                                  175,447,400        13.49       5.61
CHOCOLATE CHEWY
CANDY
PRIVATE LABEL                                                       12,223,910        (0.88)      0.39
NOVELTY
NON-CHOCOLATE
CANDY
PRIVATE LABEL PLAIN                                                 48,454,070        12.80       1.55
MINTS
PRIVATE LABEL                                                       5,947,069          5.54       0.19
SPECIALTY
NUT/COCONUT CANDY
PRIVATE LABEL SUGAR                                                 5,877,448         (566)       0.19
FREE DIET CANDY
CATEGORY-GUM                                                      1,347,326,000       (6,80)     100.00
PRIVATE LABEL                                                       4,950,387         48.77       0.37
 REGULAR GUM (NO
 SUGARLESS)
 PRIVATE LABEL                                                       432,407          114.82      0.03
 SUGARLESS GUM
Top-line takeaivays: Private label snack nuts rose S percent
to more than $1 billion dollars with a 26 percent share,
 according to IRI. Other hot segments include chewing gum,
 yogurt-covered snacks, and popcorn.
 Source: Symphany IRI Group. Chicago. Total U.S. Multi-Outlet
 (Supermarkets, Drugstores, Mass Market Retailers. Miliary
 Commissaries and Select Club & Military Commissaries and



Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 128 of 212
     Snack Attack: Private label chips, nuts, and candy offer boundless potential in terms of new flavors--and
                           packaging design.; United States candy and snack foods ....

      Seiect Club & Dollar Retail Chains). data for the lastest
      52 weeks ending Aug 11.2013



Load-Date: May 9, 2014




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 129 of 212
     Sheila's Out Shopping: Check out fall's patterns; Checks and balances
                                                   Naples Daily News (Florida)
                                                   September 30, 2013 Monday


Copyright 2013 Collier County Publishing Company All Rights Reserved

Section: NEAPOLITAN
Length: 385 words

Body


It is still quite warm in Southwest Florida, but stores are featuring Halloween candy, pumpkins patches are
sprouting up and fall clothing with the look of autumn is being featured in lightweight fabrics. I found myself attracted
to the check patterns on pants, dresses and skirts. They balanced well with white or black accessories, or, if you
really want to add color, go for a splash of red. Banana Republic had its own colorful checks in the turquoise
houndstooth cardigan ($79.50)

I flipped for the jacket ($179) and flounced skirt ($98) from Ann Taylor that sports all the checks and prints of the
season. It makes a conservative suit fun.


 White House Black Market has a Chanel-style jacket ($148) in checks that goes with a shift dress ($150). The
dress has a black top and when combined with the jacket makes the outfit look like a suit. This store also has a
window pane pant ($88) that will give a new look to your wardrobe.


 If you like cropped pants Gap has a gray, blue and black check pair ($54.50) that will ease you into fall. They also
have a pair with a bolder look in a black-and-white window pane ($54.50). Larger squares are the pattern on this
black-and-white sweater ($44.95) that can be paired with solids and small print pants. If you are seeing too much
black and white try this navy and white shirt ($49.95) that will quickly feel like an old friend. Gap Inc. also has a
houndstooth scarf ($29.95) that can be worn all year. It will give you the look of fall without buying a complete outfit.


Check out a new look and balance your wardrobe with the feel of the new season.


Where to shop


" Ann Taylor, Waterside Shops, 5495 U.S. 41 N., Naples, 239-598-4454


" Banana Republic, Waterside Shops, 5555 U.S. 41 N., Naples, 239-597-3161


" Gap, Waterside Shops, 5495 U.S. 41 N., Naples, 239-598-1175


" White House Black Market, Waterside Shops, 5485 U.S. 41 N., Naples, 239-596-3356


IKE LIKES IT


 Ike found some new crisps that he liked.




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 130 of 212
                       Sheila's Out Shopping: Check out fall's patterns; Checks and balances

 The verdict: Waiting for my turn in the deli department at Publix I noticed Stacy's Bake Shop crisps. I was attracted
to the Pretzel Crisps ($3.79, 5 ounces) because I really like pretzels. These didn't disappoint and on my next trip I
will try the banana nut and the herbed baguette.


Connect with Sheila Mesulam at www.naplesnews.com/staff/sheila_mesulam



Graphic


Houndstooth cardigan at Banana Republic Black and white sweater at the Gap Checked jacket at Ann Taylor
Checked cropped pant at the Gap Houndstooth scarf at the Gap


Load-Date: October 1, 2013


  Vl1d 1lf Dnemnent




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 131 of 212
                                 7-Eleven Introduces New Snack Section



                                                          Entertainment Close-up
                                                   September 21, 2013 Saturday


Copyright 2013 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP                   BUSINESS
                                     MEDIA INC                  NEWS + VIEWS

Length: 765 words

Body


7-Eleven, Inc. announced that it has introduced a new selection of gourmet, organic and better-for-you snacks.

According to a release, 7-Eleven has studied dining trends* that show consumers are snacking more often than
ever. Long counted on by customers for a convenient snack or a drink, 7-Eleven stores now offer a broader
assortment that reflects consumer desires for snacks made with premium ingredients and more healthful options,
but also at competitive prices.

Displayed together at participating 7-Eleven stores, the new assortment includes the company's 7-Select private
brand along with nationally branded, upscale snacks, some making their debut at a convenience retailer.

The company noted that the centerpiece of the new snack selection is a collection of 13 bulk-type 7-Select snacks.
Flavored trail mixes, nuts, dried fruits and veggie chips are packaged in clear, plastic containers with minimal
labeling so the contents can be seen. This type of packaging reflects a trend that has found traction in grocery
store: snacks in generic containers typically displayed near the bulk food, fresh produce or prepared food
departments.

"Better-for-you is one of the fastest-growing segments of the snacking category," said Rebecca Frechette, a 7-
Eleven VP of merchandising. "People are snacking throughout the day, and they're looking for ways to improve
what they eat without sacrificing taste. Our selection includes our own 7-Select line of trail mixes and snacks
alongside top-shelf and gourmet brands that you might not expect to find in a convenience store.

"Our goal is to provide great tasting, healthy food options at an outstanding, everyday value to our guests," added
Frechette. "These are still tough economic times, and we are passionate about providing our guests with a broad
assortment at great prices."

7 -Select Snacks

The new 7-Select snacks, sold mostly in 7-ounce containers that contain multiple servings, are priced from $2.49 to
$3.99 and include:

-Raisin & Nut Trail Mix raisins, peanuts, sunflower seeds, almonds, cashews and pepitas

-Santa Fe-style Trail Mix peanuts, roasted corn, chili crackers, sesame sticks, chili lemon sticks and pepitas



       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 132 of 212
                                      7-Eleven Introduces New Snack Section

-Organic Nature's Trail Mix pepitas, soy nuts, sunflower seeds, cranberries, dates and raisins

-Tropical Trail Mix dates, raisins, dried pineapple, banana chips, dried papaya and coconut

- Berry Trail Mix peanuts, dried cranberries, raisins, golden raisins, almonds and walnuts

-Veggie Chips yellow and purple sweet potatoes, squash, carrots, taro and green beans

-Dried Fruit Blend apricots, mango, kiwi, pineapple, cherries and apples

-Chocolate Nut Mix peanuts, raisins, chocolate candy pieces, golden raisins, cashews

-Raw Almonds whole natural almonds

-Banana Chips crispy dried bananas

-Yogurt-covered Pretzels pretzels in a yogurt coating

-Chocolate Pretzels pretzels in a chocolate coating

Premium Brands

7-Eleven announced that its premium snack section also features name-brand snacks more commonly found in
gourmet and organic grocery stores. Indeed, for several of these food companies Skinny Pop All-Natural Popcorn,
Seapoint Farms Dry Roasted Edamame and Harvest Snaps Snapea Crisps 7-Eleven marks their first venture into a
convenience store setting. Nationally branded items being introduced are:

-Sahale Snacks Honey Almond, Pomegranate Pistachio, Maple Pecan, and Cashew with Vanilla gourmet nut mixes

-Terra Exotic Vegetable Chips Original flavor (sweet potato, parsnip, batata, taro and yucca)

-Pretzel Crisps Original, Buffalo, Jalapeno flavors

-Stacy's Pita Chips Simply Naked, Cinnamon Sugar, Parmesan Garlic flavors

-Stacy's C'est La Cheese Flavored Pita Crisps

-Skinny Pop All-Natural Low-Calorie Popcorn

-Popcorn, Indiana Movie Theater Popcorn in microwaveable "Warm Your Corn" packaging and Kettle Korn

-Seapoint Farms Dry Roasted Edamame

-Harvest Snaps Snapea Original Green Pea Crisps

"Our goal was to create a selection of great-tasting, upscale snacks while still providing our guests with value,"
Frechette said. "Our prices are comparable to those found at other retail channels, like supermarkets and discount
mass-merchandise stores. I think people will be pleasantly surprised not only by the selection and quality of the
snacks we are adding, but also the value we offer."

7-Eleven, Inc. is a chain in the convenience retailing industry. Based in Dallas, Texas, 7-Eleven operates,
franchises or licenses nearly 10,200 7-Eleven stores in North America. Globally, 7-Eleven has some 51,000 stores
in 16 countries.

More Information:

7-Eleven.com




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 133 of 212
                                  7-Eleven Introduces New Snack Section

((Comments on this story may be sent to newsdesk@closeupmedia.com))



Load-Date: September 20, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 134 of 212
                         Pinterest to start offering ads as promoted pins
                                                       Social Fresh
                                          September 20,2013 Friday 12:21 AM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 374 words

Body


Sep 19, 2013 (Social Fresh:http://socialfresh.com Delivered by Newstex)
 In a blog post by company CEO Ben Silbermann today, Pinterest announced[1] that they are going to be rolling out
advertising with select partners.

 The announcement comes as no surprise, more of an 'it's about time' actually. Pinterest currently has around 70
Million total users, with roughly 80% of those users female[2]. Though they have done partnerships in the past, they
have never before offered a true native advertising platform.
 In a rather light-hearted post, Silbermann explains that 'I know some of you may be thinking, 'Oh great...here come
the banner ads," but assures that they will be working to make these promoted pins a truly native experience for
users.
 While Pinterest admits they haven't figured out all the details yet, they make a few promises to be:
Tasteful. No flashy banners or pop-up ads. Transparent. We'll always let you know if someone paid for what you
see, or where you see it. Relevant. These pins should be about stuff you're actually interested in, like a delicious
recipe, or a jacket that's your style. Improved based on your feedback. Keep letting us know what you think, and
we'll keep working to make things better.

The first set of Promoted Pins will target searches and categories feeds, for example, Cabot Cheese[3] (one of my
favorite brands on Pinterest) could promote this recipe pin about Sports Night Pretzel Crisps to users who are
searching for tailgate recipes.


What's interesting about this tactic is that Pinterest has been promoting their 'rich pins[4]' which were introduced in
May of this year with additional information contained inside each pin. For food and beverage companies, this might
be particularly impactful around seasonal campaigns like The Super Bowl and family-centric holidays to connect
with consumers without forcing a click-through to a website.

What do you think about Promoted Pins, and would you be interested in running a campaign with them? Let us
know in the comments.
 [1]: http://blog.pinterest.com/postl616883511 03/planning-for-the-future [2]:     http://socialfresh.com/the-power-
of-the-pinnerl [3]:                    http://www.pinterest.com/cabotcheese/appetizers-tasty-snacksl [4]:
http://socialfresh .com/rich pi nsl


Load-Date: September 25,2013




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 135 of 212
                  Snyder's of Hanover's Rolls Out 'School Smarts' Snacks



                                                          Entertainment Close-up
                                                 September 18,2013 Wednesday


Copyright 2013 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP                   BUSI NESS
                                     MEDIA INC                  NEWS + VIEWS

Length: 430 words

Body


When it comes to snacking, it won't be hard for parents to keep children satisfied yet healthy with the help of
Snyder's of Hanover's more than 30 different sizes, shapes and flavors of pretzels, the company reported.

In a release, Snyder's of Hanover provided tips on how to help students establish healthy eating habits and stay
fulfilled throughout long, busy days:

-Always be prepared Schedules can be hectic, but Snyder's of Hanover 100-Calorie Packs, Honey Wheat Braided
Twists, Pretzel Sandwiches and Gluten-Free Pretzels are wonderful options for packing in lunches and tossing in
backpacks or cars for on-the-go snacks. Each Snyder's of Hanover variety contains up to 60 percent less sodium
than other leading brands of pretzels.

-Keep children hydrated It is a common mistake to confuse thirst with hunger, especially in children, which is why it
is important to send them to school with plenty of fluids. A refillable water bottle is a great option to have on hand.
Also, be sure to have refreshing beverages handy when picking up children from a long day at school.

-Add some crunch Studies show a link between chewing crunchy food and increasing blood flow to the brain, which
helps stimulate thinking. This makes Snyder's of Hanover pretzels a great lunch box or afternoon option to keep
alert and ready to conquer the rest of the day.

-Incorporate nutritious ingredients in a fun way In addition to enjoying pretzels on their own, you can add in other
ingredients to create recipes and snack mixes for extra flavor and nutrition. Try a party mix with a variety of nuts for
added protein. Snyder's "apple critter" recipe is fun way to incorporate fruit into your child's diet. Children will have
just as much fun making these snacks as eating them!

"Snyder's of Hanover offers parents and children alike endless snacking options, from the great variety of pretzels
to our fun recipe ideas," said Bob Gould, Marketing Manager for Snyder's of Hanover. "And with studies showing
how important it is to snack on crunchy foods to help stimulate learning, pretzels really are a no-brainer."

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Products are sold under the Snyder's of Hanover, Lance, Cape Cod, Pretzel
Crisps, Krunchers!. Tom's, Archway, Jays, Stella D'oro, EatSmart Naturals, O-Ke-Doke and Grande brand names
along with a number of private label and third party brands.



       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 136 of 212
                           Snyder's of Hanover's Rolls Out 'School Smarts' Snacks

More information:

www.SnydersofHanover.com

((Comments on this story may be sent to newsdesk@closeupmedia.com))



Load-Date: September 17, 2013


  End of OO('lHlwnl




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 137 of 212
                      Brand Building Through Random Acts of Kindness
                                                 Business 2 Community.com
                                         September 17, 2013 Tuesday 5:41 PM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 578 words

Body


Sep 17, 2013 (Business 2 Community.com:http://www.business2community.com Delivered by Newstex)
Everyone likes free stuff.
Everyone enjoys an unexpected act of kindness.

 Put the two together, and you've got a killer branding-building exercise[1]. Before I talk about Pretzel Crisps -
which I've enjoyed for some time as an alternative to the typical chips marinated in saturated or trans fats - some
background ...
 My second oldest son, Elliot, has got the disc golf religion. For those not familiar with disc golf, it follows the same
concept as golf with the objective of landing the disc in the basket. You've got driver discs, putting discs, wind-
cutting discs and the list goes on. The only thing missing is the disc that will do a double pike and smile for the
judges.



Elliot asked me to caddy for a disc golf tournament in Novato two weekends ago.
 Upon accepting, I figured how much can a bag of 25 or so plastic discs weigh? I didn't account for close to a gallon
of water and sundry snacks to keep Elliot fortified while trekking up and down hills for 27 holes on the first day.
 He needed a Sherpa, not a caddy.

Still, channeling the great Carl Spackler, I performed my duties with dignity always walking five paces behind the
boss and keeping my visions of grandeur to myself (,IT'S IN THE BASKET!!!').
 And it worked.
 Elliot won the intermediate division[2]. his first experience in winner's circle at a PDGA sanctioned tournament. Lest
you think this is just a dad bragging, you can see the trophy below:

Right, it's a beauty.
After rehydrating, I turned to Twitter.


This is where Pretzel Crisps enters the picture.

I don't know if this was completely random or if they follow the @PDGA a la Red Bull to get in on the ground floor
on nascent sports. Regardless, they've made two and half friends for life (Elliot's girlfriend was mildly impressed).

 Combining free and the unexpected does conjure a psychology that cuts through the noise. Judging from its tweet
stream, Pretzel Crisps sifts through the rubble to identify five to 10 people or organizations each day to send a box
of free snacks. It's the multiplier effect in action with these 1000+ folks morphing into mini brand ambassadors who
spread the word. I'm guessing the out-of-pocket cost for the campaign over a year is less than $10,000 with
postage consuming most of it.




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 138 of 212
                                  Brand Building Through Random Acts of Kindness

 I'm reminded of a post from Dick Costolo[3] before he took the reins at Twitter. After placing an order with a
company called Moosejaw.com, he received this note:
 'If you are actually reading this note you should be super happy. First, you have received your order, reading is fun
and getting something in the mail (even if you bought it yourself) has got to make the day better. Second, I put your
order together all by myself.'
 Costolo goes on to say:
 'That's a fun note to read. I like Moosejaw more because of that note. Is it silly? Sure, it's a silly note and it's pre-
printed, so I know that everybody else gets one. Why does the note make me like Moosejaw more? People like it
when companies have personalities.'

 That's exactly what Pretzel Crisps is doing - only better.
 By leveraging Twitter for random acts of kindness, the company cultivates a fun personality.
 [1]: http://www.ishmaelscorner.com/2012/0 1/09/storytelling-from-southwest-airlines-brings-out-its-humanityl [2]:
     http://www.pdga.com/tournament_results/1 05531 [3]:          http://www.ishmaelscorner.com/201 0/1 0107/0ne-
asset-from-twitters-new-ceo-receives-scant-aUentionl


Load-Date: September 24, 2013


  End (If ilormut'lli




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 139 of 212
      7-Eleven Launches New Snack Section Offering Gourmet and Healthy
                                Selections



                                                     Food & Beverage Close-up
                                                   September 17, 2013 Tuesday


Copyright 2013 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP               BUSI NESS
                                     MEDIA INC              NEWS + VIEWS

Length: 765 words

Body


7-Eleven, Inc. announced that it has introduced a new selection of gourmet, organic and better-for-you snacks.

According to a release, 7-Eleven has studied dining trends* that show consumers are snacking more often than
ever. Long counted on by customers for a convenient snack or a drink, 7-Eleven stores now offer a broader
assortment that reflects consumer desires for snacks made with premium ingredients and more healthful options,
but also at competitive prices.

Displayed together at participating 7-Eleven stores, the new assortment includes the company's 7-Select private
brand along with nationally branded, upscale snacks, some making their debut at a convenience retailer.

The company noted that the centerpiece of the new snack selection is a collection of 13 bulk-type 7-Select snacks.
Flavored trail mixes, nuts, dried fruits and veggie chips are packaged in clear, plastic containers with minimal
labeling so the contents can be seen. This type of packaging reflects a trend that has found traction in grocery
store: snacks in generic containers typically displayed near the bulk food, fresh produce or prepared food
departments.

"Better-for-you is one of the fastest-growing segments of the snacking category," said Rebecca Frechette, a 7-
Eleven VP of merchandising. "People are snacking throughout the day, and they're looking for ways to improve
what they eat without sacrificing taste. Our selection includes our own 7-Select line of trail mixes and snacks
alongside top-shelf and gourmet brands that you might not expect to find in a convenience store.

"Our goal is to provide great tasting, healthy food options at an outstanding, everyday value to our guests," added
Frechette. "These are still tough economic times, and we are passionate about providing our guests with a broad
assortment at great prices."

7 -Select Snacks

The new 7-Select snacks, sold mostly in 7-ounce containers that contain multiple servings, are priced from $2.49 to
$3.99 and include:

-Raisin & Nut Trail Mix raisins, peanuts, sunflower seeds, almonds, cashews and pepitas



      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 140 of 212
                 7-Eleven Launches New Snack Section Offering Gourmet and Healthy Selections

-Santa Fe-style Trail Mix peanuts, roasted corn, chili crackers, sesame sticks, chili lemon sticks and pepitas

-Organic Nature's Trail Mix pepitas, soy nuts, sunflower seeds, cranberries, dates and raisins

-Tropical Trail Mix dates, raisins, dried pineapple, banana chips, dried papaya and coconut

- Berry Trail Mix peanuts, dried cranberries, raisins, golden raisins, almonds and walnuts

-Veggie Chips yellow and purple sweet potatoes, squash, carrots, taro and green beans

-Dried Fruit Blend apricots, mango, kiwi, pineapple, cherries and apples

-Chocolate Nut Mix peanuts, raisins, chocolate candy pieces, golden raisins, cashews

-Raw Almonds whole natural almonds

-Banana Chips crispy dried bananas

-Yogurt-covered Pretzels pretzels in a yogurt coating

-Chocolate Pretzels pretzels in a chocolate coating

Premium Brands

7-Eleven announced that its premium snack section also features name-brand snacks more commonly found in
gourmet and organic grocery stores. Indeed, for several of these food companies Skinny Pop All-Natural Popcorn,
Seapoint Farms Dry Roasted Edamame and Harvest Snaps Snapea Crisps 7-Eleven marks their first venture into a
convenience store setting. Nationally branded items being introduced are:

-Sahale Snacks Honey Almond, Pomegranate Pistachio, Maple Pecan, and Cashew with Vanilla gourmet nut mixes

-Terra Exotic Vegetable Chips Original flavor (sweet potato, parsnip, batata, taro and yucca)

-Pretzel Crisps Original, Buffalo, Jalapeno flavors

-Stacy's Pita Chips Simply Naked, Cinnamon Sugar, Parmesan Garlic flavors

-Stacy's C'est La Cheese Flavored Pita Crisps

-Skinny Pop All-Natural Low-Calorie Popcorn

-Popcorn, Indiana Movie Theater Popcorn in microwaveable "Warm Your Corn" packaging and Kettle Korn

-Seapoint Farms Dry Roasted Edamame

-Harvest Snaps Snapea Original Green Pea Crisps

"Our goal was to create a selection of great-tasting, upscale snacks while still providing our guests with value,"
Frechette said. "Our prices are comparable to those found at other retail channels, like supermarkets and discount
mass-merchandise stores. I think people will be pleasantly surprised not only by the selection and quality of the
snacks we are adding, but also the value we offer."

7-Eleven, Inc. is a chain in the convenience retailing industry. Based in Dallas, Texas, 7-Eleven operates,
franchises or licenses nearly 10,200 7-Eleven stores in North America. Globally, 7-Eleven has some 51,000 stores
in 16 countries.

More Information:




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 141 of 212
                         7-Eleven Launches New Snack Section Offering Gourmet and Healthy Selections

7-Eleven.com

((Comments on this story may be sent to newsdesk@closeupmedia.com))



Load-Date: September 17, 2013


  Eml   or l)O(,UHH'nt




        Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 142 of 212
                                          Book Review: An Apple a Day
                                                   Food Management (Penton)
                                                        September 17, 2013


Copyright 2013 Penton Business Media, Inc All Rights ReselVed

Length: 105 words

Body


  With all the hype surrounding 'super foods,' it seems like we sometimes forget about the good old apple. And
that's a mistake, because it's one of the most versatile (not to mention all-American) fruits around.


 An Apple a Day contains 365 recipes and fun facts, all showcasing the different flavors and textures apples can
bring to the menu.


 Seasonal ideas range from sweet to savory: paninis, slaws, tarts, cupcakes, risotto, chicken dishes and more.
Cool combinations of flavors abound: from the well known tart apple and cheddar cheese combo to the inventive
mix of sweet Honeycrisp apples, pretzel crisps, mozzarella and basil.


Load-Date: September 17, 2013




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 143 of 212
 The 3rd Annual ASPCA Rock IN Roll LA Benefit at Manhattan Beach Studio
                   Media Campus on October 5, 2013.
                                               PRWeb Newswire

                                              September 15, 2013


Copyright 2013 Gale GrouP. Inc.
All Rights Reserved
ASAP LNWP
Copyright 2013 Vocus PRW Holdings LLC

Length: 359 words

Body


MBS Media Campus 1600 Rosecrans Ave Manhattan Beach, CA 90266 (PRWEB) September 15, 2013

"The Third Annual ASPCA Rock n Roll LA Benefit"

WHAT: Kick off the Fall season with The 3rd Annual ASPCA Rock n' Roll LA Benefit hosted by Nadji Jeter! Listen to
live music, dance to DJ KIIS, participate in raffles to win amazing prizes, and more!

Benefiting ASPCA: Founded in 1866, the ASPCA was the first humane organization in the Western Hemisphere.
Our mission, as stated by founder Henry Bergh, is "to provide effective means for the prevention of cruelty to
animals throughout the United States." The ASPCA works to rescue animals from abuse, pass humane laws and
share resources with shelters nationwide.

On Saturday, October 5,2013, will be the 3rd Annual "ASPCA Rock nRoll LA Benefit" Concert at the MBS Media
Campus formerly known as Raleigh Studios, to raise money and awareness, ASPCA serves to rescueanimals from
abuse, pass humane laws and share resources with shelters nationwide.



WHO: Hosted by Nadji Jeter (Grown Ups and Grown Ups 2) and Nick Mara (America's Best Dance Crew)

Featuring Performances Aaron Landon, ColtonB, Lexi, Noah Urrea, Trevor Moran, L2, Brogan Burnside, Tyler Mati
, Stefon4u, Lucki Gurlz, Lauren Suthers aka Iii L, Marisa Lander, Above Seclusion, Aaron Fresh, Dylan Hyde,
Angelina Heart, Miss Lela Brown featuring special guest appearance with Flavah Crew, Eric Dash, Diamante.

SPONSORS: Goodie Girls Cupcakes, Souverazzi Photo Booth, Bellaboo Teen Skin Care, Epic Boards, Tooks--
Hats You Can Hear, Yuli n' Grace Couture, Chobani Greek Yogurt, Home Baked Beanies, FouFou Dog, StarBright
Whitening Toothpaste, Snikiddy Snacks, Paddywacks, SeaSnax, Plush Salon, BonBliss, xingtea, EOS, Designer
Skin, Viva Beads, UnMarx, Furry & Fabulous, Origami Owl, Pretzel Crisps, Kyoui and many more.

WHEN: Saturday, October 5, 2013

Media Check in: 12:00pm

VIP Reception and Carpet Arrivals: 1 :OOPM

General doors open:2:00pm

Show commences: 2:00pm



      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 144 of 212
     The 3rd Annual ASPCA Rock 'N Roll LA Benefit at Manhattan Beach Studio Media Campus on October 5,
                                                    2013.

WHERE: MBS Media Campus 1600 Rosecrans Ave Manhattan Beach, CA 90266

Media & Talent Submissions: lastinglegacypr(at)gmail(dot)com

Read the full story at http://www.prweb.com/releases/2013/9/prweb11119415.htm


Load-Date: September 17, 2013


  Ent! of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 145 of 212
 The 3rd Annual ASPCA Rock "N Roll LA Benefit at Manhattan Beach Studio
                   Media Campus on October 5, 2013.
                                               PRWeb Newswire

                                              September 15, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Vacus PRW Holdings LLC

Length: 359 words

Body


MBS Media Campus 1600 Rosecrans Ave Manhattan Beach, CA 90266 (PRWEB) September 15, 2013

"The Third Annual ASPCA Rock n Roll LA Benefit"

WHAT: Kick off the Fall season with The 3rd Annual ASPCA Rock n' Roll LA Benefit hosted by Nadji Jeter! Listen to
live music, dance to DJ KIIS, participate in raffles to win amazing prizes, and more!

Benefiting ASPCA: Founded in 1866, the ASPCA was the first humane organization in the Western Hemisphere.
Our mission, as stated by founder Henry Bergh, is "to provide effective means for the prevention of cruelty to
animals throughout the United States." The ASPCA works to rescue animals from abuse, pass humane laws and
share resources with shelters nationwide.

On Saturday, October 5, 2013, will be the 3rd Annual "ASPCA Rock nRoll LA Benefit" Concert at the MBS Media
Campus formerly known as Raleigh Studios, to raise money and awareness, ASPCA serves to rescueanimals from
abuse, pass humane laws and share resources with shelters nationwide.



WHO: Hosted by Nadji Jeter (Grown Ups and Grown Ups 2) and Nick Mara (America's Best Dance Crew)

Featuring Performances Aaron Landon, ColtonB, Lexi, Noah Urrea, Trevor Moran, L2, Brogan Burnside, Tyler Mati
, Stefon4u, Lucki Gurlz, Lauren Suthers aka Iii L, Marisa Lander, Above Seclusion, Aaron Fresh, Dylan Hyde,
Angelina Heart, Miss Lela Brown featuring special guest appearance with Flavah Crew, Eric Dash, Diamante.

SPONSORS: Goodie Girls Cupcakes, Souverazzi Photo Booth, Bellaboo Teen Skin Care, Epic Boards, Tooks--
Hats You Can Hear, Yuli n' Grace Couture, Chobani Greek Yogurt, Home Baked Beanies, FouFou Dog, StarBright
Whitening Toothpaste, Snikiddy Snacks, Paddywacks, SeaSnax, Plush Salon, BonBliss, xingtea, EOS, Designer
Skin, Viva Beads, UnMarx, Furry & Fabulous, Origami Owl, Pretzel Crisps, Kyoui and many more.

WHEN: Saturday, October 5, 2013

Media Check in: 12:00pm

VIP Reception and Carpet Arrivals: 1 :OOPM

General doors open:2:00pm

Show commences: 2:00pm



      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 146 of 212
    The 3rd Annual ASPCA Rock 'N Roll LA Benefit at Manhattan Beach Studio Media Campus on October 5,
                                                   2013.

WHERE: MBS Media Campus 1600 Rosecrans Ave Manhattan Beach, CA 90266

Media & Talent Submissions: lastinglegacypr(at)gmail(dot)com

Read the full story at http://www.prweb.com/releases/2013/9/prweb11119415.htm


Load-Date: November 22,2013


  End of Docmm'n!




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 147 of 212
                     Snyder's of Hanover's Offers 'School Smarts' Snacks



                                                     Food & Beverage Close-up
                                                    September 13, 2013 Friday


Copyright 2013 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE~UP               BUSINESS
                                     MEDIA INC              NEWS + VIEWS

Length: 430 words

Body


When it comes to snacking, it won't be hard for parents to keep children satisfied yet healthy with the help of
Snyder's of Hanover's more than 30 different sizes, shapes and flavors of pretzels, the company reported.

In a release, Snyder's of Hanover provided tips on how to help students establish healthy eating habits and stay
fulfilled throughout long, busy days:

-Always be prepared Schedules can be hectic, but Snyder's of Hanover 100-Calorie Packs, Honey Wheat Braided
Twists, Pretzel Sandwiches and Gluten-Free Pretzels are wonderful options for packing in lunches and tossing in
backpacks or cars for on-the-go snacks. Each Snyder's of Hanover variety contains up to 60 percent less sodium
than other leading brands of pretzels.

-Keep children hydrated It is a common mistake to confuse thirst with hunger, especially in children, which is why it
is important to send them to school with plenty of fluids. A refillable water bottle is a great option to have on hand.
Also, be sure to have refreshing beverages handy when picking up children from a long day at school.

-Add some crunch Studies show a link between chewing crunchy food and increasing blood flow to the brain, which
helps stimulate thinking. This makes Snyder's of Hanover pretzels a great lunch box or afternoon option to keep
alert and ready to conquer the rest of the day.

-Incorporate nutritious ingredients in a fun way In addition to enjoying pretzels on their own, you can add in other
ingredients to create recipes and snack mixes for extra flavor and nutrition. Try a party mix with a variety of nuts for
added protein. Snyder's "apple critter" recipe is fun way to incorporate fruit into your child's diet. Children will have
just as much fun making these snacks as eating them!

"Snyder's of Hanover offers parents and children alike endless snacking options, from the great variety of pretzels
to our fun recipe ideas," said Bob Gould, Marketing Manager for Snyder's of Hanover. "And with stUdies showing
how important it is to snack on crunchy foods to help stimulate learning, pretzels really are a no-brainer."

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Products are sold under the Snyder's of Hanover, Lance, Cape Cod, Pretzel
Crisps, Krunchers!, Tom's, Archway, Jays, Stella D'oro, EatSmart Naturals, O-Ke-Doke and Grande brand names
along with a number of private label and third party brands.




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 148 of 212
                            Snyder's of Hanover's Offers 'School Smarts' Snacks

More information:

www.SnydersofHanover.com

((Comments on this story may be sent to newsdesk@closeupmedia.com»


Load-Date: September 13,2013


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 149 of 212
  Better Bites: New 7-Eleven® Snack Section Offers Gourmet, Better-for-You
                                 Selections
                                                           PR Newswire
                                         September 12, 2013 Thursday 9:30 AM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 1213 words
Dateline: DALLAS, Sept. 12, 2013

Body


 Dry roasted edamame, organic trail mix, veggie chips and premium nut blends ... 7-Eleven, Inc. has upped its
packaged snacks game with the introduction of a new selection of gourmet, organic and better-for-you snacks.

(Photo: http://photos.prnewswire.com/prnh/20130912IDA78573)

(Logo: http://photos.prnewswire.com/prnh/20101208IDA14293LOGO)

7-Eleven has studied dining trends* that show consumers are snacking more often than ever. Long counted on by
customers for a convenient snack or a drink, 7-Eleven stores now offer a broader assortment that reflects consumer
desires for snacks made with premium ingredients and more healthful options, but also at competitive prices.

Displayed together at participating 7-Eleven® stores, the new assortment includes the company's 7-Select® private
brand along with nationally branded, upscale snacks, some making their debut at a convenience retailer.
Competitively priced in comparison with other retailers, the single-serve and shareable portions range in cost from
$1.49 to $4.99.

The centerpiece of the new snack selection is a collection of 13 bulk-type 7-Select snacks. Flavored trail mixes,
nuts, dried fruits and veggie chips are packaged in clear, plastic containers with minimal labeling so the contents
can be seen easily. This type of packaging reflects a trend that has found traction in high-end grocery store:
premium snacks in generic containers typically displayed near the bulk food, fresh produce or prepared food
departments.

"Better-for-you is one of the fastest-growing segments of the snacking category," said Rebecca Frechette, a 7-
Eleven vice president of merchandising. "People are snacking throughout the day, and they're looking for ways to
improve what they eat without sacrificing taste. Our selection includes our own 7-Select line of trail mixes and
snacks alongside top-shelf and gourmet brands that you might not expect to find in a convenience store.

"Our goal is to provide great tasting, healthy food options at an outstanding, everyday value to our guests," added
Frechette. "These are still tough economic times, and we are passionate about providing our guests with a broad
assortment at great prices."

7 -Select Snacks
The new 7-Select snacks, sold mostly in 7-ounce containers that contain multiple servings, are priced from $2.49 to
$3.99 and include:

Raisin & Nut Trail Mix - raisins, peanuts, sunflower seeds, almonds, cashews and pepitas Santa Fe-style Trail Mix -
peanuts, roasted corn, chili crackers, sesame sticks, chili lemon sticks and pepitas Organic Nature's Trail Mix -
pepitas, soy nuts, sunflower seeds, cranberries, dates and raisins Tropical Trail Mix - dates, raisins, dried


      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 150 of 212
              Better Bites: New 7-Eleven® Snack Section Offers Gourmet, Better-for-You Selections

pineapple, banana chips, dried papaya and coconut Berry Trail Mix - peanuts, dried cranberries, raisins, golden
raisins, almonds and walnuts Veggie Chips - yellow and purple sweet potatoes, squash, carrots, taro and green
beans Dried Fruit Blend - apricots, mango, kiwi, pineapple, cherries and apples Chocolate Nut Mix - peanuts,
raisins, chocolate candy pieces, golden raisins, cashews Raw Almonds - whole natural almonds Banana Chips -
crispy dried bananas Yogurt-covered Pretzels - pretzels in a yogurt coating Chocolate Pretzels - pretzels in a
chocolate coating

Premium Brands

7-Eleven's premium snack section also features high-quality, name-brand snacks more commonly found in gourmet
and organic grocery stores. Indeed, for several of these food companies - Skinny Pop All-Natural Popcorn,
Seapoint Farms Dry Roasted Edamame and Harvest Snaps Snapea Crisps - 7-Eleven marks their first venture into
a convenience store setting. Nationally branded items being introduced are:

Sahale Snacks - Honey Almond, Pomegranate Pistachio, Maple Pecan, and Cashew with Vanilla gourmet nut
mixes Terra Exotic Vegetable Chips - Original flavor (sweet potato, parsnip, batata, taro and yucca) Pretzel Crisps
- Original, Buffalo, Jalapeno flavors Stacy's Pita Chips - Simply Naked, Cinnamon Sugar, Parmesan Garlic flavors
Stacy's C'est La Cheese Flavored Pita Crisps Skinny Pop All-Natural Low-Calorie Popcorn Popcorn, Indiana -
Movie Theater Popcorn in microwaveable "Warm Your Corn" packaging and Kettle Korn Sea point Farms Dry
Roasted Edamame Harvest Snaps Snapea Original Green Pea Crisps

 "Our goal was to create a selection of great-tasting, upscale snacks while still providing our guests with value,"
Frechette said. "Our prices are comparable to those found at other retail channels, like supermarkets and discount
mass-merchandise stores. I think people will be pleasantly surprised not only by the selection and quality of the
snacks we are adding, but also the value we offer."

Before rolling out the premium and better-for-you snack selection nationally, 7-Eleven tested dozens of snack items
in a select group of stores in business centers and residential neighborhoods with differing demographics and traffic
patterns. The offer proved popular across all segments, and the final product mix was narrowed to reflect test
stores' top-sellers.

"Many of our customers want to indulge without feeling guilty when they grab a snack," Frechette said. "Or they
want a healthier choice without giving up taste. These new snacks provide the best of both worlds."

*For the last several years, designated meal times have given way to multiple eating opportunities. In 2012, more
than half of all eating occasions among Americans were snacking occasions, according toThe Hartman Group's
Eating Occasions Database. Instead of three meals, the day's eating occasions have morphed into all-day snacking
for many. And while eating several smaller mini-meals may be perceived as healthier, and consumers express
preferences for more nutritional snacks, the reality is that they choose both better-for-you and indulgent snacks.
The challenge is to find snacks that fill both needs.

About 7-Eleven, Inc.
7-Eleven, Inc. is the premier name and largest chain in the convenience retailing industry. Based in Dallas, Texas,
7-Eleven operates, franchises or licenses nearly 10,200 7-Eleven® stores in North America. Globally, 7-Eleven has
some 51,000 stores in 16 countries. During 2012, 7-Eleven stores generated total worldwide sales close to $84.8
billion. 7-Eleven has been honored by a number of companies and organizations recently. Accolades include: #2 on
Forbes magazine's 2011 list of Top Franchises for the Money; #3 spot on Entrepreneur magazine's Franchise 500
list for 2012, #3 in Forbes magazine's Top 20 Franchises to Start, and #2 in Franchise Times Top 200 Franchise
Companies. 7-Eleven is No.3 on Fast Company magazine's 2013 list of the "World's Top 10 Most Innovative
Companies in Retail" and among the Top Veteran-Friendly Companies for 2013 by U.S. Veterans Magazine.
Hispanic Magazine named 7-Eleven among its Hispanic Corporate Top 100 Companies that provide the most
opportunities to Hispanics. 7-Eleven received the 2010 Retailer of the Year honor from PL Buyer because of the
company's private-label brand initiative. 7-Eleven is franchising its stores in the U.S. and expanding through organic
growth, acquisitions and its Business Conversion Program. Find out more online athttp://www.7-Eleven.com.



     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 151 of 212
               Better Bites: New 7-Eleven® Snack Section Offers Gourmet, Better-for-You Selections

SOURCE 7-Eleven, Inc.



CONTACT: Margaret Chabris, 7-Eleven, Inc., +1-972-828-7285, margaret.chabris@7-11.com


Load-Date: September 13, 2013


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 152 of 212
   School Smarts: Keep Kids' Brains Going Through the School Year with a
                       Crunchy, Wholesome Snack
                                                           PR Newswire
                                         September 10, 2013 Tuesday 12:31 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 771 words
Dateline: HANOVER, Pa., Sept. 10, 2013

Body


As students pack up their book bags and head back to school, parents must determine how to keep their children
healthy and nourished for the coming year. From the time the alarm goes off in the morning till the bell rings at the
end of the day, children have the opportunity to excel in the classroom, on the field and in the lunchroom.

When it comes to snacking, it won't be hard for parents to keep their children satisfied yet healthy with the help of
Snyder's of Hanover's more than 30 different sizes, shapes and flavors of pretzels. Here are some tips for how to
help students establish healthy eating habits and stay fulfilled throughout long, busy days:

Always be prepared - Schedules can be hectic, but Snyder's of Hanover 100-Calorie Packs, Honey Wheat Braided
Twists, Pretzel Sandwiches and Gluten-Free Pretzels are wonderful options for packing in lunches and tossing in
backpacks or cars for on-the-go snacks. Each Snyder's of Hanover variety contains up to 60 percent less sodium
than other leading brands of pretzels. Keep children hydrated - It is a common mistake to confuse thirst with
hunger, especially in children, which is why it is important to send them to school with plenty of fluids. A refillable
water bottle is a great option to have on hand. Also, be sure to have refreshing beverages handy when picking up
children from a long day at school. Add some crunch - Studies show a link between chewing crunchy food and
increasing blood flow to the brain, which helps stimulate thinking. This makes Snyder's of Hanover pretzels a great
lunch box or afternoon option to keep alert and ready to conquer the rest of the day. Incorporate nutritious
ingredients in a fun way - In addition to enjoying pretzels on their own, you can add in other ingredients to create
recipes and snack mixes for extra flavor and nutrition. Try a party mix with a variety of nuts for added protein.
Snyder's "apple critter" recipe is fun way to incorporate fruit into your child's diet. Children will have just as much fun
making these snacks as eating them!

"Snyder's of Hanover offers parents and children alike endless snacking options, from the great variety of pretzels
to our fun recipe ideas," said Bob Gould, Marketing Manager for Snyder's of Hanover. "And with studies showing
how important it is to snack on crunchy foods to help stimulate learning, pretzels really are a no-brainer."

For more information on pretzel snacks for back to school and recipe ideas for afterschool fun,
visithttp://www.SnydersofHanover.comor find Snyder's of Hanover on FacebookorPinterest.

About Snyder's of Hanover

For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With their unique sourdough
heritage, Snyder's of Hanover pretzels today are available across the country in single-serve sizes as well as larger,
10, 12 and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available in a wide variety
of flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel bites, sticks, rods, nibblers and
even gluten-free options. For more information, visithttp://www.snydersofhanover.com. Or find Snyder's of Hanover
on Facebook, TwitterorPinterest.



      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 153 of 212
       School Smarts: Keep Kids' Brains Going Through the School Year with a Crunchy, Wholesome Snack

About Snyder's-Lance

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing facilities
in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, and Ontario,
Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel Crisps®, Krunchers!®,
Tom's®, Archway®, Jays®, Stella O'oro®, EatSmart Naturals®, O-Ke-Ooke® and Grande® brand names along
with a number of private label and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

Image       with     caption:    "Snyder's    of   Hanover              Apple      Critter."     Image       available
athttp://photos.prnewswire.com/prnh/20130909/MM76404-a

Image          with     caption:         "Apple       Critter      Recipe        Card."         Image        available
at http://photos.prnewswi re. com/p rnh/20 130909/M M76404-b

Image            with         caption:         "After     School          Snacking."           Image         available
at: http://photos.prnewswi re. com/prn h/20 130909/M M76404-c

SOURCE Snyder's of Hanover


CONTACT: Jessica Farmer, 410-234-2531 or 443-904-3456, Jessica.Farmer@GKV.com; or Heather Woolford,
410-234-2519 or 410-375-2334, Heather.Woolford@GKV.com


Load-Date: September 11, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 154 of 212
            B&G Foods, Inc. at Barclays Back to School Conference - Final
                                             FD (Fair Disclosure) Wire
                                          September 4, 2013 Wednesday


Copyright 2013 CQ-Roll Call, Inc.
All Rights Reserved



Copyright 2013 CCBN, Inc.

Length: 5729 words

Body


Corporate Participants

* Bob Cantwell

B&G Foods, Inc. - CFO and EVP, Finance

Conference Call Participants

* Andrew Lazar

Barclays Capital - Analyst

Presentation

ANDREW LAZAR, ANALYST, BARCLAYS CAPITAL: Our final presenter of the day will be B&G Foods. The phrase
imitation is the sincerest form of flattery comes to mind when thinking about B&G, one of the first North American
food companies to position its investment case less around top-line growth for growth's sake and more around
margins and the use of free cash flow for M&A and returns to shareholders.

This model has, of course, since become a successful framework for others, as well. While recent deals have
established B&G as a presence within snacking, which could with it bring a growth-year element, such deals are
also very consistent with the Company's ongoing consolidation strategy.

We are delighted to have Executive Vice President and Finance CFO, Bob Cantwell, with us today to discuss B&G
in more detail. So with that, I turn it over to you, Bob. Thanks for being here.

BOB CANTWELL, CFO AND EVP, FINANCE, B&G FOODS, INC.: Thank you, Andrew, and good afternoon,
everyone. I will pass through the forward-looking statements and non-GAAP financial matters disclosure and get
right into it.

B&G has had a consistent track record of growth and profitability. First-in-class in this industry going back to 2004,
but this chart is showing from 2006 forward. B&G has grown its sales from $411 million to -- we finished last year at
$634 million, and our LTM number is about $660 million. We're up 7.5%. And we have done that through focusing
on profitable sales growth of our Tier 1 and top of our Tier 2 brands; a lot of implementing cost savings that has
improved EBITDA; and improving productivity; and accretive acquisitions along the way.

Adjusted EBITDA has grown very quickly, also, from $69 million back in 2006 to an LTM number of almost $175
million. EBITDA as a percentage of sales has grown into the 26% range. A small mistake on the last bar -- we are



       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 155 of 212
                           B&G Foods, Inc. at Barclays Back to School Conference - Final

actually on an LTM basis 26.5% EBITDA margin to sales. So continued growth in EBITDA, up over 15% on a
compounded annual growth rate.

And as Andrew mentioned, we have been about returning cash to shareholders along the way. We have paid
quarterly dividends since first going public in October 2004. 2009 our dividend was $0.68 a share.

Today, with our increase in dividend that we did again in July, we are at $1.28 a share. Current total dividends that
we payout on an annual basis is $67.7 million. We have grown that dividend at a rate of 14% over the last 5 years.

And we do that with accretive acquisitions. Our goal on acquisitions is fundamentally we return about 50% to 60%
of our free cash flow to shareholders, and acquisitions are always accretive to us. Out of the box they generate over
50% of free cash flow as a percentage of EBITDA. Most of our acquisitions since 2007 have been closer to 70%.
And we are returning 50% to 60% of that 70% back to shareholders and immediately increasing the dividend in the
following quarter.

Since 2004 as a small company, we still have returned $332 million back to shareholders in the form of dividends of
$323 million; and some minor share repurchases back in the 2008/2009 period, when the market was a little below
valuation. And we bought some shares back at very reasonable prices. But our goal, again, is to continue to take
both a SUbstantial piece of our cash flow and return it to shareholders.

When you look at us compared to what we consider our mid-cap peers, our EBITDA margin on an LTM basis is
26.5%. You can read who our peers are across the chart, but their average is 14.4%, with the closest one being
over 5 percentage points below us at 21.1 %. And it continues to drop off.

And our EBITDA turns into free cash flow. And I will show you on a chart later how much that turns into free cash
flow, but our EBITDA of 26.5% of sales equates to 25% free cash flow after CapEx as a percentage of sales. Again,
substantially higher than the peer average; the peer average a little over 11 %, with the next closest being post that -
- a little over 18% compared to our 25%.

Also, again, we are committed to returning cash to shareholders in the form of dividends. Our dividend now -- we
just increased it in July to $0.32 a quarter per share or $1.28 annualized, which is, again, about $67.7 million in total
dividend payout on an annual basis.

Dividend rate has been ranging between 3.5% and 4%, depending on where our share price is. Again, the peer
group is much lower, a little over 1%. And our closest peer is in the mid-2%s. So we are a percentage point above
most of the players in the mid-cap space.

And we will continue to look at increasing that dividend as we add accretive acquisitions. And accretive acquisitions
are all about accretive cash flow to us.

And we have really returned a substantial amount of shareholder return back to shareholders over the last number
of years. In the last 5 years our total shareholder return has been 465%. And you can see on the chart, substantially
ahead of everybody else on that chart.

And we have taken that EBITDA during that time from $69 million to $175 million. Again, this is without the Pirate's
Booty acquisition; that adds another $20 million on top of that. That has been a compound annual growth rate of
15.5%.

We have done that through aggressively innovating new product offerings, reducing costs throughout our
organization. And during that time we have added a little over 25 brands into this portfolio.

Again, as you saw in the prior charts, our LTM adjusted EBITDA of almost 27%, substantially higher than the
average of 14%. Even this year our stock price has grown close to 20% since the beginning of the year. So we
continue that return to shareholders, and we expect to continue to do that.




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 156 of 212
                          B&G Foods, Inc. at Barclays Back to School Conference - Final

I mentioned before, we're all about free cash flow. When we look at our LTM EBITDA of almost $175 million, when
you add the Pirates brand acquisition pro forma for Pirates Brands, we're about $194 million of EBITDA. We got
some noncash share-based comp of $4 million.

So our cash EBITDA is about $198 million. Very modest CapEx expenditures. We are spending about 1.6% of
sales, so very low. With Pirates acquisition, a little more than 40% of the products we make now are co-packed;
Pirates is also co-packed. Our CapEx in total is about $12 million, $13 million a year.

Cash tax is now about $10 million. We have a little over $63 million of tax shield amortized each year, which goes
out -- it starts declining, but goes out 15 years from now. So substantial tax shields. Total tax shield is about $700
million in total that is being amortized over the next 15 years.

And with everything we've done -- we recapitalized this Company back in early June. We took our debt; we
refinanced most of our debt and took it out in an 8-year bond at 4 5/8%. So we have substantially fixed lower cost
interest. We have some small bank debt still outstanding that is floating around 3% today. But our total net cash
interest is only $37 million on that $194 million.

So before dividends, our $194 million turns into almost $140 million of excess cash before dividends. And again, we
are paying a little less than $68 million today. So about half is going out to shareholders in the form of dividends;
and half is going on our balance sheet, either cash in the bank and to be used to pay down our Term A and our
revolver.

Today, as we look at our capital structure right now, we used most of this cash to buy Pirate's Booty in the
beginning of July. So the cash was gone. We do have a Term A bank debt outstanding of $135 million. Again, we
did that $700 million of 4 5/8% notes that are sitting out there for 8 years. We no longer have the 7 5/8% notes. That
was paid off in July. And we have a revolver outstanding today of about $40 million.

Our net leverage today, after the Pirate Brands acquisition, is about 4.3 times. Market value of our equity is
somewhere around almost $1.8 billion. Total cap is about $2.7 billion in total. And our pro forma adjusted EBITDA
we're looking at is $194 million.

This team at B&G has been doing this for over 15 years. We really started this process in early 1997, and it is truly
the same team. Dave Wenner has been with the organization over 20 years. I have been there -- he's 22 or 23
years now; I have been there 30 years, since the early 80s.

We look for acquisitions that are immediately accretive. And we're about cash flow. So we're looking at businesses
that are going to generate more than 50% of the EBITDA back to us in free cash flow, day one. And as I said, our
typical acquisition, really, since 2007, that EBITDA generation has been really about -- cash flow has been about
70% of that EBITDA generation.

We aggressively look for brands in the dry grocery category that have been around a long time, that have been kind
of ignored in big food companies that we can take on. They are either flat to a little bit of a declining business --
businesses that wouldn't go away, even in the big companies, but businesses that they just weren't paying attention
to. And they might have had 6 SKUs on the shelf, and now they are down to 3 or 4.

That was the example at Cream of Wheat. Cream of Wheat, if you look at Shop Rite in New Jersey, a couple of
years prior to us buying that business, there was anywhere -- depending on the store -- 7 to 9 different SKUs on the
shelf. When we bought the business, it was down to 4. Those 4 SKUs are probably never going away. Cream of
Wheat has a right to be in ShopRite, and it would have been there for another 100 years.

Today it has over 9 SKUs back. So what we are very good at is getting the distribution back; creating new products;
creating new line extensions for those products; helping to halt the sales decline and move the needle going the
right way.




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 157 of 212
                           B&G Foods, Inc. at Barclays Back to School Conference - Final

We have also created 3 tiers, which I will show you in a little bit. Our Tier 1 brands are the brands we're really trying
to spend the most money behind. We think they have the most opportunity.

Tier 2 is more of the stable brands. Some of those are higher margin than Tier 1 brands. Harder to grow, but very
flat to up a little bit, but huge cash flow metrics.

And Tier 3 is kind of where we don't spend a lot of money on, typically our lower-margin brands. All of our brands
are profitable in their EBITDA. All of our brands generate EBITDA margins in excess of 10%. The Tier 3 brands
tend to be in that low double-digit multiple on an EBITDA basis.

Again, we have superior margin structure in this industry. Our EBITDA margin today is 26.5%, far above everybody
in our peer group. And we have a very strong commitment to continue to return meaningful portion of our cash flow
back to shareholders in the form of dividends and hopefully growth in the stock.

Again, just looking at where we have come from. Back in 1996 we were really just a pickle company doing -- and a
couple of other small things -- doing about $82 million in sales. Our LTM sales number through June is $660 million.

When you add pro forma for the acquisitions, the Pirate's Booty acquisition and rolling in a few of the other
acquisitions on a few-year basis, we are a little less than $800 million in sales today. And during that time we did 26
acquisitions; bought 26 brands during that time.

Again, our goal is to really look at those bands; take cost out of the structure; invest in the higher-margin brands
where we see opportunities; and we have now moved in, which I will talk about a little bit, into the snack category.
We see a lot of opportunities there.

All of these acquisitions need to be day one cash flow and EPS accretive. Cash flow needs to be more than 50% of
EBITDA. If there are cost synergies, we are aggressive.

We typically are buying brands. So we are buying a brand from Kraft; we are buying their product contribution. So
we think we could do certain things better, but it's not like buying a whole business, where we are getting rid of a
huge amount of people. That is not what we are really buying.

We are really buying a brand, a stripped-out brand from a large company. And we're really set today, at leverage of
4.3 times, in an equity position in the marketplace that is trading very well to be well positioned to continue to do
accretive acquisitions.

Very diverse portfolio. We sell in all of the US; everywhere in Canada and Puerto Rico; and a little bit elsewhere
internationally, but really we are just really a US/Canada business more than anything else. Typically what we are
buying are number 1 and number 2 brands. We have a lot of number 1 and number 2 brands in smaller categories
nationally.

A lot of regional brands. And a lot of these regional brands are driven in the Northeast, B&M, B&G, Joan of Arc,
Vermont Maid -- those were all -- and Ac'cent -- those are all North -- the Sa-son Ac'cent piece is all Northeast
driven.

Sugar Twin is a Canadian business. It is the number 1 brand of sugar sweetener in Canada. We call it regional. And
we have a bunch of niche products.

So we don't really think we compete with anybody. Ac'cent is very unique; over 60% EBITDA margins, and it is
MSG in a canister. And there is really nobody who competes with that, because nobody wants to tell people that
they are selling MSG. So people buy Ac'cent. So it's a very unique product.

The same as Static Guard -- very unique. It says what it is, and it's really -- you don't have any real competition,
because it is what it is. And Static Guard is a very small brand, small brand to us, about $10 million, but it makes
over $5 million EBITDA. A very profitable business, very stable business.



      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 158 of 212
                          B&G Foods, Inc. at Barclays Back to School Conference - Final

And what we look for from a shelf-stable side is products with defensible market positions; products that can go
through our -- we have a national sales and distribution structure. We sell every customer in the US and Canada
some of our products. So anywhere you go in this country, whether it is a supermarket, it's a club, any of those
alternative channels, a bodega in New York City, there's some of B&G products somewhere. So we cover the full
gamut across this country, and now we cover the full gamut into Canada, also.

And really, what that provides us on our smaller acquisitions is -- we tend on smaller acquisitions to go up against
private equity buyers. And they really can't compete, because we can drop these acquisitions into our system and
go. There are fundamentally more lines on our invoice and more SKUs in our warehouses, and they are all going on
the same invoice, same trucks, and sold by the same sales team.

And we really look at businesses under $100 million in sales in dry grocery, because we have found historically --
and this is 15-plus years -- that the competition for those businesses are lower, and we can keep the multiples
down to a more reasonable number for us. In this market multiples have jumped up because financing is so cheap.
But we try to stay disciplined, because we're in this for the long term.

We just think the right answer is what we have been following on a multiple basis. And we're looking today only for
businesses that have very strong margins, margins close to where we are today, if not better. And certainly those
margins dropping to significant excess cash flow.

And as I said, this financing environment has really moved the multiples. We have moved with it, but we're also very
careful how far that should go. Because we have been doing this a long time, and we have a really good feeling of
what ultimately -- as financing changes, what some of these brands will be worth long-term.

Just a quick look at our tiers and what we're doing. When we talk our Tier 1 brands, those are brands like Ortega
and Mrs. Dash, and certainly all our new snack brands. We spend most of our consumer support money, our
marketing money, behind those brands.

We market our existing products, and we are also actively looking at launching and have launched a number of new
products. We have recently launched, and it has been well accepted, a product called Fiesta Flats. It is like a taco
boat. It is very unique. Nobody else has it.

We have launched Ortega Fish Taco seasoning mixes. We have taken the line of Ortega seasoning packets -- and
typically, these Mexican seasonings have been sold in packets -- and launched a line in canisters also, which have
been well accepted and doing extremely well. We've got some other taco shells.

And we have just launched a line of these Skillet Sauces you will see more and more in supermarkets. Skillet
Sauces seem to becoming a bigger category. A lot of the big guys have launched Skillet Sauces, and we just think
this is a Mexican skillet sauce theme, and we just think we need to be there under the Ortega label.

Mrs. Dash has been another one of those product lines we've been very aggressive at. Mrs. Dash is a salt-free
seasoning. It had various flavor profiles in salt-free, a number of SKUs. We are now launching, really, more of a
meal solution packet, which McCormick has done very successfully. A lot more of a mix of spices that is a one-use.
You put it in; you're making your beef stew, or you are making your meatloaf, and it's all the seasoning you need.
You just need the vegetables in the meat. That has been accepted well.

We've also launched a lot more packets in the Mexican side under Mrs. Dash. We're really trying to get that no-salt
seasoning where we have had other products. So we have most of these products under the Ortega name. We
have now made them salt-free and put them under Mrs. Dash.

We have a product called Baker's Joy, which is a baking powder spray which is somewhat unique. Other people
have it, but Baker's Joy is the biggest baking powder spray out there. We have now created a line off of the Baker's
Joy line called Chefs Joy basically, Griller's Joy, which really competes with PAM and all the other baking sprays.




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 159 of 212
                            B&G Foods, Inc. at Barclays Back to School Conference - Final

And we have had some very good success over the years on an Emeril spray that we have launched. We are
getting good feedback on this. Walmart has accepted a few of these items. Most of this does sell during certain
times of the season, but we are seeing that.

And then, again, we have a product called Static Guard. We launched a product called Shed Guard recently over
the last few months. It's really, too, for cleaning pet hair. The same product as Static Guard, but it is what Static
Guard is able to do, too. And we're just looking for additional incremental sales. It's in a different place in the store.
We're trying to also get it into pet stores through pet distributors, but we have found at least initially we've had really
good success in supermarkets, in the pet side of the supermarkets.

As we go into our Tier 2 and Tier 3, we get very tactical. The Maple Grove business has grown consistently for us.
It's a Tier 2 brand. We continually have to update -- it's a maple syrup business; it is a pancake syrup business. It
does a decent business in specialty salad dressings, along with a number of other things. We're continuing
updating the flavors of salad dressings, pushing new products out.

Emeril Lagasse has developed a nice little space in pasta sauces. It didn't have a white sauce. White sauce is
actually very large as you get into the middle of the country. You go to a Walmart in the middle of the country, it's
more white sauce than red sauce. We just didn't have it. We actually have a very good white sauce line now under
the Emeril Lagasse label.

We're also willing to look at license agreements. We entered into a license agreement with Crock-Pot. And what we
use these kind of license agreement for is immediate marketing. People get, when you put Crock-Pot on the label,
what it might be. They kind of understand Crock-Pot means seasoning for Crock-Pots.

So we launched a line of seasonings under Crock-Pot. That continues to grow for us. And it's growing very nicely.
It's not going to be a huge business, but it's a nice little add-on business. It was very easy to do. It was very easy to
take a lot of recipes we had from the co-packer -- we don't make those ourselves; somebody else makes those --
and used the Crock-Pot name to get it in distribution.

So we're always looking for licensing arrangements like this. It is kind of how we launched the Emeril Lagasse line -
- really used that name to sell it in. Crock-Pot is a different version of that, but it's working in a very nice way.

B&G cost structure, and you will see from the next slide, which is our commodities, is very unique. Early on in 2008,
when everybody in this industry had large cost increases which led to large price increases, that all worked for
people once they got pricing above cost. We continued to see cost increases in 2011 and 2012, but easily covered
by our pricing and our other cost savings.

2013, we've seen a reduction in cost. This is pretty locked in now. It's almost $1.5 million of cost reductions. And as
we look out at 2014, we're actually seeing some bigger savings going forward. So we should achieve this $1.5
million incrementally on top of that -- this $1.5 million plus more in 2014.

And we are not commodity-intensive at all. We got -- because we are the largest guy in maple syrup; maple syrup
usually is more mom-and-pop people, but we happen to be the largest maple syrup seller in the United States. We
actually -- our largest piece of purchase was coming, from a commodity side, maple syrup.

And that all comes out of Canada. Basically 90% of this comes out of Quebec. And it all comes out of the trees in
April and May. So we have bought our maple syrup supply that takes us through next June/July. No real cost
increase, and actually a small cost decrease over the next 12 months here. But this is our biggest purchase, about
$34 million a year.

The next biggest purchase drops down dramatically. Wheat is not quite $11 million in annual dollars spent, and then
it really drops off. Fruit concentrate is $3.5 million; sugar, $3.5 million; high fructose, almost $3 million; molasses, a
little less than $3 million. So not big commodity exposure.




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 160 of 212
                           B&G Foods, Inc. at Barclays Back to School Conference - Final

That is why we haven't had -- when costs rose on a lot of guys, we didn't have those huge cost increases. And
again, if costs decrease dramatically across the board, we are not going to have those huge cost decreases.

I want to talk a little bit about where we're heading as a company. And the one thing is we still like the dry grocery
acquisitions. And we still want to be opportunistic and look at what those -- look for those acquisitions. And when
those acquisitions come on the market, be very aggressive, if they fit our model, to buy those. Because we still think
we have a lot more room to continue to fill out dry grocery. But in addition to that, we've started down a different
track which has opened up a lot more opportunities for us.

In October of 2012 we made our first snack acquisition, the New York StylelOld London acquisition. And New York
Style is a bagel chip, pita chip business that is sold in delis, and we actually owned that business in the late 90s. As
we were building up a dry grocery business, it was really a -- and we were still very small -- it was very much an
outlier to us. And it was the only business we sold. But as we proved, the first and only business we sold, we ended
up buying back.

This is a business that the prior owners who bought it in 200812009 consolidated plants and really built what we
would call a superplant in North Carolina. They spent over $100 million on machinery in this plant.

They had huge expectations for this brand. This band was twice the size it was today when they bought it. They
really just hurt this brand dramatically. They just didn't know how to manage a brand in the United States.

We were able to buy this brand for $62 million, so less than the value of this plant. We have this under-utilized,
really state-of-the-art plant that is a first-class baking and packaging operation that we can put a lot of snacks into
as we build a snack business. And we think there's a lot of upside on the sales, which I will talk about in a minute.

The TrueNorth acquisition was a small acquisition, a nut cluster business that was originally started out by Pepsi in
2005 or 2006. They built it to a small level of sales, and then actually reached out to us a few years ago to see if we
wanted it.

We weren't in the snack business at that point. They ended up selling it to a small PIE shop who put it in one of
their candy businesses. And they managed it. They didn't do anything with it, but they kept it flat. Again, we think
there's a lot of real opportunity on this, as we built a snack organization to really try to sell this.

And then our last acquisition here, the Pirate Brand acquisition -- all kinds of opportunities with this. We think the
Pirate's Booty name is a great name. It's been growing at over 20% a year. There's a lot more growth to it and a lot
more ability to take that Pirate's Booty name outside of its existing product line.

So when we look at where we were today and where we are with snacks, our Tier 1 brands without snacks are
about 40% of our total sales. And that had grown through the first half of the year, up 1.6%. Our Tier 2 is about
31 %; that grew about 1% of sales.

Our Tier 3, which is 20% of sales, is really what hurt us through the first half of the year and basically kept our sales
flat. That was down 4%. A lot of those Tier 3 brands are Northeast regional brands, and we have struggled in the
Northeast on volume. Northeast has been very problematic in the last -- almost 2 years now in the Northeast.

As we go forward, the snacks in our portfolio, the snack business -- the 3 businesses combined are about $150
million in sales. Snacks becomes 19% of our business, and everything else gets reduced, because snacks fall into
that.

So there is less stress on the system and a lot more opportunity on growing them. We look at our base businesses,
our dry grocery brands, as Dave Wenner would always look at, is we are trying to strive to 2% to 3% growth on
those businesses. And really very happy with 2% growth. We think the snacks have a lot more upside to us.

When we talk about the 3 pieces of the business, the New York Style business is truly half the size it was not more
than 5 years ago, and it declined until we got it. That decline has stopped. There is a full relaunch going on now that



      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 161 of 212
                            B&G Foods, Inc. at Barclays Back to School Conference - Final

really started in September. There is brand-new packaging on all the products. This active display is getting set in
stores.

This is a product line that is sold in the deli department of stores. This is a deli snack business like Stacy's and
Pretzel Crisps. And really, Pretzel Crisps and Stacy's grew as this thing -- they expanded sales in the deli
substantially, but really took away from this brand because nobody was watching the store.

So there's brand-new packaging. Consumers are very loyal. Consumers who buy this are very loyal to this product,
and it just hasn't been paid attention to. And there were a lot of issues when we bought the business, and it really
took us 9 months to stop the decline and really make this plan for this push, starting now. So we see good things in
the fourth quarter.

Just a lot of what these displays -- various displays that have been launched into the marketplace -- are much more
aggressive into the marketplace where delis and supermarkets are very important. We have hired temporary street
-- what they call a street sales force, who goes into these deli departments, talks to the store managers. We will do
demos in the stores, really make sure these racks are always full once they are there. So very aggressive, kind of
guerrilla tactic at store level to try to get this brand moving in the right direction.

And then we are launching new products at the beginning of 2014. We're going to take this product line -- in
addition to really firming up the bagel chip business and trying to get the pita piece of the business and a few of the
other pieces of the business moving, we're going to go into a sweet side of this business.

So we have licensed the Cinnabon name, that has been very good for us in Cream of Wheat, to begin that launch,
and using Cinnabon to help this launch of the sweet products. So right now we've got a chocolate and a Cinnabon
product that will be launched in the early part of 2014. And we have a lineup of other new products that we're going
to launch against this brand and let people know we are truly paying attention as we go forward.

One of the little diamonds in the rough here is this TrueNorth brand is a very small brand. It's a very good nut
cluster product. It's all-natural, it is gluten-free; it is what people would want to eat once they've had this.

It doesn't sell in a lot of places today. It's a huge club business. It has ended up in a lot of where candy has sold,
because it's been sold by a candy distributor. A huge opportunity on this brand.

And the Pirate Brand acquisition has allowed us to -- we have added 15 people from Pirate Brands, all in sales and
marketing. They are top-notch people. We now have a real sales snack organization to go after these snack brands
and really move the needle. So there's a huge upside to this brand as we go forward.

And then the other gem, and we were very happy we were able to get this brand back in July -- we paid $195
million for Pirate's Booty; a little over 10 times EBITDA multiple, kind of at the midpoint of our guidance, and we
gave out guidance of $18 million to $20 million. When you look at a tax-adjusted basis, because this was all
stepped up, so we get to amortized at $195 million for tax purposes -- it's about 8.3 times. So a present value of the
tax benefit of $37 million.

It is all-natural. It is truly sold -- the consumer who eats this is typically kids 13 and under and young women 18 to
40-ish. And it is young moms who eat this product. I have a 25-year-old daughter who called me when we bought
this product and immediately said, Dad, you finally bought something that is good.

This is a very young woman's product. It's a better-for-you snack. It is still a salty snack, but it is better for you. It is
fairly low calories for a 1-ounce bag.

It has been growing at a double-digit, close to 20% rate. The business today is heavily distributed on the East
Coast, pretty good distribution on the West Coast, not very good in the center of this country. It's spotty.

So it has all the grocery stores on the East Coast. It sells Coscos; it is in Target. Target is growing substantially for
this brand. You will find it in CVSs. You don't usually find it in 7-11s yet. It should be there.



      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 162 of 212
                            B&G Foods, Inc. at Barclays Back to School Conference - Final

And the biggest customer it doesn't sell in today, which we need to get it in, is Walmart. Walmart is a huge -- the
first huge opportunity for this brand. It just hasn't sold in Walmart for various issues. But it is too big of a brand, and
it needs to be in Walmart.

Walmart struggles with the whole natural category, too. So it is problematic within their store. But it needs to be
there. It's not that high-priced. It should be in Walmart, and it needs to get there.

And then all of this is all co-packed, so there's no CapEx with this. So huge cash flow. This kind of $18 million, $20
million -- $20 million of EBITDA for us turned into free cash flow of over $16 million on this business. So very
positive free cash flow.

And we think this Pirate's Booty brand has the ability to expand outside -- right now, 90% of what is sold in this line
in various sizes is an aged white cheddar product. Because again, it is skewed to young children. So the young
children are not looking for sour cream and onion and other flavors. It has other flavors, but it's not aggressively in a
lot of distribution.

So this is an item that we think we can take outside. Pirate's Booty can mean in a lot of things to a lot of people. It
could be kids' crackers in shapes of Pirates; it could be lots of things. We could be in mac and cheese. We could be
in fruit roll-ups. There's a lot of things that this brand, we think, could translate to.

There's a lot of brand loyalty here. It's known as an all-natural, better-for-you product, and we think that we have a
lot of possibilities.

With that, I will open it up for questions.

ANDREW LAZAR: Thanks very much, Bob. Why don't we do this. I want to be respectful -- it is 3.40, so I want to be
respectful of people's time and those that need to scoot out for the holiday and such. Maybe if you've got a couple
of minutes, maybe what we will do is those that need to leave, feel free to do that. And others, maybe come on up,
chat with Bob; he'll be here.

BOB CANTWELL: Sure.

ANDREW LAZAR: And then let's go from there. So please join me in thanking Bob for being here.

BOB CANTWELL: Thank you.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE



      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 163 of 212
                         B&G Foods, Inc. at Barclays Back to School Conference - Final

APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: September 9, 2013


  !'.:nd of DOCUflH'nt




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 164 of 212
                                                       BOOK REVIEW
                                                   Food Management (Penton)
                                                         September 1, 2013


Copyright 2013 Penton Business Media, Inc All Rights Reserved

Section: Pg. 44; 48; NO.9
Length: 134 words
Byline: Edited By Tara Fitzpatrick

Body


            An Apple a Day                      By Karen Berman and Melissa Petitto, Race Point Publishing, 2013
With all the hype surrounding 'super foods,' it seems like we sometimes forget about the good old apple. And that's
a mistake, because it's one of the most versatile (not to mention all-American) fruits around.            An Apple a
Day contains 365 recipes and fun facts, all showcasing the different flavors and textures apples can bring to the
menu.        Seasonal ideas range from sweet to savory: paninis, slaws, tarts, cupcakes, risotto, chicken dishes and
more. Cool combinations of flavors abound: from the well known tart apple and cheddar cheese combo to the
inventive mix of sweet Honeycrisp apples, pretzel crisps, mozzarella and basil.


Load-Date: September 7,2013




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 165 of 212
                        Lance Buys Stateline Service Corp - Analyst Blog
                                                 Zacks Investment Research
                                         August 28, 2013 Wednesday 8:30 PM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 471 words

Body


Aug 28,2013 (Zacks Investment Research:http://www.zacks.com/Delivered by Newstex)
 In order to strengthen its distribution network, Snyder's-Lance, Inc. (LNCE[1]) recently acquired substantially all
assets of Mass.-based snack food distributor, Stateline Service Corporation, for an undisclosed amount. Terms of
the transaction were not disclosed.


 Stateline distributes Snyder's-Lance's branded products as well as several additional partner-brand product lines.
Both the distribution networks will be merged, thus expanding Snyder's-Lance's direct store delivery distribution
network and allowing it to better serve its key retailers.

 Snyder's-Lance manufactures markets and distributes a variety of branded and private-label snack foods and
bakery products including sandwich crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant-style
crackers, nuts and other snacks.


The company currently owns four core brands namely, Snyder's of Hanover pretzels, Lance sandwich crackers,
Cape Cod potato chips and Pretzel Crisps cracker. Pretzel Crisps was acquired in October last year as part of
Snyder's-Lance's acquisition of the Princeton, N.J.-based company, Snack Factory, from VMG Partners for $340
million. Pretzel Crisps is the world's first pretzel-shaped low-calorie cracker.

Earlier this month, Snyder's-Lance reported dismal second-quarter 2013 results missing the Zacks Consensus
Estimate for both revenues and earnings. However, both earnings and revenues grew 9.1 % and 9.9%, respectively.

 Snyder's-Lance carries a Zacks Rank #4 (Sell). Other food companies which are currently doing well include
Pinnacle Foods Inc. (PF[2]), Kraft Foods Group, Inc. (KRFT[3]) and Dole Food Company Inc. (DOLE[4]). All the
three companies carry a Zacks Rank #2 (Buy).
 DOLE FOOD CO (DOLE): Free Stock Analysis Report[5] KRAFT FOODS GRP (KRFT): Free Stock Analysis
Report[6] SNYDERS-LANCE (LNCE): Free Stock Analysis Report[7] PINNACLE FOODS (PF): Free Stock Analysis
Report[8] To read this article on Zacks.com click here.[9] Zacks Investment Research[1 0]
 [1]:      http://www.zacks.com/stock/quote/LNCE            [2]:        http://www.zacks.com/stock/quote/PF [3]:
http://www.zacks.com/stock/quote/KRFT              [4]:          http://www.zacks.com/stock/quote/DOLE      [5]:
http://www.zacks.com/registration/pfp? ALE RT =ZR_LIN Kd_ alert=rd_finaUankt=DOLEADI D=ZC_CONTENT_ZR_A
RTCAT_ANAL YST_BLOG                                                                                         [6]:
http://www.zacks.com/registration/pfp? ALERT=ZER_LI NKd_alert=ZER_CONFt=KRFTADID=ZC_CONTENT_ZER_
ARTCAT_ANALYST_BLOG                                                                                         [7]:
http://www.zacks.com/registration/pfp? ALERT =ZR_LI N Kd _ alert=rd _finaUankt=LNCEAD ID=ZC_CONTENT_ ZR_A
RTCAT_ANALYST_BLOG                                                                                          [8]:
http://www.zacks.com/registration/pfp?ALERT=ZR_LlNKd_alert=rd_finaUankt=PFADID=ZC_CONTENT_ZR_ART



      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 166 of 212
                               Lance Buys Stateline Service Corp - Analyst Blog

CAT_ANALYST_BLOG        [9]:   http://www.zacks.com/stocklnews/1 07867/Iance-buys-stateline-service-corp   [10]:
http://www.zacks.com/



Load-Date: August 28, 2013


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 167 of 212
                            Snyder's-Lance acquires distributor Stateline
                                                     Charlotte Business Journal
                                                    August 28, 2013 Wednesday


Copyright 2013 American City Business Joumal, Inc. All Rights Reserved




 BUSINEssJOURNAL
Length: 260 words
Byline: Jen Wilson

Bod


Snyder's-Lance Inc. (NASDAQ:LNCE) has acquired Stateline Service Corp., a Massachusetts distributor of snack
foods, according to a company news release.

Stateline operates a direct-store delivery, or DSD, distribution system that includes branded products from
Charlotte-based Snyder's-Lance as well as several other partner-brand product lines. The Stateline routes will be
integrated with Snyder's-Lance's existing DSD network.

"We're excited to expand our direct store delivery distribution network through this acquisition," Ed Good, president
of Snyder's-Lance subsidiary S-L Distribution Co., says in the news release. "Through closer working relationships
with key retailers, we expect to build on the successful business that Stateline has developed in this important
geographic area. We see an opportunity to expand our DSD network, enhance service to retail customers and
develop long term opportunities for our independent business owners in the region."

The purchase price and other terms of the deal were not disclosed.

Snyder's-Lance products are sold under brand names that include Snyder's of Hanover, Lance, Cape Cod, Tom's,
Archway and Pretzel Crisps, as well as private-label and third-party brands.

The company reported net income of $13 million, or 19 cents per diluted share, in the second quarter, with revenue
totaling $439 million. It has more than 1,000 employees in Charlotte.

Did you find this article useful? Why not subscribe to Charlotte Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


Load-Date: August 28, 2013




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 168 of 212
                  Snyder's-Lance Acquires Stateline Service Corporation
                                                           PR Newswire
                                            August 27,2013 Tuesday 4:30 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 412 words
Dateline: CHARLOTTE, N.C., Aug. 27, 2013

Body


Snyder's-Lance, Inc. (Nasdaq-GS: LNCE), has acquired substantially all assets of Stateline Service Corporation
("Stateline"), a snack food distributor in Massachusetts. This acquisition is part of the Company's plans to continue
growing and strengthening its national distribution network.

(Logo:http://photos.prnewswire.com/prnh/2011 0411/CL80943LOGO)

"We're excited to expand our direct store delivery ("DSD") distribution network through this acquisition," said Ed
Good, President of S-L Distribution Company, a subsidiary of Snyder's-Lance, Inc. "Through closer working
relationships with key retailers, we expect to build on the successful business that Stateline has developed in this
important geographic area. We see an opportunity to expand our DSD network, enhance service to retail
customers and develop long term opportunities for our independent business owners ("IBO") in the region."

For a number of years, Snyder's-Lance, Inc. has built its DSD network through a blend of selective acquisitions and
organic growth. Stateline operates a DSD distribution system and distributes Snyder's-Lance Inc.'s branded
products as well as several additional partner-brand product lines. The Stateline routes will be integrated with the
Company's extensive DSD network, providing a number of benefits including the ability to better service retail
partners with the company's branded products while leveraging supply chain and other efficiencies. The purchase
price was not disclosed.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart®, O-Ke-Doke®, and Padrinos® brand
names along with a number of private label and third party brands. Products are distributed nationally through
grocery and mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-
G

SOURCE Snyder's-Lance, Inc.



CONTACT: Mark Carter, Vice President and IRO - (704) 557-8386


Load-Date: August 28, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 169 of 212
                     Snyder's-Lance Acquires Stateline Service Corporation


End or DUCtlH!Cut




    Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 170 of 212
                  Snyder's-Lance Acquires Stateline Service Corporation
                                                       Benzinga
                                           August 27,2013 Tuesday 9:50 PM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 420 words

Body


Aug 27, 2013 (Benzinga:http://www.benzinga.com/Oelivered by Newstex)
 Snyder's-Lance (Nasdaq: LNCE[1]), has acquired substantially all assets of Stateline Service Corporation
("Stateline"), a snack food distributor in Massachusetts. This acquisition is part of the Company's plans to continue
growing and strengthening its national distribution network.


"We're excited to expand our direct store delivery ("OSO") distribution network through this acquisition," said Ed
Good, President of S-L Distribution Company, a subsidiary of Snyder's-Lance. Inc. "Through closer working
relationships with key retailers, we expect to build on the successful business that Stateline has developed in this
important geographic area. We see an opportunity to expand our OSO network. enhance service to retail customers
and develop long term opportunities for our independent business owners ("IBO") in the region."

For a number of years. Snyder's-Lance, Inc. has built its OSO network through a blend of selective acquisitions and
organic growth. Stateline operates a OSO distribution system and distributes Snyder's-Lance Inc.'s branded
products as well as several additional partner-brand product lines. The Stateline routes will be integrated with the
Company's extensive OSO network. providing a number of benefits including the ability to better service retail
partners with the company's branded products while leveraging supply chain and other efficiencies. The purchase
price was not disclosed.


About Snyder's-Lance. Inc. Snyder's-Lance. Inc., headquartered in Charlotte. NC, manufactures and markets snack
foods throughout the United States and internationally. The Company's products include pretzels, sandwich
crackers, pretzel crackers, potato chips. cookies. tortilla chips, restaurant style crackers. nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania. Iowa, Indiana. Georgia, Arizona.
Massachusetts, Florida, Ohio and Ontario. Canada. Products are sold under the Snyder's of Hanover®. Lance®.
Cape Cod®, Pretzel Crisps®, Krunchers!®. Tom's®, Archway®, Jays®. Stella O'oro®. Eatsmart®, O-Ke-Ooke®,
and Padrinos® brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores. food service outlets and other
channels. LNCE-G

 (c) 2013 Benzinga.com. Benzinga does not provide investment advice. All rights reserved.
 [1]: http://www.benzinga.com/stockllnce#Nasdaq


Load-Date: August 27.2013




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 171 of 212
  Lance® Sandwich Crackers Launches Back to School Sweepstakes Filled
             with Tuition Prizes, Gift Cards and Lunch Boxes
                                                         MultiVu
                                            August 26,2013 Monday 7:53 PM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 878 words

Body


Aug 26, 2013 (MultiVu:http://www.multivu.com Delivered by Newstex)
 CHARLOTTE, N.C., Aug. 26, 2013 IPRNewswirel -- Lance® sandwich crackers are giving parents and students
more reasons to head back to school with a smile. In addition to baking a variety of great-tasting snacks with up to 6
grams of protein per serving, the leading sandwich cracker brand has launched the Lance® "Back to School"
Sweepstakes to help alleviate some of the stress associated with tuition costs and school supplies.



To      view     the    multimedia      content    associated    with    this     release,   please             click:
http://www.multivu.com/players/English/62703-lance-sandwich-crackers-back-to-school-sweepstakesl

(Photo: http://photos.prnewswire.com/prnh/20130826/MM67662)

"At Lance we have the easy part in supporting kids -making sandwich crackers filled with protein and real peanut
butter or cheese," said Tom Ingram, Senior Brand Director, Bakery at Snyder's-Lance, Inc. "We applaud the
parents and educators who nourish kids of all ages with essential reading, writing, math, science and critical
thinking skills. The education focused sweepstakes and prizes further demonstrate our commitment to support
learning and education for kids of all ages."

As part of the brand's ongoing 100th anniversary celebration, Lance® is offering parents and students an
abundance of instant win and weekly prize opportunities. The online sweepstakes also features three grand prizes
of $10,000 to help defray rising tuition costs. The average cost of annual tuition and fees at a four-year higher-
education public institution has nearly doubled in the past ten years, according to data from the College Board.

School supply shopping is no small matter, either. The National Retail Federation estimates that families with
school-age children will spend an average of $634.78 this summer on apparel, shoes, supplies and electronics in
preparation for the 2013-14 school year. That's why Lance® sandwich crackers will also select a total of 200
entrants to receive a $100 Visa® gift card and another 3,500 consumers to win a limited edition Lance lunch bag
during the nine-week Lance "Back to School" Sweepstakes.

Consumers can enter the contest every day through September 15, 2013 via the Lance® Facebook page or
www.Happy100Lance.com. Nearly two dozen gift card winners will be announced each week, while about 55
consumers per day will win the lunch bag prize as part of the Instant Win play.

In addition to holding several sweepstakes as part of its 100th celebration, Lance has been giving consumers more
to love about America's favorite sandwich cracker throughout this year.
 Traveled the country in search of hungry snackers The Lance Snack Patrol team and its cars have been showing
up at parks and community events across the U.S., surprising kids and adults with free sandwich crackers and fun-



      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 172 of 212
   Lance® Sandwich Crackers Launches Back to School Sweepstakes Filled with Tuition Prizes, Gift Cards and
                                              Lunch Boxes

filled activities. Increased the amount of whole grains in its Whole Grain sandwich crackers Each serving of Lance®
Whole Grain sandwich crackers is now 51 percent whole grains and has 11 grams of whole grains per serving
(previously 9 grams). All three varieties have real peanut butter, cheddar cheese or sharp cheddar cheese
sandwiched between two crisp, baked crackers. Launched Xtra Fulls™ Toastchee® and Xtra Fulls™ ToastyTM
These newest sandwich cracker varieties have even more of the real, whip-churned peanut butter filling which
consumers love as well as up to 6 grams of protein per serving. Lance makes its own freshly-ground peanut butter
in Georgia. For more information about the 1DO-year history of Lance® sandwich crackers or its anniversary events,
visit www.lance.com.

About Lance® Sandwich Crackers Lance® sandwich crackers and Lance® Cracker Creations® are available in
nearly twenty varieties, including Toastchee®, Whole Grain and the Cracker Creations® Granola, Graham and 5
Grain varieties. Each product is made with freshly-baked, crispy crackers, granola wafers or graham cracker wafers
and real peanut butter, cheese, cream cheese or chocolate filling. Lance® sandwich crackers and Lance® Cracker
Creations® have 0 grams trans fat, no preservatives and no high fructose corn syrup. For more information about
Lance® sandwich crackers, visit the brand on social media (@LanceSnacks on Twitter, FacebookiLanceSnacks or
PinterestlLanceSnacks) or the Internet at www.lance.com.


About Snyder's-Lance Snyder's-Lance, Inc. (NASDAQ: LNCE), headquartered in Charlotte, NC, manufactures and
markets snack foods throughout the United States and internationally. The Company's products include pretzels,
sandwich crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-
Lance has manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio, and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®,
Cape Cod®, Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, eatsmart naturals TM, O-Ke-
Doke® and Grande® brand names along with a number of private label and third party brands. Products are
distributed nationally through grocery and mass merchandisers, convenience sto~es, club stores, food service
outlets and other channels. LNCE-G
 SOURCE Snyder's-Lance, Inc.


Load-Date: August 27,2013


  End of O<>l'lHlH'H!




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 173 of 212
 Lance® Sandwich Crackers Launches Back to School Sweepstakes Filled
  with Tuition Prizes, Gift Cards and Lunch Boxes; Sweepstakes features
 nearly 4,000 prizes to make the back to school transition easier for families
                                                           PR Newswire
                                            August 26, 2013 Monday 3:30 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 875 words
Dateline: CHARLOTTE, N.C., Aug. 26, 2013

Bod


Lance® sandwich crackersare giving parents and students more reasons to head back to school with a smile. In
addition to baking a variety of great-tasting snacks with up to 6 grams of protein per serving, the leading sandwich
cracker brand has launched theLance® "Back to School" Sweepstakesto help alleviate some of the stress
associated with tuition costs and school supplies.

To        view     the      multimedia       content     associated      with      this     release,          please
click:http://www.multivu.com/players/English/62703-lance-sandwich-crackers-back-to-school-sweepstakesl

(Photo:http://photos.prnewswire.com/prnh/20130826/MM67662)

"At Lance we have the easy part in supporting kids -making sandwich crackers filled with protein and real peanut
butter or cheese," said Tom Ingram, Senior Brand Director, Bakery at Snyder's-Lance, Inc. "We applaud the
parents and educators who nourish kids of all ages with essential reading, writing, math, science and critical
thinking skills. The education focused sweepstakes and prizes further demonstrate our commitment to support
learning and education for kids of all ages."

As part of the brand's ongoing 100th anniversary celebration, Lance® is offering parents and students an
abundance of instant win and weekly prize opportunities. The online sweepstakes also features three grand prizes
of $10,000 to help defray rising tuition costs. The average cost of annual tuition and fees at a four-year higher-
education public institution has nearly doubled in the past ten years, according to data from the College Board.

School supply shopping is no small matter, either. The National Retail Federationestimates that families with school-
age children will spend an average of $634.78 this summer on apparel, shoes, supplies and electronics in
preparation for the 2013-14 school year. That's why Lance® sandwich crackers will also select a total of 200
entrants to receive a $100 Visa® gift card and another 3,500 consumers to win a limited edition Lance lunch bag
during the nine-week Lance "Back to School" Sweepstakes.

Consumers can enter the contest every day through September 15, 2013 via the Lance® Facebook page
orhttp://www.Happy100Lance.com. Nearly two dozen gift card winners will be announced each week, while about
55 consumers per day will win the lunch bag prize as part of the Instant Win play.

In addition to holding several sweepstakes as part of its 100th celebration, Lance has been giving consumers more
to love about America's favorite sandwich cracker throughout this year.

Traveled the country in search of hungry snackers




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 174 of 212
   Lance® Sandwich Crackers Launches Back to School Sweepstakes Filled with Tuition Prizes, Gift Cards and
                       Lunch Boxes; Sweepstakes features nearly 4,000 prizes to ....

TheLance Snack Patrol teamand its cars have been showing up at parks and community events across the U.S.,
surprising kids and adults with free sandwich crackers and fun-filled activities. Increased the amount of whole grains
in its Whole Grain sandwich crackers
Each serving of Lance® Whole Grain sandwich crackers is now 51 percent whole grains and has 11 grams of
whole grains per serving (previously 9 grams). All three varieties have real peanut butter, cheddar cheese or sharp
cheddar cheese sandwiched between two crisp, baked crackers. Launched Xtra Fulls(TM) Toastchee® and Xtra
Fulls(TM) Toasty(TM)
These newest sandwich cracker varieties have even more of the real, whip-churned peanut butter filling which
consumers love as well as up to 6 grams of protein per serving. Lance makes its own freshly-ground peanut butter
in Georgia.

For more information about the 100-year history of Lance® sandwich crackers or its anniversary events,
visithttp://www.lance.com.

About Lance® Sandwich Crackers
Lance® sandwich crackers and Lance® Cracker Creations® are available in nearly twenty varieties, including
Toastchee®, Whole Grain and the Cracker Creations® Granola, Graham and 5 Grain varieties. Each product is
made with freshly-baked, crispy crackers, granola wafers or graham cracker wafers and real peanut butter, cheese,
cream cheese or chocolate filling. Lance® sandwich crackers and Lance® Cracker Creations® have 0 grams trans
fat, no preservatives and no high fructose corn syrup. For more information about Lance® sandwich crackers, visit
the brand on social media (@LanceSnacks on Twitter, Facebook/LanceSnacks orPinterestiLanceSnacks) or the
Internet athttp://www.lance.com.

About Snyder's-Lance

Snyder's-Lance, Inc. (NASDAQ: LNCE), headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. The Company's products include pretzels, sandwich crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio, and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, eatsmart naturals(TM), O-Ke-Doke® and
Grande® brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G

SOURCE Snyder's-Lance, Inc.


CONTACT: Heather Woolford, (0) 410-234-2519 or (c) 4·10-375-2334, Heather.Woolford@GKV.com


Load-Date: August 27, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 175 of 212
                                             THE $1 MENU TASTING
                                                       Tampa Bay Times
                                                    August 18, 2013 Sunday


Copyright 2013 Times Publishing Company All Rights Reserved




Section: CITY TIMES; Pg. 1
Length: 1263 words
Byline: DOUG BENNETT, Times Staff Writer
Highlight: Trying the good, the bad and the "sourcreme."

Body


It started out as an office joke, then turned into a dare: Eat only dollar store food, and see what happens.

All eyes fell on me, the one with a toaster oven close by at work. More gourmand than gourmet, accepting the
challenge was the only way to stop the jokes: He'll eat anything. He's going to regret this.

But even a trip to culinary purgatory has its serious side. Is dollar store food really less expensive? Can it be
healthy? And how does it taste?

At the Dollar Tree in Brandon, my heart sank faster than a poorly made cheesecake. Say goodbye to fresh
vegetables, some dairy products and fresh protein. But there was a ray of hope: a bigger dollar store, with a decent
selection of frozen and refrigerated items. Maybe this wouldn't be a food re-education camp after all.

Yet the landscape is different - obscure brands, smaller packages, a few oil-based products and some foreign-
made food. Less than 20 miles from Plant City, the frozen strawberries come from China. Authentically, so do the
canned mandarin oranges. The German potato salad is from upstate New York. Clam chowder hails from
Pennsylvania. There's even "sourcreme" (Unreal! the label exclaims). Indeed, it's not sour cream but an oil-based
"sourcreme." Lurking nearby is a bag of "American shreds," another oil-based food that resembles shredded
cheese. Just don't call it cheese. They don't.

The taste

It's the first question everyone asks: So how was it? The simple answer: mostly average, with a few surprises -
good and bad. Some items are just duds: nacho cheese with a chemical burn aftertaste. Honey-nut oat cereal that
lacks a bold honey note. Flavorless canned chicken that is mashed into tiny bits and swimming in brine. Frozen
blueberries and strawberries that are suitable only for smoothies, and barely that. Clam chowder with almost no
sign of clams.

Most everything else falls into the average category. Sardines, canned tuna and chicken-flavored rice are
indistinguishable from their store-brand counterparts. For some of the packaged goods, it isn't what's in the box or
can, it's what's missing. Jambalaya mix lacks the traditional punch of Zatarain's. The boxed pasta salad mix offers a




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 176 of 212
                                              THE $1 MENU TASTING

thin dressing that's short on flavor. Despite being a bargain, dollar store cream cheese doesn't deliver the tang of
better-known brands.

Still, there were some pleasant surprises. The $1 rib eye steak was tender with a deep, meaty flavor. Maybe it was
the up to 30 percent "enhancing solution." Or the pineapple-based tenderizer. Just don't pretend you're getting a
real steak. It's almost sandwich-style thin, but could be parlayed into a great cheesesteak.

Other things worth buying include peanut butter (a great bargain, and almost indistinguishable from Jif), deli-style
pepper jack cheese, frozen pancakes and shelf-stable milk that rivals the refrigerated variety.

The cost

Here's where it gets tricky. To hit the $1 threshold, packages are sometimes smaller. Five mozzarella sticks for $1
is no bargain. That $1 steak seems like a steal. But at 3.8 ounces, it comes to $4.20 a pound - about the price of
supermarket sirloin when it's on sale. Same goes for the 4-ounce, $1 barbecued pork patty. Supermarket pork
chops can be had for less.

In the end, the value largely depends on the item. Walmart trumps the dollar stores for canned vegetables and tuna,
while dollar stores have the upper hand on pantry staples such as peanut butter and cereal.

A good shopping strategy is comparing prices to package sizes, says Nan Jensen, a nutritionist with the Pinellas
County Extension Office.

"People need to be aware, and be price-savvy," she says. "The unit price (at a dollar store) may be more than at
Walmart."

Is it healthy?

Ask Jensen about dollar-store dining, and she admits to being intrigued. Plan in advance, shop carefully and take a
few extra steps and it becomes doable. Don't look askance at boxed milk, she says. Nutritionally, it's mostly equal
to the refrigerated variety.

"Honestly, I don't think there's a big difference between store brands and what you'd find in the dollar store," Jensen
says.

Still, there are adjustments. Canned meat and fish should be rinsed to clear out excess sodium, Jensen suggests.
Spices are inexpensive, but might lack the usual punch, she says. Go for frozen vegetables because, Jensen says,
they can be slightly more nutritious and typically have less sodium than canned varieties. (The Canned Food
Alliance points to a study published by the University of California at Davis that shows that fresh, frozen and canned
fruits and vegetables may be nutritionally similar by the time they're eaten. The Alliance also funded the study.)

And then there's a mental hurdle for some shoppers: unfamiliar brands and foreign-made food. Of all the foreign
food imported to the United States each year, just 2.3 percent of it undergoes inspection, according to the U.S.
Food and Drug Administration.

For shoppers, Jensen suggests a hybrid approach. Get to know the true bargain items at the dollar stores, and
augment them with items from the grocery store and farmers markets.

"It's perfectly fine to incorporate (dollar store food) into meals," she says. "If you compare it label to label (with
regular brands), you probably won't see a huge difference."

Doug Bennett can be reached at dbennett@tampabay.com or (813) 226-3371.

* **

Tale of the (register) tape



       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 177 of 212
                                               THE $1 MENU TASTING

Among 27 selected items, dollar stores were less expensive on a per-unit basis than Walmart Supercenter on 16
items. Walmart charged less for nine of the items. Prices were the same on two items. (Note: Prices as of July 31 at
Dollar Tree in Brandon; Aug. 1 at Family Dollar in Riverview; and Aug. 15 at Walmart Supercenter, Gibsonton.)

***

Dollar menu

Day 1

Breakfast: honey-nut scooters, shelf-stable milk, frozen fruit, coffee

Lunch: clam chowder, canned green beans

Dinner: chicken stir-fry (canned chicken, canned stir-fry vegetables, rice)

Day 2

Breakfast: bagel, cream cheese, frozen fruit

Lunch: canned jambalaya, mandarin oranges

Dinner: deluxe macaroni and cheese, pork rib patty, canned corn, coffee

Day 3

Breakfast: cereal, milk, bagel, mandarin oranges

Lunch: Mongolian beef with rice (canned)

Dinner: rib eye steak, German potato salad, canned peas, coffee

Snacks: sardine sandwich, pretzel crisps, nacho cheese sauce, peanut butter, mozzarella sticks, tuna salad

Unexpected surprises: peanut butter, frozen pancakes, pepper jack cheese, pretzel crisps, pork rib patty, chicken
nuggets, shelf-stable milk

Biggest disappointments: frozen blueberries and strawberries, nacho cheese sauce, canned chicken

Best deals: chocolate milk (20 ounces), cream cheese (6 ounces)



Scanning the menu

Tampa Bay Times staff writer Doug Bennett purchased and dined on a weekend's worth of groceries from area
dollar stores for his review. Times staff photographer Edmund D. Fountain used a unique approach to illustrate the
story - creating the images by placing the food directly on a flatbed scanner. Get an eyeful of some of his menu
options.

Canned peas; German-style potato salad;preseasoned, boneless 3.5-ounce rib eye steak

T J Farms Select frozen strawberries

Canned sardines in oil

Echo Lake Foods frozen buttermilk pancakes with Harvest Hill light syrup

Southgate Creole-style jambalaya flavored with andouille sausage, chicken and ham


      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 178 of 212
                                             THE $1 MENU TASTING

Polar brand canned stir-fry vegetables

Circle Ranch frozen, fully cooked breaded nugget-shaped chicken

Old-Fashioned Bagel Shop frozen bagel with Greenbrier Farms creamy peanut butter

Island Choice canned mandarin oranges, light syrup

4-ounce boneless pork rib "pattie" in barbecue sauce, fully cooked



Graphic


PHOTO ILLUSTRATION - Edmund D. Fountain - Times (10)



Load-Date: August 19, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 179 of 212
                     Snyder's-Lance Reports Results for 2nd Quarter 2013


                                                          Wireless News
                                                      August 18, 2013 Sunday


Copyright 2013 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP               BUSINESS
                                     MEDIA INC              NEWS + VIEWS

Length: 638 words

Body


Snyder's-Lance, Inc. reported results for its second quarter of 2013.

In a release on August 6, the Company reported that net revenue for the second quarter ended June 29, was $439
million, an increase of 9.9 percent compared to prior year net revenue of $399 million. Net income excluding special
items in the second quarter of 2013 was $16.9 million, or $0.24 per diluted share, as compared to second quarter
2012 net income excluding special items of $15.0 million, or $0.22 per diluted share. Net income was $13.0 million
for the second quarter of 2013, or $0.19 per diluted share, compared to net income of $19.5 million, or $0.28 per
diluted share, for the second quarter of 2012. Special items for the second quarter of 2013 included after-tax
expenses of $1.2 million for impairment charges and $2.7 million for a substantial self-funded medical expense.
Special items for the second quarter of 2012 included after-tax gains of $4.8 million on the sale of route businesses
from the merger integration as well as after-tax expenses of $0.5 million for other merger related expenses.

"We are pleased with our performance in the second quarter of 2013 as Snyder's-Lance continues to execute on
the fundamentals of our strategic plan to build a stronger, premium and differentiated snack foods company," said
Carl E. Lee, Jr., President and Chief Executive Officer. "Growing our top line at 10 percent year over year through a
combination of acquired and organic growth demonstrates our team is capable of winning on many fronts. Our plan
of emphasizing core brands, while expanding margins for our Private Brands and other products over time, is
proving to be a solid path forward for creating shareholder value. As previously discussed, we increased our
investment in marketing and advertising during the second quarter to build brand awareness and drive sales in the
second half of the year. During the quarter, we stepped up our advertising spending to launch a new television
advertising campaign for Snyder's of Hanover pretzels. We also increased social media promotional activities for
the 1OO-year anniversary of the Lance brand, a significant milestone for our company. We continued to benefit from
our acquisition of Snack Factory Pretzel Crisps which posted significant year over year revenue and market share
gains. Net revenue for our core branded products was up 22 percent for the second quarter, largely driven by
acquired volume. In addition, all of these core brands posted market share gains for full year 2013. We expect solid
sales momentum in the second half of 2013 as our core brand advertising, marketing and promotional efforts begin
to influence retail sales."

Lee continued, "Ongoing consumer and marketing efforts are planned for the third quarter. We firmly believe that
our strategic plan remains solid and we have a number of product innovations and initiatives for the remainder of
2013 and beyond to build our brands and expand their distribution. Snyder's-Lance is very excited about the future,
and I want to thank our associates and partners for their continued commitment and dedication."




       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 180 of 212
                              Snyder's-Lance Reports Results for 2nd Quarter 2013

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on August 30, to stockholders of record at the close of business on August
21.

The Company has maintained its estimates for the full year 2013. The Company estimates that its net revenue for
the full year 2013 will be up 10 percent to 12 percent and earnings per diluted share will increase between 22
percent and 32 percent, excluding special items, compared to 2012. Capital expenditures for 2013 are projected to
be between $78 and $83 million.

More company information,

www.snyderslance.com

((Comments on this story may be sent to newsdesk@closeupmedia.com))


Load-Date: August 18, 2013


  hal or DOl'UH1l'Ht




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 181 of 212
    Analysts' Corner Releases Research Reports on Mondelez International,
            Cosan, The Andersons, Universal, and Snyder's-Lance



                                                     Food & Beverage Close-up
                                                     August 15, 2013 Thursday


Copyright 2013 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP               BUSI NESS
                                     MEDIA INC              NEWS + VIEWS

Length: 793 words

Body


Analysts' Corner announced new research reports highlighting Mondelez International, Inc., Cosan, The Andersons,
Inc., Universal Corp., and Snyder's-Lance, Inc.

According to a release, research reports include:

Mondelez International, Inc. Research Report

On August 7, Mondelez International, Inc. reported its 02 2013 financial results, posting revenue increase of 0.8
percent YoY to $8.6 billion. Net loss attributable to Mondelez International was $616 million or $0.34 per diluted
share, compared to $1.0 billion or $0.58 per diluted share in 02 2012.

Chairman and CEO, Irene Rosenfeld, said, "Faster top-line growth in emerging markets, strong volume/mix gains
and increasing market shares globally drove our first-half business performance, which was in line with the
expectations we outlined earlier in the year. For the second half of 2013, we expect our top-line growth to
accelerate from investments in emerging markets and continued momentum on our global snacking platforms and
Power Brands, despite indications of slowing category growth in key markets such as China, Brazil and Russia."

Cosan Research Report

On August 7, Cosan reported its financial results for 02 2013. Revenue increased 427.2 percent YoY to (Brazilian
Real) R$2.2 billion, while Rumo, its Logistics Operations business unit, reached R$85 million EBITDA compared to
R$42.8 million in 022012. Net loss was R$198 million compared to net loss of R$17.1 million in 022012. Cosan
informed that it has adopted IFRS 11, consequent to which Cosan's investment in Raizen will be reported under
equity accounting. Cosan further stated that its fiscal year will be in line with the calendar year and for 2013, fiscal
year will end on December 31, (comprising of only nine months).

The Andersons, Inc. Research Report

On August 6, The Andersons, Inc. reported its 02 2013 financial results with revenue increase of 19.1 percent YoY
to $1.6 billion. Net income was $30.7 million or $1.57 per diluted share, compared to net income of $28.5 million or
$1.56 per diluted share in 02 2012.



       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 182 of 212
    Analysts' Corner Releases Research Reports on Mondelez International, Cosan, The Andersons, Universal,
                                            and Snyder's-Lance

CEO Mike Anderson said, "We had record quarterly results in both our Rail and Ethanol groups, and strong results
in our Plant Nutrient Group. The Rail Group continues to manage its railcar portfolio in a skillful manner. The 2012
drought continues to have a strong impact on our Grain Group, as was expected, and the largest impact may be
seen in the third quarter. A projected record corn crop, however, should positively impact the group the last three or
four months of 2013."

Universal Corp. Research Report

On August 6, Universal Corp. announced that its Board of Directors has approved a quarterly dividend of $0.50 per
share on the common shares of Universal, payable on November 12, to common shareholders of record at the
close of business on October 15. The Company also informed that the Board of Directors declared a quarterly
dividend of $16.88 per share on the Series B 6.75 percent Convertible Perpetual Preferred Stock (Series B
Preferred Stock), payable on September 16, to shareholders of record as of 5 p.m. ET on September 1. According
to the Company, it will make changes in the conversion rate on its Series B Preferred Stock, with effect from the
payment of the Company's common stock dividend on August 12. Universal further stated that the adjusted
conversion rate on the Series B Preferred Stock will be 21.90 common shares per $1,000 of liquidation preference
of Series B Preferred Stock and the new rate will be equivalent to a conversion price of approximately $45.7 per
common share.

Snyder's-Lance, Inc. Research Report

On August 6, Snyder's-Lance, Inc. reported its 02 2013 financial results with revenue up 9.9 percent YoY to $439.1
million. Net income attributable to the Company was $13.0 million or $0.19 per diluted share, compared to net
income of $19.3 million or $0.28 per diluted share in 02 2012.

President and CEO, Carl E. Lee, Jr., said, "As previously discussed, we increased our investment in marketing and
advertising during the second quarter to build brand awareness and drive sales in the second half of the year."

Lee added, "We continued to benefit from our acquisition of Snack Factory Pretzel Crisps which posted significant
year over year revenue and market share gains."

The Company also declared a quarterly cash dividend of $0.16 per share on its common stock, which is payable on
August 30, to stockholders of record at the close of business on August 21. Snyder's-Lance expects 2013 net
revenue and earnings per diluted share (excluding special items) will increase by 10 percent to 12 percent YoY and
between 22 percent and 32 percent YoY, respectively.

More information:

www.analystscorner.com

((Comments on this story may be sent to newsdesk@closeupmedia.com))


Load-Date: August 15, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 183 of 212
  Companies Announce Quarterly Results and Declare Dividends- Research
  Report on Mondelez International, Cosan, The Andersons, Universal, and
    Snyder's-Lance; Editor Note: For more information about this release,
                           please scroll to bottom
                                                           PR Newswire
                                            August 12, 2013 Monday 8:00 AM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 1483 words
Dateline: NEW YORK, August 12,2013

Body


Today, Analysts' Corner announced new research reports highlighting Mondelez International, Inc. (NASDAQ:
MDLZ), Cosan Ltd. (NYSE: CZZ), The Andersons, Inc. (NASDAQ: ANDE), Universal Corp. (NYSE: UVV), and
Snyder's-Lance, Inc. (NASDAQ: LNCE). Today's readers may access these reports free of charge - including full
price targets, industry analysis and analyst ratings - via the links below.

Mondelez International, Inc. Research Report

On August 7, 2013, Mondelez International, Inc. (Mondelez International) reported its Q2 2013 financial results,
posting revenue increase of 0.8% YoY to $8.6 billion. Net loss attributable to Mondelez International was $616
million or $0.34 per diluted share, compared to $1.0 billion or $0.58 per diluted share in Q2 2012. Chairman and
CEO, Irene Rosenfeld, said, "Faster top-line growth in emerging markets, strong volume/mix gains and increasing
market shares globally drove our first-half business performance, which was in line with the expectations we
outlined earlier in the year. For the second half of 2013, we expect our top-line growth to accelerate from
investments in emerging markets and continued momentum on our global snacking platforms and Power Brands,
despite indications of slowing category growth in key markets such as China, Brazil and Russia." The Full Research
Report on Mondelez International, Inc. - including full detailed breakdown, analyst ratings and price targets - is
available to download free of charge at: [http://www.analystscorner.com/r/fuIUesearch_reporU4023_MDLZ]



Cosan Ltd. Research Report

On August 7,2013, Cosan Ltd. (Cosan) reported its financial results for Q2 2013. Revenue increased 427.2% YoY
to (Brazilian Real) R$2.2 billion, while Rumo, its Logistics Operations business unit, reached R$85 million EBITDA
compared to R$42.8 million in Q2 2012. Net loss was R$198 million compared to net loss of R$17.1 million in Q2
2012. Cosan informed that it has adopted IFRS 11, consequent to which Cosan's investment in Raizen will be
reported under equity accounting. Cosan further stated that its fiscal year will be in line with the calendar year and
for 2013, fiscal year will end on December 31,2013 (comprising of only nine months). The Full Research Report on
Cosan Ltd. - including full detailed breakdown, analyst ratings and price targets - is available to download free of
charge at: [http://www.analystscorner.com/r/full_research_reporU9a22_CZZ]



The Andersons, Inc. Research Report




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 184 of 212
   Companies Announce Quarterly Results and Declare Dividends- Research Report on Mondelez International,
                      Cosan, The Andersons, Universal, and Snyder's-Lance; Edit.. ..

On August 6, 2013, The Andersons, Inc. (The Andersons) reported its Q2 2013 financial results with revenue
increase of 19.1% YoY to $1.6 billion. Net income was $30.7 million or $1.57 per diluted share, compared to net
income of $28.5 million or $1.56 per diluted share in Q2 2012. CEO Mike Anderson stated, "We had record
quarterly results in both our Rail and Ethanol groups, and strong results in our Plant Nutrient Group. The Rail Group
continues to manage its railcar portfolio in a skillful manner. The 2012 drought continues to have a strong impact on
our Grain Group, as was expected, and the largest impact may be seen in the third quarter. A projected record corn
crop, however, should positively impact the group the last three or four months of 2013." The Full Research Report
on The Andersons, Inc. - including full detailed breakdown, analyst ratings and price targets - is available to
download free of charge at: [http://www.analystscorner.com/r/fuIUesearch_reportl6bfc_ANDE]



Universal Corp. Research Report

On August 6, 2013, Universal Corp. (Universal) announced that its Board of Directors has approved a quarterly
dividend of $0.50 per share on the common shares of Universal, payable on November 12, 2013, to common
shareholders of record at the close of business on October 15, 2013. The Company also informed that the Board of
Directors declared a quarterly dividend of $16.88 per share on the Series B 6.75% Convertible Perpetual Preferred
Stock (Series B Preferred Stock), payable on September 16, 2013, to shareholders of record as of 5:00 p.m. ET on
September 1, 2013. According to the Company, it will make changes in the conversion rate on its Series B
Preferred Stock, with effect from the payment of the Company's common stock dividend on August 12, 2013.
Universal further stated that the adjusted conversion rate on the Series B Preferred Stock will be 21.90 common
shares per $1,000 of liquidation preference of Series B Preferred Stock and the new rate will be equivalent to a
conversion price of approximately $45.7 per common share. The Full Research Report on Universal Corp. -
including full detailed breakdown, analyst ratings and price targets - is available to download free of charge at:
[http://www.analystscorner.com/r/fuIUesearch_reportl254 b_ UVV]



Snyder's-Lance, Inc. Research Report

On August 6, 2013, Snyder's-Lance, Inc. (Snyder's-Lance) reported its Q2 2013 financial results with revenue up
9.9% YoY to $439.1 million. Net income attributable to the Company was $13.0 million or $0.19 per diluted share,
compared to net income of $19.3 million or $0.28 per diluted share in Q2 2012. President and CEO, Carl E. Lee,
Jr., said, "As previously discussed, we increased our investment in marketing and advertising during the second
quarter to build brand awareness and drive sales in the second half of the year." Lee added, "We continued to
benefit from our acquisition of Snack Factory Pretzel Crisps which posted significant year over year revenue and
market share gains." The Company also declared a quarterly cash dividend of $0.16 per share on its common
stock, which is payable on August 30, 2013 to stockholders of record at the close of business on August 21, 2013.
Snyder's-Lance expects 2013 net revenue and earnings per diluted share (excluding special items) will increase by
10% to 12% YoY and between 22% and 32% YoY, respectively. The Full Research Report on Snyder's-Lance, Inc.
- including full detailed breakdown, analyst ratings and price targets - is available to download free of charge at:
[http://www.analystscorner.com/r/full_research_reportlf5f2_LNCE]



EDITOR NOTES:

This is not company news. We are an independent source and our views do not reflect the companies mentioned.
Information in this release is fact checked and produced on a best efforts basis and reviewed by a CFA. However,
we are only human and are prone to make mistakes. If you notice any errors or omissions, please notify us below.
This information is submitted as a net-positive to companies mentioned, to increase awareness for mentioned
companies to our subscriber base and the investing public. If you wish to have your company covered in more
detail by our team, or wish to learn more about our services, please contact us atpubco@EquityNewsNetwork.com


      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 185 of 212
   Companies Announce Quarterly Results and Declare Dividends- Research Report on Mondelez International,
                      Cosan, The Andersons, Universal, and Snyder's-Lance; Edit.. ..

For any urgent concerns or inquiries, please contact us atcompliance@EquityNewsNetwork.com Are you a public
company? Would you like to see similar coverage on your company? Send us a full investors' package
toresearch@EquityNewsNetwork.comfor consideration.

COMPLIANCE PROCEDURE

Content is researched, written and reviewed on a best-effort basis. This document, article or report is prepared and
authored by Equity News Network. An outsourced research services provider has, through Chartered Financial
Analysts, only reviewed the information provided by Equity News Network in this article or report according to the
Procedures outlined by Equity News Network. Equity News Network is not entitled to veto or interfere in the
application of such procedures by the outsourced provider to the articles, documents or reports, as the case may
be.

NOT FINANCIAL ADVICE

Equity News Network makes no warranty, expressed or implied, as to the accuracy or completeness or fitness for a
purpose (investment or otherwise), of the information provided in this document. This information is not to be
construed as personal financial advice. Readers are encouraged to consult their personal financial advisor before
making any decisions to buy, sell or hold any securities mentioned herein.

NO WARRANTY OR LIABILITY ASSUMED

Equity News Network is not responsible for any error which may be occasioned at the time of printing of this
document or any error, mistake or shortcoming. No liability is accepted by Equity News Network whatsoever for any
direct, indirect or consequential loss arising from the use of this document. Equity News Network expressly
disclaims any fiduciary responsibility or liability for any consequences, financial or otherwise arising from any
reliance placed on the information in this document. Equity News Network does not (1) guarantee the accuracy,
timeliness, completeness or correct sequencing of the information, or (2) warrant any results from use of the
information. The included information is subject to change without notice.

SOURCE Analysts' Corner


CONTACT: Joe Thomas; +1-310-496-8071 (North America)


Load-Date: August 13, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 186 of 212
                       Snyder's-Lance Posts Results for 2nd Quarter 2013



                                                          Entertainment Close-up
                                                          August 9,2013 Friday


Copyright 2013 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP                   BUSI NESS
                                     MEDIA INC                  NEWS + VIEWS

Length: 638 words

Body


Snyder's-Lance, Inc. reported results for its second quarter of 2013.

In a release on August 6, the Company reported that net revenue for the second quarter ended June 29. was $439
million, an increase of 9.9 percent compared to prior year net revenue of $399 million. Net income excluding special
items in the second quarter of 2013 was $16.9 million, or $0.24 per diluted share, as compared to second quarter
2012 net income excluding special items of $15.0 million, or $0.22 per diluted share. Net income was $13.0 million
for the second quarter of 2013. or $0.19 per diluted share. compared to net income of $19.5 million. or $0.28 per
diluted share, for the second quarter of 2012. Special items for the second quarter of 2013 included after-tax
expenses of $1.2 million for impairment charges and $2.7 million for a substantial self-funded medical expense.
Special items for the second quarter of 2012 included after-tax gains of $4.8 million on the sale of route businesses
from the merger integration as well as after-tax expenses of $0.5 million for other merger related expenses.

"We are pleased with our performance in the second quarter of 2013 as Snyder's-Lance continues to execute on
the fundamentals of our strategic plan to build a stronger, premium and differentiated snack foods company." said
Carl E. Lee. Jr., President and Chief Executive Officer. "Growing our top line at 10 percent year over year through a
combination of acquired and organic growth demonstrates our team is capable of winning on many fronts. Our plan
of emphasizing core brands, while expanding margins for our Private Brands and other products over time, is
proving to be a solid path forward for creating shareholder value. As previously discussed, we increased our
investment in marketing and advertising during the second quarter to build brand awareness and drive sales in the
second half of the year. During the quarter, we stepped up our advertising spending to launch a new television
advertising campaign for Snyder's of Hanover pretzels. We also increased social media promotional activities for
the 1OO-year anniversary of the Lance brand, a significant milestone for our company. We continued to benefit from
our acquisition of Snack Factory Pretzel Crisps which posted significant year over year revenue and market share
gains. Net revenue for our core branded products was up 22 percent for the second quarter. largely driven by
acquired volume. In addition. all of these core brands posted market share gains for full year 2013. We expect solid
sales momentum in the second half of 2013 as our core brand advertising. marketing and promotional efforts begin
to influence retail sales."

Lee continued. "Ongoing consumer and marketing efforts are planned for the third quarter. We firmly believe that
our strategic plan remains solid and we have a number of product innovations and initiatives for the remainder of
2013 and beyond to build our brands and expand their distribution. Snyder's-Lance is very excited about the future,
and I want to thank our associates and partners for their continued commitment and dedication."


       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 187 of 212
                               Snyder's-Lance Posts Results for 2nd Quarter 2013

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on August 30, to stockholders of record at the close of business on August
21.

The Company has maintained its estimates for the full year 2013. The Company estimates that its net revenue for
the full year 2013 will be up 10 percent to 12 percent and earnings per diluted share will increase between 22
percent and 32 percent, excluding special items, compared to 2012. Capital expenditures for 2013 are projected to
be between $78 and $83 million.

More company information,

www.snyderslance.com

((Comments on this story may be sent to newsdesk@closeupmedia.com))


Load-Date: August 9, 2013


  End or DOl'lWll'ut




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 188 of 212
                             Snyder's-Lance Reports Results for 2Q 2013



                                                     Food & Beverage Close-up
                                                          August 9, 2013 Friday


Copyright 2013 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP                   BUSlNESS
                                     MEDIA INC                  NEWS + VIEWS

Length: 630 words

Body


Snyder's-Lance, Inc. reported results for its second quarter of 2013.

In a release on Aug. 6, the Company said that net revenue for the second quarter ended June 29, was $439 million,
an increase of 9.9 percent compared to prior year net revenue of $399 million. Net income excluding special items
in the second quarter of 2013 was $16.9 million, or $0.24 per diluted share, as compared to second quarter 2012
net income excluding special items of $15.0 million, or $0.22 per diluted share. Net income was $13.0 million for the
second quarter of 2013, or $0.19 per diluted share, compared to net income of $19.5 million, or $0.28 per diluted
share, for the second quarter of 2012. Special items for the second quarter of 2013 included after-tax expenses of
$1.2 million for impairment charges and $2.7 million for a substantial self-funded medical expense. Special items for
the second quarter of 2012 included after-tax gains of $4.8 million on the sale of route businesses from the merger
integration as well as after-tax expenses of $0.5 million for other merger related expenses.

"We are pleased with our performance in the second quarter of 2013 as Snyder's-Lance continues to execute on
the fundamentals of our strategic plan to build a stronger, premium and differentiated snack foods company," said
Carl Lee, President and Chief Executive Officer. "Growing our top line at 10 percent year over year through a
combination of acquired and organic growth demonstrates our team is capable of winning on many fronts. Our plan
of emphasizing core brands, while expanding margins for our Private Brands and other products over time, is
proving to be a solid path forward for creating shareholder value. As previously discussed, we increased our
investment in marketing and advertising during the second quarter to build brand awareness and drive sales in the
second half of the year. During the quarter, we stepped up our advertising spending to launch a new television
advertising campaign for Snyder's of Hanover pretzels. We also increased social media promotional activities for
the 1OO-year anniversary of the Lance brand, a significant milestone for our company. We continued to benefit from
our acquisition of Snack Factory Pretzel Crisps which posted significant year over year revenue and market share
gains. Net revenue for our core branded products was up 22 percent for the second quarter, largely driven by
acquired volume. In addition, all of these core brands posted market share gains for full year 2013. We expect solid
sales momentum in the second half of 2013 as our core brand advertising, marketing and promotional efforts begin
to influence retail sales.

"Ongoing consumer and marketing efforts are planned for the third quarter. We firmly believe that our strategic plan
remains solid and we have a number of product innovations and initiatives for the remainder of 2013 and beyond to
build our brands and expand their distribution. Snyder's-Lance is very excited about the future, and I want to thank
our associates and partners for their continued commitment and dedication."


       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 189 of 212
                                  Snyder's-Lance Reports Results for 2Q 2013

Dividend Declared

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on Aug. 30, to stockholders of record at the close of business on Aug. 21.

2013 Estimates

The Company has maintained its estimates for the full year 2013. The Company estimates that its net revenue for
the full year 2013 will be up 10 percent to 12 percent and earnings per diluted share will increase between 22
percent and 32 percent, excluding special items, compared to 2012. Capital expenditures for 2013 are projected to
be between $78 and $83 million.

((Comments on this story may be sent to newsdesk@closeupmedia.com))



Load-Date: August 9, 2013


  End or DOl'lW1l'nt




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 190 of 212
              Q2 2013 Snyder'sLance Inc. Earnings Conference Call - Final
                                             FD (Fair Disclosure) Wire
                                             August 6,2013 Tuesday


Copyright 2013 CQ-Roll Call, Inc.
All Rights Reserved



Copyright 2013 CCBN, Inc.

Length: 7539 words

Body


Corporate Participants

* Mark Carter

Snyder's-Lance Inc - VP & Industrial Relations Officer

* Carl Lee

Snyder's-Lance Inc - President & CEO

* Rick Puckett

Snyder's-Lance Inc - EVP & CFO

Conference Call Participants

* Bill Chappell

SunTrust Robinson Humphrey - Analyst

* Rohini Nair

Deutsche Bank - Analyst

* Akshay Jagdale

KeyBanc Capital Markets - Analyst

* Brett Hundley

BB&T Capital Markets - Analyst

* Thilo Breda

Jefferies & Co. - Analyst

* Amit Sharma

BMO Capital Markets - Analyst



       Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 191 of 212
                           02 2013 Snyder'sLance Inc. Earnings Conference Call - Final

Presentation

OPERATOR: Good morning. My name is Stephanie, and I'll be your conference operator for today. At this time I
would like to welcome everyone to the Second Quarter Earnings Conference Call. All lines have been placed on
mute to prevent any background noise. After speakers' remarks, there will be a question and answer session.

(Operator Instructions)

I'd like to turn the call over to Mark Carter, Vice President and Industrial Relations Officer. You may begin your
conference.

MARK CARTER, VP & INDUSTRIAL RELATIONS OFFICER, SNYDER'S-LANCE INC: Thank you Stephanie, and
good morning everyone. With me today are Carl Lee, our President and Chief Executive Officer, as well as Rick
Puckett, Executive Vice President and Chief Financial Officer Snyder's-Lance Incorporated. During today's call,
we'll discuss our 2013 second quarter results, as well as estimates for the full year. As a reminder, we're
webcasting this conference call, including the supporting slide presentation on our website at
www.snyderslance.com. Before we begin, I'd like to point out that during today's presentation management may
make forward-looking statements about our Company's performance. Please refer to the Safe Harbor Language
that's included in all of our presentations.

And I'll now turn the call over to Carl Lee, President and Chief Executive Officer, to begin management's comments.

CARL LEE, PRESIDENT & CEO, SNYDER'S-LANCE INC: Thank you Mark. Good morning, and thanks for joining
our conference call today. We're excited to be here, and we're pleased with our performance in the second quarter
of 2013. As you would expect, we are busy executing our strategic plan, and building our core brands through a
combination of incremental marketing investments, innovative new products, and distribution gains. I'm pleased to
announce we're making good progress on all of our key initiatives. We'll go into more details on these drivers of our
business during the course of the call, but let's begin by turning to page 4 of the deck that was posted online.

So if you'll follow me to page 4, framing up the year and the quarter, during the first half of 2013 our EPS
performance had been in line with expectations as we delivered a very solid first and second quarter combined. As
we discussed during our last conference call, we invested more in marketing and advertising to build our Snyder's
of Hanover and Lance brands throughout quarter two. Our EPS of $0.24 is 11 % over last year, and reflects our
investment in brand building activities, as we increased our spend by $0.05 to $0.06 on marketing and advertising
over the first quarter run rate of this year.

For the second quarter, our overall net sales growth of 10% year-over-year is exciting, and is driven by a
combination of acquired and organic sales. Our plan of emphasizing our core brand of Snyder's of Hanover, Lance,
Cape Cod, and Snack Factory Pretzel Crisps is proving to be a solid path forward for creating shareholder value.
And we're finding more and more ways to connect with the needs of our consumers with our traditional snacks. Our
gluten-free pretzels, our reduced fat Cape Cod, our whole grain sandwich crackers, are just a couple examples, and
they all are performing quite well. I believe the first half of 2013 shows our team is capable of winning in many
ways. We are counting our blessings, and thankful for everyone's hard work to make these results possible.

Now turning to slide 5, core brands. And looking specifically at the second quarter, net revenue in our four brand
products was up 22% compared to 2012, when adjusted for impact of last year's DSD conversion to and IBO or
Independent Business Owners or IBO model. As you recall, we completed our DSD conversion during the second
quarter of last year when we had successfully converted over 1,700 routes in just over a year's time. Our Snack
Factory team has driven significant market share and ACV gains year-over-year as they expand their consumer
reach and coverage. Pretzel Crisp continues to out pace the category finding new consumers in both established
and newly activated markets. We are very pleased with the results our Snack Factory team is delivering.

Looking at performances measured by Nielsen, our sales and marketing teams have expanded market share on all
four of our core brands for the past 13 weeks and also the 52 week readings. We expect our largest core brand
products to have solid momentum in the back half of 2013, as our investments in advertising, marketing, and


     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 192 of 212
                            02 2013 Snyder'sLance Inc. Earnings Conference Call - Final

promotions have a very positive influence on sales. We are extremely excited about the consumer response to our
Snyder's of Hanover advertising campaign, and the results that we are seeing so far. Our grassroots consumer
activation programs, mobile snack patrol, and digital advertising campaigns for Lance Sandwich Crackers are
driving incremental trial and awareness as we celebrate our all important 100th anniversary.

Now turning to slide 6, allied and private brands. Along with partner brands, had sales up over 2% for the quarter as
compared to the last year. Building on the performance we saw during 01, we continue to improve our private
brand and allied brand contribution year-over-year as we reduce the cost structure and improve sales mix.

I want to give our supply chain leaders credit for the progress they have made in improving our contribution and
service across all of our plans. The private brand sales team has done a great job revamping their portfolio, as well
as their sales mix to drive long term top line growth while optimizing contributions. At the same time, our DSD team
have worked hard to develop new business in 2013, as they expand our distribution in small format stores, while
improving channel execution and customer service.

Now turning to page 7. As planned, we increased our advertising and marketing spending in order to support long
term growth on our branded items. The increased spending is directly in support of our annual plan, and has been
well received by consumers and retailers. Our initiatives go even further to build our brands, as we've been equally
busy working on new products. For example, here are just a few samples of what we've launched this year. Lance
Xtra Fulls, Snyder's of Hanover's Reduced Fat Tortilla Chips, Cape Cod Form Stand Ranch, Jalapeno Sandwich
Cracker, Snyder's [Deps], and a number of other new items for 2013. And the even better news is that for 2014, we
have a very strong offering of new products ready to go. We will continue our advertising and marketing programs,
which are planned for the third quarter, to support our Snyder's of Hanover Pretzels and our Lance Sandwich
Crackers.

Now turning to page 8, our investment center on expanding capacity and driving additional productivity gains to
support our long term plans as we've been spending as you see on CapEx but also on innovation. For example,
over the course of the quarter, we combined two private brand plants in Canada into one facility that improves our
cost structure and service levels. While it did create incremental costs during the quarter, it will improve overall
margins and service levels going forward. Another example, we upgraded our kettle operation to expand capacity
and enhance quality. During the quarter, we also had the official opening of our brand new R&D Center in Hanover.
This completely new facility supports our in house consumer research, new product development, ongoing quality
enhancements, and food safety. Thanks to our dedicated R&D leaders at the Hanover Center and R&D leaders
across our network of plants, we are building a multi-year innovation pipeline to support our premium and
differentiated line of products.

Our major [cattle] projects for 2013 are on schedule, and also on budget. The team has turned a great half in for the
first year, for the first six months of the year, driving a number of major products while delivering in our planned cost
savings. Our manufacturing, operations, and logistic teams have delivered great results across the supply chain,
driving down cost of goods and operating expenses. Our plant leaders and associates are actively working together
on productivity projects to improve planned efficiency, and improve our already great quality. Planned associates
are highly engaged and eager to participate in our fund the future savings programs. We are very grateful for their
enthusiasm and results. We are blessed to have such a talented team.

Balance of year, turning to page 9. Summarizing, we have a lot of good things going on here at Snyder's-Lance.
Our Company-wide team is very dedicated in focusing on delivering our plans for the second half. Everyone is
committed to meeting our financial goals, while we manage our cost base and drive our top line. Our marketing,
innovation, and R&D teams are prepared to deliver break through new products for the grocery, mass, and
convenient channels in 2014, and we're pleased with our new product performance for this year. The Snack Factory
team is set to derive their aggressive growth plans as they gain distribution on their chocolate line, also closing a
few remaining distribution [bards]. and also continuing to capture new consumers with our in store activities. The
DSD and direct sales teams have lined up a number of new initiatives for the balance of this year, with the new and
established retailers to support our product portfolios and our consumer promotions. Our private brands team will




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 193 of 212
                             02 2013 Snyder'sLance Inc. Earnings Conference Call - Final

continue to make progress on their contribution through manufacturing improvements and also our new product
plans.

Summarizing a little further, our results have been solid in 2013, as you look at first quarter and second quarter
combined. All of our efforts are designed to help us achieve our financial goals and reach new consumers, as we
drive performance and shareholder value. Snyders-Lance is a great Company that is growing and building on a
solid foundation. We have accomplished a great deal so far this year, and we have a lot that we want to do through
the balance of this year, and well into 2014. As always, my sincere thanks go to all team members for their
dedication and hard work. I'd also like to say again, say thank you to our IBO partners and our retailers. Our future
is bright, and we're all excited to continue to grow and win as we develop our great Company.

At this time, I'd like to turn it over to Rick for some further review on our financials.

RICK PUCKETT, EVP & CFO, SNYDER'S-LANCE INC: Well thanks Carl, and good morning everyone. As Carl
mentioned, we're very pleased with our results in the second quarter and in the first half of this year. We look
forward to more exciting things in the back half of this year.

So let's go to page 11 in your deck as we look at the break down of revenue. Consistent with our strategic focus on
the branded categories, you'll see that the quarter reflects very good branded growth. There was a change in some
promotional timing this year between 02 and 03 in some core brands, which will result in additional sales gains in
03 as well. Branded revenue was up last year 15%, and core brands were up 22% as Carl mentioned. We will not
be providing sales numbers excluding Snack Factory for competitive reasons, although positive sales growth was
experienced in branded category without Snack Factory. As Carl mentioned, we gained market share in each of our
core brands. The private brands revenue was up this quarter over last year, as we've now completed the
optimization process that we started last year, and we now expect to see further growth going forward in this
category.

Turning to page 12, looking at the six months revenue summary, a similar story, branded up almost 14% with core
brands up to 22%. One thing you might notice there is, there is a negative on the other category. That's really a bulk
sale last year that was not repeated this year. So other than the bulk sale, that's relatively flat year over year.

Looking at page 13, let's take some of the key financial metrics and talk to them in more detail. We talked about the
revenue on the previous pages. Gross margin for the quarter was at 33.8% versus 33.2% last year. Included in this
year's gross margin was a higher spend in trade of about 30 basis points. In addition, as Carl mentioned, we
consolidated our Canadian facilities this past quarter, which hit our gross margin by an additional 25 basis points.
The operating margins were at 6.1 % versus 6.3% last year. This was driven by the higher marketing and
advertising expense that Carl mentioned a few minutes ago of 90 basis points year over year. Again, the 30 basis
points and 25 basis points that impacted gross margin also impacted operating margins.

The tax rate at 36.8% versus last year at 35.1 %, it is possible actually that the full year tax rate will be closer to 35%
versus our current rate of 36.8%. This is resulting for potential changes in our expectations of certain full year tax
items. You might have also noticed, well first of all, the EPS of $0.24 verses $0.22 was increase of 11 % year over
year. You actually may have noticed a change in the way we speak to gains on sale of routes this year versus last
year.

During the integration, we had over 1,700 routes that had to be sold with 1,300 of those routes being sold for the
first time. This was not business as usual, but rather a significant gain that resulted from simply changing the
Company-owned model to an IBO model. After the completion of the integration however of these routes, we
moved into a normalized business environment where routes are bought and sold on a regular basis, albeit at a
much less volume than what we did throughout the integration. As we turn over routes and grow our business, we
will add routes by buying them back and reselling more new routes to increase our coverage. This does not result in
any change in the IBO system that was put into place as part of the integration. Therefore, we treated gains last
year as a special items coming out of the integration, as they were driven entirely from the change to an IBO model.




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 194 of 212
                             Q2 2013 Snyder'sLance Inc. Earnings Conference Call - Final

This year, gains and losses are simply the normal course of business, and are not driven by any change to any IBO
model.

If we look at page 14, the first six months financial summary reflects an 8% gain year over year on revenue.
Efficiency gains showing up in the gross margin year over year as we've completed the integration, and also started
to consolidate some assets. As a matter of fact, the Canadian asset consolidation will not show in the numbers until
starting in Q3 of this year. The operating income is up 27%. The tax rate we do expect, as I mentioned, to be closer
to 35% by the end of the year, and we have it shown so far at 40% increase in EPS for the year.

Looking at page 15, cash flow from operating activities was up $30 million year over year. This was offset by capital
expenditures being up a similar amount, as we are continuing to invest in innovation, quality, and capacity needs to
meet our strategic plan growth initiatives. So therefore, our free cash flow on a rolling 12 month basis is similar to,
although higher than last year, but similar, $28 million versus $26.5 million.

Now let's turn to the estimates on page 17. With the positive momentum in the back half of the year that Carl has
spoken to, we do believe that we will achieve the full year guidance with revenue. We also expect EPS to remain
strong due to our initiatives enhancing operating margins through cost reduction, asset rationalization, and
continued spend optimization. And the CapEx, as you can see, has not been changed either. We expect to come in
somewhere around midpoint of that range.

At this point, I'll turn it back over to Stephanie for any questions.

Questions and Answers

OPERATOR: (Operator Instructions)

Bill Chappell of SunTrust.

BILL CHAPPELL, ANALYST, SUNTRUST ROBINSON HUMPHREY: Good morning.

RICK PUCKETT: Good morning Bill.

CARL LEE: Morning Bill.

BILL CHAPPELL: All right. Just first a question on talking about when you talk about the promo shift and also kind
of on the new products and overall step up on advertising and marketing. I know you had said a lot of things would
be rolled out this Summer and promotions will be stepped up. So how should we look at 2Q verses 3Q in terms of
are we still on an upward trend? Do we still have more new products to rollout? Or are we -- is everything now in
the market and you're at the levels you would expect for the rest of the year?

CARL LEE: I appreciate the question. I think that to answer it a couple different ways. Number one, we do have a
few new products still rolling out this Summer. In the Summer time frame you can roll out products to your up and
down the street accounts, your C-store accounts, the Summer is actually a good cycle with them seeing increased
consumer drive to bring in some excitement for the retailers and the consumers. So we've got some positive things
happening there. But also, we're very pleased with what we're seeing so far on our Snyder's of Hanover TV
advertising. And we saw some good results when we initiated it in the second quarter. We're continuing it through
third quarter, and we expect some continued momentum from that.

And then we also are very happy with the grass root activity that we've got with Lance Sandwich Cracker that's
running all Summer and into the latter part of this year. So I think to your point, it's more around long-term brand
building as we carry out a few new items, as we also focus on advertising so we reach new consumers with our
great products, and really reach out in some cases and touch consumers right wherever they may be by putting our
great sandwich crackers in their hands through our [field] [patrol]. So, there's a lot of activity and a lot of momentum
as far as executing.




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 195 of 212
                           02 2013 Snyder'sLance Inc. Earnings Conference Call - Final

BILL CHAPPELL: Okay. And just maybe tying into that, can you give us any color on kind of West Coast or West of
the Mississippi efforts? Have you been looking at new routes for new gains there that kind of give you some
encouragement? And then one for Rick, just as I look at the tax rate for the back half, will there be a catch up in one
quarter versus the next, or would you expect that to be pretty even for both quarters? Thanks so much.

CARL LEE: Dealing first of all Bill with your question about the West, we're very encouraged. We are blessed to
have a very good and very capable talented team out there who's working day in and day out to drive our business,
and making very good strides on both our distribution, our execution, supporting our national accounts that are out
there. We're very optimistic about what we're seeing on the East and the West. But I think we're achieving what we
would expect to be at this point as far as developing business out West. I'll turn it over to Rick now.

RICK PUCKETT: Yes and then Bill, your question on the tax rate, I think what you will find in 03 is a similar tax rate
somewhere around 37% or so for 03, and then if we're able to get it 35% it would be a catch up in the fourth
quarter.

BILL CHAPPELL: Great. Thanks for the color.

CARL LEE: Thank you.

OPERATOR: Rohini Nair of Deutsche Bank.

ROHINI NAIR, ANALYST, DEUTSCHE BANK: Thank you. Good morning everyone.

RICK PUCKETT: Hello Rohini.

CARL LEE: Good morning.

ROHINI NAIR: Just wanted to ask about the core brand. So you had mentioned that you didn't want to break out
what the core brand growth was ex acquisitions for competitive reasons. But if I try to back it out based on what
we've been seeing out of data, it looks like the core brand ex Snack Factory were up maybe low single digits or so
at best. I just wanted to know if I'm thinking about that right. And that seems like a deceleration from the first
quarter, and even what we saw in 2012. So, just wondering if you could give color around that. I know you talked
about the promotion, but it does seem like a slow down versus what we would expect to see at this point.

RICK PUCKETT: Yes Rohini, I would say that your assumptions are probably pretty close. As you look at even our
peer group, I think it's pretty much in line with what we're seeing across our peer group.

ROHINI NAIR: But though, I guess when you talk about your core brands mid to high single digits seems to be the
long-term aim that you're looking at for those brands. So is it below what you had hoped to see at this point? Is the
advertising maybe not kicking in as you thought it might by this point?

CARL LEE: I think quite the contrary. I think that we're seeing very nice lifts with our advertising on our two major
core brands. We've got other activity on Cape Cod that we're also happy with, some additional activity coming out
the balance of year there. And so, I think as we're choosing not to break it out because it won't be long before we
will not have overlap with Snack Factory. So we're trying to get ahead of that. But I think I'm very pleased with what
I'm seeing on all of our core brands, and pretty much where we would expect. And as we just continue to invest in
the brands with the advertising and marketing in new products, we've got a long runway with all of them. And I think
we'll continue to achieve that.

ROHINI NAIR: Okay, great. And maybe for Rick, could you update us on the commodity cost outlook, what you're
thinking of for 2013?

RICK PUCKETT: Well we are seeing commodities moderate a bit going into 2014. The weather and throughout the
growing areas have been somewhat favorable this year, so. But again, the commodity costs are not to a level
historically that we would call low, for sure. They're still moderately high. So we have some positive thoughts



      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 196 of 212
                            02 2013 Snyder'sLance Inc. Earnings Conference Call - Final

around commodities going into next year, and I hope everyone else does because it does in fact (inaudible)
inflation.

ROHINI NAIR: Great. And lastly if I could, just the guidance. If I could just ask about the range, what is keeping you
from narrowing the range at this point? We're halfway through the year. It seems like you might have a better sense
of, as you said, the commodity environment and some of the other input. So where is the uncertainty still?

RICK PUCKETT: Yes, I think there's very little uncertainty. Very little, don't take that literally, but there's always --
there's six months to go, right? But we do feel very comfortable with the EPS guidance. The revenue guidance is
we believe still very solid as well. I think if there's a risk, it would be on the top line based on where the economic
environment is today. But we still believe with all the things we have going that we'll be able to meet our guidance.
After six months, one might say I could reduce the range a bit. But I will certainly make that happen at the end of 03
when we know a little bit more.

ROHINI NAIR: Okay. Great. Thank you. I'll pass it on.

OPERATOR: Akshay Jagdale of KeyBanc.

AKSHAY JAGDALE, ANALYST, KEYBANC CAPITAL MARKETS: Good morning.

CARL LEE: Hello Akshay.

AKSHAY JAGDALE: Hello. I just wanted to follow up on the organic sales growth question on the core brands. Can
you get a little bit into what's exciting about what are you seeing that is encouraging on your brand support and your
core brands? Because in the reported numbers, we're seeing obviously a deceleration and below your long-term
growth rate. So help us understand what you're seeing that we're not seeing.

CARL LEE: I think it's clear to me, and I'll be glad to share with you. I'm seeing the response from our advertising.
We've got some great brands, but we have never been able to invest at the levels we're investing at right now. And
one of the benefits of bringing these two great companies together, we're to have the scale to be able to continue to
build our very strong core brands. And so, why I can't share with you, but the response we're seeing from our TV
advertising on our pretzel pieces, hopefully you've seen that in Atlanta, is very encouraging. And we've got a long
chance to continue to build our household penetration and reach some new consumers there.

The activity and excitement that we see when we go to a local kind of grassroots effort where there's a big national
race or some other big event in one of our major cities with our snacks patrol on Lance Sandwich Crackers, and we
have that personal interaction with the consumers, we see an admiration for our brand. And a clear commitment to
our brands. So we're seeing all of that, and we continue to be very encouraged by it. I think we all know that the
overall economy is what it is, and we're focused on just making sure that whatever hand we get dealt, we're going
to continue to invest in our brands and then continue to grow them. So, the second quarter we're pleased. Third
quarter we are looking for a little bit more momentum, and we'll continue to see innovation kick in more and more as
we go through the balance of the year as well.

AKSHAY JAGDALE: So in other words, should we expect an acceleration in the next quarter for these core
branded organic growth, or what you're saying is that you already saw an acceleration perhaps in your share gains
and the market just slowed down significantly?

CARL LEE: Yes, I think you're bringing up a good point. To be able to say that we've gained share year to date on
all of our core brands, is a very significant and very important statement. So obviously, we're committed to growing
our brands, and because of our leadership in each of the categories we've got to continue to drive the innovation
that's going to pick up the entire category. So if we have an opportunity right now as to what the overall category
performance and as we do that, we would expect to continue to get a little bit more growth for our brand.

AKSHAY JAGDALE: That's helpful. And then just on the margin, I just wanted to ask a couple of questions on
margins. Sequentially, why did gross margins come down? I understand that you spending more on SG&A, as far



      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 197 of 212
                            02 2013 Snyder'sLance Inc. Earnings Conference Call - Final

as the advertising goes, but you had sort of your gross margin in the 34.5% range for the last couple of quarters. I'm
wondering why it came down from the first quarter into the second quarter.

RICK PUCKETT: Well I'll tell you we spent quite a bit more on trade activities in the second quarter versus the first
quarter. And that drove a lot of that differential, plus obviously the one time items that I mentioned a few minutes
ago. But manufacturing continues to perform extremely well, and there's some consolidating activities on the
Canadian facility. Certainly although planned in terms of our own internal benchmarks, were a significant change
quarter over quarter.

AKSHAY JAGDALE: So how should we think of the progression of the gross margin sequentially from here? That's
the first question.

RICK PUCKETT: Yes, I think what you'll see is the gross margins go back towards the 01 gross margins as we
move throughout the rest of the year. Because the one time costs are essentially behind us. We do believe with our
advertising and our other efforts that we will be able to spend trade more effectively or in a more optimized way. So
I think that we'll find gross margins go back towards where they were in the first quarter.

AKSHAY JAG DALE: And what was the promotion that -- where did you spend these promotional dollars? Can you
give us some color on that, and how did those promotions perform?

RICK PUCKETT: He's talking about the overlap. I think, so --

CARL LEE: Yes, a couple things that we did. We launched our new Lance Xtra Fulls that we're very excited about,
because it gives our consumers exactly what they've been asking for and it's more peanut butter. And we had
additional promotional support behind it. And we're meeting our forecast on the sales for that new item already. So
that's just one example actually of some of the areas that we probably spent a little bit more this year than we did
last year.

RICK PUCKETT: And actually, the promotion change that I mentioned year over year is really we had a movie tie in
in 02 of last year that we did not have this year. And we pushed that into 03 of this year.

AKSHAY JAGDALE: And so that would reduce the rate of promotion, right? So why would that impact negatively
impact gross margins this quarter?

RICK PUCKETT: Well, I'm not talking about -- I'm just talking about the overall -- (multiple speakers)

AKSHAY JAGDALE: All right. That's fine. Just one last one on the M&A environment. Can you just of course just
give us a sense of is the accretion on Snack Factory still tracking at the levels you had guided to, or above? Or give
us a sense of that. And then your appetite for the acquisitions and sort of what you're seeing in the space in general
in terms of activity and multiples.

RICK PUCKETT: Go ahead.

CARL LEE: I appreciate the question Akshay. I wish you could see me smiling as we think about the performance
of our Snack Factory team. So we are very pleased with that acquisition. And we've had a chance to share with the
in the past, it was multiple, multiple reasons why that was a very important strategic acquisition for us. And we're
very fortunate to have it in our portfolio. So, we're very pleased with that one, and see that as long-term driver of our
growth, not only for the category but what it brought us for is other abilities to create new business force going
forward.

And I'll also let Rick jump in here, but as far as M&A, I think our very first priority is organic growth. Considering the
potential we see with our current brands, including Snack Factory, we've got a lot of work ahead of us and a lot of
growth potential there. Having said that, we're always open to considering very strategic new opportunity, and one
that would bring some of the same benefits with that we saw with Snack Factory, and we're going to be very careful
to make sure that we really analyze what we're buying and why. So again, the appetite is there, but we're going to
be very cautious and careful as to what we go after.


      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 198 of 212
                            02 2013 Snyder'sLance Inc. Earnings Conference Call - Final

AKSHAY JAG DALE: Great. I'll pass it on. Thank you.

OPERATOR: Brett Hundley of BB&T Capital Markets.

BRETT HUNDLEY, ANALYST, BB&T CAPITAL MARKETS: Hello. Good morning gentlemen.

RICK PUCKETT: Hello Brett.

CARL LEE: Morning.

BRETT HUNDLEY: Rick, can you quantify the change in the promo timing from a top line standpoint?

RICK PUCKETT: Not really Brett, because it hasn't happened yet in 03. So it might be something we can talk to at
the end of 03.

BRETT HUNDLEY: Okay. But you're saying you expect a lift in your branded sales growth in 03 relative to 02.

RICK PUCKETT: Yes. It's one of the things that is driving the increased growth rate, if you will, in the back half of
the year. So, it's a small piece relative to all the other things that Carl mentioned. But it still is a piece.

BRETT HUNDLEY: Okay. And then I wanted to go back to the focus on your core brands ex Snack Factory, and
Carl really your confidence that comes behind what you expect in the back half. And you've noted a number of
things. And I guess I just wanted you to see if you can give further clarity on that confidence, because when we look
across the industry we see a lot of companies pouring capital into innovation, advertising, spend, et cetera. And so I
guess I just wanted to get some commentary on what gives you confidence along side that, particularly with a
tougher consumer environment. But really what sets Lance apart in that regard?

CARL LEE: Brett, I appreciate the question. And I think that you're absolutely right. This continues to be a very
tough consumer environment out there. It's also a very tough environment for our retailers. And lots of people have
innovation. I would agree with everything that you said.

I think the that key there is we've had brands that over time have not been able to advertise as much or promote as
much or reach out to consumers as much as we have. But again, because of our new scale we're able do that. So
we're going continue to do that. We think our innovation is going to continue to take hold for the back half of the
year. And so it also boils down to the fact that we've got a very dedicated group of IBOs that we are incentivizing
more and more to drive their business, and grow their independent business, and in the process grow ours.

And so I think that it boils down to our team and desire to win, and our desire to execute, and the ability to begin to
support our brands. Going back to what Akshay said earlier, our categories are under pressure. And there's no
doubt about that. And so, while we're lifting up our brand, we're trying to lift up the categories. So we're encouraged,
but we do have some heavy lifting going forward.

BRETT HUNDLEY: Okay. So I guess out of your core branded sales growth then, what do you attribute to cross
selling opportunities, versus innovation, versus faster turns? Is innovation still the clear leader in sales growth
there?

CARL LEE: It's a key driver. But to your point, it takes the whole equation working together. It's ACV gains, which
we've been able to achieve. And our ACV is up on our brand, especially the ones that we've taken West into
California. But it's also then it's the display execution at store level. It's making sure you reach the right price points,
you've got the right shelf space. So it's the overall retail execution, as I call it. And when you get that equation right
and then you throw on top of it some innovative news and some really neat consumer events, that's when you
begin to hit your running path.

BRETT HUNDLEY: Okay. And then just lastly on margins, very quickly, is the $15 million to $20 million in
commodity headwinds for 2013, is that still a good number?




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 199 of 212
                           02 2013 Snyder'sLance Inc. Earnings Conference Call - Final

CARL LEE: For 2013 or 2014?

BRETT HUNDLEY: For '13.

CARL LEE: From last year, yes, I think so. That's kind of what we had said coming into this year, and it's no
different. So, it's coming pretty much as we expected.

BRETT HUNDLEY: Okay. And so given the outlook for commodity costs into 2014, some of the capital projects that
you guys have put in place, is it feasible for operating margins to be above 10% in 2014? Can you talk about kind of
the puts and takes as you think about margin expansion into 2014? Because I think it's been important for a lot of
the packaged foods players as far as thinking about margin expansion into next year. You guys have a nice story
with your potential top line or continued top line growth happening. And so I'm just trying to understand how
margins evolve into 2014 as well.

RICK PUCKETT: Yes. What we've said in the past Brett, is that we do believe we can get to the 10% margins, not
necessarily by the end of 2014, but certainly in 2015 and on a run rate basis there. So that really hasn't changed.
We've stated that pretty specifically and consistently all along. So we're methodically going through our strategic
plan and doing the things we've said we were going do. The Canadian consolidation is an example of that. That we
just finished the whole optimization of the private brands part of business is an example of that. We'll continue to
pick off those things.

The Allied brands have been improved in terms of pricing, in terms of packaging, in terms of quality, also in terms of
distribution. The distribution gains that Carl just mentioned on core brands, will help drive that. All of those things
will continue to drive margins as we get better leverage in our facilities, and get the better capacity innovation in
some of our [salty] plants. So with that, we'll methodically move towards the 10% number, and we don't see the
timing changing at this point from what we originally stated.

BRETT HUNDLEY: Okay. Great. Thank you very much.

OPERATOR: [Thilo] [Breda] of Jefferies.

THILO BREDA, ANALYST, JEFFERIES & CO.: Good morning everybody.

CARL LEE: Good morning.

THILO BREDA: Carl, you completed the IBO conversion a year ago. All the benefits that you're getting from it with
the year under your belt now, are the benefits what you expected they would be, and are there more benefits to
come?

CARL LEE: I think that I give our team a lot of credit. Because it's a tremendous amount of work to be able to
convert from the conventional routes to IBO in the speed that we did. So I'm very thankful for our team's ability to
execute. But I'm even more thankful for the fact that they delivered everything that they said they we're going to
deliver. So when it came down to reaching our expectations on savings, improvements, better operations, things
like that, our team has come through. So I think most of those gains are behind us.

We'll continue to enjoy the benefit of better execution, because of the independent nature of the IBOs and them
sharing in the benefit of them growing their routes. So we won't expect any significant financial savings. We just
expect to be able to build, continue the drive the that growth we're looking for. Excuse me.

THILO BREDA: So would an acceleration of your organic growth rate that wouldn't be driven by further IBO benefits
it would be more driven by increased trade spending?

CARL LEE: No, I wouldn't say so. I think that it's really a combination. The IBOs are incentivized to continue to grow
their routes and grow our business as quickly as they can, so you take that as your foundation and then you add on
top of that some marketing support, some innovation, some ACV gains, and things like that that it all begins to tie




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 200 of 212
                           Q2 2013 Snyder'sLance Inc. Earnings Conference Call - Final

together. So it really takes a combination of factors. But when you tie it together, it really works out for the
opportunity to maximize the potential to the top line.

THILO BREDA: Okay. And what changed in the competitive environment for Snack Factory that you're not willing to
break out the organic versus non-organic growth for the branded business anymore?

RICK PUCKETT: Yes, I wouldn't say that anything has changed dramatically. Although there is a bit more
competition in that space, and therefore we're just being cautious.

CARL LEE: And I would say it's got nothing do with the competition. If you take a look at our ACV gains over the
last six months, you take a look at the year over year growth even comparing it to prior to us owning it, and you take
a look at our market share, we're ramping up. We're not by any means in any way doing anything other than that.
So I think it's just our approach to be able to that say sooner or later we won't have those numbers to report as
incremental, so there's no need to break them out the last quarter before we roll over that year mark.

THILO BREDA: Okay. So has the organic growth rate for the Company as a whole, has that accelerated from the
first quarter?

RICK PUCKETT: I think it has. We are at 9.9%. Well organic rate, we haven't provided, so I wouldn't answer that
one then. But overall, it has because we're doing quite well on Snack Factory and other branded products. Plus
private brands has turned around and some other things.

THILO BREDA: Okay. Thanks a lot.

CARL LEE: Thank you.

OPERATOR: (Operator Instructions)

Amit Sharma from BMO Capital Markets.

AMIT SHARMA, ANALYST, BMO CAPITAL MARKETS: Hello. Good morning everyone.

RICK PUCKETT: Hello Amit.

CARL LEE: Good morning.

AMIT SHARMA: Carl, you talked about increasing distribution as one of the drivers of accelerated growth in the
back half. Can I go back and over the last 12 months after new distribution that year perceives inside your
conversion, is there any metric to look at internally? How much of that extra shelf space you held out? And how
much has been given back? Or is there any way to think about it?

CARL LEE: That's not really the way we approach it. I think that the clear measure there for us is our ACV gains
year over year. So we look at our all commodity volume and our distribution is a measure there. And when you take
a look at that, we picked up space for our new items as we moved out West and we're continuing to come behind
those with some additional support to make sure that we keep velocity on the shelves turning for us. So, we've
picked up space. We're very fortunate and very blessed with it, and have not given and space back. So it's just a
matter of brick by brick continuing to build our brands in their new markets.

AMIT SHARMA: Got it. That's encouraging. And then as we look at advertising for this quarter you said $0.04 or
$0.05 in fact, Rick what's your trajectory for the next two quarters? Should we expect a similar impact on EPS from
high advertising expense?

RICK PUCKETT: Yes I think what we should expect in the back half is probably a $0.03 more spend in the second
six months versus the first six months.




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 201 of 212
                           02 2013 Snyder'sLance Inc. Earnings Conference Call - Final

AMIT SHARMA: $0.03, okay. Okay. And then overall, I think people what people are trying to ask, at least what I
would like to know about the 180 conversion is clearly the cost synergies are already achieved, but on the revenue
synergy side, are there more opportunities? Or are you finding more opportunities from that conversion, or those
are also pretty much realized at this point?

CARL LEE: I think just ongoing we're going to continue to have some positive opportunities there. I think that we've
still got a lot of C-stores to get into, a lot of mom and pops, a lot of cash accounts. The 180s, you know those
accounts much better than we do as they work their local market. So there's a strong incentive for them to get in
there and open those accounts, because it's all incremental growth for them. And so as you incentivize them and
then also make sure that we support them, because we've got a very strong national sales force of district
managers, zone managers, account managers out there who I'm very proud of working day in and day out with all
the accounts we'll just continue to leverage both of those for some new distribution going forward.

AMIT SHARMA: All right. And one final question is the Canadian consolidation, will it have meaningful impact on
EPS or operating numbers in the back half?

RICK PUCKETT: That's one of the drivers that was originally planned in our guidance on it. So yes, it will
contribute.

AMIT SHARMA: Okay.

RICK PUCKETT: In the back half.

AMIT SHARMA: Are you able to talk about it Rick how much is that?

RICK PUCKETT: I'd rather not, because of the sensitivity of the location and everything else. So --

AMIT SHARMA: And it was already included in your guidance.

RICK PUCKETT: It is.

AMIT SHARMA: Okay. Great. Thank you.

OPERATOR: And there are no further questions at this time. I would like to turn the call over to Carl Lee, Chief
Executive Officer for closing remarks.

CARL LEE: Well we're real excited that everyone had a chance to join us this morning. We appreciate the
questions. We also really value your time, and our relationship with each of you. We're very pleased with the
second quarter. We would encourage all of us to take a look at the first half of the year, and then also look at 2013
as a total year, because we're really focused on the long-term growth of our Company.

We're going to continue to invest in our brands. We're going to continue to invest in our people. And we're building
a Company here for the long-term. So again, thanks very much for your time. And we appreciate your interest in our
great Company. Have a great day.

OPERATOR: And this does conclude today's conference call. You may now disconnect.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or



      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 202 of 212
                          02 2013 Snyder'sLance Inc. Earnings Conference Call - Final

incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: August 10, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 203 of 212
  Snyder's-Lance, Inc. Reports Results for Second Quarter 2013; -- Reports
  2013 second quarter net revenue of $439 million, an increase of 9.9% over
                                 prior year
                                                           PR Newswire
                                            August 6, 2013 Tuesday 6:00 AM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 2328 words
Dateline: CHARLOTTE, N.C., Aug. 6, 2013

Bod


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported results for its second quarter of 2013. Net revenue for
the second quarter ended June 29, 2013 was $439 million, an increase of 9.9% compared to prior year net revenue
of $399 million. Net income excluding special items in the second quarter of 2013 was $16.9 million, or $0.24 per
diluted share, as compared to second quarter 2012 net income excluding special items of $15.0 million, or $0.22
per diluted share. Net income was $13.0 million for the second quarter of 2013, or $0.19 per diluted share,
compared to net income of $19.5 million, or $0.28 per diluted share, for the second quarter of 2012. Special items
for the second quarter of 2013 included after-tax expenses of $1.2 million for impairment charges and $2.7 million
for a substantial self-funded medical expense. Special items for the second quarter of 2012 included after-tax gains
of $4.8 million on the sale of route businesses from the merger integration as well as after-tax expenses of $0.5
million for other merger related expenses.

(Logo:http://photos.prnewswire.com/prnh/2011 0411 ICL80943LOGO)

Comments from Management

"We are pleased with our performance in the second quarter of 2013 as Snyder's-Lance continues to execute on
the fundamentals of our strategic plan to build a stronger, premium and differentiated snack foods company,"
commented Carl E. Lee, Jr., President and Chief Executive Officer. "Growing our top line at 10% year over year
through a combination of acquired and organic growth demonstrates our team is capable of winning on many fronts.
 Our plan of emphasizing core brands, while expanding margins for our Private Brands and other products over
time, is proving to be a solid path forward for creating shareholder value. As previously discussed, we increased
our investment in marketing and advertising during the second quarter to build brand awareness and drive sales in
the second half of the year. During the quarter, we stepped up our advertising spending to launch a new television
advertising campaign for Snyder's of Hanover® pretzels. We also increased social media promotional activities for
the 100-year anniversary of the Lance® brand, a significant milestone for our company. We continued to benefit
from our acquisition of Snack Factory® Pretzel Crisps® which posted significant year over year revenue and
market share gains. Net revenue for our core branded products was up 22% for the second quarter, largely driven
by acquired volume. In addition, all of these core brands posted market share gains for full year 2013. We expect
solid sales momentum in the second half of 2013 as our core brand advertising, marketing and promotional efforts
begin to influence retail sales."

Mr. Lee continued, "Ongoing consumer and marketing efforts are planned for the third quarter. We firmly believe
that our strategic plan remains solid and we have a number of product innovations and initiatives for the remainder
of 2013 and beyond to build our brands and expand their distribution. Snyder's-Lance is very excited about the
future, and I want to thank our associates and partners for their continued commitment and dedication."



      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 204 of 212
  Snyder's-Lance, Inc. Reports Results for Second Quarter 2013; -- Reports 2013 second quarter net revenue of
                                $439 million, an increase of 9.9% over prior year

Dividend Declared
The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on August 30, 2013 to stockholders of record at the close of business on
August 21,2013.

2013 Estimates
The Company has maintained its estimates for the full year 2013. The Company estimates that its net revenue for
the full year 2013 will be up 10% to 12% and earnings per diluted share will increase between 22% and 32%,
excluding special items, compared to 2012. Capital expenditures for 2013 are projected to be between $78 and
$83 million.

Conference Call
Snyder's-Lance, Inc. has scheduled a conference call and presentation with investors at 9:00 am eastern time on
Tuesday, August 6, 2013 to discuss financial results. To participate in the conference call, the dial-in number is
(866) 814-7293 for U.S. callers or (702) 696-4943 for international callers. A continuous telephone replay of the call
will be available between 1:00 pm on August 6 and midnight on August 13. The replay telephone number is (855)
859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 21891279.
Investors may also access a web-based replay of the conference call athttp://www.snyderslance.com.

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website.http://www.snyderslance.com. In addition, the slide presentation will be available
to download and print approximately 30 minutes before the webcast at       http://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart®, O-Ke-Doke®, and Padrinos® brand
names along with a number of private label and third party brands. Products are distributed nationally through
grocery and mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-
E

Cautionary Information about Forward Looking Statements
This news release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include: general economic conditions; increases in
cost or availability of ingredients, packaging, energy and employees; price competition and industry consolidation;
loss of major customers or changes in product offerings with significant customers; successful integration and
realization of anticipated benefits of acquisitions; loss of key personnel; ability to execute strategic initiatives;
product recalls and concerns surrounding the quality or safety of products and ingredients; adulterated or
misbranded products; disruptions to our supply chain or information technology systems; improper use of social
media; changes in consumer preferences; distribution through independent business owners; inability to maintain
existing markets or expand to other geographic markets; protection of trademarks and other proprietary intellectual
rights; impairment in the carrying value of goodwill or other intangible assets; food industry and regulatory factors;
interest rate and foreign exchange rate risks; and the interests of significant stockholders may conflict with those of
other stockholders, which have been discussed in greater detail in our most recent Form 10-K and other reports
filed with the Securities and Exchange Commission. Except as required by law, the Company undertakes no




      Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 205 of 212
  Snyder's-Lance, Inc. Reports Results for Second Quarter 2013; -- Reports 2013 second quarter net revenue of
                                $439 million, an increase of 9.9% over prior year

obligation to update or revise publicly any forward-looking statement as a result of new information, future
developments or otherwise.
           SNYDER'S-LANCE, INC. AND
           SUBSIDIARIES
           Condensed Consolidated
           Statements of Income
           (Unaudited)
           For the Quarters and Six Months
           Ended June 29, 2013 and June
           30,2012
           (in thousands, except per share
           data)




                                             Qu        Six
                                             art       Mon
                                             er        ths
                                             En        End
                                             de        ed
                                             d
                                             Ju        Jun        Ju        Ju
                                             ne        e 30       ne        ne
                                             29,                  29,       30,
                                             20        201        20        20
                                             13        2          13        12
           Net revenue                       $     4              $     3         $ 8        $ 7
                                                   3                    9           5          9
                                                   9                    9           7          2

                                                   0                    4           6          2
                                                   5                    0           2          4
                                                   1                    0           3          3
           Cost of sales                     29               2             56      5
                                             3,0              6             6,8     3
                                             81               7             57      2

                                                              4                     9
                                                              8                     4
                                                              2                     2
           Gross margin                      14               1             29      2
                                             5,9              3             0,7     5
                                             70               1             66      9

                                                              9                     3
                                                              1                     0
                                                              8                     1


           Selling, general and              12               1             23      2
           administrative                    3,5              0             4,5     1
                                             04               7             00      8

                                                              6                     3
                                                              4                     5
                                                              9                     2
           Impairment charges                1,9              1             1,9     1
                                             00               2             00      2
                                                              7                     7



     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 206 of 212
Snyder's-Lance, Inc. Reports Results for Second Quarter 2013; -- Reports 2013 second quarter net revenue of
                              $439 million, an increase of 9.9% over prior year

        Gain on sale of route             (1,             (             (1,       (
        businesses, net                   48              1             59        2
                                          2)              0             2)        0

                                                          8                       1
                                                          8                       6
                                                          2                       9
                                                          )                       )
        Other income, net                 (2,             (             (3,       (
                                          02              5             50        6
                                          8)              7             4)        6
                                                          2                       1
                                                          )                       )
        Income before interest and        24,             3             59,       6
        income taxes                      07              5             46        1
                                          6                             2
                                                          5                       6
                                                          9                       5
                                                          6                       2


        Interest expense, net             3,5             2             6,9       4
                                          21                            60
                                                          3                       5
                                                          0                       6
                                                          3                       6
        Income before income taxes        20,             3             52,       5
                                          55              3             50        7
                                          5                             2
                                                          2                       0
                                                          9                       8
                                                          3                       6


        Income tax expense                7,5             1             19,       2
                                          25              3             56        3
                                                                        4
                                                          8                       2
                                                          2                       9
                                                          8                       6
        Net income                         13,            1             32,       3
                                           03             9             93        3
                                           0                            8
                                                          4                       7
                                                          6                       9
                                                          5                       0
        Net income attributable to         51             1             11        2
        noncontroliing interests                          4             6         5
                                                          0
        Net income attributable to         $     1            $     1          $ 3         $ 3
        Snyder's-Lance, Inc.                     2                  9             2           3

                                                 9                  3             8           5
                                                 7                  2             2           3
                                                 9                  5             2           9


         Basic earnings per share          $     0            $     0          $ 0         $ 0

                                                 1                  2             4           4
                                                 9                  8             7           9



   Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 207 of 212
Snyder's-Lance, Inc. Reports Results for Second Quarter 2013; -- Reports 2013 second quarter net revenue of
                              $439 million, an increase of 9.9% over prior year

         Weighted average shares                  69,                6                69,        6
         outstanding - basic                      27                 8                13         8
                                                  9                                   6
                                                                     2                           1
                                                                     9                           0
                                                                     4                           3


         Diluted earnings per share               $     o                 $      0             $ 0        $ 0

                                                        1                        2               4          4
                                                        9                        8               7          9
         Weighted average shares                  70,                6                69,        6
         outstanding - diluted                    08                 9                92         9
                                                  6                                   2
                                                                     3                           0
                                                                     1                           8
                                                                     9                           6


         Cash dividends declared per              $     o                 $      0             $ 0        $ 0
         share
                                                        1                        1               3          3
                                                        6                        6               2          2
      SNYDER'S-LANCE, INC. AND
      SUBSIDIARIES
      Condensed Consolidated Balance Sheets
      As of June 29,2013 (Unaudited) and
      December 29,2012
      (in thousands, except share data)




                                                            June 2                   Decem
                                                            9,2013                   ber 29,
                                                                                     2012
      ASSETS
      Current assets:
      Cash and cash equivalents                             $            6,282                          $ 9,276
      Accounts receivable, net of allowances of             152,94                             141,86
      $2,697 and $2,159, respectively                       2                                  2
      Inventories                                           124,15                             118,25
                                                            8                                  6
      Prepaid income taxes                                  5,715
      Deferred income taxes                                 11,334                             11,625
      Assets held for sale                                  15,032                             11,038
      Prepaid expenses and other current assets             27,308                             28,676
      Total current assets                                  342,77                             320,73
                                                            1                                  3


      Noncurrent assets:
      Fixed assets, net of accumulated depreciation         344,86                             331,38
      of $349,431 and $331,053, respectively                4                                  5
      Goodwill                                              537,41                             540,38
                                                            9                                  9



   Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 208 of 212
Snyder's-Lance, Inc. Reports Results for Second Quarter 2013; -- Reports 2013 second quarter net revenue of
                              $439 million, an increase of 9.9% over prior year

      Other intangible assets, net                      526,14                 531,73
                                                        8                      5
      Other noncurrent assets                           22,971                 22,490
      Total assets                                      $        1,774,1                $ 1,746,7
                                                                 73                        32


      LIABILITIES AND STOCKHOLDERS' EQUITY


      Current liabilities:
      Current portion of long-term debt                 $        18,704                 $ 20,462
      Accounts payable                                  64,831                 54,791
      Accrued compensation                              23,602                 31,037
      Accrued selling and promotional costs             20,038                 16,240
      Income tax payable                                                       1,263
      Other payables and accrued liabilities            34,325                 30,830
      Total current liabilities                         161,50                 154,62
                                                        0                      3


      Noncurrent liabilities:
      Long-term debt                                    516,66                 514,58
                                                        5                      7
      Deferred income taxes                             179,21                 176,03
                                                        0                      7
      Other noncurrent liabilities                      28,299                 29,310
      Total liabilities                                 885,67                 874,55
                                                        4                      7


      Commitments and contingencies


      Stockholders' equity:
      Common stock, 69,359,846 and 68,863,974           57,798                 57,384
      shares outstanding, respectively
      Preferred stock, no shares outstanding
      Additional paid-in capital                        755,41                 746,15
                                                        8                      5
      Retained earnings                                 61,533                 50,847
      Accumulated other comprehensive income            11,195                 15,118
      Total Snyder's-Lance, Inc. stockholders' equity   885,94                 869,50
                                                        4                      4
      Noncontroliing interests                          2,555                  2,671
      Total stockholders' equity                        888,49                 872,17
                                                        9                      5
      Total liabilities and stockholders' equity        $        1,774,1                 $ 1,746,7
                                                                 73                        32

       SNYDER'S-LANCE, INC. AND
       SUBSIDIARIES
       Condensed Consolidated Statements
       of Cash Flows (Unaudited)




   Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 209 of 212
Snyder's-Lance, Inc. Reports Results for Second Quarter 2013; -- Reports 2013 second quarter net revenue of
                              $439 million, an increase of 9.9% over prior year

      For the Six Months Ended June 29,
      2013 and June 30, 2012
      (in thousands)


                                               Six
                                               Months
                                               Ended
                                               June 2          June 3
                                               9,2013          0,2012
      Operating activities:
      Net income                               32,938                   $         33,79
                                                                                  0
      Adjustments to reconcile net income to
      cash from operating activities:
      Depreciation and amortization            29,641                   25,956
      Stock-based compensation expense         2,826                    2,266
      Gain on sale of fixed assets, net        (272)                    (123)
      Gain on sale of route businesses         (1,592)                  (20,169
                                                                        )
      Impairment charges                       1,900                    127
      Changes in operating assets and          (12,847                  (11,412
      liabilities                              )                        )
      Net cash provided by operating           52,594                   30,435
      activities


       Investing activities:
       Purchases of fixed assets               (39,869                  (33,106
                                               )                        )
       Purchases of route businesses           (21,353                  (26,683
                                               )                        )
       Proceeds from sale of fixed assets      2,213                    6,803
       Proceeds from sale of route             17,533                   80,055
       businesses
       Proceeds from sale of investments       921
       Net cash (used in)/provided by          (40,555                  27,069
       investing activities                    )


       Financing activities:
       Dividends paid to stockholders          (22,135                  (21,815
                                               )                        )
       Dividends paid to noncontrolling        (232)                    (234)
       interests
       Issuances of common stock               7,549                    9,260
       Repurchases of common stock             (709)                    (333)
       Repayments of long-term debt            (16,029                  (1,127)
                                               )
       Net proceeds/(repayments) from          16,870                   (38,805
       revolving credit facilities                                      )
       Net cash used in financing activities   (14,686                  (53,054
                                               )                        )




   Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 210 of 212
Snyder's-Lance, Inc. Reports Results for Second Quarter 2013; -- Reports 2013 second quarter net revenue of
                              $439 million, an increase of 9.9% over prior year

      Effect of exchange rate changes on               (347)                          19
      cash


      (Decrease)lincrease in cash and cash             (2,994)                        4,469
      equivalents
      Cash and cash equivalents at                     9,276                          20,841
      beginning of period
      Cash and cash equivalents at end of              $             6,282                         $     25,31
      period                                                                                             o

      Supplemental information:
      Cash paid for income taxes, net of               $             21,25                         $     249
      refunds of $36 and $12,329,                                    7
      respectively
      Cash paid for interest                           $             8,021                         $     5,125



    SNYDER'S-LANCE, INC. AND SUBSIDIARIES
    Reconciliation of Non-GAAP Measures (Unaudited)
    For the Quarters and Six Months Ended June 29,
    2013 and June 30, 2012
    (in thousands, except per share data)




                                                                 Net of Tax                    Per Diluted Share
    Six Months Ended June 29, 2013
    Net income attributable to Snyder's-Lance, Inc.              $           32,822            $         0.469


     Self-funded medical insurance claim                         2,732                         0.040
     Impairment charges                                          1,192                         0.017


    Net income attributable to Snyder's-Lance, Inc.,             $           36,746            $         0.526
    excluding special items


    Six Months Ended June 30, 2012
    Net income attributable to Snyder's-Lance, Inc.              $           33,539            $         0.485


      Merger related items                                       1,337                         0.019
     Corsicana asset transfer expenses                           1,264                         0.018
     Gain on the sale of route businesses                        (9,700)                       (0.139)


    Net income attributable to Snyder's-Lance, Inc.,             $           26,440            $         0.383
    excluding special items


    Quarter Ended June 29,2013
    Net income attributable to Snyder's-Lance, Inc.              $           12,979            $         0.185




   Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 211 of 212
  Snyder's-Lance, Inc. Reports Results for Second Quarter 2013; -- Reports 2013 second quarter net revenue of
                                $439 million, an increase of 9.9% over prior year

        Self-funded medical insurance claim              2,732                    0.039
        Impairment charges                               1,192                    0.017


      Net income attributable to Snyder's-Lance, Inc.,   $         16,903         $         0.241
      excluding special items


      Quarter Ended June 30, 2012
      Net income attributable to Snyder's-Lance, Inc.    $         19,325         $         0.279


        Merger related items                             112                      0.002
        Corsicana asset transfer expenses                365                      0.005
        Gain on the sale of route businesses             (4,757)                  (0.069)


      Net income attributable to Snyder's-Lance, Inc.,   $         15,045         $         0.217
      excluding special items

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, VP and Investor Relations Officer, (704) 557-8386; Joe Calabrese, Financial Relations
Board, (212) 827-3772


Load-Date: August 7, 2013


  Fnd of Dnnmwn(




     Case 3:17-cv-00652-KDB-DSC Document 42-6 Filed 10/29/18 Page 212 of 212
